Exhibit 10.4

AMENDED AND RESTATED MASTER LEASE

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TO

AMENDED AND RESTATED

MASTER LEASE

 

         Page   ARTICLE I    1.1   Leased Property    1 1.2   Single,
Indivisible Lease    2 1.3   Term    2 1.4   Renewal Terms    3   ARTICLE II   
2.1   Definitions    3   ARTICLE III    3.1   Rent    27 3.2   Late Payment of
Rent    27 3.3   Method of Payment of Rent    27 3.4   Net Lease    27   ARTICLE
IV    4.1   Impositions    28 4.2   Utilities    29 4.3   Impound Account    29
  ARTICLE V    5.1   No Termination, Abatement, etc.    30   ARTICLE VI    6.1  
Ownership of the Leased Property    31 6.2   Tenant’s Property    32 6.3  
Guarantors; Tenant’s Property    32   ARTICLE VII    7.1   Condition of the
Leased Property    33 7.2   Use of the Leased Property    33 7.3   Competing
Business    34

 

i



--------------------------------------------------------------------------------

 

ARTICLE VIII

  

8.1

  Representations and Warranties.      35  

8.2

  Compliance with Legal and Insurance Requirements, etc.      35  

8.3

  Zoning and Uses.      37  

8.4

  Compliance with Ground Lease.      37    

ARTICLE IX

  

9.1

  Maintenance and Repair.      38  

9.2

  Encroachments, Restrictions, Mineral Leases, etc.      39    

ARTICLE X

  

10.1

  Construction of Capital Improvements to the Leased Property.      40  

10.2

  Construction Requirements for All Capital Improvements.      41  

10.3

  Landlord’s Right of First Offer to Fund.      42    

ARTICLE XI

  

11.1

  Liens.      44    

ARTICLE XII

  

12.1

  Permitted Contests.      47    

ARTICLE XIII

  

13.1

  General Insurance Requirements.      48  

13.2

  Maximum Foreseeable Loss.      49  

13.3

  Additional Insurance.      50  

13.4

  Waiver of Subrogation.      50  

13.5

  Policy Requirements.      50  

13.6

  Increase in Limits.      51  

13.7

  Blanket Policy.      51  

13.8

  No Separate Insurance.      51    

ARTICLE XIV

  

14.1

  Property Insurance Proceeds.      52  

14.2

  Tenant’s Obligations Following Casualty.      52  

14.3

  No Abatement of Rent.      53  

14.4

  Waiver.      53  

14.5

  Insurance Proceeds Paid to Facility Mortgagee.      53  

14.6

  Termination of Master Lease; Abatement of Rent.      54  

 

ii



--------------------------------------------------------------------------------

  ARTICLE XV    15.1   Condemnation      54   15.2   Award Distribution      55
  15.3   Temporary Taking      55   15.4   Condemnation Awards Paid to Facility
Mortgagee      55   15.5   Termination of Master Lease; Abatement of Rent     
56     ARTICLE XVI    16.1   Events of Default      56   16.2   Certain Remedies
     59   16.3   Damages      59   16.4   Receiver      61   16.5   Waiver     
61   16.6   Application of Funds      61     ARTICLE XVII    17.1   Permitted
Leasehold Mortgagees      61   17.2   Landlord’s Right to Cure Tenant’s Default
     68   17.3   Landlord’s Right to Cure Debt Agreement      69     ARTICLE
XVIII    18.1   Sale of the Leased Property      69     ARTICLE XIX    19.1  
Holding Over      70     ARTICLE XX    20.1   Risk of Loss      70     ARTICLE
XXI    21.1   General Indemnification      71     ARTICLE XXII    22.1  
Subletting and Assignment      71   22.2   Permitted Assignments      72   22.3
  Permitted Sublease Agreements      74   22.4   Required Assignment and
Subletting Provisions      75   22.5   Costs      76   22.6   No Release of
Tenant’s Obligations; Exception      76   22.7   Replacement Property
Transaction      76  

22.8

  Baton Rouge Transfer      79  

 

iii



--------------------------------------------------------------------------------

  ARTICLE XXIII   

23.1

  Officer’s Certificates and Financial Statements      83  

23.2

  Confidentiality; Public Offering Information      86  

23.3

  Financial Covenants      87  

23.4

  Landlord Obligations      88     ARTICLE XXIV   

24.1

  Landlord’s Right to Inspect      88     ARTICLE XXV   

25.1

  No Waiver      89     ARTICLE XXVI   

26.1

  Remedies Cumulative      89     ARTICLE XXVII   

27.1

  Acceptance of Surrender      89     ARTICLE XXVIII   

28.1

  No Merger      89     ARTICLE XXIX   

29.1

  Conveyance by Landlord      89     ARTICLE XXX   

30.1

  Quiet Enjoyment      90     ARTICLE XXXI   

31.1

  Landlord’s Financing      90  

31.2

  Attornment      91  

31.3

  Compliance with Facility Mortgage Documents      92     ARTICLE XXXII   

32.1

  Hazardous Substances      93  

32.2

  Notices      94  

32.3

  Remediation      94  

32.4

  Indemnity by Tenant      94  

 

iv



--------------------------------------------------------------------------------

32.5   Environmental Inspections    95 32.6   Indemnity by Landlord    96 32.7  
Survival    97   ARTICLE XXXIII    33.1   Memorandum of Lease    97 33.2  
Tenant Financing    97   ARTICLE XXXIV    34.1   Expert Valuation Process    97
  ARTICLE XXXV    35.1   Notices    99   ARTICLE XXXVI    36.1   Transfer of
Tenant’s Property and Operational Control of the Facilities    100 36.2  
Determination of Successor Tenant and Gaming Assets FMV    101 36.3   Operation
Transfer    102   ARTICLE XXXVII    37.1   Attorneys’ Fees    102   ARTICLE
XXXVIII    38.1   Brokers    103   ARTICLE XXXIX    39.1   Anti-Terrorism
Representations    103   ARTICLE XL    40.1   GLP REIT Protection    104  
ARTICLE XLI    41.1   Survival    105 41.2   Severability    105 41.3  
Non-Recourse; Consequential Damages    105 41.4   Successors and Assigns    105
41.5   Governing Law    105 41.6   Waiver of Trial by Jury    106 41.7  
Amendment and Restatement; Entire Agreement    106 41.8   Headings    106

 

v



--------------------------------------------------------------------------------

41.9   Counterparts    106 41.10   Interpretation    107 41.11   Time of Essence
   107 41.12   Further Assurances    107 41.13   Gaming Regulations    107 41.14
  Certain Provisions of Nevada Law    108 41.15   Certain Provisions of
Louisiana Law    108 41.16   Certain Provisions of New Jersey Law    108 41.17  
Conditions to this Master Lease    110

 

vi



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

EXHIBIT A – LIST OF FACILITIES

EXHIBIT B – LEGAL DESCRIPTIONS

EXHIBIT C – GAMING LICENSES

EXHIBIT D – FORM OF GUARANTY

EXHIBIT E – FORM OF NONDISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT F – FORM OF SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

SCHEDULE A – DISCLOSURE ITEMS

SCHEDULE B – PROPERTY AGREEMENTS

SCHEDULE C – PROPERTY VALUES

SCHEDULE D – 2019 FACILITY ADJUSTED REVENUE

SCHEDULE 1.1 – EXCLUSIONS FROM LEASED PROPERTY

SCHEDULE 6.3 – GUARANTORS UINDER THE MASTER LEASE

 

vii



--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER LEASE

This AMENDED AND RESTATED MASTER LEASE (the “Master Lease”) is entered into as
of June 15, 2020 (the “Effective Date”), by and among GLP CAPITAL, L.P.
(together with its permitted successors and assigns, “Landlord”), and TROPICANA
ENTERTAINMENT, INC., a Delaware corporation (together with its permitted
successors and assigns, “Tenant”).

RECITALS

A. On October 1, 2018 (the “Original Effective Date”), Landlord, Tropicana AC
Sub Corp., as co-landlord, Tenant and Tropicana Atlantic City Corp., as
co-tenant, entered into that certain Master Lease, as amended by that certain
Partial Termination of and First Amendment to Master Lease, dated as of June 9,
2019 and as modified by that certain Waiver to Master Lease, dated as of
March 31, 2020 (as so amended and modified, the “Original Master Lease”)
pursuant to which Landlord leased the Leased Property to Tenant.

B. A list of the five (5) facilities covered by this Master Lease as of the
Commencement Date and as of the Effective Date is attached hereto as Exhibit A
(each a “Facility,” and collectively, the “Facilities”).

C. Landlord and Tenant hereby wish to amend and restate the Original Master
Lease in its entirety pursuant to the terms hereof.

D. Capitalized terms used in this Master Lease and not otherwise defined herein
are defined in Article II hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

1.1 Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases to Tenant and Tenant leases from Landlord all of
Landlord’s rights and interest in and to the following with respect to each of
the Facilities (collectively, the “Leased Property”):

(a) the real property or properties described in Exhibit B attached hereto
(collectively, the “Land”);

(b) all buildings, structures, barges, riverboats, Fixtures (as hereinafter
defined) and other improvements of every kind now or hereafter located on the
Land or connected thereto including, but not limited to, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site to the extent Landlord has obtained any interest in the same), parking
areas and roadways appurtenant to such buildings and structures of each such
Facility (collectively, the “Leased Improvements”);



--------------------------------------------------------------------------------

(c) all easements, rights and appurtenances relating to the Land and the Leased
Improvements; and

(d) all equipment, machinery, fixtures, and other items of property, including
all components thereof, that (i) are now or hereafter located in, on or used in
connection with and permanently affixed to or otherwise incorporated into the
Leased Improvements and (ii) qualify as Long-Lived Assets, together with all
replacements, modifications, alterations and additions thereto (collectively,
the “Fixtures”).

The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters affecting the Leased Property as of
the Commencement Date and such subsequent covenants, conditions, restrictions,
easements and other matters as may be agreed to by Landlord or Tenant in
accordance with the terms of this Master Lease, whether or not of record,
including any matters which would be disclosed by an inspection or accurate
survey of the Leased Property. Notwithstanding the foregoing, Leased Property
shall exclude those items referenced on Schedule 1.1.

1.2 Single, Indivisible Lease. Notwithstanding anything contained herein to the
contrary, this Master Lease constitutes one indivisible lease of the Leased
Property and not separate leases governed by similar terms. The Leased Property
constitutes one economic unit, and the Rent and all other provisions have been
negotiated and agreed to based on a demise of all of the Leased Property to
Tenant as a single, composite, inseparable transaction and would have been
substantially different had separate leases or a divisible lease been intended.
Except as expressly provided in this Master Lease for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Master Lease apply equally and uniformly to all of the Leased
Property as one unit. An Event of Default with respect to any portion of the
Leased Property is an Event of Default as to all of the Leased Property. The
parties intend that the provisions of this Master Lease shall at all times be
construed, interpreted and applied so as to carry out their mutual objective to
create an indivisible lease of all of the Leased Property and, in particular but
without limitation, that, for purposes of any assumption, rejection or
assignment of this Master Lease under 11 U.S.C. Section 365, or any successor or
replacement thereof or any analogous state law, this is one indivisible and
non-severable lease and executory contract dealing with one legal and economic
unit and that this Master Lease must be assumed, rejected or assigned as a whole
with respect to all (and only as to all) of the Leased Property. The parties may
amend this Master Lease from time to time to include one or more additional
Facilities as part of the Leased Property and such future addition to the Leased
Property shall not in any way change the indivisible and nonseverable nature of
this Master Lease and all of the foregoing provisions shall continue to apply in
full force.

1.3 Term. The “Term” of this Master Lease is the Initial Term plus all Renewal
Terms, to the extent exercised. The initial term of this Master Lease (the
“Initial Term”) commenced on October 1, 2018 (the “Commencement Date”) and shall
end on the day immediately preceding the twentieth (20th) anniversary of the
Commencement Date, subject to renewal as set forth in Section 1.4 below.

 

2



--------------------------------------------------------------------------------

1.4 Renewal Terms. The term of this Master Lease may be extended for four
(4) separate “Renewal Terms” of five (5) years each if: (a) at least twelve
(12), but not more than eighteen (18) months prior to the end of the then
current Term, Tenant delivers to Landlord a Notice that it desires to exercise
its right to extend this Master Lease for one (1) Renewal Term (a “Renewal
Notice”); and (b) no Event of Default shall have occurred and be continuing on
the date Landlord receives the Renewal Notice (the “Exercise Date”) or on the
last day of the then current Term. During any such Renewal Term, except as
otherwise specifically provided for herein, all of the terms and conditions of
this Master Lease shall remain in full force and effect.

Tenant may exercise such options to renew with respect to all (and no fewer than
all) of the Facilities which are subject to this Master Lease as of the Exercise
Date.

ARTICLE II

2.1 Definitions. For all purposes of this Master Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article II have the meanings assigned to them in this Article
and include the plural as well as the singular; (ii) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP; (iii) all references in this Master Lease to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Master Lease; (iv) the word “including” shall have
the same meaning as the phrase “including, without limitation,” and other
similar phrases; (v) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Master Lease as a whole and not to any
particular Article, Section or other subdivision; (vi) all Exhibits, Schedules
and other attachments annexed to the body of this Master Lease are hereby deemed
to be incorporated into and made an integral part of this Master Lease;
(vii) the word “or” is not exclusive; and (viii) for the calculation of any
financial ratios or tests referenced in this Master Lease (including the
Adjusted Revenue to Rent Ratio and the Indebtedness to EBITDA Ratio), this
Master Lease, regardless of its treatment under GAAP, shall be deemed to be an
operating lease and the Rent payable hereunder shall be treated as an operating
expense and shall not constitute Indebtedness or interest expense.

AAA: As defined in Section 34.1(b).

Accounts: All accounts, including deposit accounts and any Facility Mortgage
Reserve Account (to the extent actually funded by Tenant), all rents, profits,
income, revenues or rights to payment or reimbursement derived from the use of
any space within the Leased Property and/or from goods sold or leased or
services rendered from the Leased Property (including, without limitation, from
goods sold or leased or services rendered from the Leased Property by any
subtenant) and all accounts receivable, in each case whether or not evidenced by
a contract, document, instrument or chattel paper and whether or not earned by
performance, including without limitation, the right to payment of management
fees and all proceeds of the foregoing.

Additional Charges: All Impositions and all other amounts, liabilities and
obligations which Tenant assumes or agrees to pay under this Master Lease and,
in the event of any failure on the part of Tenant to pay any of those items,
except where such failure is due to the acts or omissions of Landlord, every
fine, penalty, interest and cost which may be added for non-payment or late
payment of such items.

 

3



--------------------------------------------------------------------------------

Adjusted Revenue: For any Test Period, Net Revenue (i) minus expenses other than
Specified Expenses and (ii) plus Specified Proceeds, if any; provided, however,
that for purposes of calculating Adjusted Revenue, Net Revenue shall not include
Gaming Revenues, Retail Sales or Promotional Allowances of any subtenants of
Tenant or any deemed payments under subleases of this Master Lease, licenses or
other access rights from Tenant to its operating subsidiaries. Adjusted Revenue
for the Leased Property shall be calculated on a pro forma basis to give effect
to any increase or decrease in Rent as a result of the addition or removal of
Leased Property to this Master Lease since the beginning of any Test Period of
Tenant as if each such increase or decrease had been effected on the first day
of such Test Period. For purposes of calculating Adjusted Revenue to Rent Ratio,
(a) subject to clause (b) below, if any Facility is closed to the public for
more than fifteen (15) days as a result of an Unavoidable Delay during any
fiscal quarter of any Test Period, then (i) the Adjusted Revenue attributable to
such Facility in respect of such fiscal quarter shall be excluded from the
calculation of Adjusted Revenue for such Test Period and (ii) the Adjusted
Revenue attributable to such Facility during any fiscal quarters of such Test
Period during which such Facility is not closed to the public for more than
fifteen (15) days shall be annualized as follows for purposes of calculating
Adjusted Revenue for such Test Period: (A) if such Facility is not closed to the
public for more than fifteen (15) days in any of the remaining three (3) fiscal
quarters of such Test Period, then the aggregate Adjusted Revenue attributable
to such Facility for such quarters shall be multiplied by 4/3, (B) if such
Facility is not closed to the public for more than fifteen (15) days in only two
(2) fiscal quarters of such Test Period, then the aggregate Adjusted Revenue
attributable to such Facility for such quarters shall be multiplied by 2 and
(C) if such Facility is not closed to the public for more than fifteen (15) days
in only one (1) fiscal quarter of such Test Period, then the Adjusted Revenue
attributable to such Facility for such quarter shall be multiplied by 4 and
(b) notwithstanding clause (a) above, for purposes of calculating the Adjusted
Revenue from and after any Covenant Resumption Date, (i) the Adjusted Revenue
for the Test Period ending on the last day of the fiscal quarter in which the
Covenant Resumption Date occurs (the “Initial Test Period”) shall be deemed to
be the Adjusted Revenue for the last fiscal quarter of the Initial Test Period,
in each case, multiplied by 4, (ii) the Adjusted Revenue for the first Test
Period ending after the Initial Test Period (the “Second Test Period”) shall be
deemed to be the Adjusted Revenue for the last two fiscal quarters of the Second
Test Period, in each case, multiplied by 2 and (iii) the Adjusted Revenue for
the second Test Period ending after the Initial Test Period (the “Third Test
Period”) shall be deemed to be the Adjusted Revenue for the last three fiscal
quarters of the Third Test Period, in each case, multiplied by 4/3.

Adjusted Revenue Pool: As of any date of determination, the aggregate amount of
the Facility Adjusted Revenue of Tenant for all of the Facilities that are
included in this Master Lease.

Adjusted Revenue to Rent Ratio: As at any date of determination, the ratio for
any period of Adjusted Revenue to Rent. For purposes of calculating the Adjusted
Revenue to Rent Ratio, Adjusted Revenue shall be calculated on a pro forma basis
(and shall be calculated to give effect to (x) pro forma adjustments reasonably
contemplated by Tenant and (y) such other pro forma adjustments consistent with
Regulation S-X under the Securities Act) to give effect to any material
acquisitions and material asset sales consummated by the Tenant or any Guarantor
during any Test Period of Tenant as if each such material acquisition had been
effected on the first day of such Test Period and as if each such material asset
sale had been consummated on the day prior to

 

4



--------------------------------------------------------------------------------

the first day of such Test Period. In addition, (i) Adjusted Revenue and Rent
shall be calculated on a pro forma basis to give effect to any increase or
decrease in Rent as a result of the addition or removal of Leased Property to
this Master Lease during any Test Period as if such increase or decrease had
been effected on the first day of such Test Period and (ii) in the event Rent is
to be increased in connection with the addition or inclusion of a Long-Lived
Asset that is projected to increase Adjusted Revenue, such Rent increase shall
not be taken into account in calculating the Adjusted Revenue to Rent Ratio
until the first fiscal quarter following the completion of the installation or
construction of such Long-Lived Assets.

Affiliate: When used with respect to any corporation, limited liability company,
or partnership, the term “Affiliate” shall mean any person which, directly or
indirectly, controls or is controlled by or is under common control with such
corporation, limited liability company or partnership. For the purposes of this
definition, “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person,
through the ownership of voting securities, partnership interests or other
equity interests.

Appointing Authority: As defined in Section 34.1(b).

Award: All compensation, sums or anything of value awarded, paid or received on
a total or partial Taking.

Baton Rouge Facility: The Facility commonly known as Belle of Baton Rouge
located in Baton Rouge, LA, together with all Leased Property with respect
thereto.

Baton Rouge Lease Amendment: An amendment to this Master Lease as is reasonably
necessary and appropriate to effectuate fully the provisions and intent of
Section 22.8, including to evidence and effectuate the removal of the Baton
Rouge Facility from this Master Lease (including, without limitation, the
removal of (i) the Baton Rouge Facility from the list of Facilities on
Exhibit A, (ii) the legal description with respect to the Baton Rouge Facility
from Exhibit B, (iii) the Gaming License with respect to the Baton Rouge
Facility from the list of Gaming Licenses on Exhibit C, and (iv) the disclosure
items with respect to the Baton Rouge Facility from Schedule A), together with
such other documents (including, without limitation, the recordation of amended
memorandum(s) of lease) as are reasonably necessary and appropriate to
effectuate fully the provisions and intent of Section 22.8; provided, however,
in no event shall the Rent under this Master Lease be adjusted or reduced as a
result of the removal of the Baton Rouge Facility.

Baton Rouge Purchase Agreement: As defined in Section 22.8(b).

Baton Rouge Purchase Price: As defined in Section 22.8(b).

Baton Rouge Sale: As defined in Section 22.8(b).

Baton Rouge Severance Lease: As defined in Section 22.8(c)(i).

 

5



--------------------------------------------------------------------------------

Baton Rouge Severance Lease Rent: An annual amount equal to One Dollar ($1.00).

Baton Rouge Severance Lease Term: With respect to a Baton Rouge Severance Lease,
an initial term (commencing on the Baton Rouge Transfer Date) of fifteen
(15) years without any option to renew; provided, however, such term shall not
exceed eighty percent (80%) of the remaining useful life of the applicable
Leased Improvements (as of the Baton Rouge Transfer Date) that are subject to
the Baton Rouge Severance Lease (as shall be determined by a valuation expert or
such other appropriate reputable consultant in accordance with Section 34.1 of
this Master Lease).

Baton Rouge Transfer: As defined in Section 22.8(a).

Baton Rouge Transfer Date: The date of the closing of the Baton Rouge Transfer
and, if applicable, entry into the Baton Rouge Severance Lease in accordance
with Section 22.8.

Baton Rouge Transferee: As defined in Section 22.8(a).

Building Base Rent:

(A) During the period from the Commencement Date until (and including) the last
day of the first Lease Year (i.e., September 30, 2019), an annual amount equal
to Sixty Million Nine Hundred Eighteen Thousand Five Hundred Twenty-Five Dollars
($60,918,525).

(B) During the period from the first day of the second Lease Year until (and
including) the last day of the second Lease Year (i.e., September 30, 2020), an
annual amount equal to Sixty-Two Million One Hundred Thirty-Six Thousand Eight
Hundred Ninety-Six Dollars ($62,136,896).

(C) During the period from first day of the third Lease Year until the end of
the Initial Term, an annual amount equal to Sixty-Two Million One Hundred
Thirty-Six Thousand Eight Hundred Ninety-Six Dollars ($62,136,896); provided,
however, that commencing with the fifth (5th) Lease Year (i.e., the Lease Year
commencing on October 1, 2022) and continuing each Lease Year thereafter during
the Initial Term, the Building Base Rent shall increase to an annual amount
equal to the sum of (i) the Building Base Rent for the immediately preceding
Lease Year, and (ii) the Escalation.

(D) The Building Base Rent for the first year of each Renewal Term shall be an
annual amount equal to the sum of (i) the Building Base Rent for the immediately
preceding Lease Year, and (ii) the Escalation. Commencing with the second (2nd)
Lease Year of any Renewal Term and continuing each Lease Year thereafter during
such Renewal Term, the Building Base Rent shall increase to an annual amount
equal to the sum of (i) the Building Base Rent for the immediately preceding
Lease Year, and (ii) the Escalation.

(E) As applicable during the Term, Building Base Rent shall be increased
pursuant to Section 10.3(c) in respect of Capital Improvements funded by
Landlord (which increases shall, in each case, be subject to the Escalations
provided in the foregoing clauses (C) and (D)).

Building Base Rent shall be subject to further adjustment as and to the extent
provided in Section 14.6.

 

6



--------------------------------------------------------------------------------

Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of New York, New York or Las Vegas,
Nevada are authorized, or obligated, by law or executive order, to close.

Capital Improvements: With respect to any Facility, any improvements or
alterations or modifications of the Leased Improvements, including without
limitation capital improvements and structural alterations, modifications or
improvements, or one or more additional structures annexed to any portion of any
of the Leased Improvements of such Facility, or the expansion of existing
improvements, which are constructed on any parcel or portion of the Land of such
Facility, during the Term, including construction of a new wing or new story,
all of which shall constitute a portion of the Leased Improvements and Leased
Property hereunder in accordance with Section 10.3. Notwithstanding the
foregoing, for purposes of Article X only, “Capital Improvements” shall not
include any improvements or alterations or modifications of the Leased
Improvements or any expansion of the existing improvements if such (i) commenced
prior to the Term in accordance with the terms of the Merger Agreement, and
(ii) costs less than Fifteen Million Dollars ($15,000,000) on an individual
project basis and less than Fifty Million Dollars ($50,000,000) in the aggregate
with respect to all of the Facilities, it being agreed, for the avoidance of
doubt, such improvements or alterations or modifications of the Leased
Improvements or any expansion of the existing improvements shall be deemed part
of the Leased Property and the Facilities for all purposes hereunder.

Cash: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.

Casualty Event: Any loss of title or any loss of or damage to or destruction of,
or any condemnation or other taking (including by any governmental authority)
of, any asset for which Tenant or any of its Subsidiaries (directly or through
Tenant’s Parent) receives cash insurance proceeds or proceeds of a condemnation
award or other similar compensation (excluding proceeds of business interruption
insurance). “Casualty Event” shall include, but not be limited to, any taking of
all or any part of any real property of Tenant or any of its Subsidiaries or any
part thereof, in or by condemnation or other eminent domain proceedings pursuant
to any applicable law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any real property of Tenant or any of its
Subsidiaries or any part thereof by any governmental authority, civil or
military.

Change in Control: (i) Any Person or “group” (within the meaning of Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute), (a) shall have acquired direct or indirect
beneficial ownership or control of fifty percent (50%) or more on a fully
diluted basis of the direct or indirect voting power in the Equity Interests of
Tenant’s Parent entitled to vote in an election of directors of Tenant’s Parent,
or (b) shall have caused the election of a majority of the members of the board
of directors or equivalent body of Tenant’s Parent, which such members have not
been nominated by a majority of the members of the board of directors or
equivalent body of Tenant’s Parent as such were constituted immediately prior to
such election, (ii) except as permitted or required hereunder, the

 

7



--------------------------------------------------------------------------------

direct or indirect sale by Tenant or Tenant’s Parent of all or substantially all
of Tenant’s assets, whether held directly or through Subsidiaries, relating to
the Facilities in one transaction or in a series of related transactions
(excluding sales to Tenant or its Subsidiaries), (iii) (a) Tenant ceasing to be
a wholly-owned Subsidiary (directly or indirectly) of Tenant’s Parent or
(b) Tenant’s Parent ceasing to control one hundred percent (100%) of the voting
power in the Equity Interests of Tenant or (iv) Tenant’s Parent consolidates
with, or merges with or into, any Person, or any Person consolidates with, or
merges with or into, Tenant’s Parent, in any such event pursuant to a
transaction in which any of the outstanding Equity Interests of Tenant’s Parent
ordinarily entitled to vote in an election of directors of Tenant’s Parent or
such other Person is converted into or exchanged for cash, securities or other
property, other than any such transaction where the Equity Interests of Tenant’s
Parent ordinarily entitled to vote in an election of directors of Tenant’s
Parent outstanding immediately prior to such transaction constitute or are
converted into or exchanged into or exchanged for a majority (determined by
voting power in an election of directors) of the outstanding Equity Interests
ordinarily entitled to vote in an election of directors of such surviving or
transferee Person (immediately after giving effect to such transaction).

Code: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.

Commencement Date: As defined in Section 1.3.

Commission: As defined in Section 41.16(a).

Competing Facility: A Gaming Facility within the Restricted Area acquired or
operated by Tenant or any Affiliate of Tenant; provided, however, that a
“Competing Facility” shall not include any Gaming Facility which Tenant or any
Affiliate of Tenant owns or operates as of the Effective Date or is under
contract to acquire as of the Effective Date.

Condemnation: The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Landlord to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.

Condemnor: Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.

Confidential Information: Any and all financial, technical, proprietary,
confidential, and other information, including data, reports, interpretations,
forecasts, analyses, compilations, studies, summaries, extracts, records,
know-how, statements (written or oral) or other documents of any kind, that
contain information concerning the business and affairs of a party or its
affiliates, divisions and subsidiaries, which such party or its Related Persons
provide to the other party or its Related Persons, whether furnished before or
after the Commencement Date, and regardless of the manner in which it was
furnished, and any material prepared by a party or its Related Persons, in
whatever form maintained, containing, reflecting or based upon, in whole or in
part, any such information; provided, however, that “Confidential Information”
shall not include information which: (i) was or becomes generally available to
the public other than as a

 

8



--------------------------------------------------------------------------------

result of a disclosure by the other party or its Related Persons in breach of
this Master Lease; (ii) was or becomes available to the other party or its
Related Persons on a non-confidential basis prior to its disclosure hereunder as
evidenced by the written records of the other party or its Related Persons,
provided that the source of the information is not bound by a confidentiality
agreement or otherwise prohibited from transmitting such information by a
contractual, legal or fiduciary duty; or (iii) was independently developed by
the other party without the use of any Confidential Information, as evidenced by
the written records of the other party.

Consolidated Interest Expense: For any period, interest expense of Tenant and
its Subsidiaries that are Guarantors for such period as determined on a
consolidated basis for Tenant and its Subsidiaries that are Guarantors in
accordance with GAAP.

Covenant Resumption Date: The first day following the end of a Covenant
Suspension Period.

Covenant Suspension Period: If on the last day of any Test Period more than 75%
of the Facilities under this Master Lease are closed to the public, and have
been closed for a period of more than fifteen (15) days, in each case due to an
Unavoidable Delay, then the period commencing on (and including) the last day of
any such Test Period and continuing until (but excluding) the last day of the
second full consecutive fiscal quarter throughout which at least 25% of the
Facilities under this Master Lease have remained open to the public.
Notwithstanding the foregoing, Tenant may, in its sole discretion, elect that
any Covenant Suspension Period end on any date prior to the date that such
Covenant Suspension Period would otherwise end absent such election.

CPI: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, the index
designated by such Department as the successor to such index, and if there is no
index so designated, an index for an area in the United States that most closely
corresponds to the entire United States, published by such Department, or if
none, by any other instrumentality of the United States.

CPI Increase: The product of (i) the CPI published for the beginning of each
Lease Year, divided by (ii) the CPI published for the beginning of the first
Lease Year. If the product is less than one, the CPI Increase shall be equal to
one.

CPR Institute: As defined in Section 34.1(b).

Date of Taking: The date the Condemnor has the right to possession of the
property being condemned.

Debt Agreement: If designated by Tenant to Landlord in writing to be included in
the definition of “Debt Agreement,” one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other indebtedness, in each case,

 

9



--------------------------------------------------------------------------------

with the same or different borrowers or issuers and, in each case, (i) entered
into from time to time by Tenant and/or its Affiliates (including Tenant’s
Parent), (ii) as amended, supplemented, modified, extended, restructured,
renewed, refinanced, restated, replaced or refunded in whole or in part from
time to time, (iii) which may be secured by assets of Tenant and its
Subsidiaries, including, but not limited to, their Cash, Accounts, Tenant’s
Property, real property and leasehold estates in real property (including this
Master Lease), and (iv) which shall provide Landlord, in accordance with
Section 17.3 hereof, the right to receive copies of notices of Specified Debt
Agreement Defaults thereunder and opportunity to cure any breaches or defaults
by Tenant thereunder within the cure period, if any, that exists under such Debt
Agreement. For the avoidance of doubt, that certain Credit Agreement, dated as
of April 17, 2017, by and among Eagle II Acquisition Company LLC (to be
succeeded on the Closing Date by Eldorado Resorts, Inc.), as Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent, Swingline Lender and Issuing Lender,
and the Lenders and other parties named therein (as the same may be amended,
restated, amended and restated, replaced, refinanced, supplemented or otherwise
modified from time to time, the “Credit Agreement”) is a Debt Agreement.

Dollars and $: The lawful money of the United States.

Discretionary Transferee: A transferee that meets all of the following
requirements set forth in clauses (a) through (d) below: (a) such transferee has
(1) at least five (5) years of experience (directly or through one or more of
its Subsidiaries) operating or managing one or more casinos with revenues in the
immediately preceding fiscal year of at least Seven Hundred Fifty Million
Dollars ($750,000,000) in the aggregate (or retains a manager with such
qualifications, which manager shall not be replaced other than in accordance
with Article XXII hereof) that is not in the business, and that does not have an
Affiliate in the business, of leasing properties to gaming operators, or (2) in
the case of a Permitted Leasehold Mortgagee Foreclosing Party only, agreement(s)
in place in a form reasonably satisfactory to Landlord to retain for a period of
eighteen (18) months (or more) after the effective time of the transfer at least
(i) eighty percent (80%) of Tenant and its Subsidiaries’ personnel employed at
the Facilities who have employment contracts as of the date of the relevant
agreement to transfer and (ii) seventy percent (70%) of Tenant’s and Tenant’s
Parent’s ten (in the aggregate between both Tenant and Tenant’s Parent) most
highly compensated corporate employees as of the date of the relevant agreement
to transfer based on total compensation determined in accordance with Item 402
of Regulation S-K of the Securities and Exchange Act of 1934, as amended;
(b) such transferee (directly or through one or more of its Subsidiaries) is
licensed or certified by each gaming authority with jurisdiction over any
portion of the Leased Property as of the date of any proposed assignment or
transfer to such entity (or will be so licensed upon its assumption of the
Master Lease); (c) such transferee is Solvent, and, other than in the case of a
Permitted Leasehold Mortgagee Foreclosing Party, if such transferee has a Parent
Company, the Parent Company of such transferee is Solvent, and (d) (i) other
than in the case of a Permitted Leasehold Mortgagee Foreclosing Party, (x) the
Parent Company of such transferee or, if such transferee does not have a Parent
Company, such transferee, has sufficient assets so that, after giving effect to
its assumption of Tenant’s obligations hereunder or the applicable assignment
(including pursuant to a Change in Control under Section 22.2(iii)(b) or
Section 22.2(iii)(c)), its Indebtedness to EBITDA Ratio on a consolidated basis
in accordance with GAAP is less than 7:1 on a pro forma basis based on projected
earnings and after giving effect to the proposed transaction or (y) an entity
that has an investment grade credit rating from a nationally recognized rating
agency with respect to such entity’s long term, unsecured debt has

 

10



--------------------------------------------------------------------------------

provided a Guaranty, or (ii) in the case of a Permitted Leasehold Mortgagee
Foreclosing Party, (x) Tenant has an Indebtedness to EBITDA Ratio of less than
8:1 on a pro forma basis based on projected earnings and after giving effect to
the proposed transaction or (y) an entity that has an investment grade credit
rating from a nationally recognized rating agency with respect to such entity’s
long term, unsecured debt has provided a Guaranty.

Division: As defined in Section 41.16(a).

EBITDA: For any Test Period, the consolidated net income or loss of the Parent
Company of a Discretionary Transferee (or, in the case of (x) a Permitted
Leasehold Mortgagee Foreclosing Party, such Permitted Leasehold Mortgagee
Foreclosing Party or (y) a Discretionary Transferee that does not have a Parent
Company, such Discretionary Transferee) on a consolidated basis for such period,
determined in accordance with GAAP, adjusted by excluding (1) income tax
expense, (2) consolidated interest expense (net of interest income), (3)
depreciation and amortization expense, (4) any income, gains or losses
attributable to the early extinguishment or conversion of indebtedness or
cancellation of indebtedness, (5) gains or losses on discontinued operations and
asset sales, disposals or abandonments, (6) impairment charges or asset
write-offs including, without limitation, those related to goodwill or
intangible assets, long-lived assets, and investments in debt and equity
securities, in each case, in accordance with GAAP, (7) any non-cash items of
expense (other than to the extent such non-cash items of expense require or
result in an accrual or reserve for future cash expenses), (8) extraordinary
gains or losses and (9) unusual or non-recurring gains or items of income or
loss.

Effective Date: As defined in the preamble.

Encumbrance: Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to any of the Leased Property, or any portion thereof or
interest therein.

End of Term Gaming Asset Transfer Notice: As defined in Section 36.1.

Environmental Costs: As defined in Section 32.4.

Environmental Laws: Any and all applicable federal, state, municipal and local
laws, statutes, ordinances, rules, regulations, guidances, policies, orders,
codes, decrees or judgments, whether statutory or common law, as amended from
time to time, now or hereafter in effect, pertaining to the environment, public
health and safety and industrial hygiene, including the use, generation,
manufacture, production, storage, release, discharge, disposal, handling,
treatment, removal, decontamination, cleanup, transportation or regulation of
any Hazardous Substance, including, without limitation, the New Jersey
Industrial Site Recovery Act, the Clean Air Act, the Clean Water Act, the Toxic
Substances Control Act, the Comprehensive Environmental Response Compensation
and Liability Act, the Resource Conservation and Recovery Act, the Federal
Insecticide, Fungicide, Rodenticide Act, the Safe Drinking Water Act and the
Occupational Safety and Health Act.

Equity Interests: With respect to any Person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or non-voting), of equity of such Person, including,
if such Person is a partnership, partnership interests (whether general or
limited) and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, such partnership.

 

11



--------------------------------------------------------------------------------

Equity Rights: With respect to any Person, any then outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any stockholders’ or voting trust agreements) for the issuance, sale,
registration or voting of any additional Equity Interests of any class, or
partnership or other ownership interests of any type in, such Person; provided,
however, that a debt instrument convertible into or exchangeable or exercisable
for any Equity Interests shall not be deemed an Equity Right.

Escalated Building Base Rent: (a) For the fifth Lease Year and the sixth Lease
Year, an amount equal to 101.25% of the Building Base Rent as of the end of the
immediately preceding Lease Year, (b) for the seventh Lease Year and the eighth
Lease Year, an amount equal to 101.75% of the Building Base Rent as of the end
of the immediately preceding Lease Year, and (c) for the ninth Lease Year and
for each Lease Year thereafter, an amount equal to 102% of the Building Base
Rent as of the end of the immediately preceding Lease Year.

Escalation: For any Lease Year (commencing with the fifth Lease Year), an amount
equal to the excess of (a) the Escalated Building Base Rent for such Lease Year
over (b) the Building Base Rent for the immediately preceding Lease Year. The
parties hereby acknowledge and agree that, notwithstanding anything to the
contrary set forth in the Original Master Lease, no Escalation has been based
upon, or affected by, Adjusted Revenue.

Evansville Facility: The Facility commonly known as Tropicana Evansville located
in Evansville, IN, together with all Leased Property with respect thereto.

Event of Default: As defined in Section 16.1.

Exercise Date: As defined in Section 1.4.

Expert: An independent third party professional, with expertise in respect of a
matter at issue, appointed by the agreement of Landlord and Tenant or otherwise
in accordance with Article XXXIV hereof.

Facilit(y)(ies): As defined in Recital D.

Facility Adjusted Revenue: With respect to each Facility under this Master Lease
as of any date of determination, the greater of (i) the Adjusted Revenue of
Tenant for the most recently ended Test Period, as generated by such Facility
individually, and (ii) the amount set forth on Schedule D annexed hereto for
such Facility.

Facility Mortgage: As defined in Section 13.1.

Facility Mortgage Documents: With respect to each Facility Mortgage and Facility
Mortgagee, the applicable Facility Mortgage, loan agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.

Facility Mortgage Reserve Account: As defined in Section 31.3(b).

 

12



--------------------------------------------------------------------------------

Facility Mortgagee: As defined in Section 13.1.

Financial Statements: (i) For a Fiscal Year, consolidated statements of Tenant’s
Parent and its consolidated subsidiaries (as defined by GAAP) of income,
stockholders’ equity and comprehensive income and cash flows for such period and
for the period from the beginning of the Fiscal Year to the end of such period
and the related consolidated balance sheet as at the end of such period,
together with the notes thereto, all in reasonable detail and setting forth in
comparative form the corresponding figures for the corresponding period in the
preceding Fiscal Year and prepared in accordance with GAAP and audited by a “big
four” or other nationally recognized accounting firm, and (ii) for a fiscal
quarter, consolidated statements of Tenant’s Parent’s income, stockholders’
equity and comprehensive income and cash flows for such period and for the
period from the beginning of the Fiscal Year to the end of such period and the
related consolidated balance sheet as at the end of such period, together with
the notes thereto, all in reasonable detail and setting forth in comparative
form the corresponding figures for the corresponding period in the preceding
Fiscal Year and prepared in accordance with GAAP.

Fiscal Year: The annual period commencing January 1 and terminating December 31
of each year.

Fixtures: As defined in Section 1.1(d).

Foreclosure Assignment: As defined in Section 22.2(iii)(d).

Foreclosure COC: As defined in Section 22.2(iii)(d).

Foreclosure Purchaser: As defined in Section 31.1.

GAAP: Generally accepted accounting principles consistently applied in the
preparation of financial statements, as in effect from time to time (except with
respect to any financial ratio defined or described herein or the components
thereof, for which purposes GAAP shall refer to such principles as in effect as
of the Commencement Date).

Gaming Assets FMV: As defined in Section 36.1.

Gaming Facility: A facility at which there are operations of slot machines,
table games or pari-mutuel wagering.

Gaming License: Any license, permit, approval, finding of suitability or other
authorization issued by a state regulatory agency to operate, carry on or
conduct any gambling game, gaming device, slot machine, race book or sports pool
on the Leased Property, or required by any Gaming Regulation, including each of
the licenses, permits or other authorizations set forth on Exhibit C, as amended
from time to time, and those related to any Facilities that are added to this
Master Lease after the Commencement Date.

Gaming Regulation(s): Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance or
Capital Improvement of a Gaming Facility or the conduct of a person or entity
holding a Gaming License, including, without limitation, any requirements
imposed by a regulatory agency, commission, board or other governmental body
pursuant to the jurisdiction and authority granted to it under applicable law.

 

13



--------------------------------------------------------------------------------

Gaming Revenues: As defined in the definition of Net Revenue.

GLP: Gaming and Leisure Properties, Inc.

Greenfield Project: As defined in Section 7.3(a).

Greenville Facility: The Facility commonly known as Tropicana Greenville located
in Greenville, MS, together with all Leased Property with respect thereto.

Ground Leased Property: The real property leased pursuant to a Ground Lease.

Ground Lease: That certain lease with respect to real property that is a portion
of the Leased Property, pursuant to which Landlord is a tenant and which lease
has either been approved by Tenant or is in existence as of the Commencement
Date, each of which leases is listed on Schedule A hereto.

Ground Lessor: As defined in Section 8.4(a).

Guarantor: Any entity that guaranties the payment or collection of all or any
portion of the amounts payable by Tenant, or the performance by Tenant of all or
any of its obligations, under this Master Lease, including any replacement
guarantor consented to by Landlord in connection with the assignment of the
Master Lease or a sublease of Leased Property pursuant to Article XXII.

Guaranty: That certain Guaranty of Master Lease dated as of the Commencement
Date, a form of which is attached as Exhibit D hereto, as the same may be
amended, supplemented or replaced from time to time, by and between Tenant’s
Parent, Landlord and certain Subsidiaries of Tenant from time to time party
thereto, and any other guaranty in form and substance reasonably satisfactory to
the Landlord executed by a Guarantor in favor of Landlord (as the same may be
amended, supplemented or replaced from time to time) pursuant to which such
Guarantor agrees to guaranty all of the obligations of Tenant hereunder.

Handling: As defined in Section 32.4.

Hazardous Substances: Collectively, any petroleum, petroleum product or by
product, polychlorinated biphenyls, asbestos, lead-based paint, mold or any
other contaminant, pollutant or hazardous or toxic substance, material or waste
regulated or listed pursuant to any Environmental Law.

Immaterial Subsidiary Guarantor: Any Subsidiary of Tenant having assets with an
aggregate fair market value of less than twenty-five million Dollars ($25.0
million) as of the most recent date on which Financial Statements have been
delivered to Landlord pursuant to Section 23.1(b); provided, however, that in no
event shall the aggregate fair market value of the assets of all Immaterial
Subsidiary Guarantors exceed fifty million Dollars ($50.0 million) as of the
most recent date on which Financial Statements have been delivered to Landlord
pursuant to Section 23.1(b).

 

14



--------------------------------------------------------------------------------

Impartial Appraiser: As defined in Section 13.2.

Impositions: Collectively, all taxes, including capital stock, franchise, margin
and other state taxes of Landlord, ad valorem, sales, use, gross receipts,
transaction privilege, rent or similar taxes; assessments including assessments
for public improvements or benefits, whether or not commenced or completed prior
to the Commencement Date and whether or not to be completed within the Term;
ground rents (pursuant to the Ground Leases); all obligations of Landlord and
its Affiliates under the documents listed on Schedule B hereto; water, sewer and
other utility levies and charges; excise tax levies; fees including license,
permit, inspection, authorization and similar fees; and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Leased Property
and/or the Rent and Additional Charges and all interest and penalties thereon
attributable to any failure in payment by Tenant (other than failures arising
from the acts or omissions of Landlord) which at any time prior to, during or in
respect of the Term hereof may be assessed or imposed on or in respect of or be
a lien upon (i) Landlord or Landlord’s interest in the Leased Property, (ii) the
Leased Property or any part thereof or any rent therefrom or any estate, right,
title or interest therein, or (iii) any occupancy, operation, use or possession
of, or sales from or activity conducted on or in connection with the Leased
Property or the leasing or use of the Leased Property or any part thereof;
provided, however, that Impositions shall not include and nothing contained in
this Master Lease shall be construed to require Tenant to pay (a) any tax based
on net or overall gross income (whether denominated as a franchise or capital
stock or other tax) imposed on Landlord or any other Person, (b) any transfer,
or net revenue tax of Landlord or any other Person except Tenant and its
successors, (c) any tax imposed with respect to the sale, exchange or other
disposition by Landlord of any Leased Property or the proceeds thereof, or
(d) any principal, interest or other amounts due on, or any mortgage recording
taxes or other amounts relating to the incurrence of, any indebtedness on or
secured by the Leased Property owed to a Facility Mortgagee for which Landlord
or its Subsidiaries is the obligor; provided, further, Impositions shall include
any tax, assessment, tax levy or charge set forth in clause (a) or (b) that is
levied, assessed or imposed in lieu of, or as a substitute for, any Imposition.

Indebtedness: Of any Person, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
capital leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
such Person, (f) all obligations under any agreement with respect to any swap,
forward, future or derivative transaction or option or similar arrangement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or combination of transactions, (g) all guarantees by
such Person of any of the foregoing and (h) all indebtedness of the nature
described in the foregoing clauses (a)-(g) of any partnership of which such
Person is a general partner.

 

15



--------------------------------------------------------------------------------

Indebtedness to EBITDA Ratio: As at any date of determination, the ratio of
(a) Indebtedness of the applicable (x) Discretionary Transferee or Parent
Company of the Discretionary Transferee or (y) in the case of a Permitted
Leasehold Mortgagee Foreclosing Party, the Permitted Leasehold Mortgagee
Foreclosing Party (such Discretionary Transferee, Parent Company or Permitted
Leasehold Mortgagee Foreclosing Party, as applicable the “Relevant Party”) on a
consolidated basis, as of such date (excluding Indebtedness of the type
referenced in clauses (e) or (f) of the definition of Indebtedness or
Indebtedness referred to in clauses (d) or (g) of the definition of Indebtedness
to the extent relating to Indebtedness of the type referenced in clauses (e) or
(f) of the definition of Indebtedness), to (b) EBITDA for the Test Period most
recently ended prior to such date for which financial statements are available.
For purposes of calculating the Indebtedness to EBITDA Ratio, EBITDA shall be
calculated on a pro forma basis (and shall be calculated, except for pro forma
adjustments reasonably contemplated by the potential transferee which may be
included in such calculations, otherwise in accordance with Regulation S-X under
the Securities Act) to give effect to any material acquisitions and material
asset sales consummated by the Relevant Party and its Subsidiaries since the
beginning of any Test Period of the Relevant Party as if each such material
acquisition had been effected on the first day of such Test Period and as if
each such material asset sale had been consummated on the day prior to the first
day of such period. In addition, for the avoidance of doubt, (i) if the Relevant
Party or any Subsidiary of the Relevant Party has incurred any Indebtedness or
repaid, repurchased, acquired, defeased or otherwise discharged any Indebtedness
since the end of the most recent Test Period for which financial statements are
available, Indebtedness shall be calculated (for purposes of this definition)
after giving effect on a pro forma basis to such incurrence, repayment,
repurchase, acquisition, defeasance or discharge and the applications of any
proceeds thereof as if it had occurred prior to the first day of such Test
Period and (ii) the Indebtedness to EBITDA Ratio shall give pro forma effect to
the transactions whereby the applicable Discretionary Transferee becomes party
to the Master Lease or the Change in Control transactions permitted under
Section 22.2(iii) and shall include the Indebtedness and EBITDA of Tenant and
its Subsidiaries for the relevant period.

Initial Term: As defined in Section 1.3.

Insurance Requirements: The terms of any insurance policy required by this
Master Lease and all requirements of the issuer of any such policy and of any
insurance board, association, organization or company necessary for the
maintenance of any such policy.

Investment Fund: A bona fide private equity fund or bona fide investment vehicle
arranged by and managed by or controlled by, or under common control with, a
private equity fund (excluding any private equity fund investment vehicle the
primary assets of which are Tenant and its Subsidiaries and/or this Master Lease
and assets related thereto) that is engaged in making, purchasing, funding or
otherwise or investing in a diversified portfolio of businesses and companies
and is organized primarily for the purpose of making equity investments in
companies.

Land: As defined in Section 1.1(a).

 

16



--------------------------------------------------------------------------------

Land Base Rent: (a) During the period from the Commencement Date until (and
including) the last day of the second Lease Year, an annual amount equal to
Thirteen Million Three Hundred Sixty Thousand Thirty-Seven Dollars ($13,360,037)
and (b) from and after the first day of the third Lease Year (i.e., the Lease
Year commencing on October 1, 2020), an annual amount equal to Twenty-Three
Million Five Hundred Eighty-Five Thousand Four Hundred Sixty-Two Dollars
($23,585,462). Land Base Rent shall be subject to further adjustment as and to
the extent provided in Section 14.6.

Landlord: As defined in the preamble.

Landlord Representatives: As defined in Section 23.4.

Landlord Tax Returns: As defined in Section 4.1(b).

Lease Year: The first Lease Year for each Facility shall be the period
commencing on the Commencement Date and ending on the day immediately preceding
the first (1st) anniversary of the Commencement Date, and each subsequent Lease
Year for each Facility shall be each period of twelve (12) full calendar months
after the last day of the prior Lease Year.

Leased Improvements: As defined in Section 1.1(b).

Leased Property: As defined in Section 1.1.

Leased Property Rent Adjustment Event: As defined in Section 14.6.

Leasehold Estate: As defined in Section 17.1(a).

Legal Requirements: All federal, state, county, municipal and other governmental
statutes, laws, rules, policies, guidance, codes, orders, regulations,
ordinances, permits, licenses, covenants, conditions, restrictions, judgments,
decrees and injunctions (including common law, Gaming Regulations and
Environmental Laws) affecting either the Leased Property, Tenant’s Property and
all Capital Improvements or the construction, use or alteration thereof, whether
now or hereafter enacted and in force, including, without limitation, any which
may (i) require repairs, modifications or alterations in or to the Leased
Property and Tenant’s Property, (ii) in any way adversely affect the use and
enjoyment thereof, or (iii) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.

Liquor Authority: As defined in Section 41.13(a).

Liquor Laws: As defined in Section 41.13(a).

Long-Lived Assets: (i) With respect to property owned by Tenant’s Parent as of
the Commencement Date, all property capitalized in accordance with GAAP with an
expected life of not less than fifteen (15) years as initially reflected on the
books and records of Tenant’s Parent at or about the time of acquisition thereof
or (ii) with respect to those assets purchased, replaced or otherwise maintained
by Tenant after the Commencement Date, such asset capitalized in accordance with
GAAP with an expected life of not less than fifteen (15) years as of or about
the time of the acquisition thereof, as classified by Tenant in accordance with
GAAP.

 

17



--------------------------------------------------------------------------------

Lumiere Loan Documents: the Loan Agreement dated as of the Commencement Date by
and between Landlord, as lender, and Tropicana St. Louis RE LLC, as borrower,
together with any and all deeds of trusts, promissory notes, guaranties,
indentures, collateral assignment instruments, indemnity agreements and other
documents or instruments evidencing, securing or otherwise related to the loan
made or credit extended pursuant thereto.

Master Lease: As defined in the preamble.

Material Indebtedness: At any time, Indebtedness of any one or more of the
Tenant (and its Subsidiaries) and any Guarantor in an aggregate principal amount
exceeding ten percent (10%) of Adjusted Revenue of Tenant and the Guarantors
that are Subsidiaries of Tenant on a consolidated basis over the most recent
Test Period for which financial statements are available. As of the Commencement
Date, until financial statements are available for the initial Test Period, such
amount shall be Seventeen Million Six Hundred Forty Three Thousand Dollars
($17,643,000).

Maximum Foreseeable Loss: As defined in Section 13.2.

Merger Agreement: That certain Agreement and Plan of Merger dated as of
April 15, 2018 by and among Tenant’s Parent, Delta Merger Sub, Inc., Landlord
and Tenant.

Net Revenue: With respect to any Facility, the sum of, without duplication,
(i) the amount received by Tenant (and its Subsidiaries and its subtenants) from
patrons at such Facility for gaming, less refunds and free promotional play
provided to the customers and invitees of Tenant (and its Subsidiaries and
subtenants) pursuant to a rewards, marketing, and/or frequent users program, and
less amounts returned to patrons through winnings at such Facility (the amounts
in this clause (i), “Gaming Revenues”); and (ii) the gross receipts of Tenant
(and its Subsidiaries and subtenants) for all goods and merchandise sold, the
charges for all services performed, or any other revenues generated by Tenant
(and its Subsidiaries and subtenants) in, at, or from such Facility for cash,
credit, or otherwise (without reserve or deduction for uncollected amounts), but
excluding any Gaming Revenues (the amounts in this clause (ii), “Retail Sales”);
less (iii) the retail value of accommodations, food and beverage, and other
services furnished without charge to guests of Tenant (and its Subsidiaries and
subtenants) at such Facility (the amounts in this clause (iii), “Promotional
Allowance”). For the avoidance of doubt, gaming taxes and casino operating
expenses (such as salaries, income taxes, employment taxes, supplies, equipment,
cost of goods and inventory, rent, office overhead, marketing and advertising
and other general administrative costs) will not be deducted in arriving at Net
Revenue. Net Revenue will be calculated on an accrual basis for these purposes,
as required under GAAP. For the absence of doubt, if Gaming Revenues, Retail
Sales or Promotional Allowances of a Subsidiary or subtenant, as applicable, are
taken into account for purposes of calculating Net Revenue, any rent received by
Tenant from such Subsidiary or subtenant, as applicable, pursuant to any
sublease with such Subsidiary or subtenant, as applicable, shall not also be
taken into account for purposes of calculating Net Revenues. Notwithstanding the
foregoing, with respect to any Specified Sublease, Net Revenue shall not include
Gaming Revenues or Retail Sales from the subtenants under such subleases and
shall include the rent received by Tenant or its subsidiaries thereunder. “Net
Revenue” with respect to the Leased Property means the aggregate amount of Net
Revenue for all of the Facilities.

 

18



--------------------------------------------------------------------------------

New Lease: As defined in Section 17.1(f).

New Jersey Act: As defined in Section 41.16(a).

New Jersey Facility(ies): As defined in Section 41.16(a).

New Jersey Fair Market Value: As defined in Section 41.16(e).

New Jersey Purchase Notice: As defined in Section 41.16(d).

Notice: A notice given in accordance with Article XXXV.

Notice of Termination. As defined in Section 17.1(f).

NRS: As defined in Section 41.14.

OFAC: As defined in Section 39.1.

Officer’s Certificate: A certificate of Tenant or Landlord, as the case may be,
signed by an officer of such party authorized to so sign by resolution of its
board of directors or by its sole member or by the terms of its by-laws or
operating agreement, as applicable.

Overdue Rate: On any date, a rate equal to five (5) percentage points above the
Prime Rate, but in no event greater than the maximum rate then permitted under
applicable law.

Parent Company: With respect to any Discretionary Transferee, any Person (other
than an Investment Fund) (x) as to which such Discretionary Transferee is a
Subsidiary; and (y) which is not a Subsidiary of any other Person (other than an
Investment Fund).

Payment Date: Any due date for the payment of the installments of Rent or any
other sums payable under this Master Lease.

Percentage Rent: (a) During the period from the Commencement Date until (and
including) the last day of the second Lease Year, an annual amount equal to
Thirteen Million Three Hundred Sixty Thousand Thirty-Seven Dollars ($13,360,037)
and (b) from and after the first day of the third Lease Year, Zero Dollars
($0.00).

Permitted Facility Sublease: A sublease for all or substantially all of any
Facility that is permitted under Section 22.3(ii) without Landlord’s consent.

Permitted Facility Sublease Cap Amount: As of any date of determination, an
amount equal to ten percent (10%) of the Adjusted Revenue Pool.

Permitted Leasehold Mortgage: A document creating or evidencing an encumbrance
on Tenant’s leasehold interest (or a subtenant’s subleasehold interest) in the
Leased Property, granted to or for the benefit of a Permitted Leasehold
Mortgagee as security for the obligations under a Debt Agreement.

 

19



--------------------------------------------------------------------------------

Permitted Leasehold Mortgagee: The lender or agent or trustee or similar
representative on behalf of one or more lenders or noteholders or other
investors under a Debt Agreement, in each case as and to the extent such Person
has the power to act on behalf of all lenders under such Debt Agreement pursuant
to the terms thereof; provided such lender, agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking or other financial institution in the business
of generally acting as a lender, agent or trustee or similar representative (in
each case, on behalf of a group of lenders) under debt agreements or instruments
similar to the Debt Agreement. For the avoidance of doubt, JPMorgan Chase Bank,
N.A., as Administrative Agent, Collateral Agent, Swingline Lender and Issuing
Lender, on behalf of the Lenders and other named parties under the Credit
Agreement (together with their successors and assigns thereunder, “JPMorgan”) is
a Permitted Leasehold Mortgagee.

Permitted Leasehold Mortgagee Designee: An entity designated by a Permitted
Leasehold Mortgagee and acting for the benefit of the Permitted Leasehold
Mortgagee, or the lenders, noteholders or investors represented by the Permitted
Leasehold Mortgagee.

Permitted Leasehold Mortgagee Foreclosing Party: A Permitted Leasehold Mortgagee
that forecloses on this Master Lease and assumes this Master Lease or a
Subsidiary of a Permitted Leasehold Mortgagee that assumes this Master Lease in
connection with a foreclosure on this Master Lease by a Permitted Leasehold
Mortgagee.

Person or person: Any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

Pre-Existing Environmental Conditions: As defined in Section 32.6.

Pre-Opening Expense: With respect to any fiscal period, the amount of expenses
(including Consolidated Interest Expense) incurred with respect to capital
projects which are appropriately classified as “pre-opening expenses” on the
applicable financial statements of Tenant’s Parent and its Subsidiaries for such
period.

Primary Intended Use: Gaming and/or pari-mutuel use consistent, with respect to
each Facility, with its current use (as specified on Exhibit A attached hereto
as it may be amended from time to time), or with prevailing gaming industry use
at any time, together with all ancillary uses consistent with gaming use and
operations, including hotels, restaurants, bars, etc.

Prime Rate: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the Prime Rate of another nationally known money center bank reasonably
selected by Landlord), to be its prime rate for ninety (90)-day unsecured loans
to its corporate borrowers of the highest credit standing, but in no event
greater than the maximum rate then permitted under applicable law.

Proceeding: As defined in Section 23.1(b)(v).

Prohibited Persons: As defined in Section 39.1.

 

20



--------------------------------------------------------------------------------

Promotional Allowance: As defined in the definition of Net Revenue.

Property Value: With respect to the Replaced Property and the Replacement
Properties, the “Property Value” set forth on Schedule C attached hereto.

Purchase and Sale Agreement: That certain Purchase and Sale Agreement dated as
of April 15, 2018, by and between Landlord and Tenant as amended.

Qualified Successor Tenant: As defined in Section 36.2.

Regulatory Approval Supporting Information: Information regarding Landlord (and,
without limitation, its officers and Affiliates), Tenant (and, without
limitation, its officers and Affiliates), a Baton Rouge Transferee (and, without
limitation, its officers and Affiliates), or a Replaced Property Transferee
(and, without limitation, its officers and Affiliates), as applicable, in each
case, that is reasonably requested by Tenant from Landlord or by Landlord from
Tenant, as the case may be, in connection with obtaining any Required
Governmental Approvals.

Related Persons: With respect to a party, such party’s Affiliates and
Subsidiaries and the directors, officers, employees, agents, advisors and
controlling persons of such party and its Affiliates and Subsidiaries.

Renewal Notice: As defined in Section 1.4.

Renewal Term: A period for which the Term is renewed in accordance with
Section 1.4.

Rent: The sum of (a) the Building Base Rent, (b) the Land Base Rent and (c) the
Percentage Rent.

Rent Reduction Amount: As defined in Section 41.16(f).

Replaced Property: The Evansville Facility and/or the Greenville Facility, as
applicable, as designated by Tenant to be replaced by one or more Replacement
Properties in connection with a Replacement Property Transaction.

Replaced Property Transferee: The transferee(s) of Landlord’s interest in the
Replaced Property as designated by Tenant (in its sole discretion), which may or
may not be Tenant or an Affiliate of Tenant; provided that, subject to the
foregoing, immediately after giving effect to a Replacement Property
Transaction, the Tenant’s and Landlord’s interest in the Replaced Property shall
be owned by the same entity or by affiliated entities unless otherwise approved
by Landlord; provided, further, that the Replaced Property Transferee shall not
be a “real estate investment trust” (within the meaning of Section 856(a) of the
Code), the primary business of which is leasing real properties to gaming
operators.

 

21



--------------------------------------------------------------------------------

Replacement Exchange Agreement: A replacement exchange agreement for the
exchange of the Replaced Property for the Replacement Property in connection
with a Replacement Property Transaction, which shall (except as otherwise
expressly set forth in this Master Lease) contain customary terms and conditions
for transfers of property in the jurisdiction(s) in which the Replaced Property
and the Replacement Property are located, as applicable, including, but not
limited to, the following terms: (i) Tenant shall provide customary
representations and warranties with respect to the condition (financial and
physical) of the Replacement Property, which shall survive the closing for a
period of twelve (12) months and which shall include customary post-closing
indemnification obligations, (ii) Tenant shall deliver the Replacement Property
to Landlord free and clear of all liens other than liens that are (x) approved
by Landlord in accordance with a customary title and survey objection procedure
or (y) would have been permitted under this Master Lease if such Replacement
Property were a “Facility” under this Master Lease when such liens were
incurred; provided, that in no event shall any monetary liens (other than liens
for real estate taxes or other Impositions not yet due and payable which shall
be Tenant’s obligations under the Replacement Property Lease Amendment) be
deemed a permitted encumbrance under such Replacement Exchange Agreement,
(iii) Landlord shall provide only the following limited representations and
warranties to the Replaced Property Transferee with respect to the Replaced
Property: (a) due authority and execution, (b) no conflict with organizational
documents of Landlord or any other agreement or judgment to which Landlord is a
party, (c) Patriot Act and OFAC, (d) bankruptcy, and (e) Landlord has not
entered into any contract, easement or other agreement, which will be binding on
the Replaced Property Transferee after the closing of the Replacement Property
Transaction, except for those contracts, easements or other agreements that are
disclosed in any title report or in this Master Lease (it being understood that
any property related representations and warranties requested by the Replaced
Property Transferee and any post-closing indemnification obligations related
thereto shall be provided solely by Tenant), and (iv) subject to the
satisfaction of all closing conditions in favor of Landlord, Landlord shall
convey its fee interest to the Replaced Property Transferee free and clear of:
(a) all monetary liens and encumbrances voluntarily created or entered into by
Landlord and (b) except to the extent that Tenant’s consent is not required
under this Master Lease, all other liens and encumbrances voluntarily created or
entered into by Landlord without Tenant’s prior written consent.

Replacement Guaranty: A guaranty of all obligations of a Baton Rouge Transferee
under a Baton Rouge Severance Lease, in substantially the same form as the
Guaranty, with such changes as are reasonably satisfactory to Landlord, in its
sole discretion.

Replacement Property: One or more of Tenant’s or its Affiliates’ properties
generally referred to as (a) Eldorado—Scioto Downs in Columbus, Ohio, (b) The
Row in Reno, Nevada (consisting of Eldorado, Silver Legacy and Circus Circus),
(c) Isle Casino Racing at Pompano Park in Pompano Beach, Florida, (d) Isle and
Lady Luck Casino Hotels in Black Hawk, Colorado, (e) Isle Casino Hotel in
Waterloo, Iowa, (f) Isle Casino Hotel in Bettendorf, Iowa, or (g) Isle of Capri
Casino and Hotel in Boonville, Missouri, which: (x) is or are (as applicable)
designated by Tenant (in its sole discretion) as a Replacement Property and
(y) has or have (as applicable) a Property Value, individually or collectively,
of at least equal to the Property Value of the Replaced Property, in each case;
provided that, no effects or events materially and adversely affecting the value
of such property have occurred since the Effective Date, and Landlord has been
provided reasonable access to and an opportunity to conduct an inspection to
confirm the foregoing.

Replacement Property Lease Amendment: An amendment to this Master Lease as is
reasonably necessary and appropriate to effectuate fully the provisions and
intent of Section 22.7, including to evidence and effectuate (a) the removal of
the Replaced Property from this Master Lease (including, without limitation, the
removal of (i) the Replaced Property from the

 

22



--------------------------------------------------------------------------------

list of Facilities on Exhibit A, (ii) the legal description with respect to the
Replaced Property from Exhibit B, (iii) the Gaming License with respect to the
Replaced Property from the list of Gaming Licenses on Exhibit C and (iv) the
disclosure items with respect to the Replaced Property from Schedule A), (b) the
addition of the Replacement Property to this Master Lease (including, without
limitation, the addition of (i) the Replacement Property to the list of
Facilities on Exhibit A, (ii) the legal description with respect to the
Replacement Property to Exhibit B and (iii) the Gaming License with respect to
the Replacement Property to the list of Gaming Licenses on Exhibit C) and (c) if
applicable, the adjustment of Building Base Rent and Land Base Rent under this
Master Lease in accordance with Section 22.7(e), together with such other
documents (including, without limitation, the recordation of amended
memorandum(s) of lease) as are reasonably necessary and appropriate to
effectuate fully the provisions and intent of Section 22.7.

Replacement Property Right: Tenant’s right to require Landlord to consummate a
Replacement Property Transaction, subject to and in accordance with the terms
and conditions of Section 22.7 of Master Lease, which right may be exercised
with respect to one or both of the Replaced Properties in a single Replacement
Property Transaction or two separate Replacement Property Transactions (it being
understood that if more than one Replacement Property is identified by Tenant to
replace a Replaced Property, then the acquisition of such Replacement Properties
shall occur in a single transaction with the applicable Replaced Property).

Replacement Property Transaction: (a) The sale by Tenant or an Affiliate of
Tenant to Landlord of a Replacement Property and the simultaneous leaseback to
Tenant of such Replacement Property pursuant to Section 22.7 of this Master
Lease and (b) the transfer by Landlord to the Replaced Property Transferee of
all of Landlord’s interest in the Replaced Property (including Landlord’s fee
interest therein), in each case, free and clear of all liens for borrowed money;
provided that, in the event that the Replaced Property Transferee is not Tenant
or any of its Affiliates, then Tenant shall simultaneously transfer to the
Replaced Property Transferee all of Tenant’s Property and its operations (in
each case, excluding Tenant’s intellectual property, any of which Tenant may, in
its sole discretion, elect to transfer) with respect to the Replaced Property.

Replacement Property Transaction Notice: As defined in Section 22.7(a).

Representative: With respect to the lenders or holders under a Debt Agreement, a
Person designated as agent or trustee or a Person acting in a similar capacity
or as representative for such lenders or holders.

Required Governmental Approvals: All Gaming Licenses and other necessary
approvals from all gaming authorities and other governmental authorities
required under applicable law (including applicable Gaming Regulations) for (as
applicable) (a) the consummation of a Baton Rouge Transfer, a Baton Rouge Sale
and/or the execution and implementation of a Baton Rouge Severance Lease, or
(b) the exercise of the Replacement Property Right and the consummation of the
transactions contemplated thereby.

Restricted Area: The geographical area that at any time during the Term is
within a sixty (60) mile radius of any Facility covered under this Master Lease
at such time.

Restricted Information: As defined in Section 23.1(c).

 

23



--------------------------------------------------------------------------------

Restricted Payment: Dividends (in cash, property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement,
repurchase or other acquisition of, any Equity Interests or Equity Rights (other
than outstanding securities convertible into Equity Interests) of Tenant, but
excluding dividends, payments or distributions paid through the issuance of
additional shares of Equity Interests and any redemption, retirement or exchange
of any Equity Interest through, or with the proceeds of, the issuance of Equity
Interests of Tenant.

Retail Sales: As defined in the definition of Net Revenue.

SEC: The United States Securities and Exchange Commission.

Securities Act: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

Severance Lease: A separate lease with respect to a New Jersey Facility, created
when Landlord transfers a specific Facility (Facilities), which lease shall
provide that the rent payable under the Severance Lease at the time of
commencement of such Severance Lease shall be equal to the amount of the Rent
Reduction Amount for the applicable Leased Property to be subject to such
Severance Lease.

Solvent: With respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person, on a going-concern basis, is
greater than the total amount of liabilities (including contingent liabilities)
of such Person, (b) the present fair salable value of the assets of such Person,
on a going-concern basis, is not less than the amount that will be required to
pay the probable liability of such Person on its debts (including contingent
liabilities) as they become absolute and matured, (c) such Person has not
incurred, and does not intend to, and does not believe that it will, incur,
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and
(e) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Accounting Standards
Codification No. 450).

Specified Debt Agreement Default: Any event or occurrence under a Debt Agreement
or Material Indebtedness that enables or permits the lenders or holders (or
Representatives of such lenders or holders) to accelerate the maturity of the
Indebtedness outstanding under a Debt Agreement or Material Indebtedness.

Specified Expenses: For any Test Period, (i) Rent incurred for the same Test
Period, and (ii) the (1) income tax expense, (2) consolidated interest expense,
(3) depreciation and amortization expense, (4) any nonrecurring, unusual, or
extraordinary items of income, cost or expense, including but not limited to,
(a) any gains or losses attributable to the early extinguishment or conversion
of indebtedness, (b) gains or losses on discontinued operations and asset sales,
disposals or abandonments, and (c) impairment charges or asset write-offs
including,

 

24



--------------------------------------------------------------------------------

without limitation, those related to goodwill or intangible assets, long-lived
assets, and investments in debt and equity securities, in each case, pursuant to
GAAP, (5) any non-cash items of expense (other than to the extent such non-cash
items of expense require an accrual or reserve for future cash expenses
(provided that if such accrual or reserve is for contingent items, the outcome
of which is subject to uncertainty, such non-cash items of expense may, at the
election of the Tenant, be added to net income and deducted when and to the
extent actually paid in cash)), (6) any Pre-Opening Expenses, (7) transaction
costs for the spin-off of Tenant’s Parent, the entry into this Master Lease, the
negotiation and consummation of the financing transactions in connection
therewith and the other transactions contemplated in connection with the
foregoing consummated on or before the Commencement Date, (8) non-cash valuation
adjustments, (9) any expenses related to the repurchase of stock options, and
(10) expenses related to the grant of stock options, restricted stock, or other
equivalent or similar instruments; in the case of each of (1) through (10), of
Tenant and the Subsidiaries of Tenant that are Guarantors on a consolidated
basis for such period.

Specified Proceeds: For any Test Period, to the extent not otherwise included in
Net Revenue, the amount of insurance proceeds (calculated net of any applicable
deductible and the reasonable out-of-pocket costs and expenses actually incurred
by Tenant, if any, to collect such proceeds) received during such period by
Tenant or the Guarantors in respect of any Casualty Event; provided, however,
that for purposes of this definition, (i) with respect to any Facility subject
to such Casualty Event which had been in operation for at least one complete
fiscal quarter the amount of insurance proceeds plus the Net Revenue (excluding
such insurance proceeds), if any, attributable to the Facility subject to such
Casualty Event for such period shall not exceed an amount equal to the Net
Revenue attributable to such Facility for the Test Period ended immediately
prior to the date of such Casualty Event (calculated on a pro forma annualized
basis to the extent such Facility was not operational for the full previous Test
Period) and (ii) with respect to any Facility subject to such Casualty Event
which had not been in operation for at least one complete fiscal quarter, the
amount of insurance proceeds plus the Net Revenue attributable to such Facility
for such period shall not exceed the Net Revenue reasonably projected by Tenant
to be derived from such Facility for such period.

Specified Sublease: Any lease in effect on the Commencement Date constituting
part of the Leased Property with respect to which Tenant is a sublessor,
substantially as in effect on the Commencement Date, a list of which is attached
on Schedule A hereto.

State: With respect to each Facility, the state or commonwealth in which such
Facility is located.

Subsidiary: As to any Person, (i) any corporation more than fifty percent (50%)
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such person and/or one or more Subsidiaries of such person has more than a fifty
percent (50%) equity interest at the time of determination. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this Master
Lease shall refer to a Subsidiary or Subsidiaries of Tenant.

 

25



--------------------------------------------------------------------------------

Successor Tenant: As defined in Section 36.1.

Successor Tenant Rent: As defined in Section 36.2.

Taking: As defined in Section 15.1(a).

Tenant: As defined in the preamble.

Tenant Capital Improvement: A Capital Improvement funded by Tenant, as compared
to Landlord.

Tenant COC: As defined in Section 22.2(iii).

Tenant Parent COC: As defined in Section 22.2(iii).

Tenant Representatives: As defined in Section 23.4.

Tenant’s Parent: Eldorado Resorts, Inc., and any permitted successor thereto.

Tenant’s Property: With respect to each Facility, all assets (other than the
Leased Property and property owned by a third party) primarily related to or
used in connection with the operation of the business conducted on or about the
Leased Property, together with all replacements, modifications, additions,
alterations and substitutes therefor.

Term: As defined in Section 1.3.

Termination Notice: As defined in Section 17.1(d).

Test Period: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive fiscal quarters of such
Person.

Unavoidable Delay: Any of the following events: epidemics, pandemics, strikes,
lock-outs, inability to procure materials, power failure, acts of God,
governmental restrictions, enemy action, civil commotion, fire, unavoidable
casualty, condemnation or other causes beyond the reasonable control of the
party responsible for performing an obligation hereunder; provided that lack of
funds shall not be deemed a cause beyond the reasonable control of a party.

Unsuitable for Its Primary Intended Use: A state or condition of any Facility
such that by reason of damage or destruction, or a partial taking by
Condemnation, such Facility cannot, following restoration thereof (to the extent
commercially practical), be operated on a commercially practicable basis for its
Primary Intended Use, taking into account, among other relevant factors, the
amount of square footage and the estimated revenue affected by such damage or
destruction.

 

26



--------------------------------------------------------------------------------

ARTICLE III

3.1 Rent. During the Term, Tenant will pay to Landlord the Rent and Additional
Charges in lawful money of the United States of America and legal tender for the
payment of public and private debts, in the manner provided in Section 3.3. The
Rent during any Lease Year is payable in advance in consecutive monthly
installments on the fifth (5th) Business Day of each calendar month during that
Lease Year. Unless otherwise agreed by the parties, Rent and Additional Charges
shall be prorated as to any partial months at the beginning and end of the Term.
The parties will agree on an allocation of the Rent on a declining basis for
federal income tax purposes within the 115/85 safe harbor of Section 467 of the
Code, assuming a projected schedule of Rent for this purpose.

3.2 Late Payment of Rent. Tenant hereby acknowledges that late payment by Tenant
to Landlord of Rent will cause Landlord to incur costs not contemplated
hereunder, the exact amount of which is presently anticipated to be extremely
difficult to ascertain. Accordingly, if any installment of Rent other than
Additional Charges payable to a Person other than Landlord shall not be paid
within five (5) days after its due date, Tenant will pay Landlord on demand a
late charge equal to the lesser of (a) five percent (5%) of the amount of such
installment or (b) the maximum amount permitted by law; provided, however, that
in no event shall any late charge be assessed on the full amount of Rent due
pursuant to Section 16.3. The parties agree that this late charge represents a
fair and reasonable estimate of the costs that Landlord will incur by reason of
late payment by Tenant. The parties further agree that such late charge is Rent
and not interest and such assessment does not constitute a lender or
borrower/creditor relationship between Landlord and Tenant. Thereafter, if any
installment of Rent other than Additional Charges payable to a Person other than
Landlord shall not be paid within ten (10) days after its due date, the amount
unpaid, including any late charges previously accrued, shall bear interest at
the Overdue Rate from the due date of such installment to the date of payment
thereof, and Tenant shall pay such interest to Landlord on demand. The payment
of such late charge or such interest shall not constitute waiver of, nor excuse
or cure, any default under this Master Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord.

3.3 Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer of immediately available funds and shall be initiated by Tenant
for settlement on or before the Payment Date; provided, however, if the Payment
Date is not a Business Day, then settlement shall be made on the next succeeding
day which is a Business Day. Landlord shall provide Tenant with appropriate wire
transfer information in a Notice from Landlord to Tenant. If Landlord directs
Tenant to pay any Rent to any party other than Landlord, Tenant shall send to
Landlord simultaneously with such payment, a copy of the transmittal letter or
invoice and a check whereby such payment is made or such other evidence of
payment as Landlord may reasonably require.

3.4 Net Lease. Landlord and Tenant acknowledge and agree that (i) this Master
Lease is and is intended to be what is commonly referred to as a “net, net, net”
or “triple net” lease, and (ii) the Rent shall be paid absolutely net to
Landlord, so that this Master Lease shall yield to Landlord the full amount or
benefit of the installments of Rent and Additional Charges throughout the Term
with respect to each Facility, all as more fully set forth in Article IV and
subject to any other provisions of this Master Lease which expressly provide for
adjustment or abatement of Rent

 

27



--------------------------------------------------------------------------------

or other charges. If Landlord commences any proceedings for non-payment of Rent,
Tenant will not interpose any counterclaim or cross complaint or similar
pleading of any nature or description in such proceedings unless Tenant would
lose or waive such claim by the failure to assert it. This shall not, however,
be construed as a waiver of Tenant’s right to assert such claims in a separate
action brought by Tenant. The covenants to pay Rent and other amounts hereunder
are independent covenants, and Tenant shall have no right to hold back, offset
or fail to pay any such amounts for default by Landlord or for any other reason
whatsoever, except as provided in Section 3.1.

ARTICLE IV

4.1 Impositions. (a)Subject to Article XII relating to permitted contests,
Tenant shall pay, or cause to be paid, all Impositions before any fine, penalty,
interest or cost may be added for non-payment. Tenant shall make such payments
directly to the taxing authorities where feasible, and promptly furnish to
Landlord copies of official receipts or other satisfactory proof evidencing such
payments. Tenant’s obligation to pay Impositions shall be absolutely fixed upon
the date such Impositions become a lien upon the Leased Property or any part
thereof subject to Article XII. If any Imposition may, at the option of the
taxpayer, lawfully be paid in installments, whether or not interest shall accrue
on the unpaid balance of such Imposition, Tenant may pay the same, and any
accrued interest on the unpaid balance of such Imposition, in installments as
the same respectively become due and before any fine, penalty, premium, further
interest or cost may be added thereto. For the avoidance of doubt, Tenant shall
be responsible for the payment of all Impositions that are due and payable as of
the Commencement Date (regardless as to whether such Impositions are
attributable to a period preceding the Commencement Date).

(b) Landlord or GLP shall prepare and file all tax returns and reports as may be
required by Legal Requirements with respect to Landlord’s net income, gross
receipts, franchise taxes and taxes on its capital stock and any other returns
required to be filed by or in the name of Landlord (the “Landlord Tax Returns”),
and Tenant or Tenant’s Parent shall prepare and file all other tax returns and
reports as may be required by Legal Requirements with respect to or relating to
the Leased Property (including all Capital Improvements), and Tenant’s Property.

(c) Any refund due from any taxing authority in respect of any Imposition paid
by or on behalf of Tenant or Tenant’s Affiliates, including prior to the merger
effected pursuant to the Merger Agreement, shall be paid over to or retained by
Tenant.

(d) Landlord and Tenant shall, upon request of the other, provide such data as
is maintained by the party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required returns and reports.
If any property covered by this Master Lease is classified as personal property
for tax purposes, Tenant shall file all personal property tax returns in such
jurisdictions where it must legally so file. Landlord, to the extent it
possesses the same, and Tenant, to the extent it possesses the same, shall
provide the other party, upon request, with cost and depreciation records
necessary for filing returns for any property so classified as personal
property. Where Landlord is legally required to file personal property tax
returns, Tenant shall be provided with copies of assessment notices indicating a
value in excess of the reported value in sufficient time for Tenant to file a
protest.

 

28



--------------------------------------------------------------------------------

(e) Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this
Section 4.1, shall be accompanied by copies of a bill therefor and payments
thereof which identify the personal property or real property or other tax
obligations of Landlord with respect to which such payments are made.

(f) Impositions imposed or assessed in respect of the tax-fiscal period during
which the Term terminates shall be adjusted and prorated between Landlord and
Tenant, whether or not such Imposition is imposed or assessed before or after
such termination, and Tenant’s obligation to pay its prorated share thereof in
respect of a tax-fiscal period during the Term shall survive such termination.
Landlord will not voluntarily enter into agreements that will result in
additional Impositions without Tenant’s consent, which shall not be unreasonably
withheld (it being understood that it shall not be reasonable to withhold
consent to customary additional Impositions that other property owners of
properties similar to the Leased Property customarily consent to in the ordinary
course of business); provided Tenant is given reasonable opportunity to
participate in the process leading to such agreement.

4.2 Utilities. Tenant shall pay or cause to be paid all charges for electricity,
power, gas, oil, water and other utilities used in the Leased Property
(including all Capital Improvements). Tenant shall also pay or reimburse
Landlord for all costs and expenses of any kind whatsoever which at any time
with respect to the Term hereof with respect to any Facility may be imposed
against Landlord by reason of any of the covenants, conditions and/or
restrictions affecting the Leased Property or any portion thereof, or with
respect to easements, licenses or other rights over, across or with respect to
any adjacent or other property which benefits the Leased Property or any Capital
Improvement, including any and all costs and expenses associated with any
utility, drainage and parking easements. Landlord will not enter into agreements
that will encumber the Leased Property without Tenant’s consent, which shall not
be unreasonably withheld (it being understood that it shall not be reasonable to
withhold consent to encumbrances that do not adversely affect the use or future
development of the Facility as a Gaming Facility or increase Additional Charges
payable under this Master Lease); provided Tenant is given reasonable
opportunity to participate in the process leading to such agreement. Tenant will
not enter into agreements that will encumber the Leased Property after the
expiration of the Term without Landlord’s consent, which shall not be
unreasonably withheld (it being understood that it shall not be reasonable to
withhold consent to encumbrances that do not adversely affect the value of the
Leased Property or the Facility); provided Landlord is given reasonable
opportunity to participate in the process leading to such agreement.

4.3 Impound Account. At Landlord’s option following the occurrence and during
the continuation of an Event of Default or a default by Tenant of
Section 23.3(b) hereof (to be exercised by thirty (30) days’ prior written
notice to Tenant); and provided Tenant is not already being required to impound
such payments in accordance with the requirements of Section 31.3(b) below,
Tenant shall be required to deposit, at the time of any payment of Rent, an
amount equal to one-twelfth of the sum of (i) Tenant’s estimated annual real and
personal property taxes required pursuant to Section 4.1 hereof (as reasonably
determined by Landlord), and (ii) Tenant’s estimated annual maintenance expenses
and insurance premium costs pursuant to Articles IX and XIII hereof (as
reasonably determined by Landlord). Such amounts shall be applied to the payment
of the obligations in respect of which said amounts were deposited in such order
of priority as Landlord

 

29



--------------------------------------------------------------------------------

shall reasonably determine, on or before the respective dates on which the same
or any of them would become delinquent. Such amount shall be deposited in an
interest-bearing segregated account with a banking institution and the
reasonable cost of such bank for administering such impound account shall be
paid by Tenant. Nothing in this Section 4.3 shall be deemed to affect any right
or remedy of Landlord hereunder.

ARTICLE V

5.1 No Termination, Abatement, etc. Except as otherwise specifically provided in
this Master Lease, Tenant shall remain bound by this Master Lease in accordance
with its terms and shall not seek or be entitled to any abatement, deduction,
deferment or reduction of Rent, or set-off against the Rent. Except as may be
otherwise specifically provided in this Master Lease, the respective obligations
of Landlord and Tenant shall not be affected by reason of (i) any damage to or
destruction of the Leased Property or any portion thereof from whatever cause or
any Condemnation of the Leased Property, any Capital Improvement or any portion
thereof; (ii) other than as a result of Landlord’s willful misconduct or gross
negligence, the lawful or unlawful prohibition of, or restriction upon, Tenant’s
use of the Leased Property, any Capital Improvement or any portion thereof, the
interference with such use by any Person or by reason of eviction by paramount
title; (iii) any claim that Tenant has or might have against Landlord by reason
of any default or breach of any warranty by Landlord hereunder or under any
other agreement between Landlord and Tenant or to which Landlord and Tenant are
parties; (iv) any bankruptcy, insolvency, reorganization, consolidation,
readjustment, liquidation, dissolution, winding up or other proceedings
affecting Landlord or any assignee or transferee of Landlord; or (v) for any
other cause, whether similar or dissimilar to any of the foregoing, other than a
discharge of Tenant from any such obligations as a matter of law. Tenant hereby
specifically waives all rights arising from any occurrence whatsoever which may
now or hereafter be conferred upon it by law (a) to modify, surrender or
terminate this Master Lease or quit or surrender the Leased Property or any
portion thereof, or (b) which may entitle Tenant to any abatement, reduction,
suspension or deferment of the Rent or other sums payable by Tenant hereunder
except in each case as may be otherwise specifically provided in this Master
Lease. Notwithstanding the foregoing, nothing in this Article V shall preclude
Tenant from bringing a separate action against Landlord for any matter described
in the foregoing clauses (ii), (iii) or (v) and Tenant is not waiving other
rights and remedies not expressly waived herein. The obligations of Landlord and
Tenant hereunder shall be separate and independent covenants and agreements and
the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Master Lease or by termination of
this Master Lease as to all or any portion of the Leased Property other than by
reason of an Event of Default. Tenant’s agreement that, except as may be
otherwise specifically provided in this Master Lease, any eviction by paramount
title as described in item (ii) above shall not affect Tenant’s obligations
under this Master Lease, shall not in any way discharge or diminish any
obligation of any insurer under any policy of title or other insurance and, to
the extent the recovery thereof is not necessary to compensate Landlord for any
damages incurred by any such eviction, Tenant shall be entitled to a credit for
any sums recovered by Landlord under any such policy of title or other insurance
up to the maximum amount paid by Tenant to Landlord under this Section 5.1, and
Landlord, upon request by Tenant, shall assign Landlord’s rights under such
policies to Tenant; provided that such assignment does not adversely affect
Landlord’s rights under any such policy and provided further, that Tenant shall
indemnify, defend, protect and save Landlord harmless from and against any
liability, cost or expense of any kind that may be imposed upon Landlord in
connection with any such assignment except to the extent such liability, cost or
expense arises from the gross negligence or willful misconduct of Landlord.

 

30



--------------------------------------------------------------------------------

ARTICLE VI

6.1 Ownership of the Leased Property. (a)Landlord and Tenant acknowledge and
agree that they have executed and delivered this Master Lease with the
understanding that (i) the Leased Property is the property of Landlord,
(ii) Tenant has only the right to the possession and use of the Leased Property
upon the terms and conditions of this Master Lease, (iii) this Master Lease is a
“true lease,” is not a financing lease, capital lease, mortgage, equitable
mortgage, deed of trust, trust agreement, security agreement or other financing
or trust arrangement, and the economic realities of this Master Lease are those
of a true lease, (iv) the business relationship created by this Master Lease and
any related documents is and at all times shall remain that of landlord and
tenant, (v) this Master Lease has been entered into by each party in reliance
upon the mutual covenants, conditions and agreements contained herein, and
(vi) none of the agreements contained herein is intended, nor shall the same be
deemed or construed, to create a partnership between Landlord and Tenant, to
make them joint venturers, to make Tenant an agent, legal representative,
partner, subsidiary or employee of Landlord, or to make Landlord in any way
responsible for the debts, obligations or losses of Tenant.

(b) Each of the parties hereto covenants and agrees, subject to Section 6.1(c),
not to (i) file any income tax return or other associated documents; (ii) file
any other document with or submit any document to any governmental body or
authority; (iii) enter into any written contractual arrangement with any Person;
or (iv) release any financial statements of Tenant, in each case that takes a
position other than that this Master Lease is a “true lease” with Landlord as
owner of the Leased Property and Tenant as the tenant of the Leased Property,
including (x) treating Landlord as the owner of such Leased Property eligible to
claim depreciation deductions under Sections 167 or 168 of the Code with respect
to such Leased Property, (y) Tenant reporting its Rent payments as rent expense
under Section 162 of the Code, and (z) Landlord reporting the Rent payments as
rental income under Section 61 of the Code, in each case except as otherwise
required by a change in law or a “determination” within the meaning of
Section 1313(a) of the Code (or similar provision of state or local law).

(c) If Tenant should reasonably conclude that GAAP or the SEC require treatment
different from that set forth in Section 6.1(b) for applicable non-tax purposes,
then (x) Tenant shall promptly give prior Notice to Landlord, accompanied by a
written statement that references the applicable pronouncement that controls
such treatment and contains a brief description and/or analysis that sets forth
in reasonable detail the basis upon which Tenant reached such conclusion, and
(y) notwithstanding Section 6.1(b), Tenant may comply with such requirements.

(d) The Rent is the fair market rent for the use of the Leased Property and was
agreed to by Landlord and Tenant on that basis, and the execution and delivery
of, and the performance by Tenant of its obligations under, this Master Lease
does not constitute a transfer of all or any part of the Leased Property.

 

31



--------------------------------------------------------------------------------

(e) Tenant waives any claim or defense based upon the characterization of this
Master Lease as anything other than a true lease and as a master lease of all of
the Leased Property. Tenant stipulates and agrees (1) not to challenge the
validity, enforceability or characterization of the lease of the Leased Property
as a true lease and/or as a single, unseverable instrument pertaining to the
lease of all, but not less than all, of the Leased Property, and (2) not to
assert or take or omit to take any action inconsistent with the agreements and
understandings set forth in Section 3.4 or this Section 6.1, in each case except
as otherwise required by a change in law or a “determination” within the meaning
of Section 1313(a) of the Code (or similar provision of state or local law).

6.2 Tenant’s Property. Tenant shall, during the entire Term, own (or lease) and
maintain (or cause its Subsidiaries to own (or lease) and maintain) on the
Leased Property adequate and sufficient Tenant’s Property, and shall maintain
(or cause its Subsidiaries to maintain) all of such Tenant’s Property in good
order, condition and repair, in all cases as shall be necessary and appropriate
in order to operate the Facilities for the Primary Intended Use in compliance
with all applicable licensure and certification requirements and in compliance
with all applicable Legal Requirements, Insurance Requirements and Gaming
Regulations. If any of Tenant’s Property requires replacement in order to comply
with the foregoing, Tenant shall replace (or cause a Subsidiary to replace) it
with similar property of the same or better quality at Tenant’s (or such
Subsidiary’s) sole cost and expense. Subject to the foregoing, Tenant and its
Subsidiaries may sell, transfer, convey or otherwise dispose of Tenant’s
Property (other than Gaming Licenses and subject to Section 6.3) in their
discretion in the ordinary course of its business and Landlord shall have no
rights to such Tenant’s Property. Tenant shall, upon Landlord’s request, from
time to time but not more frequently than one time per Lease Year, provide
Landlord with a list of the material Tenant’s Property located at each of the
Facilities. In the case of any such Tenant’s Property that is leased (rather
than owned) by Tenant (or its Subsidiaries), Tenant shall use commercially
reasonable efforts to ensure that the lease agreements pursuant to which Tenant
(or its Subsidiaries) leases such Tenant’s Property are assignable to third
parties in connection with any transfer by Tenant (or its Subsidiaries) to a
replacement lessee or operator at the end of the Term. Tenant shall remove all
of Tenant’s Property from the Leased Property at the end of the Term, except to
the extent Tenant has transferred ownership of such Tenant’s Property to a
Successor Tenant or Landlord. Any Tenant’s Property left on the Leased Property
at the end of the Term whose ownership was not transferred to a Successor Tenant
shall be deemed abandoned by Tenant and shall become the property of Landlord.

6.3 Guarantors; Tenant’s Property. Each of Tenant’s Parent and each of Tenant’s
Subsidiaries set forth on Schedule 6.3 shall be a Guarantor under this Master
Lease and shall execute and deliver to the Landlord the Guaranty attached hereto
as Exhibit D. In addition, if any material Gaming License or other license or
other material asset necessary to operate any portion of the Leased Property is
owned by a Subsidiary, Tenant shall within two (2) Business Days after the date
such Subsidiary acquires such Gaming License, other license or other material
asset, (a) notify the Landlord thereof and (b) cause such Subsidiary (if it is
not already a Guarantor) to become a Guarantor by executing the Guaranty in form
and substance reasonably satisfactory to Landlord.

 

32



--------------------------------------------------------------------------------

ARTICLE VII

7.1 Condition of the Leased Property. Tenant acknowledges receipt and delivery
of possession of the Leased Property and confirms that Tenant has examined and
otherwise has knowledge of the condition of the Leased Property prior to the
execution and delivery of this Master Lease and has found the same (except as
included in the disclosures on Schedule A) to be in good order and repair and,
to the best of Tenant’s knowledge, free from Hazardous Substances not in
compliance with Legal Requirements and satisfactory for its purposes hereunder.
Regardless, however, of any examination or inspection made by Tenant and whether
or not any patent or latent defect or condition was revealed or discovered
thereby, Tenant is leasing the Leased Property “as is” in its present condition.
Subject to Section 32.6, Tenant waives any claim or action against Landlord in
respect of the condition of the Leased Property including any defects or adverse
conditions not discovered or otherwise known by Tenant as of the Commencement
Date. LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN
RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR
USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS
TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE
EXISTENCE OF ANY HAZARDOUS SUBSTANCE ON THE LEASED PROPERTY OR ANY PART THEREOF,
IT BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY
TENANT INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY REMEDIATION AND
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, EXCEPT AS SET FORTH IN SECTION 32.6
HEREOF.

7.2 Use of the Leased Property. (a)Tenant shall use or cause to be used the
Leased Property and the improvements thereon of each Facility for its Primary
Intended Use. Tenant shall not use the Leased Property or any portion thereof or
any Capital Improvement thereto for any other use without the prior written
consent of Landlord, which consent Landlord may withhold in its sole discretion.
Landlord acknowledges that operation of each Facility for its Primary Intended
Use generally requires a Gaming License under applicable Gaming Regulations and
that without such a license neither Landlord nor GLP may operate, control or
participate in the conduct of the gaming and/or racing operations at the
Facilities.

(b) Tenant shall not commit or suffer to be committed any waste on the Leased
Property (including any Capital Improvement thereto) or cause or permit any
nuisance thereon or to, except as required by law, take or suffer any action or
condition that will diminish the ability of the Leased Property to be used as a
Gaming Facility after the expiration or earlier termination of the Term.

(c) Tenant shall neither suffer nor permit the Leased Property or any portion
thereof to be used in such a manner as (i) might reasonably tend to impair
Landlord’s title thereto or to any portion thereof or (ii) may make possible a
claim of adverse use or possession, or an implied dedication of the Leased
Property or any portion thereof.

 

33



--------------------------------------------------------------------------------

(d) Tenant shall continuously operate each Facility for the Primary Intended Use
(except as a result of casualty, condemnation or Unavoidable Delay that affects
such Facility). Tenant in its discretion shall be permitted to cease operations
at a Facility or Facilities if such cessation would not reasonably be expected
to have a material adverse effect on Tenant, the Facilities, or on the Leased
Property, taken as a whole, provided that no Event of Default has occurred and
is continuing immediately prior to or immediately after the date that operations
are ceased or as a result of such cessation.

7.3 Competing Business.

(a) Tenant’s Obligations for Greenfields. Tenant agrees that during the Term,
neither Tenant nor any of its Affiliates shall (i) build or otherwise
participate in the development of a new Gaming Facility (including a facility
that has been shut down for a period of more than twelve (12) months) located
within a Restricted Area of a Facility (a “Greenfield Project”) or (ii) acquire
or operate any Competing Facility, unless Tenant shall first offer Landlord the
opportunity to include the Greenfield Project or the Competing Facility, as the
case may be, as a Leased Property under this Master Lease on terms to be
negotiated by the parties (which terms with respect to Landlord funding the
development of any such Greenfield Project shall include the terms set forth in
Section 10.3 hereof regarding Capital Improvements). Within thirty (30) days of
Landlord’s receipt of notice from Tenant providing the opportunity to fund and
include as Leased Property under this Master Lease a Greenfield Project or a
Competing Facility, as the case may be, on terms to be negotiated by the
parties, Landlord shall notify Tenant as to whether it intends to participate in
such Greenfield Project or acquire such Competing Facility, as applicable, and,
if Landlord indicates such intent, the parties shall negotiate in good faith the
terms and conditions upon which this would be effected, including the terms of
any amendment to this Master Lease and any development, funding or purchase
agreement, which Landlord might require. Should Landlord notify Tenant that it
does not intend to pursue such Greenfield Project or Competing Facility (or
should Landlord decline to notify Tenant of its affirmative response within such
thirty (30) day period), or if the parties despite good faith efforts on both
sides fail to reach agreement on the terms under which such opportunity would be
jointly pursued under this Master Lease and such new Greenfield Project or
Competing Facility, would become a portion of the Leased Property hereunder, in
any event, within forty-five (45) days after Landlord’s notice to Tenant of
Landlord’s intent to participate in such Greenfield Project or Competing
Facility, then Tenant shall have no further obligation to Landlord with respect
to, and may pursue, such Greenfield Project or Competing Facility, as anything
to the contrary in this Section 7.3(a), Tenant and its Affiliates shall not be
restricted under this Section 7.3(a) from expanding any Facility under this
Master Lease (subject to Tenant’s compliance with the terms of Section 10.3 and
the other provisions of Article X).

(b) Landlord’s Obligations for Greenfields. Landlord agrees that during the
Term, neither Landlord nor any of its Affiliates shall, without the prior
written consent of the Tenant (which consent may be withheld in Tenant’s sole
discretion), build or otherwise participate in the development of a Greenfield
Project within the Restricted Area. Notwithstanding anything to the contrary in
this Section 7.3(b), (i) Landlord and its Affiliates shall not be restricted
under this Section 7.3(b) from acquiring, financing or providing refinancing for
any facility that is in operation or has been in operation at any time during
the twelve month period prior to the time in question, and (ii) subject to the
provisions of Section 7.3(d) hereof, Landlord and its Affiliates shall not be
restricted under this Section 7.3(b) from expanding any Competing Facility
existing at the time in question.

 

34



--------------------------------------------------------------------------------

(c) Tenant’s Rights Regarding Facility Expansions. Tenant shall be permitted to
construct Capital Improvements in accordance with the terms of Article X hereof.

(d) Landlord’s Rights Regarding Facility Expansions. Landlord shall be permitted
to finance expansions of any Competing Facility within the Restricted Area that
is already in existence at any time in question.

(e) Landlord’s Rights to Acquire or Finance Existing Facilities. Landlord shall
not be restricted under this Section 7.3 from acquiring or providing any kind of
financing or refinancing to any Competing Facility within the Restricted Area
that is already in existence at any time in question.

(f) No Restrictions Outside of Restricted Area. Each of Landlord and Tenant
shall not be restricted from participating in opportunities, including, without
limitation, developing, building, purchasing or operating Gaming Facilities,
outside the Restricted Area at any time.

ARTICLE VIII

8.1 Representations and Warranties. Each party represents and warrants to the
other that: (i) this Master Lease and all other documents executed or to be
executed by it in connection herewith have been duly authorized and shall be
binding upon it; (ii) it is duly organized, validly existing and in good
standing under the laws of the state of its formation and is duly authorized and
qualified to perform this Master Lease within the State(s) where any portion of
the Leased Property is located; and (iii) neither this Master Lease nor any
other document executed or to be executed in connection herewith violates the
terms of any other agreement of such party.

8.2 Compliance with Legal and Insurance Requirements, etc. Subject to Article
XII regarding permitted contests, Tenant, at its expense, shall promptly
(a) comply in all material respects with all Legal Requirements and Insurance
Requirements regarding the use, operation, maintenance, repair and restoration
of the Leased Property (including all Capital Improvements thereto) and Tenant’s
Property whether or not compliance therewith may require structural changes in
any of the Leased Improvements or interfere with the use and enjoyment of the
Leased Property, and (b) procure, maintain and comply in all material respects
with all Gaming Regulations and Gaming Licenses, and other authorizations
required for the use of the Leased Property (including all Capital Improvements)
and Tenant’s Property for the applicable Primary Intended Use and any other use
of the Leased Property (including Capital Improvements then being made) and
Tenant’s Property, and for the proper erection, installation, operation and
maintenance of the Leased Property and Tenant’s Property. In an emergency or in
the event of a breach by Tenant of its obligations under this Section 8.2 which
is not cured within any applicable cure period, Landlord may, but shall not be
obligated to, enter upon the Leased Property and take such reasonable actions
and incur such reasonable costs and expenses to effect such compliance as it
deems advisable to protect its interest in the Leased Property, and Tenant shall
reimburse Landlord for all such reasonable costs and expenses incurred by
Landlord in connection with such actions. Tenant covenants and agrees that the
Leased Property and Tenant’s Property shall not be

 

35



--------------------------------------------------------------------------------

used for any unlawful purpose. In the event that a regulatory agency,
commission, board or other governmental body notifies Tenant that it is in
jeopardy of losing a Gaming License material to the continued operation of a
Facility, and, assuming no Event of Default has occurred and is continuing,
Tenant shall be given reasonable time to address the regulatory issue, after
which period (but in all events prior to an actual revocation of such Gaming
License) Tenant shall be required to sell (i) if permitted by applicable law,
the Gaming License, and to the extent such sale is not permitted by applicable
law Tenant shall use reasonable best efforts to transfer the applicable Gaming
License or to cause the issuance of a new or replacement Gaming License,
pursuant to the procedures permitted by applicable state law, and (ii) Tenant’s
Property related to such Facility to a successor operator of such Facility
determined by Landlord choosing one and Tenant choosing three (for a total of
four) potential operators and Landlord indicating the reasonable, market terms
under which it would agree to lease such Facility to such potential operators,
which in Landlord’s reasonable discretion may contain reasonable variations in
terms to the extent required to account for credit quality differences among the
potential operators (e.g., Landlord may require different letter of credit terms
and amounts, but may not set different rent terms). Tenant will then be entitled
to auction off Tenant’s Property relating to such Facility and Landlord will
thereafter be entitled to lease the Facility to the potential successor that is
the successful bidder. In the event of a new lease from Landlord to the
successor, the Leased Property relating to such Facility shall be severed from
the Leased Property hereunder and thereafter Rent shall be reduced based on the
formula set forth in Section 14.6 hereof. Landlord shall comply with any Gaming
Regulations or other regulatory requirements required of it as owner of the
Facilities taking into account its Primary Intended Use (except to the extent
Tenant fulfills or is required to fulfill any such requirements hereunder). In
the event that a regulatory agency, commission, board or other governmental body
notifies Landlord that it is in jeopardy of failing to comply with any such
Gaming Regulation or other regulatory requirements material to the continued
operation of a Facility for its Primary Intended Use, Landlord shall be given
reasonable time to address the regulatory issue, after which period (but in all
events prior to an actual cessation of the use of the Facility for its Primary
Intended Use as a result of the failure by Landlord to comply with such
regulatory requirements) Landlord shall be required to sell the Leased Property
relating to such Facility to the highest bidder (and Tenant shall be entitled to
be one of the bidders) who would agree to lease such Facility to Tenant on terms
substantially the same as the terms hereof (including rent calculated in the
manner provided pursuant to Section 14.6 hereof, an identical amount of which,
after the effective time of such sale, shall be credited against Rent
hereunder); provided that if Tenant is the bidder it shall not be required to
agree to lease the Facility, but if it is the winning bidder shall be entitled
to a credit against the Rent hereunder calculated in the manner provided
pursuant to Section 14.6. In the event during the period in which Landlord
conducts such auction such regulatory agency notifies Landlord and Tenant that
Tenant may not pay any portion of the Rent to Landlord, Tenant shall be entitled
to fund such amount into an escrow account, to be released to Landlord or the
party legally entitled thereto at or upon resolution of such regulatory issues
and otherwise on terms reasonably satisfactory to the parties. Notwithstanding
anything in the foregoing to the contrary, no transfer of Tenant’s Property used
in the conduct of gaming (including the purported or attempted transfer of a
Gaming License) or the operation of a Gaming Facility for its Primary Intended
Use shall be effected or permitted without receipt of all necessary approvals
and/or Gaming Licenses in accordance with applicable Gaming Regulations.

 

36



--------------------------------------------------------------------------------

8.3 Zoning and Uses. Without the prior written consent of Landlord, which shall
not be unreasonably withheld unless the action for which consent is sought could
adversely affect the Primary Intended Use of a Facility (in which event Landlord
may withhold its consent in its sole and absolute discretion), Tenant shall not
(i) initiate or support any limiting change in the permitted uses of the Leased
Property (or to the extent applicable, limiting zoning reclassification of the
Leased Property); (ii) seek any variance under existing land use restrictions,
laws, rules or regulations (or, to the extent applicable, zoning ordinances)
applicable to the Leased Property or use or permit the use of the Leased
Property; (iii) impose or permit or suffer the imposition of any restrictive
covenants, easements or encumbrances (other than Permitted Leasehold Mortgages)
upon the Leased Property in any manner that adversely affects in any material
respect the value or utility of the Leased Property; (iv) execute or file any
subdivision plat affecting the Leased Property, or institute, or permit the
institution of, proceedings to alter any tax lot comprising the Leased Property;
or (v) permit or suffer the Leased Property to be used by the public or any
Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement (provided that the
proscription in this clause (v) is not intended to and shall not restrict Tenant
in any way from complying with any obligation it may have under applicable Legal
Requirements, including, without limitation, Gaming Regulations, to afford to
the public access to the Leased Property).

8.4 Compliance with Ground Lease.

(a) This Master Lease, to the extent affecting and solely with respect to the
Ground Leased Property, is and shall be subject and subordinate to all of the
terms and conditions of the Ground Lease. Tenant hereby acknowledges that Tenant
has reviewed and agreed to all of the terms and conditions of the Ground Lease.
Tenant hereby agrees that Tenant shall not do, or fail to do, anything that
would cause any violation of the Ground Lease. Without limiting the foregoing,
(i) Tenant shall pay Landlord on demand as an Additional Charge hereunder all
rent required to be paid by, and other monetary obligations of, Landlord as
tenant under the Ground Lease (and, at Landlord’s option, Tenant shall make such
payments directly to the Ground Lessor); provided, however, such Additional
Charges payable by Tenant shall exclude any additional costs under the Ground
Lease which are caused solely by Landlord after the Commencement Date without
consent or fault of or omission by Tenant, (ii) to the extent Landlord is
required to obtain the written consent of the lessor under the Ground Lease (the
“Ground Lessor”) to alterations of or the subleasing of all or any portion of
the Ground Leased Property pursuant to the Ground Lease, Tenant shall likewise
obtain Ground Lessor’s written consent to alterations of or the subleasing of
all or any portion of the Ground Leased Property (and Landlord will use
commercially reasonable efforts to submit such requests to Ground Lessor and
cooperate, at no cost or expense to Landlord, with the reasonable requests of
Tenant and Ground Lessor to facilitate such requests), and (iii) Tenant shall
carry and maintain general liability, automobile liability, property and
casualty, worker’s compensation and employer’s liability insurance in amounts
and with policy provisions, coverages and certificates as required of Landlord
as tenant under the Ground Lease.

(b) In the event of cancellation or termination of the Ground Lease for any
reason whatsoever whether voluntary or involuntary (by operation of law or
otherwise) prior to the expiration date of this Master Lease, including
extensions and renewals granted thereunder, then, at Ground Lessor’s option,
Tenant shall make full and complete attornment to Ground Lessor with respect to
the obligations of Landlord to Ground Lessor in connection with the Ground
Leased Property for the balance of the term of the Ground Lease (notwithstanding
that this Master Lease

 

37



--------------------------------------------------------------------------------

shall have expired with respect to the Ground Leased Property as a result of the
cancellation or termination of the Ground Lease). Tenant’s attornment shall be
evidenced by a written agreement which shall provide that the Tenant is in
direct privity of contract with Ground Lessor (i.e., that all obligations
previously owed to Landlord under this Master Lease with respect to the Ground
Lease or the Ground Leased Property shall be obligations owed to Ground Lessor
for the balance of the term of this Master Lease, notwithstanding that this
Master Lease shall have expired with respect to the Ground Leased Property as a
result of the cancellation or termination of the Ground Lease) and which shall
otherwise be in form and substance reasonably satisfactory to Ground Lessor.
Tenant shall execute and deliver such written attornment within thirty (30) days
after request by Ground Lessor. Unless and until such time as an attornment
agreement is executed by Tenant pursuant to this Section 8.4(b), nothing
contained in this Master Lease shall create, or be construed as creating, any
privity of contract or privity of estate between Ground Lessor and Tenant.

(c) Nothing contained in this Master Lease amends, or shall be construed to
amend, any provision of the Ground Lease.

ARTICLE IX

9.1 Maintenance and Repair. (a)Tenant, at its expense and without the prior
consent of Landlord, shall maintain the Leased Property and Tenant’s Property,
and every portion thereof, and all private roadways, sidewalks and curbs
appurtenant to the Leased Property, and which are under Tenant’s control in good
order and repair whether or not the need for such repairs occurs as a result of
Tenant’s use, any prior use, the elements or the age of the Leased Property and
Tenant’s Property, and, with reasonable promptness, make all reasonably
necessary and appropriate repairs thereto of every kind and nature, including
those necessary to ensure continuing compliance with all Legal Requirements,
whether interior or exterior, structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the Commencement Date. All repairs shall be at least
equivalent in quality to the original work. Tenant will not take or omit to take
any action the taking or omission of which would reasonably be expected to
materially impair the value or the usefulness of the Leased Property or any part
thereof or any Capital Improvement thereto for its Primary Intended Use.

(b) Landlord shall not under any circumstances be required to (i) build or
rebuild any improvements on the Leased Property; (ii) make any repairs,
replacements, alterations, restorations or renewals of any nature to the Leased
Property, whether ordinary or extraordinary, structural or non-structural,
foreseen or unforeseen, or to make any expenditure whatsoever with respect
thereto; or (iii) maintain the Leased Property in any way. Tenant hereby waives,
to the extent permitted by law, the right to make repairs at the expense of
Landlord pursuant to any law in effect at the time of the execution of this
Master Lease or hereafter enacted.

(c) Nothing contained in this Master Lease and no action or inaction by Landlord
shall be construed as (i) constituting the consent or request of Landlord,
expressed or implied, to any contractor, subcontractor, laborer, materialman or
vendor to or for the performance of any labor or services or the furnishing of
any materials or other property for the construction, alteration, addition,
repair or demolition of or to the Leased Property or any part thereof or any
Capital Improvement thereto; or (ii) giving Tenant any right, power or
permission to contract for

 

38



--------------------------------------------------------------------------------

or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against Landlord in respect thereof or to make any agreement that may
create, or in any way be the basis for, any right, title, interest, lien, claim
or other encumbrance upon the estate of Landlord in the Leased Property, or any
portion thereof or upon the estate of Landlord in any Capital Improvement
thereto.

(d) Tenant shall, upon the expiration or earlier termination of the Term, vacate
and surrender the Leased Property (including all Capital Improvements, subject
to the provisions of Article X), in each case with respect to such Facility, to
Landlord in the condition in which such Leased Property was originally received
from Landlord and Capital Improvements were originally introduced to such
Facility, except as repaired, rebuilt, restored, altered or added to as
permitted or required by the provisions of this Master Lease (including
Section 14.2 and 15.1) and except for ordinary wear and tear.

(e) Without limiting Tenant’s obligations to maintain the Leased Property and
Tenant’s Property under this Master Lease, within thirty (30) days after the end
of each calendar year (commencing with the calendar year ending December 31,
2018), Tenant shall provide Landlord with evidence satisfactory to Landlord in
the reasonable exercise of Landlord’s discretion that Tenant has in such
calendar year spent, with respect to the Leased Property and Tenant’s Property,
an aggregate amount equal to at least 1% of its actual Net Revenue from the
Facilities for such calendar year on installation or restoration and repair or
other improvement of items, which installations, restorations and repairs and
other improvements are capitalized in accordance with GAAP with an expected life
of not less than three (3) years; provided that, in the event an Unavoidable
Delay occurs during the time during which Tenant is required to make the
foregoing expenditures and such Unavoidable Delay actually prevents or delays
Tenant’s performance of such installations, restorations, repairs or other
improvements, then the relevant period in which Tenant was obligated to perform
such installations, restorations, repairs or other improvements shall be
extended, on a day-for-day basis, for the same amount of time that such
Unavoidable Delay actually delayed Tenant’s ability to perform such
installations, restorations, repairs or other improvements; provided, further,
that with respect to the installations, restorations, repairs or other
improvements required to be made during the calendar year ending December 31,
2020, Tenant shall be required to make such installations, restorations, repairs
or other improvements no later than June 30, 2021. If Tenant fails to make at
least the above amount of capital expenditures and fails within sixty (60) days
after receipt of a written demand from Landlord to either (i) cure such
deficiency or (ii) obtain Landlord’s written approval, in its reasonable
discretion, of a repair and maintenance program satisfactory to cure such
deficiency, then the same shall be deemed an Event of Default hereunder.

9.2 Encroachments, Restrictions, Mineral Leases, etc. If any of the Leased
Improvements shall, at any time, encroach upon any property, street or
right-of-way, or shall violate any restrictive covenant or other agreement
affecting the Leased Property, or any part thereof or any Capital Improvement
thereto, or shall impair the rights of others under any easement or right-of-way
to which the Leased Property is subject, or the use of the Leased Property or
any Capital Improvement thereto is impaired, limited or interfered with by
reason of the exercise of the right of surface entry or any other provision of a
lease or reservation of any oil, gas, water or other minerals, then promptly
upon the request of Landlord or any Person affected by any such encroachment,
violation or impairment, each of Tenant and Landlord, subject to their right to

 

39



--------------------------------------------------------------------------------

contest the existence of any such encroachment, violation or impairment, shall
protect, indemnify, save harmless and defend the other party hereto from and
against fifty percent (50%) of all losses, liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including reasonable
attorneys’, consultants’ and experts’ fees and expenses) based on or arising by
reason of any such encroachment, violation or impairment. In the event of an
adverse final determination with respect to any such encroachment, violation or
impairment, either (a) each of Tenant and Landlord shall be entitled to obtain
valid and effective waivers or settlements of all claims, liabilities and
damages resulting from each such encroachment, violation or impairment, whether
the same shall affect Landlord or Tenant or (b) Tenant at the shared cost and
expense of Tenant and Landlord on a 50-50 basis shall make such changes in the
Leased Improvements, and take such other actions, as Tenant in the good faith
exercise of its judgment deems reasonably practicable, to remove such
encroachment or to end such violation or impairment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
Leased Improvements for the Primary Intended Use substantially in the manner and
to the extent the Leased Improvements were operated prior to the assertion of
such encroachment, violation or impairment. Tenant’s (and Landlord’s)
obligations under this Section 9.2 shall be in addition to and shall in no way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance and, to the extent the recovery thereof is not necessary to
compensate Landlord and Tenant for any damages incurred by any such
encroachment, violation or impairment, Tenant shall be entitled to fifty percent
(50%) of any sums recovered by Landlord under any such policy of title or other
insurance up to the maximum amount paid by Tenant under this Section 9.2 and
Landlord, upon request by Tenant, shall assign Landlord’s rights under such
policies to Tenant; provided such assignment does not adversely affect
Landlord’s rights under any such policy. Landlord agrees to use reasonable
efforts to seek recovery under any policy of title or other insurance under
which Landlord is an insured party for all losses, liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses (including
reasonable attorneys’, consultants’ and experts’ fees and expenses) based on or
arising by reason of any such encroachment, violation or impairment as set forth
in this Section 9.2; provided, however, that in no event shall Landlord be
obligated to institute any litigation, arbitration or other legal proceedings in
connection therewith unless Landlord is reasonably satisfied that Tenant has the
financial resources needed to fund such litigation and Tenant and Landlord have
agreed upon the terms and conditions on which such funding will be made
available by Tenant, including, but not limited to, the mutual approval of a
litigation budget.

ARTICLE X

10.1 Construction of Capital Improvements to the Leased Property. Tenant shall,
with respect to any Facility, have the right to make a Capital Improvement,
including, without limitation, any Capital Improvement required by Section 8.2
or 9.1(a), without the consent of Landlord if the Capital Improvement (i) is of
equal or better quality than the existing Leased Improvements it is improving,
altering or modifying, (ii) does not consist of adding new structures or
enlarging existing structures, and (iii) does not have an adverse effect on the
structure of any existing Leased Improvements. Tenant shall provide Landlord
copies of the plans and specifications in respect of all Capital Improvements,
which plans and specifications shall be prepared in a high-grade professional
manner and shall adequately demonstrate compliance with

 

40



--------------------------------------------------------------------------------

clauses (i)-(iii) of the preceding sentence with respect to projects that do not
require Landlord’s written consent and shall be in such form as Landlord may
reasonably require for any other projects. All other Capital Improvements shall
be subject to Landlord’s review and approval, which approval shall not be
unreasonably withheld. For any Capital Improvement which does not require the
approval of Landlord, Tenant shall, prior to commencing construction of such
Capital Improvement, provide to Landlord a written description of such Capital
Improvement and on an ongoing basis supply Landlord with related documentation
and information as Landlord may reasonably request (including plans and
specifications of any such Capital Improvements). If Tenant desires to make a
Capital Improvement for which Landlord’s approval is required, Tenant shall
submit to Landlord in reasonable detail a general description of the proposal,
the projected cost of construction and such plans and specifications, permits,
licenses, contracts and other information concerning the proposal as Landlord
may reasonably request. Such description shall indicate the use or uses to which
such Capital Improvement will be put and the impact, if any, on current and
forecasted gross revenues and operating income attributable thereto. It shall be
reasonable for Landlord to condition its approval of any Capital Improvement
upon any or all of the following terms and conditions:

(a) Such construction shall be effected pursuant to detailed plans and
specifications approved by Landlord, which approval shall not be unreasonably
withheld;

(b) Such construction shall be conducted under the supervision of a licensed
architect or engineer selected by Tenant and approved by Landlord, which
approval shall not be unreasonably withheld;

(c) Landlord’s receipt, from the general contractor and, if reasonably requested
by Landlord, a major subcontractor(s) of a performance and payment bond (or, if
Tenant elects in lieu of performance and payment bond covering any major
subcontractor, Sub-guard insurance, which policy shall be in form reasonably
satisfactory to Landlord and which shall include a financial interest
endorsement naming Landlord as a beneficiary) for the full value of such
construction, which such bond shall name Landlord as an additional obligee and
otherwise be in form and substance and issued by a Person reasonably
satisfactory to Landlord;

(d) In the case of a Tenant Capital Improvement, such construction shall not be
undertaken unless Tenant demonstrates to the reasonable satisfaction of Landlord
the financial ability to complete the construction without adversely affecting
its cash flow position or financial viability; and

(e) No Capital Improvement will result in the Leased Property becoming a
“limited use” property for purposes of United States federal income taxes.

10.2 Construction Requirements for All Capital Improvements. Whether or not
Landlord’s review and approval is required, for all Capital Improvements:

(a) Such construction shall not be commenced until Tenant shall have procured
and paid for all municipal and other governmental permits and authorizations
required to be obtained prior to such commencement, including those permits and
authorizations required pursuant to any Gaming Regulations, and Landlord shall
join in the application for such permits or authorizations whenever such action
is necessary; provided, however, that (i) any such joinder shall be at no cost
or expense to Landlord; and (ii) any plans required to be filed in connection
with any such application which require the approval of Landlord as hereinabove
provided shall have been so approved by Landlord;

 

41



--------------------------------------------------------------------------------

(b) (i) Such construction shall not, and Tenant’s licensed architect or engineer
shall certify to Landlord that such architect or engineer believes that the
design of such construction (as illustrated through the applicable corresponding
construction documents) shall not, impair the structural strength of any
component of the applicable Facility or overburden the electrical, water,
plumbing, HVAC or other building systems of any such component in a manner that
would violate applicable building codes or prudent industry practices, and
(ii) Tenant’s general contractor shall certify to Landlord that such
construction is in compliance with such design and corresponding construction
documents;

(c) Tenant’s licensed architect or engineer shall certify to Landlord that such
architect or engineer believes that the detailed plans and specifications
conform to, and comply with, in all material respects all applicable building,
subdivision and zoning codes, laws, ordinances and regulations imposed by all
governmental authorities having jurisdiction over the Leased Property of the
applicable Facility;

(d) During and following completion of such construction, the parking and other
amenities which are located in the applicable Facility or on the Land of such
Facility shall remain adequate for the operation of such Facility for its
Primary Intended Use and in no event shall such parking be less than that which
is required by law (including any variances with respect thereto); provided,
however, with Landlord’s prior consent and at no additional expense to Landlord,
(i) to the extent additional parking is not already a part of a Capital
Improvement, Tenant may construct additional parking on the Land; or (ii) Tenant
may acquire or lease off-site parking to serve such Facility as long as such
parking shall be reasonably proximate to, and dedicated to, or otherwise made
available to serve, such Facility;

(e) All work done in connection with such construction shall be done promptly
and using materials and resulting in work that is at least as good product and
condition as the remaining areas of the applicable Facility and in conformity
with all Legal Requirements, including, without limitation, any applicable
minority or women owned business requirements; and

(f) Promptly following the completion of such construction, Tenant shall deliver
to Landlord “as built” drawings of such addition, certified as accurate by the
licensed architect or engineer selected by Tenant to supervise such work, and
copies of any new or revised certificates of occupancy.

10.3 Landlord’s Right of First Offer to Fund. Tenant shall request that Landlord
fund or finance the construction and acquisition of any Capital Improvement that
includes Long-Lived Assets (along with reasonably related fees and expenses,
such as title fees, costs of permits, legal fees and other similar transaction
related costs) if the cost of such Capital Improvements constituting Long-Lived
Assets is expected to be in excess of $2 million (subject to the CPI Increase),
and Tenant shall provide to Landlord any information about such Capital

 

42



--------------------------------------------------------------------------------

Improvements which Landlord may reasonably request (including any specifics
regarding the terms upon which Tenant will be seeking financing for such Capital
Improvements). Landlord may, but shall be under no obligation to, provide the
funds necessary to meet the request. Within ten (10) Business Days of receipt of
a request to fund a proposed Capital Improvement pursuant to this Section 10.3,
Landlord shall notify Tenant as to whether it will fund all or a portion of such
proposed Capital Improvement and, if so, the terms and conditions upon which it
would do so (including the terms with respect to any increases in Rent hereunder
due to such Capital Improvements). If Landlord agrees to fund such proposed
Capital Improvement, Tenant shall have ten (10) Business Days to accept or
reject Landlord’s funding proposal. If Landlord declines to fund a proposed
Capital Improvement (or declines to provide Tenant written notice within such
ten (10) Business Day period of the terms of its proposal to fund such Capital
Improvements), Tenant shall be permitted to secure outside financing or utilize
then existing available financing for such Capital Improvement for a six-month
period, after which six-month period (if Tenant has not secured outside
financing or determined to utilize then existing available financing) Tenant
shall again be required to first seek funding from Landlord. If Landlord agrees
to fund all or a portion of a proposed Capital Improvement and Tenant rejects
the terms thereof, Tenant shall be permitted to either use then existing
available financing or seek outside financing for such Capital Improvement for a
six-month period. If Tenant constructs a Capital Improvement with its then
existing available financing or outside financing obtained in accordance with
this Section 10.3, (i) except as may otherwise be expressly provided in this
Master Lease to the contrary, (A) during the Term, such Capital Improvements
shall be deemed part of the Leased Property and the Facilities solely for the
purpose of calculating Net Revenues hereunder and shall for all other purposes
be Tenant’s Property and (B) following expiration or termination of the Term,
shall be either, at the option of Landlord, purchased by Landlord for fair
market value or, if not purchased by Landlord, Tenant shall be entitled to
either remove such Tenant Capital Improvements, provided that the Leased
Property is restored in a manner reasonably satisfactory to Landlord, or receive
fair value for such Tenant Capital Improvements in accordance with Article
XXXVI. If Landlord agrees to fund a proposed Capital Improvement and Tenant
accepts the terms thereof, such Capital Improvements shall be deemed part of the
Leased Property and the Facilities for all purposes and Tenant shall provide
Landlord with the following prior to any advance of funds:

(a) any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Capital Improvement upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals;

(b) an Officer’s Certificate and, if requested, a certificate from Tenant’s
architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Capital Improvements;

(c) an amendment to this Master Lease (and any development or funding agreement
agreed to in accordance with this Section 10.3), in a form reasonably agreed to
by Landlord and Tenant, which may include, among other things, an increase in
the Rent in amounts as agreed upon by the parties hereto pursuant to the agreed
funding proposal terms described above and other provisions as may be necessary
or appropriate;

 

43



--------------------------------------------------------------------------------

(d) a deed conveying title to Landlord to any land acquired for the purpose of
constructing the Capital Improvement free and clear of any liens or encumbrances
except those approved by Landlord, and accompanied by an ALTA survey thereof
satisfactory to Landlord;

(e) for each advance, endorsements to any outstanding policy of title insurance
covering the Leased Property or commitments therefor reasonably satisfactory in
form and substance to Landlord (i) updating the same without any additional
exception except those that do not materially affect the value of such land and
do not interfere with the use of the Leased Property or as may be approved by
Landlord, which approval shall not be unreasonably withheld, and (ii) increasing
the coverage thereof by an amount equal to the cost of the Capital Improvement,
except to the extent covered by the owner’s policy of title insurance referred
to in paragraph (f) below;

(f) if appropriate, an owner’s policy of title insurance insuring the fair
market value of fee simple title to any land and improvements conveyed to
Landlord free and clear of all liens and encumbrances except those that do not
materially affect the value of such land and do not interfere with the use of
the Leased Property or are approved by Landlord, which approval shall not be
unreasonably withheld, provided that if the requirement in this paragraph (f) is
not satisfied (or waived by Landlord), Tenant shall be entitled to seek third
party financing or use available financing in lieu of seeking such advance from
Landlord;

(g) if requested by Landlord, an appraisal by a member of the Appraisal
Institute of the Leased Property indicating that the fair market value of the
Leased Property upon completion of the Capital Improvement will exceed the fair
market value of the Leased Property immediately prior thereto by an amount not
less than ninety-five percent (95%) of the cost of the Capital Improvement,
provided that if the requirement in this paragraph (g) is not satisfied (or
waived by Landlord), Tenant shall be entitled to seek third party financing or
use available financing in lieu of seeking such advance from Landlord; and

(h) such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information reasonably required by
Landlord.

ARTICLE XI

11.1 Liens. Subject to the provisions of Article XII relating to permitted
contests, Tenant will not directly or indirectly create or allow to remain and
will promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any Capital Improvement
thereto or upon the Gaming Licenses (including indirectly through a pledge of
shares in the direct or indirect entity owning an interest in the Gaming
Licenses) or any attachment, levy, claim or encumbrance in respect of the Rent,
excluding, however, (i) this Master Lease; (ii) the matters that existed as of
the Commencement Date with respect to such Facility and disclosed on Schedule A;
(iii) restrictions, liens and other encumbrances which are consented to in
writing by Landlord (such consent not to be unreasonably withheld); (iv) liens
for Impositions which Tenant is not required to pay hereunder; (v) subleases
permitted by Article XXII; (vi) liens for Impositions not yet delinquent or
being contested in accordance with Article XII, provided that Tenant has
provided appropriate reserves as required

 

44



--------------------------------------------------------------------------------

under GAAP and any foreclosure or similar remedies with respect to such
Impositions have not been instituted and no notice as to the institution or
commencement thereof has been issued except to the extent such institution or
commencement is stayed no later than the earlier of (x) ten (10) Business Days
after such notice is issued or (y) five (5) Business Days prior to the
institution or commencement thereof; (vii) liens of mechanics, laborers,
materialmen, suppliers or vendors for sums either disputed or not yet due,
provided that (1) the payment of such sums shall not be postponed under any
related contract for more than sixty (60) days after the completion of the
action giving rise to such lien unless being contested in accordance with
Article XII and such reserve or other appropriate provisions as shall be
required by law or GAAP shall have been made therefor and no foreclosure or
similar remedies with respect to such liens has been instituted and no notice as
to the institution or commencement thereof have been issued except to the extent
such institution or commencement is stayed no later than the earlier of (x) ten
(10) Business Days after such notice is issued or (y) five (5) Business Days
prior to the institution or commencement thereof; or (2) any such liens are in
the process of being contested as permitted by Article XII; (viii) any liens
created by Landlord; (ix) liens related to equipment leases or equipment
financing for Tenant’s Property which are used or useful in Tenant’s business on
the Leased Property, provided that the payment of any sums due under such
equipment leases or equipment financing shall either (1) be paid as and when due
in accordance with the terms thereof, or (2) be in the process of being
contested as permitted by Article XII and provided that a lien holder’s removal
of any such Tenant’s Property from the Leased Property shall be made in
accordance with the requirements set forth in this Section 11.1; (x) liens
granted as security for the obligations of Tenant and its Affiliates under a
Debt Agreement; provided, however, in no event shall the foregoing be deemed or
construed to permit Tenant to encumber its leasehold interest (or a subtenant to
encumber its subleasehold interest) in the Leased Property or its direct or
indirect interest (or the interest of any of its Subsidiaries) in the Gaming
Licenses (other than, in each case, to a Permitted Leasehold Mortgagee, for
which no consent shall be required), without the prior written consent of
Landlord, which consent may be granted or withheld in Landlord’s sole
discretion; and provided, further, that Tenant shall be required to provide
Landlord with fully executed copies of any and all Permitted Leasehold Mortgages
and related principal Debt Agreements; (xi) easements, rights-of-way,
restrictions (including zoning restrictions), covenants, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies on or with respect to any Leased Property, in each case whether now
or hereafter in existence, not individually or in the aggregate materially
interfering with the conduct of the business on the Leased Property, taken as a
whole; and (xii) liens granted as security for the obligations of Landlord and
its Affiliates under any Facility Mortgage. For the avoidance of doubt, the
parties acknowledge and agree that Tenant has not granted any liens in favor of
Landlord as security for its obligations hereunder (except to the extent
contemplated in the final paragraph of this Section 11.1) and nothing contained
herein shall be deemed or construed to prohibit the issuance of a lien on the
Equity Interests in Tenant (it being agreed that any foreclosure by a lien
holder on such interests in Tenant shall be subject to the restriction on Change
in Control set forth in Article XXII) or to prohibit Tenant from pledging its
Accounts and other Tenant’s Property and other property of Tenant, including
fixtures and equipment installed by Tenant at the Facilities, as collateral in
connection with financings from equipment lenders (or to Permitted Leasehold
Mortgagees); provided that Tenant shall in no event pledge to any Person that is
not granted a Permitted Leasehold Mortgage hereunder any of the Gaming Licenses
or other of Tenant’s Property to the extent that such Tenant’s Property cannot
be removed from the Leased Property

 

45



--------------------------------------------------------------------------------

without damaging or impairing the Leased Property (other than in a de minimis
manner). For the further avoidance of doubt, by way of example, Tenant shall not
grant to any lender (other than a Permitted Leasehold Mortgagee) a lien on, and
any and all lien holders (including a Permitted Leasehold Mortgagee) shall not
have the right to remove, carpeting, internal wiring, elevators, or escalators
at the Leased Property, but lien holders may have the right to remove (and
Tenant shall have the right to grant a lien on) manual or electronic gaming
machines and other gaming equipment (including, without limitation, electronic
equipment used to monitor and/or operate gaming machines and other gaming
equipment) and electronic or other equipment used to operate player affinity
systems, even if the removal thereof from the Leased Property could result in
damage; provided any such damage is repaired by the lien holder or Tenant in
accordance with the terms of this Master Lease.

Landlord and Tenant intend that this Master Lease be an indivisible true lease
that affords the parties hereto the rights and remedies of landlord and tenant
hereunder and does not represent a financing arrangement. This Master Lease is
not an attempt by Landlord or Tenant to evade the operation of any aspect of the
law applicable to any of the Leased Property. Except as otherwise required by a
change in tax law or any change in accounting rules or regulations or a
“determination” within the meaning of Section 1313(a) of the Code (or similar
provision of state or local law), Landlord and Tenant hereby acknowledge and
agree that this Master Lease shall be treated as an operating lease for all
purposes and not as a synthetic lease, financing lease or loan and that Landlord
shall be entitled to all the benefits of ownership of the Leased Property,
including depreciation for all federal, state and local tax purposes.

If, notwithstanding (a) the form and substance of this Master Lease and (b) the
intent of the parties, and the language contained herein providing that this
Master Lease shall at all times be construed, interpreted and applied to create
an indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Master Lease is a financing arrangement, this
Master Lease shall be considered a secured financing agreement and Landlord’s
title to the Leased Property shall constitute a perfected first priority lien in
Landlord’s favor on the Leased Property to secure the payment and performance of
all the obligations of Tenant hereunder (and to that end, Tenant hereby grants,
assigns and transfers to the Landlord a security interest in all right, title or
interest in or to any and all of the Leased Property, as security for the prompt
and complete payment and performance when due of Tenant’s obligations
hereunder). Tenant authorizes Landlord, at the expense of Tenant, to make any
filings or take other actions as Landlord reasonably determines are necessary or
advisable in order to effect fully this Master Lease or to more fully perfect or
renew the rights of the Landlord, and to subordinate to the Landlord the lien of
any Permitted Leasehold Mortgagee, with respect to the Leased Property (it being
understood that nothing herein shall affect the rights of a Permitted Leasehold
Mortgagee under Article XVII hereof). At any time and from time to time upon the
request of the Landlord, and at the expense of the Tenant, Tenant shall promptly
execute, acknowledge and deliver such further documents and do such other acts
as the Landlord may reasonably request in order to effect fully this Master
Lease or to more fully perfect or renew the rights of the Landlord with respect
to the Leased Property. Upon the exercise by the Landlord of any power, right,
privilege or remedy pursuant to this Master Lease which requires any consent,
approval, recording, qualification or authorization of any governmental
authority, Tenant will execute and deliver, or will cause the execution and
delivery of, all applications, certifications, instruments and other documents
and papers that Landlord may be required to obtain from Tenant for such consent,
approval, recording, qualification or authorization.

 

46



--------------------------------------------------------------------------------

ARTICLE XII

12.1 Permitted Contests. Tenant, upon prior written notice to Landlord, on its
own or in Landlord’s name, at Tenant’s expense, may contest, by appropriate
legal proceedings conducted in good faith and with due diligence, the amount,
validity or application, in whole or in part, of any licensure or certification
decision (including pursuant to any Gaming Regulation), Imposition, Legal
Requirement, Insurance Requirement, lien, attachment, levy, encumbrance, charge
or claim; provided, however, that (i) in the case of an unpaid Imposition, lien,
attachment, levy, encumbrance, charge or claim, the commencement and
continuation of such proceedings shall suspend the collection thereof from
Landlord and from the Leased Property or any Capital Improvement thereto;
(ii) neither the Leased Property or any Capital Improvement thereto, the Rent
therefrom nor any part or interest in either thereof would be in any danger of
being sold, forfeited, attached or lost pending the outcome of such proceedings;
(iii) in the case of a Legal Requirement, neither Landlord nor Tenant would be
in any danger of civil or criminal liability for failure to comply therewith
pending the outcome of such proceedings; (iv) if any such contest shall involve
a sum of money or potential loss in excess of Five Hundred Thousand Dollars
($500,000), upon request of Landlord, Tenant shall deliver to Landlord an
opinion of counsel reasonably acceptable to Landlord to the effect set forth in
clauses (i), (ii) and (iii) above, to the extent applicable (it being agreed
that the matters set forth in clause (i) can be addressed by Tenant paying the
contested amount prior to any such contest); (v) in the case of a Legal
Requirement, Imposition, lien, encumbrance or charge, Tenant shall give such
reasonable security as may be required by Landlord to prevent any sale or
forfeiture of the Leased Property or any Capital Improvement thereto or the Rent
by reason of such non-payment or noncompliance; (vi) in the case of an Insurance
Requirement, the coverage required by Article XIII shall be maintained;
(vii) Tenant shall keep Landlord reasonably informed as to the status of the
proceedings; and (viii) if such contest be finally resolved against Landlord or
Tenant, Tenant shall promptly pay the amount required to be paid, together with
all interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or Insurance Requirement. Landlord, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may
reasonably be required in any such contest, and, if reasonably requested by
Tenant or if Landlord so desires, Landlord shall join as a party therein. The
provisions of this Article XII shall not be construed to permit Tenant to
contest the payment of Rent or any other amount (other than Impositions or
Additional Charges which Tenant may from time to time be required to impound
with Landlord) payable by Tenant to Landlord hereunder. Tenant shall indemnify,
defend, protect and save Landlord harmless from and against any liability, cost
or expense of any kind that may be imposed upon Landlord in connection with any
such contest and any loss resulting therefrom, except in any instance where
Landlord opted to join and joined as a party in the proceeding despite Tenant’s
having sent written notice to Landlord of Tenant’s preference that Landlord not
join in such proceeding.

 

47



--------------------------------------------------------------------------------

ARTICLE XIII

13.1 General Insurance Requirements. During the Term, Tenant shall at all times
keep the Leased Property, and all property located in or on the Leased Property,
including Capital Improvements, the Fixtures and Tenant’s Property, insured with
the kinds and amounts of insurance described below. Each element of insurance
described in this Article XIII shall be maintained with respect to the Leased
Property of each Facility and Tenant’s Property and operations thereon. Such
insurance shall be written by companies permitted to conduct business in the
applicable State. All third party liability type policies must name Landlord as
an “additional insured.” All property policies shall name Landlord as “loss
payee” for its interests in each Facility. All business interruption policies
shall name Landlord as “loss payee” with respect to Rent only. Property losses
shall be payable to Landlord and/or Tenant as provided in Article XIV. In
addition, the policies, as appropriate, shall name as an “additional insured”
and/or “loss payee” each Permitted Leasehold Mortgagee and as an “additional
insured” or “loss payee” the holder of any mortgage, deed of trust or other
security agreement (“Facility Mortgagee”) securing any indebtedness or any other
Encumbrance placed on the Leased Property in accordance with the provisions of
Article XXXI (“Facility Mortgage”) by way of a standard form of mortgagee’s loss
payable endorsement. Except as otherwise set forth herein, any property
insurance loss adjustment settlement shall require the written consent of
Landlord, Tenant, and each Facility Mortgagee (to the extent required under the
applicable Facility Mortgage Documents) unless the amount of the loss net of the
applicable deductible is less than Five Million Dollars ($5,000,000) in which
event no consent shall be required. Evidence of insurance shall be deposited
with Landlord and, if requested, with any Facility Mortgagee(s). The insurance
policies required to be carried by Tenant hereunder shall insure against all the
following risks with respect to each Facility:

(a) Loss or damage by fire, vandalism, collapse and malicious mischief, extended
coverage perils commonly known as “All Risk,” and all physical loss perils
normally included in such All Risk insurance, including, but not limited to,
sprinkler leakage and windstorm, in an amount not less than the insurable value
on a Maximum Foreseeable Loss (as defined below in Section 13.2) basis and
including a building ordinance coverage endorsement; provided, that Tenant shall
have the right (i) to limit maximum insurance coverage for loss or damage by
earthquake (including earth movement) to a minimum amount of Two Hundred Million
Dollars ($200,000,000) or as may be reasonably requested by Landlord and
commercially available, and (ii) to limit maximum insurance coverage for loss or
damage by windstorm (including but not limited to named windstorms) to a minimum
amount of Two Hundred Million Dollars ($200,000,000) or as may be reasonably
requested by Landlord and commercially available; provided, further, that in the
event the premium cost of any or all of earthquake, flood, windstorm (including
named windstorm) or terrorism coverages are available only for a premium that is
more than 2.5 times the average premium paid by Tenant (or prior operator of
Facilities) over the preceding three years for the insurance policy contemplated
by this Section 13.1(a), then Tenant shall be entitled and required to purchase
the maximum insurance coverage it deems most efficient and prudent to purchase
and Tenant shall not be required to spend additional funds to purchase
additional coverages insuring against such risks; and provided, further, that
some property coverages might be sub-limited in an amount less than the Maximum
Foreseeable Loss as long as the sub-limits are commercially reasonable and
prudent as deemed by Tenant;

 

48



--------------------------------------------------------------------------------

(b) Loss or damage by explosion of steam boilers, pressure vessels or similar
apparatus, now or hereafter installed in each Facility, in such limits with
respect to any one accident as may be reasonably requested by Landlord from time
to time;

(c) Flood (when any of the improvements comprising the Leased Property of a
Facility is located in whole or in part within a designated 100-year flood plain
area) in an amount not less than the greater of (i) probable maximum loss of a
250 year event, and (ii) One Hundred Million Dollars ($100,000,000), and such
other hazards and in such amounts as may be customary for comparable properties
in the area;

(d) Loss of rental value in an amount not less than twelve (12) months’ Rent
payable hereunder or business interruption in an amount not less than twelve
(12) months of income and normal operating expenses including 90-days ordinary
payroll and Rent payable hereunder with an extended period of indemnity coverage
of at least ninety (90) days necessitated by the occurrence of any of the
hazards described in Sections 13.1(a), 13.1(b) or 13.1(c), provided that Tenant
may self-insure specific Facilities for the insurance contemplated under this
Section 13.1(d), provided that (i) such Facilities that Tenant chooses to
self-insure are not expected to generate more than ten percent (10%) of Net
Revenues anticipated to be generated from all the Facilities and (ii) Tenant
deposits in any impound account created under Section 4.3 hereof an amount equal
to the product of (1) the sum of (A) the insurance premiums paid by Tenant for
such period under this Section 13.1(d) to insurance companies and (B) the amount
deposited by Tenant in an impound account pursuant to this provision, and
(2) the percentage of Net Revenues that are anticipated to be generated by the
Facilities that are being self-insured by Tenant under this provision;

(e) Claims for personal injury or property damage under a policy of
comprehensive general public liability insurance with amounts not less than One
Hundred Million Dollars ($100,000,000) each occurrence and One Hundred Million
Dollars ($100,000,000) in the annual aggregate, provided that such requirements
may be satisfied through the purchase of a primary general liability policy and
excess liability policies;

(f) During such time as Tenant is constructing any improvements, Tenant, at its
sole cost and expense, shall carry, or cause to be carried (i) workers’
compensation insurance and employers’ liability insurance covering all persons
employed in connection with the improvements in statutory limits, (ii) a
completed operations endorsement to the commercial general liability insurance
policy referred to above, (iii) builder’s risk insurance, completed value form
(or its equivalent), covering all physical loss, in an amount and subject to
policy conditions satisfactory to Landlord, and (iv) such other insurance, in
such amounts, as Landlord deems reasonably necessary to protect Landlord’s
interest in the Leased Property from any act or omission of Tenant’s contractors
or subcontractors.

13.2 Maximum Foreseeable Loss. The term “Maximum Foreseeable Loss” shall mean
the largest monetary loss within one area that may be expected to result from a
single fire with protection impaired, the control of the fire mainly dependent
on physical barriers or separations and a delayed manual firefighting by public
and/or private fire brigades. If Landlord reasonably believes that the Maximum
Foreseeable Loss has increased at any time during the Term, it shall have the
right (unless Tenant and Landlord agree otherwise) to have such Maximum

 

49



--------------------------------------------------------------------------------

Foreseeable Loss redetermined by an impartial national insurance company
reasonably acceptable to both parties (the “Impartial Appraiser”), or, if the
parties cannot agree on an Impartial Appraiser, then by an Expert appointed in
accordance with Section 34.1 hereof. The determination of the Impartial
Appraiser (or the Expert, as the case may be) shall be final and binding on the
parties hereto, and Tenant shall forthwith adjust the amount of the insurance
carried pursuant to this Article XIII to the amount so determined by the
Impartial Appraiser (or the Expert, as the case may be), subject to the approval
of the Facility Mortgagee, as applicable. Each party shall pay one-half (1/2) of
the fee, if any, of the Impartial Appraiser. If Landlord pays the Impartial
Appraiser, fifty percent (50%) of such costs shall be Additional Charges
hereunder and if Tenant pays such Impartial Appraiser, fifty percent (50%) of
such costs shall be a credit against the next Rent payment hereunder. If Tenant
has undertaken any structural alterations or additions to the Leased Property
having a cost or value in excess of Twenty Five Million Dollars ($25,000,000),
Landlord may at Tenant’s expense have the Maximum Foreseeable Loss redetermined
at any time after such improvements are made, regardless of when the Maximum
Foreseeable Loss was last determined.

13.3 Additional Insurance. In addition to the insurance described above, Tenant
shall maintain such additional insurance upon notice from Landlord as may be
reasonably required from time to time by any Facility Mortgagee and shall
further at all times maintain adequate workers’ compensation coverage and any
other coverage required by Legal Requirements for all Persons employed by Tenant
on the Leased Property in accordance with Legal Requirements.

13.4 Waiver of Subrogation. All insurance policies carried by either party
covering the Leased Property or Tenant’s Property, including, without
limitation, contents, fire and liability insurance, shall expressly waive any
right of subrogation on the part of the insurer against the other party. Each
party, respectively, shall pay any additional costs or charges for obtaining
such waiver.

13.5 Policy Requirements. All of the policies of insurance referred to in this
Article XIII shall be written in form reasonably satisfactory to Landlord and
any Facility Mortgagee and issued by insurance companies with a minimum
policyholder rating of “A-” and a financial rating of “VII” in the most recent
version of Best’s Key Rating Guide, or a minimum rating of “BBB” from Standard &
Poor’s or equivalent. If Tenant obtains and maintains the general liability
insurance described in Section 13.1(e) above on a “claims made” basis, Tenant
shall provide continuous liability coverage for claims arising during the Term.
In the event such “claims made” basis policy is canceled or not renewed for any
reason whatsoever (or converted to an “occurrence” basis policy), Tenant shall
either obtain (a) “tail” insurance coverage converting the policies to
“occurrence” basis policies providing coverage for a period of at least three
(3) years beyond the expiration of the Term, or (b) an extended reporting period
of at least three (3) years beyond the expiration of the Term. Tenant shall pay
all of the premiums therefor, and deliver certificates thereof to Landlord prior
to their effective date (and with respect to any renewal policy, prior to the
expiration of the existing policy), and in the event of the failure of Tenant
either to effect such insurance in the names herein called for or to pay the
premiums therefor, or to deliver such certificates thereof to Landlord, at the
times required, Landlord shall be entitled, but shall have no obligation, to
effect such insurance and pay the premiums therefor, in which event the cost
thereof, together with interest thereon at the Overdue Rate, shall be repayable
to Landlord upon demand therefor. Tenant shall obtain, to the extent available
on commercially reasonable

 

50



--------------------------------------------------------------------------------

terms, the agreement of each insurer, by endorsement on the policy or policies
issued by it, or by independent instrument furnished to Landlord, that it will
give to Landlord thirty (30) days’ (or ten (10) days’ in the case of non-payment
of premium) written notice before the policy or policies in question shall be
altered, allowed to expire or cancelled. Notwithstanding any provision of this
Article XIII to the contrary, Landlord acknowledges and agrees that the coverage
required to be maintained by Tenant may be provided under one or more policies
with various deductibles or self-insurance retentions by Tenant or its
Affiliates, subject to Landlord’s approval not to be unreasonably withheld. Upon
written request by Landlord, Tenant shall provide Landlord copies of the
property insurance policies when issued by the insurers providing such coverage.

13.6 Increase in Limits. If, from time to time after the Commencement Date,
Landlord determines in the exercise of its reasonable business judgment that the
limits of the personal injury or property damage-public liability insurance then
carried pursuant to Section 13.1(e) hereof are insufficient, Landlord may give
Tenant Notice of acceptable limits for the insurance to be carried; provided
that in no event will Tenant be required to carry insurance in an amount which
exceeds the product of (i) the amounts set forth in Section 13.1(e) hereof and
(ii) the CPI Increase; and subject to the foregoing limitation, within ninety
(90) days after the receipt of such Notice, the insurance shall thereafter be
carried with limits as prescribed by Landlord until further increase pursuant to
the provisions of this Section 13.6.

13.7 Blanket Policy. Notwithstanding anything to the contrary contained in this
Article XIII, Tenant’s obligations to carry the insurance provided for herein
may be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Tenant; provided that the requirements of
this Article XIII (including satisfaction of the Facility Mortgagee’s
requirements and the approval of the Facility Mortgagee) are otherwise
satisfied, and provided further that Tenant maintains specific allocations
acceptable to Landlord.

13.8 No Separate Insurance. Tenant shall not, on Tenant’s own initiative or
pursuant to the request or requirement of any third party, (i) take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article XIII to be furnished by, or which may reasonably be
required to be furnished by, Tenant or (ii) increase the amounts of any then
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of the
insurance, including in all cases Landlord and all Facility Mortgagees, are
included therein as additional insureds and the loss is payable under such
insurance in the same manner as losses are payable under this Master Lease.
Notwithstanding the foregoing, nothing herein shall prohibit Tenant from
insuring against risks not required to be insured hereby, and as to such
insurance, Landlord and any Facility Mortgagee need not be included therein as
additional insureds, nor must the loss thereunder be payable in the same manner
as losses are payable hereunder except to the extent required to avoid a default
under the Facility Mortgage.

 

51



--------------------------------------------------------------------------------

ARTICLE XIV

14.1 Property Insurance Proceeds. All proceeds (except business interruption not
allocated to rent expenses) payable by reason of any property loss or damage to
the Leased Property, or any portion thereof, under any property policy of
insurance required to be carried hereunder shall be paid to Facility Mortgagee
or to an escrow account held by a third party depositary reasonably acceptable
to Landlord and Tenant (pursuant to an escrow agreement acceptable to the
parties and intended to implement the terms hereof) and made available to Tenant
upon request for the reasonable out-of-pocket costs of preservation,
stabilization, emergency restoration, business interruption, reconstruction and
repair, as the case may be, of any damage to or destruction of the Leased
Property, or any portion thereof; provided, however, that the portion of such
proceeds that are attributable to Tenant’s obligation to pay Rent shall be
applied against Rents due by Tenant hereunder; and provided, further, that if
the total amount of proceeds payable net of the applicable deductibles is One
Million Dollars ($1,000,000) or less, and if no Event of Default has occurred
and is continuing, the proceeds shall be paid directly to Tenant and, subject to
the limitations set forth in this Article XIV used for the repair of any damage
to the Leased Property, it being understood and agreed that Tenant shall have no
obligation to rebuild any Tenant Capital Improvement, provided that the Leased
Property is rebuilt in a manner substantially similar to the condition in which
it existed prior to the related casualty or otherwise in a manner reasonably
satisfactory to Landlord. Any excess proceeds of insurance remaining after the
completion of the restoration or reconstruction of the Leased Property to
substantially the same condition as existed immediately before the damage or
destruction and with materials and workmanship of like kind and quality and to
Landlord’s reasonable satisfaction shall be provided to Landlord within fifteen
(15) days after such restoration or reconstruction has been completed. All
salvage resulting from any risk covered by insurance for damage or loss to the
Leased Property shall belong to Landlord. Tenant shall have the right to
prosecute and settle insurance claims, provided that Tenant shall consult with
and involve Landlord in the process of adjusting any insurance claims under this
Article XIV and any final settlement with the insurance company shall be subject
to Landlord’s consent, such consent not to be unreasonably withheld.

14.2 Tenant’s Obligations Following Casualty. (a)If a Facility and/or any Tenant
Capital Improvements to a Facility are damaged, whether or not from a risk
covered by insurance carried by Tenant, except as otherwise provided herein,
(i) Tenant shall restore such Leased Property (excluding any Tenant Capital
Improvement, it being understood and agreed that Tenant shall not be required to
repair any Tenant Capital Improvement, provided that the Leased Property is
rebuilt in a manner reasonably satisfactory to Landlord), to substantially the
same condition as existed immediately before such damage and (ii) such damage
shall not terminate this Master Lease.

(b) If Tenant restores the affected Leased Property and the cost of the repair
or restoration exceeds the amount of proceeds received from the insurance
required to be carried hereunder, Tenant shall provide Landlord with evidence
reasonably acceptable to Landlord that Tenant has available to it any excess
amounts needed to restore such Facility. Such excess amounts necessary to
restore such Facility shall be paid by Tenant.

(c) If Tenant has not restored the affected Leased Property and gaming
operations have not recommenced by the date that is the third anniversary of the
date of any casualty, all remaining insurance proceeds shall be paid to and
retained by Landlord free and clear of any claim by or through Tenant.

 

52



--------------------------------------------------------------------------------

(d) In the event neither Landlord nor Tenant is required or elects to repair and
restore the Leased Property, all insurance proceeds, other than proceeds
reasonably attributed to any Tenant Capital Improvements (and, subject to no
Event of Default having occurred and being continuing, any business interruption
proceeds in excess of Tenant’s Rent obligations hereunder), which proceeds shall
be and remain the property of Tenant, shall be paid to and retained by Landlord
free and clear of any claim by or through Tenant except as otherwise
specifically provided below in this Article XIV.

14.3 No Abatement of Rent. This Master Lease shall remain in full force and
effect and Tenant’s obligation to pay the Rent and all other charges required by
this Master Lease shall remain unabated during the period required for adjusting
insurance, satisfying Legal Requirements, repair and restoration.

14.4 Waiver. Tenant waives any statutory rights of termination which may arise
by reason of any damage or destruction of the Leased Property but such waiver
shall not affect any contractual rights granted to Tenant under this Article
XIV.

14.5 Insurance Proceeds Paid to Facility Mortgagee. Notwithstanding anything
herein to the contrary, in the event that Landlord obtains any Facility
Mortgage, the terms of such Facility Mortgage shall provide that any insurance
proceeds (excluding business interruption proceeds, which shall continue to be
payable to Landlord in payment of Rent) may be held by such Facility Mortgagee
and shall be applied to the restoration of the Leased Property and/or disbursed
to Tenant to permit Tenant to restore the Leased Property, in the manner
required by Section 14.2 and other applicable provisions of this Master Lease
and may not be applied by such Facility Mortgagee to the indebtedness secured by
the Facility Mortgage, provided that Tenant satisfies each of the following
conditions to the reasonable satisfaction of Landlord and such Facility
Mortgagee: (a) at the time of the related casualty, there shall exist no Event
of Default; (b) the Leased Property affected by such casualty shall be capable
of being restored to the condition required by Section 14.2; (c) Tenant shall
demonstrate to Landlord’s and such Facility Mortgagee’s reasonable satisfaction
Tenant’s ability to pay the Rent coming due during such repair or restoration
period (after taking into account proceeds from business interruption insurance
carried by Tenant); (d) Tenant shall have provided to Landlord and such Facility
Mortgagee all of the following: (i) an architect’s contract with an architect
reasonably acceptable to Landlord and such Facility Mortgagee; (ii) complete
plans and specifications for the restoration of the affected portions of the
Leased Property, which plans and specifications shall cause the Leased Property
to be restored or reconstructed to the condition required under Section 14.2;
provided, however, Tenant agrees to incorporate Landlord’s reasonable comments
to such plans and specifications; (iii) fixed-price or guaranteed maximum cost
construction contracts with contractors reasonably acceptable to Landlord and
such Facility Mortgagee for completion of the restoration work in accordance
with the aforementioned plans and specifications; (iv) such additional funds (if
any) as are necessary from time to time, in Landlord’s and such Facility
Mortgagee’s reasonable opinion, to complete the restoration pursuant to the
plans and specifications and in the condition required under Section 14.2; and
(v) copies of all permits, licenses and approvals necessary to complete the
restoration in accordance with the plans and specifications and all Legal
Requirements; (e) Tenant shall, promptly following the related casualty,
diligently pursue all items required pursuant to clause (d) above and, after
obtaining and providing the same to Landlord and any Facility Mortgagee, shall
promptly commence and diligently pursue such work to completion; (f) Tenant
shall complete (and shall provide to Landlord and any Facility Mortgagee such
documentation evidencing the same) the restoration on or before the earliest to
occur of (i) three

 

53



--------------------------------------------------------------------------------

(3) years after the date of the related casualty, and (ii) the expiration of the
Term (provided, however, in the event that such restoration or reconstruction
cannot be reasonably completed prior to the expiration of the Term, the deadline
imposed under this subclause (iii) shall include any properly exercised Renewal
Term); (g) the Property and the use thereof after the restoration will be in
compliance with all applicable Legal Requirements; (h) Tenant shall promptly
deliver to Landlord and any Facility Mortgagee all certificates of occupancy,
lien waivers and such other documentation reasonably requested by Landlord or
any Facility Mortgagee in connection with the restoration and reconstruction of
the Leased Property; and (i) Tenant agrees to comply with any commercially
reasonable draw or other disbursement requirements imposed by any such Facility
Mortgagee.

14.6 Termination of Master Lease; Abatement of Rent. In the event this Master
Lease is terminated as to an affected Leased Property pursuant to Section 8.2
(in respect of Tenant being in jeopardy of losing a Gaming License or Landlord
being in jeopardy of failing to comply with a regulatory requirement material to
the continued operation of a Facility), Section 15.5 (as provided therein) or
Section 41.16 (in the event Tenant elects to purchase a New Jersey Facility or
require Landlord to sell such New Jersey Facility to a third party) (such
termination or cessation, a “Leased Property Rent Adjustment Event”), then:

 

  (i)

the Building Base Rent due hereunder from and after the effective date of any
such Leased Property Rent Adjustment Event shall be reduced by an amount
determined by multiplying (A) a fraction, (x) the numerator of which shall be
the fair market value of the affected Leased Property immediately prior to the
effective date of such Leased Property Rent Adjustment Event and (y) the
denominator of which shall be the fair market value of all of the Leased
Property then subject to the terms of this Master Lease, including the affected
Leased Property, immediately prior to the effective date of such Leased Property
Rent Adjustment Event (in each case as determined in good faith by the parties
(or, if the parties cannot agree, by an Expert pursuant to Section 34.1 of this
Master Lease)), by (B) the Building Base Rent payable under this Master Lease
immediately prior to the effective date of such Leased Property Rent Adjustment
Event

 

  (ii)

the Land Base Rent due hereunder from and after the effective date of any such
Leased Property Rent Adjustment Event shall be reduced by an amount determined
by multiplying (A) a fraction, (x) the numerator of which shall be the fair
market value of such affected Leased Property immediately prior to the effective
date of such Leased Property Rent Adjustment Event and (y) the denominator of
which shall be the the fair market value of all of the Leased Property then
subject to the terms of this Master Lease, including the affected Leased
Property, immediately prior to the effective date of such Leased Property Rent
Adjustment Event (in each case as determined in good faith by the parties (or,
if the parties cannot agree, by an Expert pursuant to Section 34.1 of this
Master Lease)), by (B) the Land Base Rent payable under this Master Lease
immediately prior to the effective date of such Leased Property Rent Adjustment
Event

 

  (iii)

Landlord shall retain any claim which Landlord may have against Tenant for
failure to insure such Leased Property as required by Article XIII.

ARTICLE XV

15.1 Condemnation.

(a) Total Taking. If the Leased Property of a Facility is totally and
permanently taken by Condemnation (a “Taking”), this Master Lease shall
terminate with respect to such Facility as of the day before the Date of Taking
for such Facility.

(b) Partial Taking. If a portion of the Leased Property of, and any Tenant
Capital Improvements to, a Facility are taken by Condemnation, this Master Lease
shall remain in effect if the affected Facility is not thereby rendered
Unsuitable for Its Primary Intended Use, but if such Facility is thereby
rendered Unsuitable for Its Primary Intended Use, this Master Lease shall
terminate with respect to such Facility as of the day before the Date of Taking
for such Facility.

 

54



--------------------------------------------------------------------------------

(c) Restoration. If there is a partial Taking of the Leased Property of, and any
Tenant Capital Improvements to, a Facility and this Master Lease remains in full
force and effect with respect to such Facility, Landlord shall make available to
Tenant the portion of the Award applicable to restoration of the Leased Property
(excluding any Tenant Capital Improvements, it being understood and agreed that
Tenant shall not be required to repair or restore any Tenant Capital
Improvements, provided that the Leased Property is restored in a manner
reasonably satisfactory to Landlord and, whether or not Tenant elects to restore
such Tenant Capital Improvements, the portion of such Award attributable thereto
shall also be paid to Tenant), and Tenant shall accomplish all necessary
restoration whether or not the amount provided by the Condemnor for restoration
is sufficient and the Rent shall be reduced by such amount as may be agreed upon
by Landlord and Tenant or, if they are unable to reach such an agreement within
a period of thirty (30) days after the occurrence of the Taking, then the Rent
for such Facility shall be proportionately reduced, based on the proportion of
the Facility that was subject to the partial Taking and pursuant to the formula
set forth in Section 14.6 hereof. Tenant shall restore such Leased Property (as
nearly as possible under the circumstances) to a complete architectural unit of
the same general character and condition as such Leased Property existing
immediately prior to such Taking.

15.2 Award Distribution. Except as set forth below and except to the extent of
restoration proceeds to be made available to Tenant as provided in
Section 15.1(c) hereof, the entire Award shall belong to and be paid to
Landlord. Tenant shall, however, be entitled to pursue its own claim with
respect to the Taking for Tenant’s lost profits value and moving expenses and,
the portion of the Award, if any, allocated to any Tenant Capital Improvements
(subject to Tenant’s restoring the Leased Property not subject to a Taking in a
manner reasonably satisfactory to Landlord) and Tenant’s Property shall be and
remain the property of Tenant free of any claim thereto by Landlord.

15.3 Temporary Taking. The taking of the Leased Property, or any part thereof,
shall constitute a taking by Condemnation only when the use and occupancy by the
taking authority has continued for longer than 180 consecutive days. During any
shorter period, which shall be a temporary taking, all the provisions of this
Master Lease shall remain in full force and effect and the Award allocable to
the Term shall be paid to Tenant.

15.4 Condemnation Awards Paid to Facility Mortgagee. Notwithstanding anything
herein to the contrary, in the event that any Facility Mortgagee is entitled to
any Condemnation Award, or any portion thereof, under the terms of any Facility
Mortgage or related financing agreement, such award shall be applied, held
and/or disbursed in accordance with the terms of the Facility Mortgage or
related financing agreement. In the event that the Facility Mortgagee elects to
apply the Condemnation Award to the indebtedness secured by the Facility
Mortgage in the case of a Taking as to which the restoration provisions apply
(or the related financing agreement requires such application), Landlord shall
either (i) within ninety (90) days of the notice from the Facility Mortgagee
make available to Tenant for restoration of such Leased Property funds (either
through refinance or otherwise) equal to the amount applied by the Facility

 

55



--------------------------------------------------------------------------------

Mortgagee or applicable to restoration of the Leased Property and shall pay to
Tenant any amount of the Award allocated to Tenant Capital Improvements, or
(ii) sell to Tenant the portion of the Leased Property consisting of the
Facility that is not subject to the Taking in exchange for a payment equal to
the greater of (1) the difference between (a) the value of such Facility
immediately prior to such Taking, based on the average fair market value of
similar real estate in the areas surrounding such Facility, and (b) the amount
of the Condemnation Award retained by the Facility Mortgagee, and (2) the value
of the remaining portion of such Facility after such Taking, based on the
average fair market value of similar real estate in the areas surrounding such
Facility.

15.5 Termination of Master Lease; Abatement of Rent. In the event this Master
Lease is terminated with respect to the affected portion of the Leased Property
as a result of a Taking (or pursuant to Section 15.4 hereof as a result of a
Facility Mortgagee electing to apply a Condemnation Award to the indebtedness
secured by the Facility Mortgage), the Rent due hereunder from and after the
effective date of such termination shall be reduced by an amount determined in
the same manner as set forth in Section 14.6 hereof.

ARTICLE XVI

16.1 Events of Default. Any one or more of the following shall constitute an
“Event of Default”:

 

  (a)

(i) Tenant shall fail to pay any installment of Rent within four (4) Business
Days of when due and such failure is not cured by Tenant within three
(3) Business Days after notice from Landlord of Tenant’s failure to pay such
installment of Rent when due (and such notice of failure from Landlord may be
given any time after such installment is four (4) Business Days late);

 

  (ii)

Tenant shall fail on any two separate occasions in the same Fiscal Year to pay
any installment of Rent within four (4) Business Days of when due;

 

  (iii)

Reserved; or

 

  (iv)

Tenant shall fail to pay any Additional Charge within five (5) Business Days
after notice from Landlord of Tenant’s failure to make such payment of such
Additional Charge when due (and such notice of failure from Landlord may be
given any time after such payment is more than one (1) Business Day late);

(b) a default shall occur under any Guaranty, where the default is not cured
within any applicable grace period set forth therein or, if no cure periods are
provided, within fifteen (15) days after notice from Landlord (or in the case of
a breach of Paragraph 8 of the Guaranty, the cure periods provided herein with
respect to such action or omission);

 

56



--------------------------------------------------------------------------------

(c) Tenant or any Guarantor shall:

 

  (i)

admit in writing in a legal proceeding its inability to pay its debts generally
as they become due;

 

  (ii)

file a petition in bankruptcy or a petition to take advantage of any insolvency
act;

 

  (iii)

make an assignment for the benefit of its creditors;

 

  (iv)

consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property; or

 

  (v)

file a petition or answer seeking reorganization or arrangement under the United
States bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof pertaining to debtor relief or
insolvency;

(d) Tenant or any Guarantor (other than an Immaterial Subsidiary Guarantor)
shall be adjudicated as bankrupt or a court of competent jurisdiction shall
enter an order or decree appointing, without the consent of Tenant or any
Guarantor (other than an Immaterial Subsidiary Guarantor), a receiver of Tenant
or any Guarantor (other than an Immaterial Subsidiary Guarantor) or of the whole
or substantially all of the Tenant’s or any Guarantor’s (other than an
Immaterial Subsidiary Guarantor’s) property, or approving a petition filed
against Tenant or any Guarantor (other than an Immaterial Subsidiary Guarantor)
seeking reorganization or arrangement of Tenant or any Guarantor (other than an
Immaterial Subsidiary Guarantor) under the United States bankruptcy laws or any
other applicable law or statute of the United States of America or any state
thereof, and such judgment, order or decree shall not be vacated or set aside or
stayed within sixty (60) days from the date of the entry thereof;

(e) Tenant or any Guarantor (other than an Immaterial Subsidiary Guarantor)
shall be liquidated or dissolved (except that any Guarantor may be liquidated or
dissolved into another Guarantor or the Tenant or so long as its assets are
distributed following such liquidation or dissolution to another Guarantor or
Tenant);

(f) the estate or interest of Tenant in the Leased Property or any part thereof
shall be levied upon or attached in any proceeding relating to more than
$1,000,000 and the same shall not be vacated, discharged or stayed pending
appeal (or bonded or otherwise similarly secured payment) within the later of
ninety (90) days after commencement thereof or thirty (30) days after receipt by
Tenant of notice thereof from Landlord; provided, however, that such notice
shall be in lieu of and not in addition to any notice required under applicable
law and the foregoing shall not apply to the lien of real estate Taxes on the
Leased Property to the extent that such Taxes are not delinquent or are being
contested in accordance with the provisions of Section 12.1 of this Master
Lease;

(g) (except as a result of Unavoidable Delay, material damage, destruction or
Condemnation that affects such Facility) , Tenant voluntarily ceases operations
for its Primary Intended Use at a Facility and such event would reasonably be
expected to have a material adverse effect on Tenant, the Facilities, or on the
Leased Property, in each case, taken as a whole;

 

57



--------------------------------------------------------------------------------

(h) any of the representations or warranties made by Tenant hereunder or by any
Guarantor in a Guaranty proves to be untrue when made in any material respect
which materially and adversely affects Landlord;

(i) any applicable license or other agreements material to a Facility’s
operation for its Primary Intended Use are at any time terminated or revoked or
suspended for more than thirty (30) days (and causes cessation of gaming
activity at a Facility) and such termination, revocation or suspension is not
stayed pending appeal and would reasonably be expected to have a material
adverse effect on Tenant, the Facilities, or on the Leased Property, taken as a
whole;

(j) except to a permitted assignee pursuant to Section 22.2 or a permitted
subtenant or Subsidiary that joins as a Guarantor to the Guaranty pursuant to
Section 22.3, or with respect to the granting of a permitted pledge hereunder to
a Permitted Leasehold Mortgagee, the sale or transfer, without Landlord’s
consent, of all or any portion of any Gaming License or similar certificate or
license relating to the Leased Property;

(k) Tenant or any Guarantor, by its acts or omissions, causes the occurrence of
a default under any provision (to the extent Tenant has knowledge of such
provision and Tenant’s or such Guarantor’s obligations with respect thereto) of
any Facility Mortgage, related documents or obligations thereunder by which
Tenant is bound in accordance with Section 31.1 or has agreed under the terms of
this Master Lease to be bound, which default is not cured within the applicable
time period, if the effect of such default is to cause, or to permit the holder
or holders of that Facility Mortgage or Indebtedness secured by that Facility
Mortgage (or a trustee or agent on behalf of such holder or holders), to cause,
that Facility Mortgage (or the Indebtedness secured thereby) to become or be
declared due and payable (or redeemable) prior to its stated maturity (excluding
in any case any default related to the financial performance of Tenant or any
Guarantor);

(l) (x) a breach by Tenant of Section 23.3(a) hereof for two consecutive Test
Periods ending on the last day of two consecutive fiscal quarters or (y) a
breach of Section 23.3(b) hereof;

(m) The occurrence of an Event of Default under the Lumiere Loan Documents;

(n) if Tenant shall fail to observe or perform any other term, covenant or
condition of this Master Lease and such failure is not cured by Tenant within
thirty (30) days after written notice thereof from Landlord, unless such failure
cannot with due diligence be cured within a period of thirty (30) days, in which
case such failure shall not be deemed to be an Event of Default if Tenant
proceeds promptly and with due diligence to cure the failure and diligently
completes the curing thereof within one hundred twenty (120) days after such
notice from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law;

(o) if Tenant or any Guarantor shall fail to pay, bond, escrow or otherwise
similarly secure payment of one or more final judgments aggregating in excess of
the product of (i) $100 million and (ii) the CPI Increase (and only to the
extent not covered by insurance), which judgments are not discharged or
effectively waived or stayed for a period of 45 consecutive days; and

 

58



--------------------------------------------------------------------------------

(p) an assignment of Tenant’s interest in this Master Lease (including pursuant
to a Change in Control) shall have occurred without the consent of Landlord to
the extent such consent is required under Article XXII or Tenant is otherwise in
default of the provisions set forth in Section 22.1 below.

No Event of Default (other than a failure to make payment of money) shall be
deemed to exist under this Section 16.1 during any time the curing thereof is
prevented by an Unavoidable Delay, provided that upon the cessation of the
Unavoidable Delay, Tenant remedies the default without further delay.

16.2 Certain Remedies. If an Event of Default shall have occurred and be
continuing, Landlord may (a) terminate this Master Lease by giving Tenant no
less than ten (10) days’ notice of such termination and the Term shall terminate
and all rights of Tenant under this Master Lease shall cease, (b) seek damages
as provided in Section 16.3 hereof, and/or (c) exercise any other right or
remedy at law or in equity available to Landlord as a result of any Event of
Default. Tenant shall pay as Additional Charges all costs and expenses incurred
by or on behalf of Landlord, including reasonable attorneys’ fees and expenses,
as a result of any Event of Default hereunder. If an Event of Default shall have
occurred and be continuing, whether or not this Master Lease has been terminated
pursuant to the first sentence of this Section 16.2, Tenant shall, to the extent
permitted by law (including applicable Gaming Regulations), if required by
Landlord to do so, immediately surrender to Landlord possession of all or any
portion of the Leased Property (including any Tenant Capital Improvements of the
Facilities) as to which Landlord has so demanded and quit the same and Landlord
may, to the extent permitted by law (including applicable Gaming Regulations),
enter upon and repossess such Leased Property and any Capital Improvement
thereto by reasonable force, summary proceedings, ejectment or otherwise, and,
to the extent permitted by law (including applicable Gaming Regulations), may
remove Tenant and all other Persons and any of Tenant’s Property from such
Leased Property (including any such Tenant Capital Improvement thereto).

16.3 Damages. None of (i) the termination of this Master Lease, (ii) the
repossession of the Leased Property (including any Capital Improvements to any
Facility), (iii) the failure of Landlord to relet the Leased Property or any
portion thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Master Lease. If any such termination of
this Master Lease occurs (whether or not Landlord terminates Tenant’s right to
possession of the Leased Property), Tenant shall forthwith pay to Landlord all
Rent due and payable under this Master Lease to and including the date of such
termination. Thereafter:

Tenant shall forthwith pay to Landlord, at Landlord’s option, as and for
liquidated and agreed current damages for the occurrence of an Event of Default,
either:

(A) the sum of:

 

59



--------------------------------------------------------------------------------

  (i)

the worth at the time of award of the unpaid Rent which had been earned at the
time of termination to the extent not previously paid by Tenant under this
Section 16.3;

 

  (ii)

the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves was in fact avoided or could have
been reasonably avoided;

 

  (iii)

the worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves was in fact avoided or could be reasonably avoided; plus

 

  (iv)

any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Master Lease or which in the ordinary course of things would be likely to result
therefrom; provided, however, no compensation shall be due for consequential
damages or diminution in value of the Land or the Buildings resulting from the
Event of Default; provided, further, that Tenant shall be responsible for
consequential damages resulting solely from Tenant’s holding over and remaining
in all or any portion of the Leased Property following the expiration or earlier
termination of this Master Lease (or any partial termination thereof with
respect to a particular Facility) and first accruing after the date that is six
(6) months following such termination.

As used in clauses (i) and (ii) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate. As used in clause
(iii) above, the “worth at the time of award” shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of New York at the
time of award plus one percent (1%) and reducing such amount by the portion of
the unpaid Rent that Tenant proves could be reasonably avoided.

or

(B) if Landlord chooses not to terminate Tenant’s right to possession of the
Leased Property (whether or not Landlord terminates the Master Lease), each
installment of said Rent and other sums payable by Tenant to Landlord under this
Master Lease as the same becomes due and payable, together with interest at the
Overdue Rate from the date when due until paid, and Landlord may enforce, by
action or otherwise, any other term or covenant of this Master Lease (and
Landlord may at any time thereafter terminate Tenant’s right to possession of
the Leased Property and seek damages under subparagraph (A) hereof, to the
extent not already paid for by Tenant under this subparagraph (B)).

 

60



--------------------------------------------------------------------------------

16.4 Receiver. Upon the occurrence and continuance of an Event of Default, and
upon commencement of proceedings to enforce the rights of Landlord hereunder,
but subject to any limitations of applicable law, Landlord shall be entitled, as
a matter of right, to the appointment of a receiver or receivers acceptable to
Landlord of the Leased Property and of the revenues, earnings, income, products
and profits thereof, pending the outcome of such proceedings, with such powers
as the court making such appointment shall confer.

16.5 Waiver. If Landlord initiates judicial proceedings or if this Master Lease
is terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession; and (ii) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.

16.6 Application of Funds. Any payments received by Landlord under any of the
provisions of this Master Lease during the existence or continuance of any Event
of Default which are made to Landlord rather than Tenant due to the existence of
an Event of Default shall be applied to Tenant’s obligations in the order which
Landlord may reasonably determine or as may be prescribed by the laws of the
State.

ARTICLE XVII

17.1 Permitted Leasehold Mortgagees.

(a) On one or more occasions without Landlord’s prior consent Tenant may
mortgage or otherwise encumber Tenant’s estate in and to the Leased Property
(the “Leasehold Estate”) to one or more Permitted Leasehold Mortgagees under one
or more Permitted Leasehold Mortgages and pledge its right, title and interest
under this Master Lease and/or Equity Interests in Tenant or its direct or
indirect equity owners as security for such Permitted Leasehold Mortgages or any
Debt Agreement secured thereby; provided that, except as provided in
Section 17.1(b)(i)(3), no Person shall be considered a Permitted Leasehold
Mortgagee unless (1) such Person delivers to Landlord a written agreement (in
form and substance reasonably satisfactory to Landlord) providing (i) that
(unless this Master Lease has been terminated as to a particular Facility) such
Permitted Leasehold Mortgagee and any lenders for whom it acts as
representative, agent or trustee, will not use or dispose of any Gaming License
for use at a location other than at the Facility to which such Gaming License
relates as of the date such Person becomes a Permitted Leasehold Mortgagee (or,
in the case of any Facility added to the Master Lease after such date, as of the
date that such Facility is added to the Master Lease), and (ii) an express
acknowledgement that, in the event of the exercise by the Permitted Leasehold
Mortgagee of its rights under the Permitted Leasehold Mortgage, the Permitted
Leasehold Mortgagee shall be required to (except for a transfer that meets the
requirements of Section 22.2(iii)) secure the approval of Landlord for the
replacement of Tenant with respect to the affected portion of the Leased
Property and contain the Permitted Leasehold Mortgagee’s acknowledgment that
such approval may be granted or withheld by Landlord in accordance with the
provisions of Article XXII of this Master Lease, and (2) the underlying
Permitted Leasehold Mortgage includes an express acknowledgement that any
exercise of remedies thereunder that would affect the Leasehold Estate shall be
subject to the terms of the Master Lease.

 

61



--------------------------------------------------------------------------------

(b) Notice to Landlord.

(i) (1) If Tenant shall, on one or more occasions, mortgage Tenant’s Leasehold
Estate and if the holder of such Permitted Leasehold Mortgage shall provide
Landlord with written notice of such Permitted Leasehold Mortgage together with
a true copy of such Permitted Leasehold Mortgage and the name and address of the
Permitted Leasehold Mortgagee, Landlord and Tenant agree that, following receipt
of such written notice by Landlord, the provisions of this Section 17.1 shall
apply in respect to each such Permitted Leasehold Mortgage.

(2) In the event of any assignment of a Permitted Leasehold Mortgage or in the
event of a change of address of a Permitted Leasehold Mortgagee or of an
assignee of such Mortgage, written notice of the new name and address shall be
provided to Landlord.

(3) Landlord hereby acknowledges and agrees that JPMorgan has satisfied all
conditions precedent set forth in this Section 17.1 to be, and for all purposes
under this Master Lease is, a Permitted Leasehold Mortgagee.

(ii) Landlord shall promptly upon receipt of a communication purporting to
constitute the notice provided for by subsection (b)(i) above acknowledge by an
executed and notarized instrument receipt of such communication as constituting
the notice provided for by subsection (b)(i) above and confirming the status of
the Permitted Leasehold Mortgagee as such or, in the alternative, notify the
Tenant and the Permitted Leasehold Mortgagee of the rejection of such
communication as not conforming with the provisions of this Section 17.1 and
specify the specific basis of such rejection.

(iii) After Landlord has received the notice provided for by subsection (b)(i)
above, the Tenant, upon being requested to do so by Landlord, shall with
reasonable promptness provide Landlord with copies of the note or other
obligation secured by such Permitted Leasehold Mortgage and of any other
documents pertinent to the Permitted Leasehold Mortgage as specified by the
Landlord. If requested to do so by Landlord, Tenant shall thereafter also
provide the Landlord from time to time with a copy of each amendment or other
modification or supplement to such instruments. All recorded documents shall be
accompanied by the appropriate recording stamp or other certification of the
custodian of the relevant recording office as to their authenticity as true and
correct copies of official records and all nonrecorded documents shall be
accompanied by a certification by Tenant that such documents are true and
correct copies of the originals. From time to time upon being requested to do so
by Landlord, Tenant shall also notify Landlord of the date and place of
recording and other pertinent recording data with respect to such instruments as
have been recorded.

(c) Default Notice. Landlord, upon providing Tenant any notice of: (i) default
under this Master Lease or (ii) a termination of this Master Lease, shall at the
same time provide a copy of such notice to every Permitted Leasehold Mortgagee
for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof. No such notice by Landlord to Tenant shall be deemed to
have been duly given unless and until a copy thereof has been sent, in the
manner prescribed in Section 35.1 of this Master Lease, to every Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof. From

 

62



--------------------------------------------------------------------------------

and after such notice has been sent to a Permitted Leasehold Mortgagee, such
Permitted Leasehold Mortgagee shall have the same period, with respect to its
remedying any default or acts or omissions which are the subject matter of such
notice or causing the same to be remedied, as is given Tenant after the giving
of such notice to Tenant, plus in each instance, the additional periods of time
specified in subsections (d) and (e) of this Section 17.1 to remedy, commence
remedying or cause to be remedied the defaults or acts or omissions which are
the subject matter of such notice specified in any such notice. Landlord shall
accept such performance by or at the instigation of such Permitted Leasehold
Mortgagee as if the same had been done by Tenant. Tenant authorizes each
Permitted Leasehold Mortgagee (to the extent such action is authorized under the
applicable Debt Agreement) to take any such action at such Permitted Leasehold
Mortgagee’s option and does hereby authorize entry upon the premises by the
Permitted Leasehold Mortgagee for such purpose.

(d) Notice to Permitted Leasehold Mortgagee. Anything contained in this Master
Lease to the contrary notwithstanding, if any default shall occur which entitles
Landlord to terminate this Master Lease, Landlord shall have no right to
terminate this Master Lease on account of such default unless, following the
expiration of the period of time given Tenant to cure such default or the act or
omission which gave rise to such default, Landlord shall notify every Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof of Landlord’s intent to so terminate at least
thirty (30) days in advance of the proposed effective date of such termination
if such default is capable of being cured by the payment of money, and at least
ninety (90) days in advance of the proposed effective date of such termination
if such default is not capable of being cured by the payment of money
(“Termination Notice”). The provisions of subsection (e) below of this
Section 17.1 shall apply if, during such thirty (30) or ninety (90) days (as the
case may be) Termination Notice period, any Permitted Leasehold Mortgagee shall:

 

  (i)

notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify such
Termination Notice; and

 

  (ii)

pay or cause to be paid all Rent, Additional Charges, and other payments
(i) then due and in arrears as specified in the Termination Notice to such
Permitted Leasehold Mortgagee and (ii) which may become due during such thirty
(30) or ninety (90) day (as the case may be) period (as the same may become
due); and

 

  (iii)

comply or in good faith, with reasonable diligence and continuity, commence to
comply with all nonmonetary requirements of this Master Lease then in default
and reasonably susceptible of being complied with by such Permitted Leasehold
Mortgagee, provided, however, that such Permitted Leasehold Mortgagee shall not
be required during such ninety (90) day period to cure or commence to cure any
default consisting of Tenant’s failure to satisfy and discharge any lien, charge
or encumbrance against the Tenant’s interest in this Master Lease or the Leased
Property, or any of Tenant’s other assets junior in priority to the lien of the
mortgage or other security documents held by such Permitted Leasehold Mortgagee;
and

 

  (iv)

during such thirty (30) or ninety (90) day period, the Permitted Leasehold
Mortgagee shall respond, with reasonable diligence, to requests for information
from Landlord as to the Permitted Leasehold Mortgagee’s (and related lenders’)
intent to pay such Rent and other charges and comply with this Master Lease.

 

 

63



--------------------------------------------------------------------------------

  (e)

Procedure on Default.

 

  (i)

If Landlord shall elect to terminate this Master Lease by reason of any Event of
Default of Tenant that has occurred and is continuing, and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the specified date for the termination of this Master Lease
as fixed by Landlord in its Termination Notice shall be extended for a period of
six (6) months; provided that such Permitted Leasehold Mortgagee shall, during
such six-month period (and during the period of any continuance referred to in
subsection (e)(ii) below):

(1) pay or cause to be paid the Rent, Additional Charges and other monetary
obligations of Tenant under this Master Lease as the same become due, and
continue its good faith efforts to perform or cause to be performed all of
Tenant’s other obligations under this Master Lease, excepting (A) obligations of
Tenant to satisfy or otherwise discharge any lien, charge or encumbrance against
Tenant’s interest in this Master Lease or the Leased Property or any of Tenant’s
other assets junior in priority to the lien of the mortgage or other security
documents held by such Permitted Leasehold Mortgagee and (B) past nonmonetary
obligations then in default and not reasonably susceptible of being cured by
such Permitted Leasehold Mortgagee; and

(2) if not enjoined or stayed pursuant to a bankruptcy or insolvency proceeding
or other judicial order, diligently continue to pursue acquiring or selling
Tenant’s interest in this Master Lease and the Leased Property by foreclosure of
the Permitted Leasehold Mortgage or other appropriate means and diligently
prosecute the same to completion.

 

  (ii)

If at the end of such six (6) month period such Permitted Leasehold Mortgagee is
complying with subsection (e)(i) above, this Master Lease shall not then
terminate, and the time for completion by such Permitted Leasehold Mortgagee of
its proceedings shall continue (provided that for the time of such continuance,
such Permitted Leasehold Mortgagee is in compliance with subsection (e)(i)
above) (x) so long as such Permitted Leasehold Mortgagee is enjoined or stayed
pursuant to a bankruptcy or insolvency proceeding or other judicial order and if
so enjoined or stayed, thereafter for so long as such Permitted Leasehold
Mortgagee proceeds to complete steps to acquire or sell Tenant’s interest in
this Master Lease by foreclosure of the Permitted Leasehold Mortgage or by other
appropriate means with reasonable diligence and continuity but not to exceed
twelve (12) months after the Permitted Leasehold Mortgagee is no longer so
enjoined or stayed from prosecuting the same and in no event longer than
twenty-four (24) months from the date of Landlord’s initial notification to
Permitted Leasehold Mortgagee pursuant to Section 17.1(d) hereof, and (y) if
such Permitted Leasehold Mortgagee is not so

 

64



--------------------------------------------------------------------------------

  enjoined or stayed, thereafter for so long as such Permitted Leasehold
Mortgagee proceeds to complete steps to acquire or sell Tenant’s interests in
this Master Lease by foreclosure of the Permitted Leasehold Mortgage or by other
appropriate means with reasonable diligence and continuity but not to exceed
twelve (12) months from the date of Landlord’s initial notification to Permitted
Leasehold Mortgagee pursuant to Section 17.1(d) hereof. Nothing in this
subsection (e) of this Section 17.1, however, shall be construed to extend this
Master Lease beyond the original term thereof as extended by any options to
extend the term of this Master Lease properly exercised by Tenant or a Permitted
Leasehold Mortgagee in accordance with Section 1.4, nor to require a Permitted
Leasehold Mortgagee to continue such foreclosure proceeding after the default
has been cured. If the default shall be cured pursuant to the terms and within
the time periods allowed in subsections (d) and (e) of this Section 17.1 and the
Permitted Leasehold Mortgagee shall discontinue such foreclosure proceedings,
this Master Lease shall continue in full force and effect as if Tenant had not
defaulted under this Master Lease.

 

  (iii)

If a Permitted Leasehold Mortgagee is complying with subsection (e)(i) of this
Section 17.1, upon the acquisition of Tenant’s Leasehold Estate herein by a
Discretionary Transferee this Master Lease shall continue in full force and
effect as if Tenant had not defaulted under this Master Lease, provided that
such Discretionary Transferee cures all outstanding defaults that can be cured
through the payment of money and all other defaults that are reasonably
susceptible of being cured.

 

  (iv)

For the purposes of this Section 17.1, the making of a Permitted Leasehold
Mortgage shall not be deemed to constitute an assignment or transfer of this
Master Lease nor of the Leasehold Estate hereby created, nor shall any Permitted
Leasehold Mortgagee, as such, be deemed to be an assignee or transferee of this
Master Lease or of the Leasehold Estate hereby created so as to require such
Permitted Leasehold Mortgagee, as such, to assume the performance of any of the
terms, covenants or conditions on the part of the Tenant to be performed
hereunder; but the purchaser at any sale of this Master Lease (including a
Permitted Leasehold Mortgagee if it is the purchaser at foreclosure) and of the
Leasehold Estate hereby created in any proceedings for the foreclosure of any
Permitted Leasehold Mortgage, or the assignee or transferee of this Master Lease
and of the Leasehold Estate hereby created under any instrument of assignment or
transfer in lieu of the foreclosure of any Permitted Leasehold Mortgage, shall
be subject to Article XXII hereof (including the requirement that such purchaser
assume the performance of the terms, covenants or conditions on the part of the
Tenant to be performed hereunder and meet the qualifications of Discretionary
Transferee or be reasonably consented to by Landlord in accordance with
Section 22.2(i) hereof).

 

  (v)

Any Permitted Leasehold Mortgagee or other acquirer of the Leasehold Estate of
Tenant pursuant to foreclosure, assignment in lieu of foreclosure or other
proceedings in accordance with the requirements of Section 22.2(iii) of this
Master Lease may, upon acquiring Tenant’s Leasehold Estate, without further
consent of Landlord, sell and assign the Leasehold Estate in accordance with the
requirements of Section 22.2(iii) of this Master Lease and enter into Permitted
Leasehold Mortgages in the same manner as the original Tenant, subject to the
terms hereof.

 

65



--------------------------------------------------------------------------------

  (vi)

Notwithstanding any other provisions of this Master Lease, any sale of this
Master Lease and of the Leasehold Estate hereby created in any proceedings for
the foreclosure of any Permitted Leasehold Mortgage, or the assignment or
transfer of this Master Lease and of the Leasehold Estate hereby created in lieu
of the foreclosure of any Permitted Leasehold Mortgage, shall be deemed to be a
permitted sale, transfer or assignment of this Master Lease and of the Leasehold
Estate hereby created to the extent that the successor tenant under this Master
Lease is a Discretionary Transferee and the transfer otherwise complies with the
requirements of Section 22.2(iii) of this Master Lease or the transferee is
reasonably consented to by Landlord in accordance with Section 22.2(i) hereof.

(f) New Lease. In the event of the termination of this Master Lease other than
due to a default as to which the Permitted Leasehold Mortgagee had the
opportunity (without legal impediment) to, but did not, cure the default as set
forth in Sections 17.1(d) and 17.1(e) above, including pursuant to the
disaffirmance or rejection of this Master Lease by Tenant in a bankruptcy,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Master Lease has been terminated (“Notice of Termination”), together
with a statement of all sums which would at that time be due under this Master
Lease but for such termination, and of all other defaults, if any, then known to
Landlord. Landlord agrees to enter into a new lease (“New Lease”) of the Leased
Property with such Permitted Leasehold Mortgagee or its Permitted Leasehold
Mortgagee Designee (in each case if a Discretionary Transferee) or any other
transferee permitted to be assigned this Master Lease without consent of the
Landlord pursuant to Section 22.2(iii)(d), for the remainder of the term of this
Master Lease, effective as of the date of termination, at the rent and
additional rent, and upon the terms, covenants and conditions (including all
options to renew but excluding requirements which have already been fulfilled)
of this Master Lease, provided:

(i) Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Master Lease given
pursuant to this Section 17.1(f);

(ii) Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Master Lease but for such
termination and, in addition thereto, all reasonable expenses, including
reasonable attorney’s fees, which Landlord shall have incurred by reason of such
termination and the execution and delivery of the New Lease and which have not
otherwise been received by Landlord from Tenant or other party in interest under
Tenant; and

(iii) Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
subsequent notice) and which can be cured through the payment of money or are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.

 

66



--------------------------------------------------------------------------------

(g) New Lease Priorities. If more than one Permitted Leasehold Mortgagee shall
request a New Lease pursuant to subsection (f)(i) of this Section 17.1, Landlord
shall enter into such New Lease with the Permitted Leasehold Mortgagee whose
mortgage is senior in lien, or with its Permitted Leasehold Mortgagee Designee
acting for the benefit of such Permitted Leasehold Mortgagee prior in lien
foreclosing on Tenant’s interest in this Master Lease. Landlord, without
liability to Tenant or any Permitted Leasehold Mortgagee with an adverse claim,
may rely upon a title insurance policy issued by a reputable title insurance
company as the basis for determining the appropriate Permitted Leasehold
Mortgagee who is entitled to such New Lease.

(h) Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee as a condition
to its exercise of the right hereunder to cure any default of Tenant not
reasonably susceptible of being cured by such Permitted Leasehold Mortgagee or
its Permitted Leasehold Mortgagee Designee (including but not limited to the
default referred to in Section 16.1(c), (d), (e), (f) (if the levy or attachment
is in favor of such Permitted Leasehold Mortgagee (provided such levy is
extinguished upon foreclosure or similar proceeding or in a transfer in lieu of
any such foreclosure) or is junior to the lien of such Permitted Leasehold
Mortgagee and would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee), (m) (as
related to the Indebtedness secured by a Permitted Leasehold Mortgage that is
junior to the lien of the Permitted Leasehold Mortgagee and such junior lien
would be extinguished by the foreclosure of the Permitted Leasehold Mortgage
that is held by such Permitted Leasehold Mortgagee) or (o) (if the judgment is
in favor of a Permitted Leasehold Mortgagee other than a Permitted Leasehold
Mortgagee holding a Permitted Leasehold Mortgage that is senior to the lien of
such Permitted Leasehold Mortgagee) and any other sections of this Master Lease
which may impose conditions of default not susceptible to being cured by a
Permitted Leasehold Mortgagee or a subsequent owner of the Leasehold Estate
through foreclosure hereof), in order to comply with the provisions of Sections
17.1(d) and 17.1(e), or as a condition of entering into the New Lease provided
for by Section 17.1(f).

(i) Casualty Loss. A standard mortgagee clause naming each Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof may be added to any and all insurance policies required
to be carried by Tenant hereunder on condition that the insurance proceeds are
to be applied in the manner specified in this Master Lease and the Permitted
Leasehold Mortgage shall so provide; except that the Permitted Leasehold
Mortgage may provide a manner for the disposition of such proceeds, if any,
otherwise payable directly to the Tenant (but not such proceeds, if any, payable
jointly to the Landlord and the Tenant or to the Landlord, to the Facility
Mortgagee or to a third-party escrowee) pursuant to the provisions of this
Master Lease.

(j) Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration or legal
proceedings between Landlord and Tenant involving obligations under this Master
Lease.

 

67



--------------------------------------------------------------------------------

(k) No Merger. The fee title to the Leased Property and the Leasehold Estate of
Tenant therein created by this Master Lease shall not merge but shall remain
separate and distinct, notwithstanding the acquisition of said fee title and
said Leasehold Estate by Landlord or by Tenant or by a third party, by purchase
or otherwise.

(l) Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Section 35.1 hereof to the
address or fax number furnished Landlord pursuant to subsection (b) of this
Section 17.1, and those from the Permitted Leasehold Mortgagee to Landlord shall
be mailed to the address designated pursuant to the provisions of Section 35.1
hereof. Such notices, demands and requests shall be given in the manner
described in this Section 17.1 and in Section 35.1 and shall in all respects be
governed by the provisions of those sections.

(m) Limitation of Liability. Notwithstanding any other provision hereof to the
contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s liability
to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder howsoever
arising shall be limited to and enforceable only against such Permitted
Leasehold Mortgagee’s interest in the Leasehold Estate and such Permitted
Leasehold Mortgagee’s interest in such other collateral granted to such
Permitted Leasehold Mortgagee to secure the obligations under its Debt Agreement
to the extent such other collateral is acquired by such Permitted Leasehold
Mortgagee by foreclosure or in lieu of foreclosure; provided, however, if
necessary to satisfy the Landlord’s claim the Permitted Leasehold Mortgagee
shall use diligent efforts to foreclose or acquire by a deed in lieu of such
foreclosure such other collateral granted to such Permitted Leasehold Mortgagee,
and (ii) each Permitted Leasehold Mortgagee agrees that Landlord’s liability to
such Permitted Leasehold Mortgagee hereunder howsoever arising shall be limited
to and enforceable only against Landlord’s interest in the Leased Property, and
no recourse against Landlord shall be had against any other assets of Landlord
whatsoever.

(n) Sale Procedure. If an Event of Default shall have occurred and be
continuing, the Permitted Leasehold Mortgagee for which notice has been properly
provided to Landlord pursuant to Section 17.1(b) hereof with the most senior
lien on the Leasehold Estate shall have the right to make all determinations and
agreements on behalf of Tenant under Article XXXVI (including, without
limitation, requesting that the sale process described in Article XXXVI be
commenced, the determination and agreement of the Gaming Assets FMV, the
Successor Tenant Rent, and the potential Successor Tenants that should be
included in the process, and negotiation with such Successor Tenants), in each
case, in accordance with and subject to the terms and provisions of Article
XXXVI, including without limitation the requirement that Successor Tenant meet
the qualifications of Discretionary Transferee.

(o) Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long as
such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is an
intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Master Lease.

17.2 Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make any
payment or to perform any act required to be made or performed hereunder when
due or within any cure period provided for herein, Landlord, without waiving or
releasing any obligation or default, may, but shall be under no obligation to,
upon prior written notice to Tenant specifying

 

68



--------------------------------------------------------------------------------

the default to be cured and that it is curing such default under this
Section 17.2 make such payment or perform such act for the account and at the
expense of Tenant, and may, to the extent permitted by law, enter upon the
Leased Property for such purpose and take all such action thereon as, in
Landlord’s opinion, may be necessary or appropriate therefor. No such entry
shall be deemed an eviction of Tenant. All sums so paid by Landlord and all
costs and expenses, including reasonable attorneys’ fees and expenses, so
incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord, shall be paid by
Tenant to Landlord on demand as an Additional Charge.

17.3 Landlord’s Right to Cure Debt Agreement. Tenant agrees to use commercially
reasonable efforts to include in any agreement related to Material Indebtedness
and any Debt Agreement (or the principal or controlling agreement relating to
such Material Indebtedness or series of related Debt Agreements) obtained by or
entered into by Tenant after the Commencement Date a provision requiring the
lender or lenders thereunder (or the Representatives of such lenders) to provide
a copy to Landlord of any notices issued by such lender or lenders thereunder or
the Representative of such lenders to Tenant of a Specified Debt Agreement
Default. In addition, Tenant agrees to use commercially reasonable efforts to
include in any such agreement related to Material Indebtedness and any Debt
Agreement (or the principal or controlling agreement relating to such Material
Indebtedness or series of related Debt Agreements) a provision with the effect
that should Tenant shall fail to make any payment or to perform any act required
to be made or performed under an agreement related to Material Indebtedness or
under the Debt Agreement when due or within any cure period provided for therein
(if any), Landlord may, subject to applicable Gaming Regulations and the terms
hereof, upon prior written notice to Tenant specifying the default and that it
is curing such default under this Section 17.3, cure any such default by making
such payment to the applicable lenders or Representative or otherwise performing
such acts within the cure period thereunder (if any) for the account of Tenant,
to the extent such default is susceptible to cure by Landlord; provided that
Landlord’s right to cure such default shall not be any greater than the rights
of the obligors under such Material Indebtedness or Debt Agreement to cure such
default. Landlord and Tenant agree that all sums so paid by Landlord and all
costs and expenses, including reasonable attorneys’ fees and expenses, so
incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord, shall be for the
account of Tenant and paid by Tenant to Landlord on demand.

ARTICLE XVIII

18.1 Sale of the Leased Property. Landlord shall not voluntarily sell all or
portions of the Leased Property (including via entering into a merger
transaction) during the Term without the prior written consent of Tenant, which
consent may not be unreasonably withheld. Notwithstanding the foregoing,
Tenant’s consent shall not be required for (A) any transfer to a Facility
Mortgagee contemplated under Article XXXI hereof which may include, without
limitation, a transfer by foreclosure brought by the Facility Mortgagee or a
transfer by deed in lieu of foreclosure (and the first subsequent sale by such
Facility Mortgagee to the extent the Facility Mortgagee has been diligently
attempting to expedite such first subsequent sale from the time it initiated
foreclosure proceedings taking into account the interest of such Facility
Mortgagee to maximize the proceeds of such sale), (B) a sale by Landlord of all
of the Leased Property to a

 

69



--------------------------------------------------------------------------------

single buyer or group of buyers, other than to an operator, or an Affiliate of
such an operator, of Gaming Facilities (provided that Landlord shall be
permitted to sell all of the Leased Property to a real estate investment trust
even if such real estate investment trust is an Affiliate of such an operator),
(C) a merger transaction or sale by Landlord or GLP involving all of the
Facilities, other than with an operator, or an Affiliate of an operator, of
Gaming Facilities (provided that Landlord or GLP shall be permitted to merge
with or sell all of the Leased Property to a real estate investment trust even
if such real estate investment trust is an Affiliate of an operator), (D) a
sale/leaseback transaction by Landlord with respect to any or all of the Leased
Properties for financing purposes, (E) any sale of all or a portion of the
Leased Property or the Facilities that does not change the identity of the
Landlord hereunder, including without limitation a participating interest in
Landlord’s interest under this Master Lease or a sale of Landlord’s reversionary
interest in the Leased Property, or (F) a sale or transfer to an Affiliate of
GLP or a joint venture entity in which GLP or its Affiliate is the managing
member or partner. Any sale by Landlord of all or any portion of the Leased
Property pursuant to this Section 18.1 shall be subject in each instance to all
of the rights of Tenant under this Master Lease and, to the extent necessary,
any purchaser or successor Landlord and/or other controlling persons must be
approved by all applicable gaming regulatory agencies to ensure that there is no
material impact on the validity of any of the Gaming Licenses or the ability of
Tenant to continue to use the Facilities for gaming activities in substantially
the same manner as immediately prior to Landlord’s sale.

ARTICLE XIX

19.1 Holding Over. If Tenant shall for any reason remain in possession of the
Leased Property of a Facility after the expiration or earlier termination of the
Term without the consent, or other than at the request, of Landlord, such
possession shall be as a month-to-month tenant during which time Tenant shall
pay as Rent each month the monthly Rent applicable to the prior Lease Year for
such Facility multiplied by (A) 150% for the first three months of such holdover
and (B) 200% for any succeeding months of such holdover, together with all
Additional Charges and all other sums payable by Tenant pursuant to this Master
Lease. During such period of month-to-month tenancy, Tenant shall be obligated
to perform and observe all of the terms, covenants and conditions of this Master
Lease, but shall have no rights hereunder other than the right, to the extent
given by law to month-to-month tenancies, to continue its occupancy and use of
the Leased Property of, and/or any Tenant Capital Improvements to, such
Facility. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Master Lease.

ARTICLE XX

20.1 Risk of Loss. The risk of loss or of decrease in the enjoyment and
beneficial use of the Leased Property as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord) is
assumed by Tenant, and except as otherwise provided herein no such event shall
entitle Tenant to any abatement of Rent.

 

70



--------------------------------------------------------------------------------

ARTICLE XXI

21.1 General Indemnification. In addition to the other indemnities contained
herein, and notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Tenant shall protect, indemnify, save harmless and defend
Landlord from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses, including reasonable
attorneys’, consultants’ and experts’ fees and expenses, imposed upon or
incurred by or asserted against Landlord by reason of: (i) except to the extent
caused solely as a result of Landlord’s gross negligence or willful misconduct,
any accident, injury to or death of Persons or loss of or damage to property
occurring on or about the Leased Property or adjoining sidewalks under the
control of Tenant; (ii) any use, misuse, non-use, condition, maintenance or
repair by Tenant of the Leased Property; (iii) any failure on the part of Tenant
to perform or comply with any of the terms of this Master Lease (notwithstanding
anything to the contrary set forth in Section 1.2(a) of the Purchase and Sale
Agreement); (iv) the non-performance of any of the terms and provisions of any
and all existing and future subleases of the Leased Property to be performed by
any party thereunder; (v) any claim for malpractice, negligence or misconduct
committed by any Person on or working from the Leased Property; and (vi) the
violation by Tenant of any Legal Requirement (notwithstanding anything to the
contrary set forth in Section 1.2(d) of the Purchase and Sale Agreement). Any
amounts which become payable by Tenant under this Article XXI shall be paid
within ten (10) days after liability therefor is determined by a final non
appealable judgment or settlement or other agreement of the parties, and if not
timely paid shall bear interest at the Overdue Rate from the date of such
determination to the date of payment. Tenant, at its sole cost and expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against Landlord. For purposes of this Article XXI, any acts or
omissions of Tenant, or by employees, agents, assignees, contractors,
subcontractors or others acting for or on behalf of Tenant (whether or not they
are negligent, intentional, willful or unlawful), shall be strictly attributable
to Tenant.

ARTICLE XXII

22.1 Subletting and Assignment. Tenant shall not, without Landlord’s prior
written consent, which, except as specifically set forth herein, may be withheld
in Landlord’s sole and absolute discretion, voluntarily or by operation of law
assign (which term includes any transfer, sale, encumbering, pledge or other
transfer or hypothecation) this Master Lease, sublet all or any part of the
Leased Property of any Facility or engage the services of any Person (other than
an Affiliate of Tenant that becomes or is also a Guarantor) for the management
or operation of any Facility (provided that the foregoing shall not restrict a
transferee of Tenant from retaining a manager necessary for such transferee’s
satisfying the requirement set forth in clause (a)(1) of the definition of
“Discretionary Transferee”). Tenant acknowledges that Landlord is relying upon
the expertise of Tenant in the operation of the Facilities and that Landlord
entered into this Master Lease with the expectation that Tenant would remain in
and operate such Facilities during the entire Term and for that reason, except
as set forth herein, Landlord retains sole and absolute discretion in approving
or disapproving any assignment or sublease. Any Change in Control shall
constitute an assignment of Tenant’s interest in this Master Lease within the
meaning of this Article XXII and the provisions requiring consent contained
herein shall apply.

 

71



--------------------------------------------------------------------------------

22.2 Permitted Assignments. Notwithstanding the foregoing, and subject to
Section 40.1, Tenant may:

(i) with Landlord’s prior written consent, which consent shall not be
unreasonably withheld, allow to occur or undergo a Change in Control (including
without limitation a transfer or assignment of this Master Lease to any third
party in conjunction with a sale by Tenant of all or substantially all of
Tenant’s assets relating to the Facilities);

(ii) without Landlord’s prior written consent, assign this Master Lease or
sublease the Leased Property to Tenant’s Parent, a wholly-owned Subsidiary of
Tenant’s Parent or a wholly-owned Subsidiary of Tenant if all of the following
are first satisfied: (w) such Affiliate becomes a party to the Guaranty as a
Guarantor and in the case of an assignment of this Master Lease, becomes party
to and bound by this Master Lease; (x) Tenant remains fully liable hereunder;
(y) the use of the Leased Property continues to comply with the requirements of
this Master Lease; and (z) Landlord in its reasonable discretion shall have
approved the form and content of all documents for such assignment or sublease
and received an executed counterpart thereof; and

(iii) without Landlord’s prior written consent:

(a) undergo a Change in Control of the type referred to in clause (i)(a) of the
definition of Change in Control (such Change in Control, a “Tenant Parent COC”)
if a Person acquiring such beneficial ownership or control is (1) a
Discretionary Transferee and (2) the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
substantially similar to the Guaranty or otherwise reasonably satisfactory to
Landlord or, if such Discretionary Transferee does not have a Parent Company,
such Discretionary Transferee has become a Guarantor and provided a Guaranty on
terms substantially similar to the Guaranty or otherwise reasonably satisfactory
to Landlord;

(b) undergo a Change in Control whereby a Person acquires beneficial ownership
and control of 100% of the Equity Interests in Tenant in connection with a
Change in Control that does not constitute a Tenant Parent COC or a Foreclosure
COC (such Change in Control, a “Tenant COC”) if (1) such Person is a
Discretionary Transferee, (2) the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
substantially similar to the Guaranty or otherwise reasonably satisfactory to
Landlord or, if such Discretionary Transferee does not have a Parent Company,
such Discretionary Transferee has become a Guarantor and provided a Guaranty on
terms reasonably satisfactory to Landlord, and (3) the Adjusted Revenue to Rent
Ratio with respect to all of the Facilities (determined at the proposed
effective time of the Change in Control) for the then most recently preceding
four (4) fiscal quarters for which financial statements are available is at
least 1.4:1;

 

72



--------------------------------------------------------------------------------

(c) assign this Master Lease to any Person in an assignment that does not
constitute a Foreclosure Assignment if (1) such Person is a Discretionary
Transferee, (2) such Discretionary Transferee agrees in writing to assume the
obligations of the Tenant under this Master Lease without amendment or
modification other than as provided below, (3) the Parent Company of such
Discretionary Transferee, if any, has become a Guarantor and provided a Guaranty
on terms substantially similar to the Guaranty or otherwise reasonably
satisfactory to Landlord or, if such Discretionary Transferee does not have a
Parent Company, such Discretionary Transferee has become a Guarantor and
provided a Guaranty on terms substantially similar to the Guaranty or otherwise
reasonably satisfactory to Landlord, and (4) the Adjusted Revenue to Rent Ratio
with respect to all of the Facilities (determined at the proposed effective time
of the assignment) for the then most recently preceding four (4) fiscal quarters
for which financial statements are available is at least 1.4:1; or

(d) (i) assign this Master Lease by way of foreclosure of the Leasehold Estate,
an assignment-in-lieu of foreclosure to any Person or an assignment (by sale or
through a plan of reorganization) pursuant to any applicable bankruptcy or
insolvency law to any Person, (any such assignment, a “Foreclosure Assignment”)
or (ii) undergo a Change in Control whereby a Person acquires beneficial
ownership and control of 100% of the Equity Interests in Tenant as a result of
the purchase at a foreclosure on a permitted pledge of, or an assignment (by
sale or through a plan of reorganization) pursuant to any applicable bankruptcy
or insolvency law to any Person of, the Equity Interests in Tenant or an
assignment in lieu of such foreclosure (a “Foreclosure COC”) or (iii) effect the
first subsequent sale or assignment of the Leasehold Estate or Change in Control
after a Foreclosure Assignment or a Foreclosure COC whereby a Person so acquires
the Leasehold Estate or beneficial ownership and control of 100% of the Equity
Interests in Tenant or the Person who acquired the Leasehold Estate in
connection with the Foreclosure Assignment, in each case, effected by a
Permitted Leasehold Mortgagee or a Permitted Leasehold Mortgagee Foreclosing
Party, to the extent such Permitted Leasehold Mortgagee or Permitted Leasehold
Mortgagee Designee has been diligently attempting to expedite such first
subsequent sale from the time it has initiated foreclosure proceedings taking
into account the interest of such Permitted Leasehold Mortgagee or Permitted
Leasehold Mortgagee Designee in maximizing the proceeds of such disposition if
(1) such Person is a Discretionary Transferee, (2) in the case of any
Foreclosure Assignment, if such Discretionary Transferee is not a Permitted
Leasehold Mortgagee Designee such Discretionary Transferee agrees in writing to
assume the obligations of the Tenant under this Master Lease without amendment
or modification other than as provided below (which written assumption, in the
case of a Permitted Leasehold Mortgagee Foreclosing Party, may be made by a
Subsidiary of a Permitted Leasehold Mortgagee or a Permitted Leasehold Mortgagee
Designee) and (3) if such Discretionary Transferee is not a Permitted Leasehold
Mortgagee Foreclosing Party, the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
substantially similar to the Guaranty or otherwise reasonably satisfactory to
Landlord or, if such Discretionary Transferee does not have a Parent Company,
such Discretionary Transferee has become a Guarantor and provided a Guaranty on
terms substantially similar to the Guaranty or otherwise reasonably satisfactory
to Landlord;

 

73



--------------------------------------------------------------------------------

provided that no such Change in Control or assignment referred to in this
Section 22.2(iii) shall be permitted without Landlord’s prior written consent
unless, and in which case such consent shall not be unreasonably withheld,
(A) the use of the Leased Property at the time of such Change in Control or
assignment and immediately after giving effect thereto is permitted by
Section 7.2 hereof, and (B) Landlord in its reasonable discretion shall have
approved the form and content of all documents for such assignment and
assumption and received an executed counterpart thereof (provided no such
approval shall be required in the case of a Tenant Parent COC or a Tenant COC,
so long as (A) Tenant remains obligated under the Master Lease and the Guaranty
remains in effect except with respect to any release of Tenant’s Parent
permitted thereunder, (B) the requirements for a Guaranty from the Parent
Company or Discretionary Transferee under clause (a) or (b) above are met, and
(C) any modifications to this Master Lease required pursuant to the next
succeeding paragraph are made); and

(iv) without Landlord’s prior written consent, pledge or mortgage its Leasehold
Estate to a Permitted Leasehold Mortgagee and permit a pledge of the equity
interests in Tenant to be pledged to a Permitted Leasehold Mortgagee.

Upon the effectiveness of any Change in Control or assignment permitted pursuant
to this Section 22.2), such Discretionary Transferee (and, if applicable, its
Parent Company) and Landlord shall make such amendments and other modifications
to this Master Lease as are reasonably requested by either party to give effect
to such Change in Control or assignment and such technical amendments as may be
necessary or appropriate in the reasonable opinion of such requesting party in
connection with such Change in Control or assignment including, without
limitation, changes to the definition of Change in Control to substitute the
Parent Company (or, if the Discretionary Transferee does not have a Parent
Company, the Discretionary Transferee) for Tenant’s Parent therein and in the
provisions of this Master Lease regarding delivery of financial statements and
other reporting requirements with respect to Tenant’s Parent. After giving
effect to any such Change in Control or assignment, unless the context otherwise
requires, references to Tenant and Tenant’s Parent hereunder shall be deemed to
refer to the Discretionary Transferee or its Parent Company, as applicable.

22.3 Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 40.1, (a) provided that no Event of Default shall have occurred
and be continuing, Tenant shall be permitted to sublease gaming operations to a
wholly-owned Subsidiary that becomes a Guarantor by executing the Guaranty in
form and substance reasonably satisfactory to Landlord, (b) the Specified
Subleases shall be permitted without any further consent from Landlord, and
(c) provided that no Event of Default shall have occurred and be continuing,
Tenant may enter into any sublease agreement (including any management agreement
or similar agreements with sports betting and/or online gaming operators) with
respect to all or any portion (including any portion used for gaming purposes)
of any Facility without the prior written consent of Landlord, provided, further
that, (i) all sublease agreements under this Section 22.3 are made in
furtherance of the Primary Intended Use, except with respect to the Specified
Subleases; and (ii) any sublease with

 

74



--------------------------------------------------------------------------------

respect to all or substantially all of any Facility shall be subject to the
prior written consent of Landlord (in its sole discretion) unless, subject to
the further requirements set forth in the final paragraph of this Section 22.3,
as of the date on which Tenant intends to enter into any Permitted Facility
Sublease, the Facility Adjusted Revenue of Tenant generated by such Facility
when taken together with the Facility Adjusted Revenue of Tenant for all other
Facilities subject to a Permitted Facility Sublease at the time of entry into
such sublease, in the aggregate, does not exceed the Permitted Facility Sublease
Cap Amount. After an Event of Default has occurred and while it is continuing,
Landlord may collect rents from any subtenant and apply the net amount collected
to the Rent, but no such collection shall be deemed (i) a waiver by Landlord of
any of the provisions of this Master Lease, (ii) the acceptance by Landlord of
such subtenant as a tenant or (iii) a release of Tenant from the future
performance of its obligations hereunder. If reasonably requested by Tenant in
connection with a sublease permitted under clause (c) above, Landlord and such
sublessee shall enter into a subordination, non-disturbance and attornment
agreement with respect to such sublease in a form reasonably satisfactory to
Landlord (and if a Facility Mortgage is then in effect, Landlord shall use
reasonable efforts to cause the Facility Mortgagee to enter into such
subordination, non-disturbance and attornment agreement).

Tenant shall give Landlord at least thirty (30) days’ prior written notice
before entering into any Permitted Facility Sublease, which notice shall be
accompanied by the proposed form of such Permitted Facility Sublease. In
addition, Tenant shall furnish Landlord reasonably promptly with such materials
as Landlord may reasonably request in order to determine that the requirements
of this Section 22.3 with respect to such Permitted Facility Sublease are
satisfied. Reasonably promptly following entry into any such Permitted Facility
Sublease, Tenant shall provide Landlord with a copy of the executed Permitted
Facility Sublease, and Tenant shall furnish Landlord with copies of any
amendments of, or supplements to, any Permitted Facility Sublease with
reasonable promptness after the execution thereof.

22.4 Required Assignment and Subletting Provisions. Any assignment and/or
sublease (excluding a Specified Sublease until such Specified Sublease is
amended or modified, in which case such amendment or modification shall
incorporate the requirements of Section 22.4) must provide that:

(i) in the case of a sublease, it shall be subject and subordinate to all of the
terms and conditions of this Master Lease;

(ii) the use of the applicable Facility (or portion thereof) shall not conflict
with any Legal Requirement or any other provision of this Master Lease;

(iii) except as otherwise provided herein, no subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Leased Property or
assign this Master Lease or its sublease except insofar as the same would be
permitted if it were a sublease by Tenant under this Master Lease (it being
understood that any subtenant under Section 22.3(a) may pledge and mortgage its
subleasehold estate (or allow the pledge of its equity interests) to a Permitted
Leasehold Mortgagee);

 

75



--------------------------------------------------------------------------------

(iv) in the case of a sublease, in the event of cancellation or termination of
this Master Lease for any reason whatsoever or of the surrender of this Master
Lease (whether voluntary, involuntary or by operation of law) prior to the
expiration date of such sublease, including extensions and renewals granted
thereunder, then, subject to Article XXXVI, at Landlord’s option, the subtenant
shall make full and complete attornment to Landlord for the balance of the term
of the sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Landlord and which the subtenant shall execute and
deliver within five (5) days after request by Landlord and the subtenant shall
waive the provisions of any law now or hereafter in effect which may give the
subtenant any right of election to terminate the sublease or to surrender
possession in the event any proceeding is brought by Landlord to terminate this
Master Lease; and

(v) in the event the subtenant receives a written notice from Landlord stating
that this Master Lease has been cancelled, surrendered or terminated, then,
subject to Article XXXVI, the subtenant shall thereafter be obligated to pay all
rentals accruing under said sublease directly to Landlord (or as Landlord shall
so direct); all rentals received from the subtenant by Landlord shall be
credited against the amounts owing by Tenant under this Master Lease.

22.5 Costs. Tenant shall reimburse Landlord for Landlord’s reasonable costs and
expenses incurred after the Commencement Date in conjunction with the processing
and documentation of any assignment, subletting or management arrangement,
including reasonable attorneys’, architects’, engineers’ or other consultants’
fees whether or not such sublease, assignment or management agreement is
actually consummated.

22.6 No Release of Tenant’s Obligations; Exception. No assignment (other than a
permitted transfer pursuant to Section 22.2(i) or Section 22.2(iii)(c) or
Section 22.2(iii)(d)(1) or Section 22.2(iii)(d)(3), in connection with a sale or
assignment of the Leasehold Estate), subletting or management agreement shall
relieve Tenant of its obligation to pay the Rent and to perform all of the other
obligations to be performed by Tenant hereunder. The liability of Tenant and any
immediate and remote successor in interest of Tenant (by assignment or
otherwise), and the due performance of the obligations of this Master Lease on
Tenant’s part to be performed or observed, shall not in any way be discharged,
released or impaired by any (i) stipulation which extends the time within which
an obligation under this Master Lease is to be performed, (ii) waiver of the
performance of an obligation required under this Master Lease that is not
entered into for the benefit of Tenant or such successor, or (iii) failure to
enforce any of the obligations set forth in this Master Lease, provided that
Tenant shall not be responsible for any additional obligations or liability
arising as the result of any modification or amendment of this Master Lease by
Landlord and any assignee of Tenant that is not an Affiliate of Tenant.

22.7 Replacement Property Transaction.

(a) Notwithstanding anything contained herein to the contrary (including, but
not limited to, Section 22.1) and subject to no Event of Default having occurred
and being continuing at such time of delivering any Replacement Property
Transaction Notice, Tenant shall have the right, at any time, and from time to
time, prior to the first (1st) anniversary of the Effective Date, to exercise
the Replacement Property Right in accordance with the terms, conditions and
procedures set forth in this Section 22.7.

 

76



--------------------------------------------------------------------------------

(b) In order to exercise the Replacement Property Right, Tenant shall deliver to
Landlord a written notice (the “Replacement Property Transaction Notice”) of
Tenant’s election to exercise the Replacement Property Right, which (as a
condition to the effectiveness of such Replacement Property Transaction Notice)
shall set forth all material information with respect to the proposed
Replacement Property Transaction, including, without limitation, (i) the
proposed Replacement Property and the Replaced Property, (ii) the proposed
Replaced Property Transferee, (iii) the proposed closing date of the Replacement
Property Transaction, which date shall be not less than sixty (60) days after
the date of such Replacement Property Transaction Notice, and (iv) the proposed
Replacement Exchange Agreement and Replacement Property Lease Amendment.
Promptly upon Landlord’s reasonable request therefor, Tenant shall provide to
Landlord additional information reasonably related to the proposed Replacement
Property Transaction, to the extent such information is reasonably available to
Tenant.

(c) Within fifteen (15) days after Landlord’s receipt of a Replacement Property
Transaction Notice, Landlord shall (i) provide its commercially reasonable
comments or revisions (unless such comments or revisions are necessary to cause
the Replacement Exchange Agreement and/or Replacement Property Lease Amendment
to satisfy the requirements of this Master Lease, in which case such comments
may be made regardless as to whether such comments are otherwise “commercially
reasonable”) to the proposed Replacement Exchange Agreement and/or the
Replacement Property Lease Amendment, which shall be attached as an exhibit to
the Replacement Exchange Agreement, (ii) advise Tenant as to whether the
proposed Replacement Property meets the requirements under this Section 22.7,
and if the Replacement Property does not meet such requirements the reasons
therefor, and (iii) advise Tenant as to whether an Event of Default has occurred
and is continuing thereby prohibiting Tenant from exercising its Replacement
Property Right (in which case Landlord shall have no obligation to proceed with
a Replacement Property Transaction until Tenant cures such Event of Default to
Landlord’s reasonable satisfaction). Subject to no Event of Default having
occurred and being continuing, Landlord and Tenant shall thereafter negotiate in
good faith to reconcile any applicable issues(s) and use commercially reasonable
efforts to enter into the Replacement Exchange Agreement as soon as reasonably
practicable thereafter.

(d) In the event the Property Value of the Replacement Property is greater than
the Property Value of the Replaced Property (it being understood that in no
event shall the Landlord be obligated to engage in a Replacement Property
Transaction if the Property Value of the Replacement Property (in the aggregate)
is less than the Property Value of the Replaced Property), then upon the
consummation of the closing under the Replacement Exchange Agreement and entry
into the Replacement Property Lease Amendment (i) Landlord shall pay to Tenant
in cash an amount equal to such excess and (ii) Building Base Rent and Land Base
Rent under this Master Lease shall increase by an annual amount equal to
one-eleventh of such excess, with such increase being split between Building
Base Rent and Land Base Rent in the same proportion as Building Base Rent and
Land Base Rent bear to one another at the time the Replacement Property Lease
Amendment is executed. In the event that the Property Value of the Replacement
Property is equal to the Property Value of the Replaced Property, then there
shall be no payment from Landlord to Tenant on account thereof and there shall
be no adjustment to the amount of Rent due from Tenant under this Master Lease.

 

77



--------------------------------------------------------------------------------

(e) The consummation of the closing under the Replacement Exchange Agreement
shall be subject to obtaining all Required Governmental Approvals by Tenant,
Landlord and/or the Replaced Property Transferee (and each of their respective
applicable Affiliates) in accordance with applicable law (including applicable
Gaming Regulations). Each of Landlord and Tenant shall, and shall cause its
Affiliates to, (a) file or cause to be filed, as promptly as practicable, and in
any event no later than ten (10) days, following the date on which Landlord and
Tenant execute such Replacement Exchange Agreement, all applications and
supporting documentation necessary to obtain all Required Governmental Approvals
for the Replacement Property Transaction, (b) use commercially reasonable
efforts in order to obtain such Required Governmental Approvals as promptly as
practicable, and (c) use commercially reasonable efforts in order to assist the
other party in its efforts to obtain such Required Governmental Approvals as
promptly as practicable. Landlord, at no cost or expense to Landlord, agrees to
reasonably cooperate with Tenant and use commercially reasonable efforts to
provide Regulatory Approval Supporting Information that is reasonably requested
by Tenant in connection with the Replacement Property Transaction, in Tenant’s
efforts to obtain any Required Governmental Approvals.

(f) Upon the consummation of the closing under the Replacement Exchange
Agreement, Landlord and Tenant shall execute the Replacement Property Lease
Amendment, and upon the execution of the Replacement Property Lease Amendment,
this Master Lease shall terminate with respect to the Replaced Property, the
Replaced Property shall cease to constitute Leased Property hereunder, neither
Tenant nor Landlord shall have any further liabilities or obligations under this
Master Lease, from and after the consummation of the closing under the
Replacement Exchange Agreement, in respect of the Replaced Property, and the
Guaranty shall automatically, and without further action by any party, cease to
apply with respect to any Obligations (as defined in the Guaranty) with respect
to the Replaced Property to the extent arising from and after the consummation
of the closing under the Replacement Exchange Agreement and the execution of the
Replacement Property Lease Amendment (provided that any such Obligations arising
prior to such closing date shall not be terminated, limited or affected by or
upon the closing under the Replacement Exchange Agreement).

(g) Upon the consummation of the closing under the Replacement Exchange
Agreement and the entry into the Replacement Property Lease Amendment, this
Master Lease shall apply to the Replacement Property, the Replacement Property
shall constitute Leased Property and a Facility hereunder, each of Tenant’s and
Landlord’s obligations under this Master Lease in respect of the Leased Property
and the Facilities shall apply to the Replacement Property, and the Guaranty
shall automatically, and without further action by any party, apply with respect
to any Obligations (as defined in the Guaranty) with respect to the Replacement
Property to the extent arising from and after the consummation of the closing
under the Replacement Exchange Agreement.

(h) Each of Tenant and Landlord (at no cost or expense to Landlord) shall
furnish to the other party Regulatory Approval Supporting Information and
reasonable assistance as such party may reasonably request in connection with
obtaining the Required Governmental Approvals. Subject to Section 23.2 and
applicable laws relating to the exchange of information, outside counsel for
Landlord and Tenant shall have the right to review in advance, and to the extent
practicable each party shall consult with the other in connection with, all of
the information relating to Landlord or Tenant, as the case may be, and any of
their respective subsidiaries, that appears in any filing made with, or written
materials submitted to, any Person and/or any governmental

 

78



--------------------------------------------------------------------------------

authority in connection with the Replacement Property Transaction; provided,
that the foregoing shall not apply to applications made with respect to Gaming
Licenses and other gaming approvals required under applicable Gaming Regulations
that include personal identifying information or other similarly sensitive
information (as reasonably determined by such party in good faith). In
exercising the foregoing rights, each of Landlord and Tenant shall act
reasonably and as promptly as practicable. Subject to applicable law and the
instructions of any governmental authority, Landlord and Tenant shall keep the
other party reasonably apprised of the status of matters relating to the
completion of the Replacement Property Transaction, including promptly
furnishing the other party with copies of notices or other written substantive
communications received from any governmental authority and/or other Person with
respect to the Replacement Property Transaction and, to the extent practicable
under the circumstances, shall provide the other party with the opportunity to
participate in any meeting with any governmental authority in respect of any
substantive filing, investigation or other inquiry in connection with the
Replacement Property Transaction.

(i) If Tenant exercises the Replacement Property Right, Tenant and Landlord
shall use commercially reasonable efforts to effectuate the Replacement Property
Transaction and minimize all costs, fees (including consent fees), taxes and
expenses incurred by Tenant and Landlord in consummating the Replacement
Property Transaction. All reasonable, documented out-of-pocket costs and
expenses relating to an exercise of the Replacement Property Right and/or
otherwise in connection with any transfer or proposed transfer pursuant to this
Section 22.7 (including reasonable, documented attorneys’ fees and other
reasonable, documented out-of-pocket costs incurred by Landlord for outside
counsel, if any) shall be borne by Tenant and not Landlord.

22.8 Baton Rouge Transfer.

(a) Notwithstanding anything contained in this Master Lease to the contrary
(including, but not limited to, Section 22.1) and subject to no Event of Default
having occurred and being continuing at the time of exercise, Tenant shall have
the right to assign and sell Tenant’s entire Leasehold Estate in the Baton Rouge
Facility or Tenant’s entire Equity Interest in any Subsidiary that owns the
Gaming License applicable to the Baton Rouge Facility and operates the Baton
Rouge Facility (a “Baton Rouge Transfer”) to a Person (a “Baton Rouge
Transferee”) designated by Tenant (in its sole discretion) in accordance with,
and subject to the terms and conditions of, this Section 22.8. In the event
Tenant desires to effectuate a Baton Rouge Transfer, Tenant shall deliver
written notice thereof to Landlord (a “Baton Rouge Transfer Notice”), which
notice shall specify (i) in reasonable detail the nature of the Baton Rouge
Transfer, (ii) the proposed closing date of such Baton Rouge Transfer, which
closing date shall be not less than sixty (60) days after the date of such Baton
Rouge Transfer Notice, (iii) the identity of the Baton Rouge Transferee and such
information as is reasonably necessary to determine the Baton Rouge Transferee’s
experience operating Gaming Facilities and creditworthiness, (iv) the proposed
form of the Baton Rouge Severance Lease and Replacement Guaranty (if required
hereunder), and (v) the proposed fair market value of the Baton Rouge Facility.

 

79



--------------------------------------------------------------------------------

(b) Within fifteen (15) days after Landlord’s receipt of a Baton Rouge Transfer
Notice, Landlord shall notify Tenant as to whether Landlord shall sell its fee
interest in the Baton Rouge Facility to the Baton Rouge Transferee (a “Baton
Rouge Sale”) for a price determined in accordance with this Section 22.8(b) (the
“Baton Rouge Purchase Price”) (it being understood and agreed that in no event
shall Tenant be liable for any portion of the Baton Rouge Purchase Price and
that Tenant may retract the Baton Rouge Transfer Notice prior to Landlord’s
execution of the Baton Rouge Purchase Agreement (defined below) if the final
determination of the Baton Rouge Purchase Price could reasonably be expected to
cause the amount to be paid by the Baton Rouge Transferee for the Baton Rouge
Transfer to be less than Tenant’s share of the costs to consummate the Baton
Rouge Transfer) or will retain its fee interest in the Baton Rouge Facility and
will enter into a Baton Rouge Severance Lease with the Baton Rouge Transferee.
In the event that Landlord does not respond within such fifteen (15) day period,
then Landlord shall be deemed to have elected to enter into a Baton Rouge
Severance Lease in accordance with Section 28.8(c) below. In the event Landlord
elects to sell its fee interest in the Baton Rouge Facility, then Tenant shall
cause the Baton Rouge Transferee to acquire Landlord’s fee interest in the Baton
Rouge Facility pursuant to the terms hereof. Landlord, Tenant and the Baton
Rouge Transferee shall negotiate the Baton Rouge Purchase Price and if the
parties cannot agree on a Baton Rouge Purchase Price within fifteen (15) days
following Landlord’s election to effectuate a Baton Rouge Sale, then an Expert
shall determine the fair market value of Landlord’s fee interest in the Baton
Rouge Facility in accordance with Section 34.1 of this Master Lease, and such
determination shall be the Baton Rouge Purchase Price. Upon determining the
Baton Rouge Purchase Price, Landlord shall enter into a purchase agreement (a
“Baton Rouge Purchase Agreement”) with the Baton Rouge Transferee, which shall
be in form satisfactory to Landlord in its reasonable discretion, and which
shall provide: (i) the closing date of the Baton Rouge Sale shall occur
concurrently with the closing of the Baton Rouge Transfer, (ii) on the Baton
Rouge Transfer Date, Landlord shall convey its fee interest to the Baton Rouge
Transferee free and clear of (1) all monetary liens and encumbrances voluntarily
created or entered into by Landlord and (2) except for any liens that did not
require Tenant’s consent under this Master Lease, all other liens and
encumbrances voluntarily created or entered into by Landlord without Tenant’s
prior written consent, (iii) Landlord shall provide only the following limited
representations and warranties to the Baton Rouge Transferee: (a) due authority
and execution, (b) no conflict with the organizational documents of Landlord or
any other agreement or judgment to which Landlord is a party, (c) Patriot Act
and OFAC, (d) bankruptcy, and (e) Landlord has not entered into any contract,
easement or other agreement, which will be binding on the Baton Rouge Transferee
after the closing of the Baton Rouge Sale, except for those contracts, easements
or other agreements that are disclosed in any title report or in this Master
Lease (it being understood that any property related representations and
warranties requested by the Baton Rouge Transferee and any post-closing
indemnification obligations related thereto shall be provided solely by Tenant).
At the closing of the Baton Rouge Sale, (i) Landlord and Tenant shall enter into
the Baton Rouge Lease Amendment, (ii) Landlord shall receive the net proceeds of
the Baton Rouge Sale and (iii) Tenant shall receive the net proceeds of the
Baton Rouge Transfer.

(c) In the event that Landlord does not elect to proceed with a Baton Rouge
Sale, at the closing of any Baton Rouge Transfer, Landlord and Tenant shall
enter into the Baton Rouge Lease Amendment and Tenant shall cause the Baton
Rouge Transferee to deliver a Replacement Guaranty (if required hereunder) and
enter into a Baton Rouge Severance Lease with Landlord, in accordance with the
following:

 

80



--------------------------------------------------------------------------------

(i) At the closing of the Baton Rouge Transfer, Landlord shall enter into a
separate lease for the Baton Rouge Facility with the Baton Rouge Transferee,
which lease shall be on substantially the same terms and provisions as this
Master Lease (a “Baton Rouge Severance Lease”), subject to the following
modifications:

(A) The term of the Baton Rouge Severance Lease shall be the Baton Rouge
Severance Lease Term determined in accordance with the definition thereof;

(B) The rent initially payable under the Baton Rouge Severance Lease as of the
Baton Rouge Transfer Date will be equal to the Baton Rouge Severance Lease Rent,
and shall thereafter be subject to escalation and adjustment consistent with the
provisions of this Master Lease (as if this Master Lease shall have commenced on
the Baton Rouge Transfer Date), modified to reflect that the rent payable under
the Baton Rouge Severance Lease will be calculated on a stand-alone basis with
respect to the Baton Rouge Facility only;

(C) The Baton Rouge Severance Lease shall contain minimum capital expenditure
requirements consistent with the capital expenditure requirements in
Section 9.1(e) of this Master Lease, modified to reflect that such minimum
capital expenditure requirements will apply to the Baton Rouge Severance Lease
on a stand-alone basis; and

(D) Sections 22.7 and 22.8 of this Master Lease shall be omitted in their
entirety from the Baton Rouge Severance Lease and Section 22.3 in the Baton
Rouge Severance Lease shall be consistent with the Section 22.3 of the Original
Master Lease.

(ii) As a condition to the effectiveness of any Baton Rouge Transfer (except in
the event Landlord has elected to proceed with a Baton Rouge Sale in accordance
with Section 22.8(b) above), Tenant shall require and cause the Parent Company
of such Baton Rouge Transferee, or if such Baton Rouge Transferee does not have
a Parent Company, the Baton Rouge Transferee, to deliver to Landlord a
Replacement Guaranty; provided, however, if as of the Baton Rouge Transfer Date
such Baton Rouge Transferee, the Parent Company of such Baton Rouge Transferee
or any of their respective Affiliates is the tenant under any lease under which
Landlord or any of its Affiliates is the landlord and any such lease does not
require the tenant or the Parent Company of the tenant thereunder to have
delivered a guaranty of such lease, then neither the Parent Company of such
Baton Rouge Transferee nor the Baton Rouge Transferee shall be required to
deliver a Replacement Guaranty with respect to the Baton Rouge Severance Lease.

(iii) If Landlord has any comments or revisions that are commercially reasonable
or required to cause the proposed Baton Rouge Severance Lease and/or the Baton
Rouge Lease Amendment to comply with the provisions of this Master Lease, then
Landlord shall notify Tenant thereof within fifteen (15) days after Landlord’s
receipt of the proposed Baton Rouge Severance Lease and the Baton Rouge Lease
Amendment. In such event, Tenant and Landlord shall negotiate in good faith to
reconcile the applicable issue(s) and use commercially reasonable efforts to
enter into, and cause the Baton Rouge Transferee and its Parent Company to enter
into, the Baton Rouge Lease Amendment, the Baton Rouge Severance Lease and a
Replacement Guaranty (if required hereunder), as applicable, as soon as
reasonably practicable thereafter.

 

81



--------------------------------------------------------------------------------

(iv) Upon the execution and delivery of the Baton Rouge Severance Lease, the
Baton Rouge Lease Amendment and the Replacement Guaranty (if applicable) in
accordance with this Section 22.8, this Master Lease shall be terminated with
respect to the Baton Rouge Facility, the Baton Rouge Facility shall cease to
constitute Leased Property hereunder, neither Tenant nor Landlord shall have any
further liabilities or obligations under this Master Lease, from and after the
Baton Rouge Transfer Date, with respect to the Baton Rouge Facility, and the
Guaranty shall automatically, and without further action by any party, cease to
apply with respect to any Obligations (as defined in the Guaranty) with respect
to the Baton Rouge Facility to the extent arising from and after the Baton Rouge
Transfer Date (provided that any such Obligations arising prior to the Baton
Rouge Transfer Date shall not be terminated, limited or affected by or upon
entry into the Baton Rouge Severance Lease or the Baton Rouge Lease Amendment).
Landlord and Tenant expressly acknowledge and agree that (a) there shall be no
reduction in the Rent under this Master Lease as a result of the removal of the
Baton Rouge Facility from this Master Lease or otherwise as a result of a Baton
Rouge Transfer or a Baton Rouge Sale and (b) Tenant shall be entitled to all of
the proceeds from any Baton Rouge Transfer (excluding any proceeds attributable
to a Baton Rouge Sale).

(v) The execution and implementation of the Baton Rouge Transfer and/or Baton
Rouge Sale shall be subject to obtaining all Required Governmental Approvals by
Tenant and/or the Baton Rouge Transferee (and each of their respective
applicable Affiliates) in accordance with applicable law (including applicable
Gaming Regulations). Each of Landlord and Tenant shall, and shall cause its
Affiliates to, (a) file or cause to be filed, as promptly as practicable, and in
any event no later than ten (10) days, following the date on which Landlord and
Tenant agree on the form of the Baton Rouge Severance Lease or a Baton Rouge
Purchase Agreement, as applicable, all applications and supporting documentation
necessary to obtain all Required Governmental Approvals for the Baton Rouge
Severance Lease, the Baton Rouge Transfer and/or the Baton Rouge Sale, as
applicable, (b) use commercially reasonable efforts in order to obtain such
Required Governmental Approvals as promptly as practicable, and (c) use
commercially reasonable efforts in order to assist the other party in its
efforts to obtain such Required Governmental Approvals as promptly as
practicable. Landlord, at no cost or expense to Landlord, agrees to reasonably
cooperate with Tenant and use commercially reasonable efforts to provide
Regulatory Approval Supporting Information that is reasonably requested by
Tenant in connection with the Baton Rouge Transfer and/or Baton Rouge Sale, in
Tenant’s or the Baton Rouge Transferee’s efforts to obtain any Required
Governmental Approvals.

(vi) Each of Tenant and Landlord shall furnish to the other party Regulatory
Approval Supporting Information and reasonable assistance as such party may
reasonably request in connection with obtaining the Required Governmental
Approvals. Subject to Section 23.2 and applicable laws relating to the exchange
of information, outside counsel for Landlord and Tenant shall have the right to
review in advance, and to the extent practicable each party shall consult with
the other in connection with, all of the information relating to Landlord or
Tenant, as the case may be, and any of their respective subsidiaries, that
appears in any filing made with, or written materials submitted to, any Person
and/or any governmental authority in connection with the Baton Rouge Transfer or
a Baton Rouge Sale; provided, that the foregoing shall not apply to applications
made with respect to Gaming Licenses and other gaming approvals required under
applicable Gaming Regulations that include personal identifying information or
other similarly sensitive information (as reasonably determined by such party in
good faith). In exercising the foregoing rights, each of Landlord and Tenant
shall act reasonably and as promptly as practicable. Subject to applicable law
and the instructions of any governmental authority, Landlord and Tenant shall
keep the other party reasonably apprised of the status of matters relating to
the completion of the

 

82



--------------------------------------------------------------------------------

Baton Rouge Transfer and/or Baton Rouge Sale, including promptly furnishing the
other party with copies of notices or other written substantive communications
received from any governmental authority and/or other Person with respect to the
Baton Rouge Transfer and/or Baton Rouge Sale and, to the extent practicable
under the circumstances, shall provide the other party with the opportunity to
participate in any meeting with any governmental authority in respect of any
substantive filing, investigation or other inquiry in connection with the Baton
Rouge Transfer and/or Baton Rouge Sale.

(vii) In the event Tenant desires to effectuate a Baton Rouge Transfer, Tenant
and Landlord shall use commercially reasonable efforts to effectuate the Baton
Rouge Transfer and any Baton Rouge Sale, if applicable, and minimize all costs,
fees (including consent fees), taxes and expenses incurred by Tenant and
Landlord in consummating the Baton Rouge Transfer and Baton Rouge Sale. All
reasonable, documented out-of-pocket costs and expenses relating to a Baton
Rouge Transfer (but not the Baton Rouge Sale)(including reasonable, documented
attorneys’ fees and other reasonable, documented out-of-pocket costs incurred by
Landlord for outside counsel, if any) shall be borne by Tenant and not Landlord.
Landlord and Tenant shall each be responsible for their own costs and expenses
incurred in connection with any Baton Rouge Sale.

ARTICLE XXIII

23.1 Officer’s Certificates and Financial Statements.

(a) Officer’s Certificate. Each of Landlord and Tenant shall, at any time and
from time to time upon receipt of not less than ten (10) Business Days’ prior
written request from the other party hereto, furnish an Officer’s Certificate
certifying (i) that this Master Lease is unmodified and in full force and
effect, or that this Master Lease is in full force and effect as modified and
setting forth the modifications; (ii) the Rent and Additional Charges payable
hereunder and the dates to which the Rent and Additional Charges payable have
been paid; (iii) that the address for notices to be sent to the party furnishing
such Officer’s Certificate is as set forth in this Master Lease (or, if such
address for notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such party or the other party
hereto is in default in the performance of any covenant, agreement or condition
contained in this Master Lease (together with back-up calculation and
information reasonably necessary to support such determination) and, if so,
specifying each such default of which such party may have knowledge; (v) that
Tenant is in possession of the Leased Property (other than portions that are
subleased or assigned to third parties in accordance with this Master Lease);
and (vi) responses to such other questions or statements of fact as such other
party, any ground or underlying landlord, any purchaser or any current or
prospective Facility Mortgagee or Permitted Leasehold Mortgagee shall reasonably
request. Landlord’s or Tenant’s failure to deliver such statement within such
time shall constitute an acknowledgement by such failing party that, to such
party’s knowledge, (x) this Master Lease is unmodified and in full force and
effect except as may be represented to the contrary by the other party; (y) the
other party is not in default in the performance of any covenant, agreement or
condition contained in this Master Lease; and (z) the other matters set forth in
such request, if any, are true and correct. Any such certificate furnished
pursuant to this Article XXIII may be relied upon by the receiving party and any
current or prospective Facility Mortgagee,

 

83



--------------------------------------------------------------------------------

Permitted Leasehold Mortgagee, ground or underlying landlord or purchaser of the
Leased Property. Each Guarantor or Tenant, as the case may be, shall deliver a
written notice to Landlord within two (2) Business Days of obtaining knowledge
of the occurrence of a default hereunder. Such notice shall include a detailed
description of the default and the actions such Guarantor or Tenant has taken or
shall take, if any, to remedy such default.

(b) Statements. Tenant shall furnish the following statements to Landlord:

(i) Within sixty-five (65) days after the end of Tenant Parent’s Fiscal Years
(commencing with the Fiscal Year ending December 31, 2018) or concurrently with
the filing by Tenant’s Parent of its annual report on Form 10-K with the SEC,
whichever is earlier: (x) Tenant’s Parent’s Financial Statements; (y) a
certificate, executed by the chief financial officer or treasurer of the
Tenant’s Parent (a) certifying that, to such person’s knowledge after due
inquiry, no default has occurred under this Master Lease or, if such person has
knowledge after due inquiry that a default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (b) setting forth the calculation of the financial covenants
set forth in Section 23.3 hereof in reasonable detail as of such Fiscal Year
(commencing with the Fiscal Year ending December 31, 2018); and (z) a report
with respect to Tenant’s Parent’s Financial Statements from Tenant’s Parent’s
accountants, which report shall be unqualified as to going concern and scope of
audit of Tenant’s Parent and its Subsidiaries (excluding any qualification as to
going concern relating to any debt maturities in the twelve month period
following the date of such audit or any projected financial performance or
covenant default in any Material Indebtedness or this Master Lease in such
twelve month period) and shall provide in substance that (a) such consolidated
financial statements present fairly the consolidated financial position of
Tenant’s Parent and its Subsidiaries as at the dates indicated and the results
of their operations and cash flow for the periods indicated in conformity with
GAAP and (b) that the examination by Tenant’s Parent’s accountants in connection
with such Financial Statements has been made in accordance with generally
accepted auditing standards;

(ii) Within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of the Tenant’s Parent’s Fiscal Year (commencing with the
fiscal quarter ending June 30, 2018) or concurrently with the filing by Tenant’s
Parent of its quarterly report on Form 10-Q with the SEC, whichever is earlier,
a copy of Tenant’s Parent’s Financial Statements for such period, together with
a certificate, executed by the chief financial officer or treasurer of Tenant’s
Parent (i) certifying that no default has occurred or, if such a default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (ii) setting forth the
calculation of the financial covenants set forth in Section 23.3 hereof in
reasonable detail as of such quarter, to the extent one complete Test Period has
been completed which has commenced following the Commencement Date and
(iii) certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of Tenant’s Parent
and its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes);

 

84



--------------------------------------------------------------------------------

(iii) Promptly following Landlord’s request from time to time, (a) five-year
forecasts of Tenant’s income statement and balance sheet covering such quarterly
and annual periods as may be reasonably requested by Landlord, and in a format
consistent with Tenant Parent’s quarterly and annual financial statements filed
with the SEC, and such additional financial information and projections as may
be reasonably requested by Landlord in connection with syndications, private
placements, or public offerings of GLP’s or Landlord’s debt securities or loans
or equity or hybrid securities and (b) such additional information and unaudited
quarterly financial information concerning the Leased Property and Tenant as
Landlord or GLP may require for its ongoing filings with the SEC under both the
Securities Act and the Securities Exchange Act of 1934, as amended, including,
but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and registration
statements to be filed by Landlord or GLP during the Term of this Master Lease,
the Internal Revenue Service (including in respect of GLP’s qualification as a
“real estate investment trust” (within the meaning of Section 856(a) of the
Code)) and any other federal, state or local regulatory agency with jurisdiction
over GLP or its Subsidiaries subject to Section 23.1(c) below;

(iv) Within thirty-five (35) days after the end of each calendar month, a copy
of Tenant’s income statement for such month and Tenant’s balance sheet as of the
end of such month (which may be subject to quarterly and year-end adjustments
and the absence of footnotes); provided, however, that with respect to each
calendar quarter, Tenant shall provide such financial reports for the final
month thereof as soon as is reasonably practicable following the closing of the
books for such month and in sufficient time so that Landlord or its Affiliate is
able to include the operational results for the entire quarter in its current
Form 10-Q or Form 10-K (or supplemental report filed in connection therewith);

(v) Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity, (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, any license
or certificate or operating authority pursuant to which Tenant carries on any
part of the Primary Intended Use of all or any portion of the Leased Property;

(vi) As soon as it is prepared and in no event later than sixty (60) days after
the end of each Fiscal Year, a capital and operating budget for each Facility
for the Fiscal Year in which it is delivered; and

(vii) Tenant further agrees to provide the financial and operational reports to
be delivered to Landlord under this Master Lease in such electronic format(s) as
may reasonably be required by Landlord from time to time in order to
(i) facilitate Landlord’s internal financial and reporting database and
(ii) permit Landlord to calculate any rent, fee or other payments due under
Ground Leases. Tenant also agrees that Landlord shall have audit rights with
respect to such information to the extent required to confirm Tenant’s
compliance with the Master Lease terms (including, without limitation,
calculation of Net Revenues).

 

85



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing provisions of Section 23.1, Tenant shall not
be obligated (1) to provide information that is subject to the quality assurance
immunity or is subject to attorney-client privilege or the attorney work product
doctrine or (2) to provide information or assistance that could give Landlord or
its Affiliates a “competitive” advantage with respect to markets in which GLP,
Landlord or any of Landlord’s Affiliates and Tenant, Tenant’s Parent or any of
Tenant’s Affiliates might be competing at any time (“Restricted Information”) it
being understood that Restricted Information shall not include revenue and
expense information relevant to Landlord’s calculation and verification of
(i) the Escalation amount hereunder and (ii) Tenant’s compliance with
Section 23.3(a) hereof, provided that the foregoing information shall be
provided on a portfolio wide (as opposed to Facility by Facility) basis, except
where required by Landlord to be able to make submissions to, or otherwise to
comply with requirements of, gaming and other regulatory authorities, in which
case such additional information (including Facility by Facility performance
information) will be provided by Tenant to Landlord to the extent so required
(provided that Landlord shall in such instance first execute a nondisclosure
agreement in a form reasonably satisfactory to Tenant with respect to such
information). Landlord shall retain audit rights with respect to Restricted
Information to the extent required to confirm Tenant’s compliance with the
Master Lease terms (and GLP’s compliance with SEC, Internal Revenue Service and
other legal and regulatory requirements) and provided that appropriate measures
are in place to ensure that only Landlord’s auditors and attorneys (and not
Landlord or GLP or any of Landlord’s other Affiliates) are provided access to
such information. In addition, Landlord shall not disclose any Restricted
Information to any Person or any employee, officer or director of any Person
(other than GLP or a Subsidiary of Landlord) that directly or indirectly owns or
operates any gaming business or is a competitor of Tenant, Tenant’s Parent or
any Affiliate of Tenant.

23.2 Confidentiality; Public Offering Information.

(a) The parties recognize and acknowledge that they may receive certain
Confidential Information of the other party. Each party agrees that neither such
party nor any of its Representatives acting on its behalf shall, during or
within five (5) years after the term of the termination or expiration of this
Master Lease, directly or indirectly use any Confidential Information of the
other party or disclose Confidential Information of the other party to any
person for any reason or purpose whatsoever, except as reasonably required in
order to comply with the obligations and otherwise as permitted under the
provisions of this Master Lease. Notwithstanding the foregoing, in the event
that a party or any of its Representatives is requested or becomes legally
compelled (pursuant to any legal, governmental, administrative or regulatory
order, authority or process) to disclose any Confidential Information of the
other party, it will, to the extent reasonably practicable and not prohibited by
law, provide the party to whom such Confidential Information belongs prompt
written notice of the existence, terms or circumstances of such event so that
the party to whom such Confidential Information belongs may seek a protective
order or other appropriate remedy or waive compliance with the provisions of
this Section 23.2(a). In the event that such protective order or other remedy is
not obtained or the party to whom such Confidential Information belongs waives
compliance with this Section 23.2(a), the party compelled to disclose such
Confidential information will furnish only that portion of the Confidential
Information or take only such action as, based upon the advice of your legal
counsel, is legally required and will use commercially reasonable efforts to
obtain reliable assurance that confidential treatment will be accorded any
Confidential Information so furnished. The party compelled to disclose the
Confidential Information shall cooperate with any action reasonably requested by
the party to whom such Confidential Information belongs to obtain a protective
order or other reliable assurance that confidential treatment will be accorded
to the Confidential Information.

 

 

86



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in Section 23.2(a), Tenant
specifically agrees that Landlord may include financial information and such
information concerning the operation of the Facilities (1) which is approved by
Tenant in its sole discretion, (2) which is publicly available, (3) the Adjusted
Revenue to Rent Ratio, or (4) the inclusion of which is approved by Tenant in
writing, which approval may not be unreasonably withheld, in offering memoranda
or prospectuses or confidential information memoranda, or similar publications
or marketing materials, rating agency presentations, investor presentations or
disclosure documents in connection with syndications, private placements or
public offerings of GLP’s or Landlord’s securities or loans or securities or
loans of any direct or indirect parent entity of Landlord, and any other
reporting requirements under applicable federal and state laws, including those
of any successor to Landlord, provided that, with respect to matters permitted
to be disclosed solely under this clause (4), the recipients thereof shall be
obligated to maintain the confidentiality thereof pursuant to Section 23.2(a) or
pursuant to confidentiality provisions substantially similar thereto and to
comply with all federal, state and other securities laws applicable with respect
to such information. Unless otherwise agreed by Tenant, neither Landlord nor GLP
shall revise or change the wording of information previously publicly disclosed
by Tenant and furnished to Landlord or GLP or any direct or indirect parent
entity of Landlord pursuant to Section 23.1 or this Section 23.2 and Landlord’s
Form 10-Q or Form 10-K (or supplemental report filed in connection therewith)
shall not disclose the operational results of the Facilities prior to Tenant’s
Parent’s, Tenant’s or its Affiliate’s public disclosure thereof so long as
Tenant’s Parent, Tenant or such Affiliate reports such information in a timely
manner consistent with historical practices and SEC disclosure requirements.
Tenant agrees to provide such other reasonable information and, if necessary,
participation in road shows and other presentations at Landlord’s or GLP’s sole
cost and expense, with respect to Tenant and its Leased Property to facilitate a
public or private debt or equity offering or syndication by Landlord or GLP or
any direct or indirect parent entity of Landlord or GLP or to satisfy GLP’s or
Landlord’s SEC disclosure requirements or the disclosure requirements of any
direct or indirect parent entity of Landlord or GLP. In this regard, Landlord
shall provide to Tenant a copy of any information prepared by Landlord to be
published, and Tenant shall have a reasonable period of time (not to exceed
three (3) Business Days) after receipt of such information to notify Landlord of
any corrections.

23.3 Financial Covenants. (a)Tenant on a consolidated basis with respect to all
of the Facilities shall maintain an Adjusted Revenue to Rent Ratio determined on
the last day of any fiscal quarter on a cumulative basis for the preceding Test
Period (commencing with the Test Period ending on June 30, 2021, but excluding
any fiscal quarter the last day of which occurs during a Covenant Suspension
Period) of at least 1.2:1.

(b) In the event that Tenant does not satisfy at any time the Adjusted Revenue
to Rent Ratio set forth in Section 23.3(a), Tenant’s Parent shall not be
permitted to make any Restricted Payment until Tenant is in compliance with such
ratio in a subsequent period.

(c) Tenant’s Parent shall not make any Restricted Payment during any Covenant
Suspension Period.

 

87



--------------------------------------------------------------------------------

23.4 Landlord Obligations. Landlord acknowledges and agrees that certain of the
information contained in the Financial Statements may be non-public financial or
operational information with respect to Tenant and/or the Leased Property.
Landlord further agrees (i) to maintain the confidentiality of such non-public
information; provided, however, that notwithstanding the foregoing and
notwithstanding anything to the contrary in Section 23.2(a) hereof or otherwise
herein, Landlord shall have the right to share such information with GLP and
their respective officers, employees, directors, Facility Mortgagee, agents and
lenders party to material debt instruments entered into by GLP or Landlord,
actual or prospective arrangers, underwriters, investors or lenders with respect
to Indebtedness or Equity Interests that may be issued by GLP or Landlord,
rating agencies, accountants, attorneys and other consultants (the “Landlord
Representatives”), provided that each such Landlord Representative is advised of
the confidential nature of such information and agrees, to the extent such
information is not publicly available, to maintain the confidentiality thereof
pursuant to Section 23.2(a) or pursuant to confidentiality provisions
substantially similar thereto and to comply with all federal, state and other
securities laws applicable with respect to such information and (ii) that
neither it nor any Landlord Representative shall be permitted to engage in any
transactions with respect to the stock or other equity or debt securities or
syndicated loans of Tenant or Tenant’s Parent based on any such non-public
information provided by or on behalf of Landlord or GLP (provided that this
provision shall not govern the provision of information by Tenant or Tenant’s
Parent). In addition to the foregoing, Landlord agrees that, upon request of
Tenant, it shall from time to time provide such information as may be reasonably
requested by Tenant with respect to Landlord’s capital structure and/or any
financing secured by this Master Lease or the Leased Property in connection with
Tenant’s review of the treatment of this Master Lease under GAAP. In connection
therewith, Tenant agrees to maintain the confidentiality of any such non-public
information; provided, however, Tenant shall have the right to share such
information with Tenant’s Parent and their respective officers, employees,
directors, Permitted Leasehold Mortgagees, agents and lenders party to material
debt instruments entered into by Tenant or Tenant’s Parent, actual or
prospective arrangers, underwriters, investors or lenders with respect to
Indebtedness or Equity Interests that may be issued by Tenant or Tenant’s
Parent, rating agencies, accountants, attorneys and other consultants (the
“Tenant Representatives”) so long as such Tenant Representative is advised of
the confidential nature of such information and agrees, to the extent such
information is not publicly available, (i) to maintain the confidentiality
thereof pursuant to Section 23.2(a) or pursuant to confidentiality provisions
substantially similar thereto and to comply with all federal, state and other
securities laws applicable with respect to such information and (ii) not to
engage in any transactions with respect to the stock or other equity or debt
securities or syndicated loans of GLP or Landlord based on any such non-public
information provided by or on behalf of Tenant or Tenant’s Parent (provided that
this provision shall not govern the provision of information by Landlord or
GLP).

ARTICLE XXIV

24.1 Landlord’s Right to Inspect. Upon reasonable advance notice to Tenant and
subject to the rights of hotel guests and subtenants under subleases, Tenant
shall permit Landlord and its authorized representatives to inspect the Leased
Property during usual business hours. Landlord shall take care to minimize
disturbance of the operations on the Leased Property, except in the case of
emergency.

 

88



--------------------------------------------------------------------------------

ARTICLE XXV

25.1 No Waiver. No delay, omission or failure by Landlord or Tenant to insist
upon the strict performance of any term hereof or to exercise any right, power
or remedy hereunder and no acceptance of full or partial payment of Rent by
Landlord during the continuance of any default or Event of Default, shall impair
any such right or constitute a waiver of any such breach or of any such term. No
waiver of any breach shall affect or alter this Master Lease, which shall
continue in full force and effect with respect to any other then existing or
subsequent breach.

ARTICLE XXVI

26.1 Remedies Cumulative. To the extent permitted by law, each legal, equitable
or contractual right, power and remedy of Landlord now or hereafter provided
either in this Master Lease or by statute or otherwise shall be cumulative and
concurrent and shall be in addition to every other right, power and remedy and
the exercise or beginning of the exercise by Landlord of any one or more of such
rights, powers and remedies shall not preclude the simultaneous or subsequent
exercise by Landlord of any or all of such other rights, powers and remedies.

ARTICLE XXVII

27.1 Acceptance of Surrender. No surrender to Landlord of this Master Lease or
of any Leased Property or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Landlord, and no
act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.

ARTICLE XXVIII

28.1 No Merger. There shall be no merger of this Master Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, (i) this Master Lease or the
leasehold estate created hereby or any interest in this Master Lease or such
leasehold estate and (ii) the fee estate in the Leased Property.

ARTICLE XXIX

29.1 Conveyance by Landlord. If Landlord or any successor owner of the Leased
Property shall convey the Leased Property in accordance with Section 18.1 and
the other terms of this Master Lease other than as security for a debt, and the
grantee or transferee expressly assumes all obligations of Landlord arising
after the date of the conveyance, Landlord or such successor owner, as the case
may be, shall thereupon be released from all future liabilities and obligations
of the Landlord under this Master Lease arising or accruing from and after the
date of such conveyance or other transfer and all such future liabilities and
obligations shall thereupon be binding upon the new owner.

 

89



--------------------------------------------------------------------------------

ARTICLE XXX

30.1 Quiet Enjoyment. So long as Tenant shall pay the Rent as the same becomes
due and shall fully comply with all of the terms of this Master Lease and fully
perform its obligations hereunder, Tenant shall peaceably and quietly have, hold
and enjoy the Leased Property for the Term, free of any claim or other action by
Landlord or anyone claiming by, through or under Landlord, but subject to all
liens and encumbrances of record as of the Commencement Date or thereafter
provided for in this Master Lease or consented to by Tenant. No failure by
Landlord to comply with the foregoing covenant shall give Tenant any right to
cancel or terminate this Master Lease or abate, reduce or make a deduction from
or offset against the Rent or any other sum payable under this Master Lease, or
to fail to perform any other obligation of Tenant hereunder. Notwithstanding the
foregoing, Tenant shall have the right, by separate and independent action to
pursue any claim it may have against Landlord as a result of a breach by
Landlord of the covenant of quiet enjoyment contained in this Article XXX or any
other covenant of Landlord set forth in this Master Lease.

ARTICLE XXXI

31.1 Landlord’s Financing. Without the consent of Tenant, Landlord may from time
to time, directly or indirectly, create or otherwise cause to exist any Facility
Mortgage upon the Leased Property or any portion thereof or interest therein;
provided, however, if Tenant has not consented to any such Facility Mortgage
entered into by Landlord after the Commencement Date, Tenant’s obligations with
respect thereto shall be subject to the limitations set forth in Section 31.3.
This Master Lease is and at all times shall be subject and subordinate to any
such Facility Mortgage which may now or hereafter affect the Leased Property or
any portion thereof or interest therein and to all renewals, modifications,
consolidations, replacements, restatements and extensions thereof or any parts
or portions thereof; provided, however, that the subjection and subordination of
this Master Lease and Tenant’s leasehold interest hereunder to any Facility
Mortgage shall be conditioned upon the execution by the holder of each Facility
Mortgage and delivery to Tenant of a nondisturbance and attornment agreement
substantially in the form attached hereto as Exhibit E and with respect to any
Facility Mortgage on any vessel or barge, Landlord shall be required to deliver
such nondisturbance and attornment agreement to Tenant from each holder of a
Facility Mortgage on such vessel or barge prior to the recording or registration
of such Facility Mortgage on such vessel or barge in a manner that would, or the
enforcement of remedies thereunder would, affect or disturb the rights of Tenant
under this Master Lease or the provisions of Article XVII which benefit any
Permitted Leasehold Mortgagee, in the case of any Permitted Leasehold Mortgagee
(provided that upon the request of Landlord such nondisturbance and attornment
agreement shall also incorporate subordination provisions referenced above, as
contemplated below, and be in substantially the form attached hereto as Exhibit
F, and be executed by Tenant as well as Landlord), which will bind such holder
of such Facility Mortgage and its successors and assigns as well as any person
who acquires any portion of the Leased Property in a foreclosure or similar
proceeding or in a transfer in lieu of any such foreclosure or a successor owner
of the Leased Property (each, a “Foreclosure Purchaser”) and which provides that
so long as there is not then outstanding and continuing an Event of Default
under this Master Lease, the holder of such Facility Mortgage, and any
Foreclosure Purchaser shall disturb neither Tenant’s leasehold interest or
possession of the Leased Property in accordance with the terms hereof, nor

 

90



--------------------------------------------------------------------------------

any of its rights, privileges and options, and shall give effect to this Master
Lease, including the provisions of Article XVII which benefit any Permitted
Leasehold Mortgagee (as if such Facility Mortgagee or Foreclosure Purchaser were
the landlord under this Master Lease (it being understood that if an Event of
Default has occurred and is continuing at such time such parties shall be
subject to the terms and provisions hereof concerning the exercise of rights and
remedies upon such Event of Default including the provisions of Articles XVI and
XXXVI)). In connection with the foregoing and at the request of Landlord, Tenant
shall promptly execute a subordination, nondisturbance and attornment agreement,
in form and substance substantially in the form of Exhibit F or otherwise
reasonably satisfactory to Tenant, and the Facility Mortgagee or prospective
Facility Mortgagee, as the case may be, which will incorporate the terms set
forth in the preceding sentence. Except for the documents described in the
preceding sentences, this provision shall be self-operative and no further
instrument of subordination shall be required to give it full force and effect.
If, in connection with obtaining any Facility Mortgage for the Leased Property
or any portion thereof or interest therein, a Facility Mortgagee or prospective
Facility Mortgagee shall request (A) reasonable cooperation from Tenant, Tenant
shall provide the same at no cost or expense to Tenant, it being understood and
agreed that Landlord shall be required to reimburse Tenant for all such costs
and expenses so incurred by Tenant, including, but not limited to, its
reasonable attorneys’ fees, or (B) reasonable amendments or modifications to
this Master Lease as a condition thereto, Tenant hereby agrees to execute and
deliver the same so long as any such amendments or modifications do not
(i) increase Tenant’s monetary obligations under this Master Lease,
(ii) adversely increase Tenant’s non-monetary obligations under this Master
Lease in any material respect, or (iii) diminish Tenant’s rights under this
Master Lease in any material respect.

 

31.2 Attornment. If Landlord’s interest in the Leased Property or any portion
thereof or interest therein is sold, conveyed or terminated upon the exercise of
any remedy provided for in any Facility Mortgage Documents (or in lieu of such
exercise), or otherwise by operation of law: (a) at the request and option of
the new owner or superior lessor, as the case may be, Tenant shall attorn to and
recognize the new owner or superior lessor as Tenant’s “landlord” under this
Master Lease or enter into a new lease substantially in the form of this Master
Lease with the new owner or superior lessor, and Tenant shall take such actions
to confirm the foregoing within ten (10) days after request; and (b) the new
owner or superior lessor shall not be (i) liable for any act or omission of
Landlord under this Master Lease occurring prior to such sale, conveyance or
termination; (ii) subject to any offset, abatement or reduction of rent because
of any default of Landlord under this Master Lease occurring prior to such sale,
conveyance or termination; (iii) bound by any previous modification or amendment
to this Master Lease or any previous prepayment of more than one month’s rent,
unless such modification, amendment or prepayment shall have been approved in
writing by such Facility Mortgagee (to the extent such approval was required at
the time of such amendment or modification or prepayment under the terms of the
applicable Facility Mortgage Documents) or, in the case of such prepayment, such
prepayment of rent has actually been delivered to such new owner or superior
lessor or in either case, such modification, amendment or prepayment occurred
before Landlord provided Tenant with notice of the Facility Mortgage and the
identity and address of the Facility Mortgagee; or (iv) liable for any security
deposit or other collateral deposited or delivered to Landlord pursuant to this
Master Lease unless such security deposit or other collateral has actually been
delivered to such new owner or superior lessor.

 

91



--------------------------------------------------------------------------------

31.3 Compliance with Facility Mortgage Documents. (a)Tenant acknowledges that
any Facility Mortgage Documents executed by Landlord or any Affiliate of
Landlord may impose certain obligations on the “borrower” or other counterparty
thereunder to comply with or cause the operator and/or lessee of a Facility to
comply with all representations, covenants and warranties contained therein
relating to such Facility and the operator and/or lessee of such Facility,
including, covenants relating to (i) the maintenance and repair of such
Facility; (ii) maintenance and submission of financial records and accounts of
the operation of such Facility and related financial and other information
regarding the operator and/or lessee of such Facility and such Facility itself;
(iii) the procurement of insurance policies with respect to such Facility; and
(iv) without limiting the foregoing, compliance with all applicable Legal
Requirements relating to such Facility and the operation of the business
thereof. For so long as any Facility Mortgages encumber the Leased Property or
any portion thereof or interest therein, Tenant covenants and agrees, at its
sole cost and expense and for the express benefit of Landlord, to operate the
applicable Facility(ies) in compliance with the terms and conditions of this
Master Lease for the benefit of Landlord so that Landlord is in compliance with
such representations, warranties and covenants as the same apply to the Leased
Property and to timely perform all of the obligations of Tenant under this
Master Lease relating thereto. To the extent that any of duties and obligations
of Landlord under such Facility Mortgage are beyond Tenant’s obligations under
this Master Lease or may not properly be performed by Tenant, Tenant shall
cooperate with and assist Landlord, at Landlord’s expense, in the performance
thereof (other than payment of any indebtedness evidenced or secured thereby);
provided, however, notwithstanding the foregoing, (A) this Section 31.3(a) shall
not be deemed to, and shall not, impose on Tenant obligations which (i) increase
Tenant’s monetary obligations under this Master Lease, (ii) adversely increase
Tenant’s non-monetary obligations under this Master Lease in any material
respect, or (iii) diminish Tenant’s rights or remedies under this Master Lease
in any material respect and (B) in the event of a conflict between the
obligations, duties, rights and/or remedies of Tenant hereunder or under the
Facility Mortgage Documents, this Master Lease shall govern. For purposes of the
foregoing, any proposed implementation of new financial covenants shall be
deemed to diminish Tenant’s rights under this Master Lease in a material respect
(it being understood that Landlord may agree to such financial covenants in any
Facility Mortgage Documents and such financial covenants will not impose
obligations on Tenant). If any new Facility Mortgage Documents to be executed by
Landlord or any Affiliate of Landlord would impose on Tenant any obligations
under this Section 31.3(a), Landlord shall provide copies of the same to Tenant
for informational purposes (but not for Tenant’s approval) prior to the
execution and delivery thereof by Landlord or any Affiliate of Landlord;
provided, however, that neither Landlord nor its Affiliates shall enter into any
new Facility Mortgage Documents imposing obligations on Tenant with respect to
impounds that are more restrictive than obligations imposed on Tenant pursuant
to this Master Lease.

(b) Without limiting or expanding Tenant’s obligations pursuant to
Section 31.3(a), during the Term of this Master Lease, Tenant acknowledges and
agrees that, except as expressly provided elsewhere in this Master Lease, it
shall undertake at its own cost and expense the performance of any and all
repairs, replacements, capital improvements, maintenance items and all other
requirements relating to the condition of a Facility that are required by any
Facility Mortgage Documents or by Facility Mortgagee, and Tenant shall be solely
responsible and hereby covenants to fund and maintain any and all impound,
escrow or other reserve or similar accounts required under any Facility Mortgage
Documents as security for or otherwise relating to any

 

92



--------------------------------------------------------------------------------

operating expenses of a Facility, including any capital repair or replacement
reserves and/or impounds or escrow accounts for taxes or insurance premiums
(each a “Facility Mortgage Reserve Account”); provided, however, this
Section 31.3(b) shall not (i) increase Tenant’s monetary obligations under this
Master Lease, (ii) adversely increase Tenant’s non-monetary obligations under
this Master Lease in any material respect, (iii) diminish Tenant’s rights or
remedies under this Master Lease in any material respect, or (iv) impose
obligations to fund such reserve or similar accounts in excess of amounts
required under this Master Lease in respect of reserve or similar accounts under
the circumstances required under this Master Lease; and provided, further, that
any amounts which Tenant is required to fund into a Facility Mortgage Reserve
Account with respect to satisfaction of any repair or replacement reserve
requirements imposed by a Facility Mortgagee or Facility Mortgage Documents
shall be credited on a dollar for dollar basis against the mandatory expenditure
obligations of Tenant for such applicable Facility(ies) under Section 9.1(e)
and, if Landlord defaults under such Facility Mortgage and such amounts funded
into a Facility Mortgage Reserve Account are applied by the Facility Mortgagee
for purposes other than their intended purposes for such operating expenses,
such amounts shall be credited on a dollar for dollar basis against Rents next
coming due. During the Term of this Master Lease and provided that no Event of
Default shall have occurred and be continuing hereunder, Tenant shall, subject
to the terms and conditions of such Facility Mortgage Reserve Account and the
requirements of the Facility Mortgagee(s) thereunder (and the related Facility
Mortgage Documents), have access to and the right to apply or use (including for
reimbursement) to the same extent as Landlord all monies held in each such
Facility Mortgage Reserve Account for the purposes and subject to the
limitations for which such Facility Mortgage Reserve Account is maintained, and
Landlord agrees to reasonably cooperate with Tenant in connection therewith.
Landlord hereby acknowledges that funds deposited by Tenant in any Facility
Mortgage Reserve Account are the property of Tenant and Landlord is obligated to
return the portion of such funds not previously released to Tenant within
fifteen (15) days following the earlier of (x) the expiration or earlier
termination of this Master Lease with respect to such applicable Facility,
(y) the maturity or earlier prepayment of the applicable Facility Mortgage and
obligations secured thereby, or (z) an involuntary prepayment or deemed
prepayment arising out of the acceleration of the amounts due to a Facility
Mortgagee or secured under a Facility Mortgage as a result of the exercise of
remedies under the applicable Facility Mortgage or Facility Mortgage Documents;
provided, however, that the foregoing shall not be deemed or construed to limit
or prohibit Landlord’s right to bring any damage claim against Tenant for any
breach of its obligations under this Master Lease that may have resulted in the
loss of any impound funds held by a Facility Mortgagee.

ARTICLE XXXII

32.1 Hazardous Substances. Tenant shall not allow any Hazardous Substance to be
located in, on, under or about the Leased Property or incorporated in any
Facility; provided, however, that Hazardous Substances may be located, brought,
kept, stored, used or disposed of in, on or about the Leased Property in
quantities and for purposes similar to those located, brought, kept, used or
disposed of in, on or about similar facilities used for purposes similar to the
Primary Intended Use or in connection with the construction of facilities
similar to the applicable Facility or to the extent in existence at any Facility
and which are located, brought, kept, stored, used and disposed of in strict
compliance with Legal Requirements. Tenant shall not allow the Leased Property
to be used as a waste disposal site or for the manufacturing, handling, storage,
distribution or disposal of any Hazardous Substance other than in the ordinary
course of the business conducted at the Leased Property and in compliance with
applicable Legal Requirements.

 

93



--------------------------------------------------------------------------------

32.2 Notices. Tenant shall provide to Landlord, within five (5) Business Days
after Tenant’s receipt thereof, a copy of any written notice, or notification
from any governmental or quasi-governmental authority or other Person with
respect to (i) any violation of any Legal Requirement relating to the presence
or release of Hazardous Substances located in, on, or under the Leased Property;
(ii) any material enforcement, cleanup, removal, or other governmental or
regulatory action instituted, completed or threatened with respect to the Leased
Property; (iii) any claim made or threatened by any Person against Tenant with
respect to the Leased Property relating to damage, contribution, cost recovery,
compensation, loss, or injury resulting from or claimed to result from any
Hazardous Substance; and (iv) any reports made to any federal state or local
environmental agency arising out of or in connection with any Hazardous
Substances in, on, under or removed from the Leased Property, including any
complaints, notices or assertions of violations in connection therewith.

32.3 Remediation. If Tenant becomes aware of a violation of any Environmental
Law relating to the presence or release of any Hazardous Substance in, on or
under the Leased Property, or if Tenant, Landlord or the Leased Property becomes
subject to any order of any federal, state or local governmental agency to
repair, close, detoxify, decontaminate, clean, perform corrective action or
otherwise remediate (“Remediate”) the Leased Property, Tenant shall promptly
notify Landlord of such event and, at its sole cost and expense, cure such
violation or effect such repair, closure, detoxification, decontamination,
cleanup, corrective action or other remediation (“Remediation”) to the extent
required pursuant to Environmental Law; provided that Remediation is required
only to the extent as is required or necessary to attain compliance with minimum
remedial standards applicable under Environmental Law, employing where
applicable risk-based remedial standards and institutional or engineering
controls, where such standards or controls would not unreasonably interfere with
the operation and use of the Leased Property for purposes similar to the Primary
Intended Use, provided, further, that Landlord shall have the right to review
and approve in accordance with Section 11.1 any encumbrances to be placed upon
the Leased Property in connection with any Remediation undertaken by Tenant.

32.4 Indemnity by Tenant. Tenant shall indemnify, defend, protect, save, hold
harmless, and reimburse Landlord for, from and against any and all costs, losses
(including, losses of use), liabilities, damages, assessments, lawsuits,
deficiencies, demands, claims and expenses (collectively, “Environmental Costs”)
(whether or not arising out of third-party claims and regardless of whether
liability without fault is imposed, or sought to be imposed, on Landlord)
incurred in connection with, arising out of, resulting from or incident to,
directly or indirectly, before (except to the extent first discovered after the
end of the Term) or during (but not after) the Term or such portion thereof
during which the Leased Property is leased to Tenant, (i) the production, use,
generation, storage, treatment, transporting, disposal, discharge, release or
other handling or disposition of any Hazardous Substances from, in, on, under or
about the Leased Property (collectively, “Handling”), including the effects of
such Handling of any Hazardous Substances on any Person or property within or
outside the boundaries of the Leased Property, (ii) the presence of any
Hazardous Substances present or located in, on, under or about the Leased
Property and (iii) the violation of any Environmental Law. “Environmental Costs”
include costs of Remediation (including costs of response, removal, containment
and cleanup), investigation,

 

94



--------------------------------------------------------------------------------

design, engineering and construction, damages (including actual but excluding
consequential damages or loss of value) for personal injuries and for injury to,
destruction of or loss of property or natural resources, relocation or
replacement costs, penalties, fines, charges or expenses, reasonable attorney’s
fees, expert fees, consultation fees, and court costs, and all amounts paid in
investigating, defending or settling any of the foregoing.

Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under this
Article XXXII that is not cured within any applicable notice and cure period,
Tenant shall reimburse Landlord for any and all reasonable costs and expenses
incurred by Landlord in connection with, arising out of, resulting from or
incident to, directly or indirectly, before (with respect to any period of time
in which Tenant or its Affiliate was in possession and control of the applicable
Leased Property) or during (but not after) the Term or such portion thereof
during which the Leased Property is leased to Tenant of the following:

(a) in investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from, under or about the Leased Property;

(b) in bringing the Leased Property into compliance with all Legal Requirements;
and

(c) in Remediating any Hazardous Substances used, stored, generated, released or
disposed of in, on, from, under or about the Leased Property or off-site other
than in the ordinary course of the business conducted at the Leased Property and
in compliance with applicable Legal Requirements.

If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty
(60) calendar day period shall bear interest at the Overdue Rate from the date
due to the date paid in full.

32.5 Environmental Inspections. In the event Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under this Article XXXII,
Landlord shall have the right, from time to time, during normal business hours,
subject to the rights of subtenants and hotel guests at the Leased Property and
upon not less than five (5) days written notice to Tenant, except in the case of
an emergency in which event no notice shall be required, to conduct an
inspection of the Leased Property to determine the existence or presence of
Hazardous Substances on or about the Leased Property. Landlord shall have the
right to enter and inspect the Leased Property, (upon not less than ten
(10) days written notice to Tenant for invasive testing except in the case of
emergency when no advance notice shall be required; provided, that Landlord
shall provide notice to Tenant within a reasonable period thereafter) conduct
any testing, sampling and analyses it deems necessary and shall have the right
to inspect Hazardous Substances brought into the Leased Property; provided that,
except in the case of emergency or during the occurrence and continuance of an
Event of Default, Landlord shall use commercially reasonable efforts to cause
any such testing, sampling and analyses to be performed in such a manner so as
to reasonably minimize any interference with the operations and occupancy of the
Leased Property and to

 

95



--------------------------------------------------------------------------------

reasonably minimize any disturbance to guests of Tenant. Landlord may, in its
discretion, retain such experts to conduct the inspection, perform the tests
referred to herein, and to prepare a written report in connection therewith. All
reasonable costs and expenses incurred by Landlord under this Section 32.5 shall
be paid on demand as Additional Charges by Tenant to Landlord. Failure to
conduct an environmental inspection or to detect unfavorable conditions if such
inspection is conducted shall in no fashion be intended as a release of any
liability for environmental conditions subsequently determined to be associated
with or to have occurred during Tenant’s tenancy. To the extent Tenant may be
liable pursuant to this Article XXXII, Tenant shall remain liable for any
environmental condition related to or having occurred during its tenancy
regardless of when such conditions are discovered and regardless of whether or
not Landlord conducts an environmental inspection at the termination of this
Master Lease.

32.6 Indemnity by Landlord. Notwithstanding anything set forth in this Master
Lease to the contrary, Landlord shall be responsible for and shall indemnify,
defend, protect, save, hold harmless, and reimburse Tenant for, from and against
any and all Environmental Costs (whether or not arising out of third-party
claims and regardless of whether liability without fault is imposed, or sought
to be imposed, on Tenant) incurred in connection with, arising out of, resulting
from or incident to, before or during (but not after) the Term or such portion
thereof, any Pre-Existing Environmental Conditions, provided that such
Environmental Costs to conduct any Remediation with respect to any Pre-Existing
Conditions are not incurred primarily as a result of or in connection to any
alteration, renovation, remodeling or expansion activities performed by or on
behalf of Tenant in, on or about the Leased Property during the Term (other than
any such alteration or renovation activities, except to the extent such
Remediation is required due to, or such Environmental Costs are incurred by
Landlord or Tenant as a result of, Tenant’s negligence or willful misconduct,
(a) performed in compliance with Section 8.2 or Section 9.1(a) hereof, or
(b) required pursuant to any Applicable Law due to any safety risk or
emergency), in which case Tenant shall be responsible for, and shall indemnify,
defend, protect, save, hold harmless and reimburse any indemnitees for, such
Environmental Costs in accordance with this Article XXXII. “Pre-Existing
Environmental Conditions” means (i) any condition that exists at or on the
Leased Property on or prior to the Commencement Date with respect to
contamination of soil, surface or ground waters, stream sediments, and every
other environmental media from Hazardous Substances, (ii) any Hazardous
Substances present or located in, on, under or about Leased Property on or prior
to the Commencement Date or to the extent due to the gross negligence or willful
misconduct of Landlord thereafter and (iii) any Hazardous Substances that have
migrated from the Leased Property on or prior to the Commencement Date. Tenant
shall use commercially reasonable efforts to minimize any interference with or
disruption of any Pre-Existing Environmental Conditions located within the
Leased Property of which it is aware or becomes aware when performing its
obligations under this Master Lease (including, without limitation, Sections 8.2
and 9.1(a)).

If any claim is made by Tenant for reimbursement for Environmental Costs
incurred by it hereunder, Landlord agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by
Landlord of written notice thereof and any amount not so paid within such sixty
(60) calendar day period shall bear interest at the Overdue Rate from the date
due to the date paid in full.

 

96



--------------------------------------------------------------------------------

32.7 Survival. The obligations set forth in this Article XXXII shall survive the
expiration or earlier termination of this Master Lease.

ARTICLE XXXIII

33.1 Memorandum of Lease. Landlord and Tenant shall enter into one or more short
form memoranda of this Master Lease, in form suitable for recording in each
county or other applicable location in which the Leased Property is located.
Tenant shall pay all costs and expenses of recording any such memorandum and
shall fully cooperate with Landlord in removing from record any such memorandum
upon the expiration or earlier termination of the Term with respect to the
applicable Facility.

33.2 Tenant Financing. If, in connection with granting any Permitted Leasehold
Mortgage or entering into a Debt Agreement, Tenant shall reasonably request
(A) reasonable cooperation from Landlord, Landlord shall provide the same at no
cost or expense to Landlord, it being understood and agreed that Tenant shall be
required to reimburse Landlord for all such costs and expenses so incurred by
Landlord, including, but not limited to, its reasonable out-of-pocket attorneys’
fees, or (B) reasonable amendments or modifications to this Master Lease as a
condition thereto, Landlord hereby agrees to execute and deliver the same so
long as any such amendments or modifications do not (i) increase Landlord’s
monetary obligations under this Master Lease, (ii) adversely increase Landlord’s
non-monetary obligations under this Master Lease in any material respect,
(iii) diminish Landlord’s rights under this Master Lease in any material
respect, (iv) adversely impact the value of the Leased Property or (v) adversely
impact Landlord’s (or any Affiliate of Landlord’s) tax treatment or position.

ARTICLE XXXIV

34.1 Expert Valuation Process.

(a) In the event that the opinion of an “Expert” is required under this Master
Lease and Landlord and Tenant have not been able to reach agreement on such
Person after at least ten (10) days of good faith negotiations, then either
party shall each have the right to seek appointment of the Expert by the
“Appointing Authority,” as defined below, by writing to the Appointing
Authority, copying the other party, and asking it to serve as the Appointing
Authority and appoint the Expert. The Appointing Authority shall appoint an
Expert who is independent of the parties and has at least ten (10) years of
experience valuing commercial real estate and/or in leasing or other matters, as
applicable with respect to any of the matters to be determined by the Expert and
in the geographic area where the related Leased Property is located.

(b) The “Appointing Authority” shall be (i) the Institute for Conflict
Prevention and Resolution (also known as, and shall be defined herein as, the
“CPR Institute”), unless it is unable to serve, in which case the Appointing
Authority shall be (ii) the American Arbitration Association (“AAA”) under its
Arbitrator Select Program for non-administered arbitrations or whatever AAA
process is in effect at the time for the appointment of arbitrators in cases not
administered by the AAA, unless it is unable to serve, in which case (iii) the
parties shall have the right to apply to any court of competent jurisdiction to
appoint an Appointing Authority

 

97



--------------------------------------------------------------------------------

or an Expert in accordance with the court’s power to appoint arbitrators. The
CPR Institute and the AAA shall each be considered unable to serve if it no
longer exists, or if it no longer provides neutral appointment services, or if
it does not confirm (in form or substance) that it will serve as the Appointing
Authority within thirty (30) days after receiving a written request from either
Landlord or Tenant to serve as the Appointing Authority, or if, despite agreeing
to serve as the Appointing Authority, it does not confirm its Expert appointment
within sixty (60) after receiving such written request. The Appointing
Authority’s appointment of the Expert shall be final and binding upon the
parties. The Appointing Authority shall have no power or authority except to
appoint the Expert, and no rules of the Appointing Authority shall be applied to
the valuation or other determination of the Expert other than the rules
necessary for the appointment of the Expert.

(c) Once the Expert is finally selected, either by agreement of the parties or
by confirmation to the parties from the Appointing Authority, the Expert will
determine the matter in question, by proceeding as follows:

In the case of an Expert required for any other purpose, including without
limitation under Section 13.2 and Section 36.2(a) hereof, each of Landlord and
Tenant shall have a period of ten (10) days to submit to the Expert its position
as to the Maximum Foreseeable Loss, as to the replacement cost of the Facilities
as of the date of the expiration of this Master Lease and as to the appropriate
per annum yield for leases between owners and operators of Gaming Facilities at
the time in question (or as to any other matter to be resolved by an Expert
hereunder), as the case may be, and any materials each of Landlord and Tenant
wishes the Expert to consider when determining such Maximum Foreseeable Loss,
replacement cost of the Facilities and the appropriate per annum yield for
leases between owners and operators of Gaming Facilities (or as to any other
matter to be resolved by an Expert hereunder), and the Expert will then make the
relevant determination, by a “baseball arbitration” proceeding with the Expert
limited to awarding only one or the other of the two positions submitted (and
not any position in between or other compromise or ruling not consistent with
one of the two positions submitted, except that in the case of a determination
in respect of a dispute under Section 36.2(a), the Expert in its discretion may
choose the position of one party with respect to the replacement cost of the
Facilities as of the date of the expiration of this Master Lease and the
position of the other party with respect to the appropriate per annum yield for
leases between owners and operators of Gaming Facilities at the time in
question), which shall then be binding on the parties hereto. The Expert, in his
or her sole discretion, shall consider any and all materials that he or she
deems relevant, except that there shall be no live hearings and the parties
shall not be permitted to take discovery. The Expert may submit written
questions or information requests to the parties, and the parties may respond
with written materials within a time frame agreed by the parties or, absent
agreement by the parties, set by the Expert.

(d) All communications between a party and either the Appointing Authority or
the Expert shall also be copied to the other party. The parties shall cooperate
in good faith to facilitate the valuation or other determination by the Expert.

 

98



--------------------------------------------------------------------------------

(e) The costs of any Appointing Authority or Expert engaged with respect to any
issue under Section 34.1(c) of this Master Lease shall be borne by the party
against whom the Expert rules on such issue. If Landlord pays such Expert or
Appointing Authority and is the prevailing party, such costs shall be Additional
Charges hereunder and if Tenant pays such Expert or Appointing Authority and is
the prevailing party, such costs shall be a credit against the next Rent payment
hereunder.

ARTICLE XXXV

35.1 Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address:

 

To Tenant:

  

Tropicana Entertainment, Inc.

Tropicana Atlantic City Corp.

c/o Eldorado Resorts, Inc.

100 West Liberty Street

Suite 1150

Reno, Nevada 89501

Attention: Thomas R. Reeg

Facsimile No.: 281-683-7511

With a copy to:

(that shall not

constitute notice)

  

Milbank, Tweed, Hadley & McCloy LLP

2029 Century Park East

Floor 33

Los Angeles, California 90067

Attention: Deborah R. Conrad

Facsimile No.: 213-892-4721

To Landlord:

  

GLP Capital, L.P. GLP Capital, L.P.

Tropicana AC Sub Corp.

c/o Gaming and Leisure Properties, Inc.

845 Berkshire Blvd., Suite 200

Wyomissing, Pennsylvania 19610

Attention: Chief Executive Officer

Facsimile: (610) 401-2901

And with copy to

(which shall not

constitute notice):

  

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Yoel Kranz, Esq.

Facsimile: (617) 649-1471

 

99



--------------------------------------------------------------------------------

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.

ARTICLE XXXVI

36.1 Transfer of Tenant’s Property and Operational Control of the Facilities.
Upon the written request (an “End of Term Gaming Asset Transfer Notice”) of
Landlord either immediately prior to or in connection with the expiration or
earlier termination of the Term, or of Tenant in connection with a termination
of this Master Lease that occurs (i) either on the last date of the Initial Term
or the last date of any Renewal Term, or (ii) in the event Landlord exercises
its right to terminate this Master Lease or repossess the Leased Property in
accordance with the terms of this Master Lease and, provided that, in each of
the foregoing clauses (i) or (ii), Tenant complies with the provisions of
Section 36.3, Tenant shall transfer (or cause to be transferred) upon the
expiration of the Term, or as soon thereafter as Landlord shall request, the
business operations conducted by Tenant and its Subsidiaries at the Facilities
(including, for the avoidance of doubt, all Tenant’s Property relating to each
of the Facilities other than tradenames and trademarks, but including all
customer lists and all other Facility specific information and assets) to a
successor lessee or operator (or lessees or operators) of the Facilities
(collectively, the “Successor Tenant”) designated pursuant to Section 36.2 for
consideration to be received by Tenant (or its Subsidiaries) from the Successor
Tenant in an amount equal to the fair market value of such business operations
conducted at the Facilities and Tenant’s Property (including any Tenant Capital
Improvements not funded by Landlord in accordance with Section 10.3) (the
“Gaming Assets FMV”) as negotiated and agreed by Tenant and the Successor
Tenant; provided, however, that in the event an End of Term Gaming Asset
Transfer Notice is delivered hereunder, then notwithstanding the expiration or
earlier termination of the Term, until such time that Tenant transfers the
business operations conducted at the Facilities and Tenant’s Property to a
Successor Tenant, Tenant shall (or shall cause its Subsidiaries to) continue to
(and Landlord shall permit Tenant to maintain possession of the Leased Property
to the extent necessary to) operate the Facilities in accordance with the
applicable terms of this Master Lease and the course and manner in which Tenant
(or its Subsidiaries) has operated the Facilities prior to the end of the Term
(including, but not limited to, the payment of Rent hereunder). If Tenant and a
potential Successor Tenant designated by Landlord cannot agree on the Gaming
Assets FMV within a reasonable time not to exceed thirty (30) days after receipt
of an End of Term Gaming Asset Transfer Notice hereunder, then such Gaming
Assets FMV shall be determined, and Tenant’s transfer of Tenant’s Property to a
Successor Tenant in consideration for a payment in such amount shall be
determined and transferred, in accordance with the provisions of Section 36.2.

 

100



--------------------------------------------------------------------------------

36.2 Determination of Successor Tenant and Gaming Assets FMV.

If not effected pursuant to Section 36.1, then the determination of the Gaming
Assets FMV and the transfer of Tenant’s Property to a Successor Tenant in
consideration for the Gaming Assets FMV shall be effected by (i) first,
determining in accordance with Section 36.2(a) the rent that Landlord would be
entitled to receive from Successor Tenant assuming a lease term of ten
(10) years (the “Successor Tenant Rent”) pursuant to a lease agreement
containing substantially the same terms and conditions of this Master Lease
(other than, in the case of a new lease at the end of the final Renewal Term,
the terms of this Article XXXVI, which will not be included in such new lease),
(ii) second, identifying and designating in accordance with the terms of
Section 36.2(b), a pool of qualified potential Successor Tenants (each, a
“Qualified Successor Tenant”) prepared to lease the Facilities at the Successor
Tenant Rent and to bid for the business operations (which will include a one
(1) year transition license for tradenames and trademarks used at the
Facilities) conducted at the Facilities and Tenant’s Property, and (iii) third,
in accordance with the terms of Section 36.2(c), determining the highest price a
Qualified Successor Tenant would agree to pay for Tenant’s Property and setting
such highest price as the Gaming Assets FMV in exchange for which Tenant shall
be required to transfer Tenant’s Property and Landlord will enter into a lease
with such Qualified Successor Tenant on substantially the same terms and
conditions of this Master Lease (other than, in the case of a new lease at the
end of the final Renewal Term, the terms of this Article XXXVI, which will not
be included in such new lease) through the remaining term of this Master Lease
(assuming that this Master Lease will not have terminated prior to its natural
expiration at the end of the final Renewal Term) or ten (10) years, whichever is
greater for a rent calculated pursuant to Section 36.2(a) hereof.
Notwithstanding anything in the contrary in this Article XXXVI, the transfer of
Tenant’s Property will be conditioned upon the Successor Tenant obtaining the
Gaming Licenses or the approval of the applicable regulatory agencies of the
transfer of the Gaming Licenses and any other gaming assets to the Successor
Tenant and/or the issuance of new gaming licenses as required by applicable
Gaming Regulations and the relevant regulatory agencies both with respect to
operating and suitability criteria, as the case may be.

(a) Determining Successor Tenant Rent. Landlord and Tenant shall first attempt
to agree on the amount of Successor Tenant Rent that it will be assumed Landlord
will be entitled to receive for a term of ten (10) years and pursuant to a lease
containing substantially the same terms and conditions of this Master Lease
(other than, in the case of a new lease at the end of the final Renewal Term,
the terms of this Article XXXVI, which will not be included in such new lease).
If Landlord and Tenant cannot agree on the Successor Tenant Rent amount within a
reasonable time not to exceed sixty (60) days after receipt of an End of Term
Gaming Asset Transfer Notice hereunder, then the Successor Tenant Rent shall be
set as follows:

(i) for the period preceding the day immediately preceding the fortieth (40th)
anniversary of the Commencement Date occurs, then the annual Successor Tenant
Rent shall be an amount equal to the annual Rent that would have accrued under
the terms of this Master Lease for such period (assuming the Master Lease will
have not been terminated prior to its natural expiration); and

(ii) for the period following the day immediately preceding the fortieth (40th)
anniversary of the Commencement Date occurs, then the Successor Tenant Rent
shall be calculated in the same manner as Rent is calculated under this Master
Lease.

(b) Designating Potential Successor Tenants. Landlord will select one and Tenant
will select three additional (for a total of up to four) potential Qualified
Successor Tenants prepared to lease the Facilities for the Successor Tenant
Rent, each of whom must meet the criteria established for a Discretionary
Transferee (and none of whom may be Tenant or an Affiliate of

 

101



--------------------------------------------------------------------------------

Tenant (it being understood and agreed that there shall be no restriction on
Landlord or any Affiliate of Landlord from being a potential Qualified Successor
Tenant), except in the case of termination of the Master Lease on the day
immediately preceding the fortieth (40th) anniversary of the Commencement Date
occurs). Landlord and Tenant must designate their proposed Qualified Successor
Tenants within ninety (90) days after receipt of an End of Term Gaming Asset
Transfer Notice hereunder. In the event that Landlord or Tenant fails to
designate such party’s allotted number of potential Qualified Successor Tenants,
the other party may designate additional potential Qualified Successor Tenants
such that the total number of potential Qualified Successor Tenants does not
exceed four; provided that, in the event the total number of potential Qualified
Successor Tenants is less than four, the transfer process will still proceed as
set forth in Section 36.2(c) below.

(c) Determining Gaming Assets FMV. Tenant will have a three (3) month period to
negotiate an acceptable sales price for Tenant’s Property with one of the
Qualified Successor Tenants, which three (3) month period will commence
immediately upon the conclusion of the steps set forth above in Section 36.2(b).
If Tenant does not reach an agreement prior to the end of such three (3) month
period, Landlord shall conduct an auction for Tenant’s Property among the four
potential successor lessees, and Tenant will be required to transfer Tenant’s
Property to the highest bidder.

36.3 Operation Transfer. Upon designation of a Successor Tenant (pursuant to
either Section 36.1 or 36.2, as the case may be), Tenant shall reasonably
cooperate and take all actions reasonably necessary (including providing all
reasonable assistance to Successor Tenant) to effectuate the transfer of
operational control of the Facilities to Successor Tenant in an orderly manner
so as to minimize to the maximum extent possible any disruption to the continued
orderly operation of the Facilities for its Primary Intended Use.
Notwithstanding the expiration or earlier termination of the Term and anything
to the contrary herein, unless Landlord consents to the contrary, until such
time that Tenant transfers Tenant’s Property and operational control of the
Facilities to a Successor Tenant in accordance with the provisions of this
Article XXXVI, Tenant shall (or shall cause its Subsidiaries to) continue to
(and Landlord shall permit Tenant to maintain possession of the Leased Property
to the extent necessary to) operate the Facilities in accordance with the
applicable terms of this Master Lease and the course and manner in which Tenant
(or its Subsidiaries) has operated the Facilities prior to the end of the Term
(including, but not limited to, the payment of Rent hereunder). Concurrently
with the transfer of Tenant’s Property to Successor Tenant, Landlord and
Successor Tenant shall execute a new master lease in accordance with the terms
as set forth in the final clause of the first sentence of Section 36.2 hereof.

ARTICLE XXXVII

37.1 Attorneys’ Fees. If Landlord or Tenant brings an action or other proceeding
against the other to enforce or interpret any of the terms, covenants or
conditions hereof or any instrument executed pursuant to this Master Lease, or
by reason of any breach or default hereunder or thereunder, the party prevailing
in any such action or proceeding and any appeal thereupon shall be paid all of
its costs and reasonable outside attorneys’ fees incurred therein. In addition
to the foregoing and other provisions of this Master Lease that specifically
require Tenant to reimburse, pay or indemnify against Landlord’s attorneys’
fees, Tenant shall pay, as Additional Charges, all

 

102



--------------------------------------------------------------------------------

of Landlord’s reasonable outside attorneys’ fees incurred in connection with the
enforcement of this Master Lease (except to the extent provided above),
including reasonable attorneys’ fees incurred in connection with the review,
negotiation or documentation of any subletting, assignment, or management
arrangement or any consent requested in connection therewith, and the collection
of past due Rent.

ARTICLE XXXVIII

38.1 Brokers. Tenant warrants that it has not had any contact or dealings with
any Person or real estate broker which would give rise to the payment of any fee
or brokerage commission in connection with this Master Lease, and Tenant shall
indemnify, protect, hold harmless and defend Landlord from and against any
liability with respect to any fee or brokerage commission arising out of any act
or omission of Tenant. Landlord warrants that it has not had any contact or
dealings with any Person or real estate broker which would give rise to the
payment of any fee or brokerage commission in connection with this Master Lease,
and Landlord shall indemnify, protect, hold harmless and defend Tenant from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Landlord.

ARTICLE XXXIX

39.1 Anti-Terrorism Representations. Tenant hereby represents and warrants that
neither Tenant, nor, to the knowledge of Tenant, any persons or entities holding
any legal or beneficial interest whatsoever in Tenant, are (i) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Tenant hereby represents and
warrants to Landlord that no funds tendered to Landlord by Tenant under the
terms of this Master Lease are or will be directly or indirectly derived from
activities that may contravene U.S. federal, state or international laws and
regulations, including anti-money laundering laws. If the foregoing
representations are untrue at any time during the Term and Landlord suffers
actual damages as a result thereof, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.

Tenant will not during the Term of this Master Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the use or occupancy of the Leased
Property. A breach of the representations contained in this Section 39.1 by
Tenant as a result of which Landlord suffers actual damages shall constitute a
material breach of this Master Lease and shall entitle Landlord to any and all
remedies available hereunder, or at law or in equity.

 

103



--------------------------------------------------------------------------------

ARTICLE XL

40.1 GLP REIT Protection. (a) The parties hereto intend that Rent and other
amounts paid by Tenant hereunder will qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto and this Master Lease shall be interpreted consistent with
this intent.

(b) Anything contained in this Master Lease to the contrary notwithstanding,
Tenant shall not without Landlord’s advance written consent (which consent shall
not be unreasonably withheld) (i) sublet, assign or enter into a management
arrangement for the Leased Property on any basis such that the rental or other
amounts to be paid by the subtenant, assignee or manager thereunder would be
based, in whole or in part, on either (x) the income or profits derived by the
business activities of the subtenant, assignee or manager or (y) any other
formula such that any portion of any amount received by Landlord would fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto; (ii) furnish or render
any services to the subtenant, assignee or manager or manage or operate the
Leased Property so subleased, assigned or managed; (iii) sublet, assign or enter
into a management arrangement for the Leased Property to any Person (other than
a “taxable REIT subsidiary” (within the meaning of Section 856(l) of the Code)
of GLP) in which Landlord or GLP owns an interest, directly or indirectly (by
applying constructive ownership rules set forth in Section 856(d)(5) of the
Code); or (iv) sublet, assign or enter into a management arrangement for the
Leased Property in any other manner which could cause any portion of the amounts
received by Landlord pursuant to this Master Lease or any sublease to fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto, or which could cause
any other income of Landlord to fail to qualify as income described in
Section 856(c)(2) of the Code. The requirements of this Section 40.1(b) shall
likewise apply to any further subleasing by any subtenant.

(c) Anything contained in this Master Lease to the contrary notwithstanding, the
parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Master Lease or any interest herein to another Person (including without
limitation, a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code)) in order to maintain Landlord’s status as a “real estate investment
trust” (within the meaning of Section 856(a) of the Code); provided, however,
Landlord shall be required to (i) comply with any applicable legal requirements
related to such transfer and (ii) give Tenant notice of any such assignment; and
provided, further, that any such assignment shall be subject to all of the
rights of Tenant hereunder.

(d) Anything contained in this Master Lease to the contrary notwithstanding,
upon request of Landlord, Tenant shall cooperate with Landlord in good faith and
at no cost or expense to Tenant, and provide such documentation and/or
information as may be in Tenant’s possession or under Tenant’s control and
otherwise readily available to Tenant as shall be reasonably requested by
Landlord in connection with verification of GLP’s “real estate investment trust”
(within the meaning of Section 856(a) of the Code) compliance requirements.
Anything contained in this Master Lease to the contrary notwithstanding, Tenant
shall take such reasonable action as may be requested by Landlord from time to
time in order to ensure compliance with the Internal Revenue Service requirement
that Rent allocable for purposes of Section 856 of the Code to personal
property, if any, at the beginning and end of a calendar year does not exceed
fifteen percent (15%) of the total Rent due hereunder as long as such compliance
does not (i) increase Tenant’s monetary obligations under this Master Lease or
(ii) materially and adversely increase Tenant’s nonmonetary obligations under
this Master Lease or (iii) materially diminish Tenant’s rights under this Master
Lease.

 

104



--------------------------------------------------------------------------------

ARTICLE XLI

41.1 Survival. Anything contained in this Master Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of Tenant
or Landlord arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination.

41.2 Severability. If any term or provision of this Master Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Master Lease and any other application of such term or provision shall not
be affected thereby.

41.3 Non-Recourse; Consequential Damages. Tenant specifically agrees to look
solely to the Leased Property for recovery of any judgment from Landlord (and
Landlord’s liability hereunder shall be limited solely to its interest in the
Leased Property, and no recourse under or in respect of this Master Lease shall
be had against any other assets of Landlord whatsoever). It is specifically
agreed that (a) no constituent partner or shareholder in Landlord or officer or
employee of Landlord shall ever be personally liable for any such judgment or
for the payment of any monetary obligation to Tenant and (b) no shareholder that
is an individual, officer or employee of Tenant shall ever be personally liable
for any such judgment or for payment of any monetary obligation to Landlord. The
provision contained in the foregoing sentence is not intended to, and shall not,
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord, or any action not involving the personal liability of
Landlord. Furthermore, except as otherwise expressly provided herein, in no
event shall either party ever be liable to the other party for any indirect or
consequential damages suffered by the claiming party from whatever cause.

41.4 Successors and Assigns. This Master Lease shall be binding upon Landlord
and its successors and assigns and, subject to the provisions of Article XXII,
upon Tenant and its successors and assigns.

41.5 Governing Law. THIS MASTER LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS
MASTER LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
OF ANY FACILITY (SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER
SIMILAR ACTION) SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY,
THE LAWS OF THE STATE IN WHICH THE LEASED PROPERTY IS LOCATED.

 

105



--------------------------------------------------------------------------------

41.6 Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT IT
HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL
BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATE. EACH OF
LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS MASTER LEASE (OR
ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LANDLORD AND TENANT
WITH RESPECT TO THIS MASTER LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT
TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH
ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER
OF ITS RIGHT TO TRIAL BY JURY.

41.7 Amendment and Restatement; Entire Agreement. This Master Lease hereby
amends and restates the Original Master Lease in its entirety, and Landlord and
Tenant hereby adopt this Master Lease in full substitution of the Original
Master Lease. This Master Lease and the Exhibits and Schedules hereto constitute
the entire and final agreement of the parties with respect to the subject matter
hereof, and may not be changed or modified except by an agreement in writing
signed by the parties and, with respect to the provisions set forth in
Section 40.1, no such change or modification shall be effective without the
explicit reference to such section by number and paragraph. Landlord and Tenant
hereby agree that all prior or contemporaneous oral understandings, agreements
or negotiations relative to the leasing of the Leased Property, including, but
not limited to, the Original Master Lease, are merged into and revoked by this
Master Lease.

41.8 Headings. All titles and headings to sections, subsections, paragraphs or
other divisions of this Master Lease are only for the convenience of the parties
and shall not be construed to have any effect or meaning with respect to the
other contents of such sections, subsections, paragraphs or other divisions,
such other content being controlling as to the agreement among the parties
hereto.

41.9 Counterparts. This Master Lease may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument. The words
“execution,” “execute,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Master

 

106



--------------------------------------------------------------------------------

Lease and the transactions contemplated hereby shall be deemed to include
electronic signatures, which shall be of the same legal effect, validity or
enforceability as a manually executed signature to the extent and as provided
for in any applicable law, including the Federal Electronic Signatures in Global
and National Commerce Act, the New York State Electronic Signatures and Records
Act or any other similar state laws based on the Uniform Electronic Transactions
Act.

41.10 Interpretation. Both Landlord and Tenant have been represented by counsel
and this Master Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Master Lease shall be
interpreted according to their fair meaning and shall not be strictly construed
against any party.

41.11 Time of Essence. TIME IS OF THE ESSENCE OF THIS MASTER LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

41.12 Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Master Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable gaming authorities in connection with the
administration of their regulatory jurisdiction over Tenant’s Parent, Tenant and
its Subsidiaries, including the provision of such documents and other
information as may be requested by such gaming authorities relating to Tenant or
any of its Subsidiaries or to this Master Lease and which are within Landlord’s
reasonable control to obtain and provide.

41.13 Gaming Regulations. (a) Notwithstanding anything to the contrary in this
Master Lease, this Master Lease and any agreement formed pursuant to the terms
hereof are subject to: (i) the Gaming Regulations; and (ii) the laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant, Landlord, and each of
Tenant’s or Landlord’s successors and assigns acknowledges that (i) it is
subject to being called forward by (a) the gaming authority or (b) any
governmental authority enforcing the Liquor Laws (the “Liquor Authority”), in
each of their discretion, for licensing or a finding of suitability or to file
or provide other information, and (ii) all rights, remedies and powers under
this Master Lease and any agreement formed pursuant to the terms hereof,
including with respect to the entry into and ownership and operation of the
Gaming Facilities, and the possession or control of gaming equipment, alcoholic
beverages or a gaming or liquor license, may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of the
Gaming Regulations and Liquor Laws and only to the extent that required
approvals (including prior approvals) are obtained from the requisite
governmental authorities.

(b) Notwithstanding anything to the contrary in this Master Lease or any
agreement formed pursuant to the terms hereof, each of Tenant, Landlord, and
each of Tenant’s or Landlord’s successors and assigns agrees to cooperate with
each gaming authority and each Liquor Authority in connection with the
administration of their regulatory jurisdiction over the parties hereto,
including, without limitation, the provision of such documents or other
information as may be requested by any such gaming authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Master Lease or any agreement formed pursuant to the terms
hereof.

 

107



--------------------------------------------------------------------------------

41.14 Certain Provisions of Nevada Law. Pursuant to the provisions of NRS
108.2403 Section 108.2405 of the Nevada Revised Statutes (as amended or
supplemented from time to time, “NRS”), to the extent the Leased Property is
located in Nevada, Landlord hereby waives the provisions of NRS 108.2403 and
108.2407, including, without limitation, any and all requirements under such
sections to (i) establish a construction disbursement account, (ii) fund such
construction disbursement account in an amount equal to the total cost of the
work of improvement, (iii) obtain the services of a construction control to
administer such construction disbursement account, (iv) provide notice of such
construction disbursement account and (v) record a surety bond for the prime
contract that meets the requirements of NRS 108.2415. Notwithstanding the
foregoing waiver, however, Tenant shall, except as otherwise provided in this
Master Lease, take all actions necessary under laws of the State of Nevada to
ensure that no liens encumbering Landlord’s interest in the Leased Property
located in Nevada arise as a result of Capital Improvements by Tenant. Tenant
shall notify Land-lord of the name and address of Tenant’s prime contractor who
will be performing such Capital Improvements as soon as it is known. Tenant
shall notify Landlord immediately upon the signing of any contract with the
prime contractor for such Capital Improvements or other construction, alteration
or repair of any portion of such Leased Property or any improvements to such
Leased Property. Tenant may not enter such Leased Property to begin any
alteration or other work in such Leased Property until Tenant has delivered
evidence satisfactory to Landlord that Tenant has complied with the terms of
this Section 41.14. Failure by Tenant to comply with the terms of this
Section 41.14 shall permit Landlord to declare an Event of Default. Further,
Landlord shall have the right to post and maintain any notices of
non-responsibility.

41.15 Certain Provisions of Louisiana Law. For Facilities located in the State
of Louisiana, Landlord hereby waives and releases all liens and privileges it
may have now or hereafter on or against any personal property (e.g., movable
property under Louisiana law) now or hereafter located on or about the Leased
Property, whether such property is owned by Tenant or any other Person,
including without limitation the lessor’s lien and privilege provided by
Louisiana Civil Code Articles 2707—2710. This waiver and release shall be
self-operative. However, Landlord shall, upon request of Tenant made from time
to time, execute instruments reasonably required to effect or confirm this
waiver and release.

41.16 Certain Provisions of New Jersey Law.

(a) This Master Lease and the parties hereto, in each case as it relates to the
Facilities located in the State of New Jersey (the “New Jersey Facility(ies)”)
only, are subject to compliance with the requirements of the New Jersey Casino
Control Act, N.J.S.A. 5:12-1 et seq., (the “New Jersey Act”), and the
regulations promulgated thereunder. In accordance with N.J.S.A. 5:12—82c, this
Master Lease or any further amendments thereto relating to the New Jersey
Facilities must be filed with the New Jersey Casino Control Commission (the
“Commission”) and the New Jersey Division of Gaming Enforcement (the “Division”)
and, to the extent that this Master Lease or any further amendment thereto
relates to the New Jersey Facilities, the same shall only be effective as to the
New Jersey Facilities if approved by the Commission.

(b) The parties acknowledge and agree that the Master Lease and any transfer or
assignments under the Master Lease, in each case to the extent the same relate
to the New Jersey Facilities, are subject to the applicable provisions of
N.J.S.A. 5:12-82 et seq. To the extent required

 

108



--------------------------------------------------------------------------------

by N.J.S.A. 5:12-82c(10), with respect to the New Jersey Facilities only, each
party to the Master Lease is jointly and severally liable for all acts,
omissions and violations of the New Jersey Act by any party, regardless of
actual knowledge of such act, omission o violation. Notwithstanding the
foregoing, (i) if Tenant violates the New Jersey Act then Tenant shall indemnify
Landlord for any liability incurred by Landlord as a result of any such
violation in a manner consistent with Section 21.1 of this Master Lease and
(ii) if Landlord violates the New Jersey Act then Landlord shall indemnify
Tenant for any liability incurred by Tenant as a result of any such violation.

(c) Pursuant to the provisions of N.J.S.A. 5:12-104b, this Master Lease, as it
relates to the New Jersey Facilities only, may be terminated by the Division or
Commission without liability on the part of Tenant or Landlord, if the Division
or Commission disapproves of its terms, including the terms of compensation, or
of the qualifications of Landlord or Tenant, their respective owners, officers,
directors or employees based on the standards contained in N.J.S.A. 5:12-86.

(d) In accordance with the requirements of N.J.S.A. 5:12-82c(5), if at any time
during the Term (so long as a New Jersey Facility remains a Facility under this
Master Lease), Landlord or any person associated with Landlord (other than
Tenant or any subtenant thereof), is found by the Commission or the Director of
the Division, as applicable, to be unsuitable to be associated with a casino
enterprise in New Jersey, and is not removed from such association in a manner
acceptable to the Commission or the Director of the Division, as applicable,
then upon written notice delivered by Tenant to Landlord (the “New Jersey
Purchase Notice”), following such final unstayed decision of the Commission or
Director of the Division, as applicable, which provides that a purchase of
Landlord’s interest in a New Jersey Facility is required, Tenant may elect
either (a) to require Landlord to sell all (but not less than all) of Landlord’s
interest in such New Jersey Facility (but no other Facility under the Master
Lease) to a third party pursuant to a Severance Lease provided, that the
Commission or Director of the Division, as applicable, does not object, or (b);
to purchase all (but not less than all) of Landlord’s interest in an applicable
New Jersey Facility (but no other Facility under the Lease) for an amount equal
to one hundred percent (100%) of the New Jersey Fair Market Value (as finally
determined in accordance with paragraph (e) of this Section 41.16 below), which
amount shall be payable in cash.

(e) The “New Jersey Fair Market Value” shall be an amount equal to the fair
market value of an applicable New Jersey Facility based on the amount that would
be paid by a willing purchaser to a willing seller if neither were under any
compulsion to buy or sell. If the parties are unable to mutually agree upon the
New Jersey Fair Market Value within thirty (30) days after delivery of the New
Jersey Purchase Notice, the New Jersey Fair Market Value will be determined by
Experts appointed in accordance with Section 34.1 in which case Landlord and
Tenant shall each submit to the Experts their respective determinations of the
New Jersey Fair Market Value. The Experts may only select either the New Jersey
Fair Market Value set forth by Landlord or by Tenant and may not select any
other amount or make any other determination (and the Experts shall be so
instructed). The Experts shall notify the parties in writing within thirty
(30) days of the submission of the matter to the Experts of their selection of
either Tenant’s or Landlord’s determination of the New Jersey Fair Market Value
as the conclusive determination of the New Jersey Fair Market Value.

 

109



--------------------------------------------------------------------------------

(f) In the event that Tenant has elected to purchase a New Jersey Facility, the
closing of the purchase and a sale of such New Jersey Facility shall occur not
later than ninety (90) days after the determination of the New Jersey Fair
Market Value, or such other time as may be directed by the New Jersey Gaming
Authorities. At such closing, Landlord shall deliver to Tenant all fee and
leasehold title to the applicable New Jersey Facility, free and clear of any
liens, claims or other encumbrances other than (A) any liens and encumbrances
created to or in place as of the Commencement Date and (B) any liens and
encumbrances caused by Tenant or as permitted by the Master Lease. Landlord
shall use all its commercially reasonable efforts to deliver title to the
applicable New Jersey Facility in the condition required in this
Section 41.16(f). All closing costs and expenses, including any applicable real
property transfer taxes or fees, of conveying a New Jersey Facility to Tenant
shall be allocated between Landlord and Tenant in the manner as the same are
customarily allocated between a seller and buyer of similar real property
located in the State of New Jersey. Upon such closing the Master Lease, as it
relates to the applicable New Jersey Facility only, shall automatically
terminate and be of no further force and effect, and Rent due under this Master
Lease from and after the date of such closing shall be reduced by an amount
determined in the same manner as set forth in Section 14.6 hereof (the “Rent
Reduction Amount”). Nothing in this Section 41.16 shall be deemed to supersede
any provisions of the Master Lease which expressly survives the termination of
the Master Lease, and nothing contained in this Section 41.16 shall be deemed to
release either party from any obligation or liability relating to any Facility
other than an applicable New Jersey Facility or any obligation or liability
relating to such applicable New Jersey Facility which shall have arisen under
the Master Lease prior to the effective date of the sale to Tenant of the
applicable New Jersey Facility.

(g) In the event that Tenant has elected to require Landlord to sell a New
Jersey Facility to a third-party, in connection with the closing of the purchase
and sale of such New Jersey Facility from Landlord to such third-party, Tenant
and such third-party shall enter into a Severance Lease and the Master Lease
shall be amended to reflect the removal of the applicable New Jersey Facility
from the Lease.

41.17 Conditions to this Master Lease. This Master Lease shall not be effective,
and the Original Master Lease will remain in full force and effect, unless and
until (i) all requisite notices in respect hereof have been filed with all
applicable gaming authorities, (ii) any advance notice period with respect to
gaming authorities applicable hereto shall have expired and (iii) all approvals
from all applicable gaming authorities required for the parties hereto to
consummate the amendment and restatement of the Original Master Lease shall have
been obtained, whereupon this Master Lease shall be effective to amend and
restate the Original Master Lease retroactive as of the Effective Date. Each of
Tenant and Landlord shall cooperate with each other and use their respective
commercially reasonable efforts to, as promptly as practicable, take, or cause
to be taken, all appropriate action, and do or cause to be done all things
necessary under applicable laws, including Gaming Regulations, or otherwise, to
satisfy the conditions set forth in Section 41.17. Each of Tenant and Landlord
hereby agrees to give prompt written notice to the other upon the satisfaction
of the conditions set forth in Section 41.17 with respect to such party.

[SIGNATURES ON FOLLOWING PAGE]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Master Lease has been executed by Landlord and Tenant
as of the date first written above.

LANDLORD:

 

GLP CAPITAL, L.P.,

a Pennsylvania limited partnership

By:  

/s/ Brandon J. Moore

Name:   Brandon J. Moore Title:   Senior Vice President, General Counsel and
Secretary

 

S-1



--------------------------------------------------------------------------------

TENANT:

TROPICANA ENTERTAINMENT, INC.,

a Delaware corporation

By:  

/s/ Bret Yunker

Name:   Bret Yunker Title:   Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A*

LIST OF FACILITIES

 

Names

  

Location

  

Use

  

    

Tropicana Atlantic City

  

Atlantic City, NJ

  

Land-based Gaming

  

Tropicana Evansville

  

Evansville, IN

  

Land-based Gaming

  

Belle of Baton Rouge

  

Baton Rouge, LA

  

Dockside Gaming

  

Tropicana Laughlin

  

Laughlin, NV

  

Land-based Gaming

  

Tropicana Greenville

  

Greenville, MS

  

Land-based Gaming

  

*For avoidance of doubt and notwithstanding anything to the contrary contained
in this Master Lease or any Exhibits or Schedules hereto, Landlord’s lease to
Tenant of the Leased Property under this Master Lease includes only so much of
the Leased Property as and to the extent the same has been assigned, transferred
or conveyed to Landlord (a) as of the Commencement Date, and (b) after the
Commencement Date pursuant and subject to any amendment of this Master Lease
executed by the parties in accordance with the terms hereof.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTIONS

Tropicana Atlantic City

3004 Pacific Avenue, Lot 1 Block 29

Tract I: Lot : 1 Block: 29:

BEGINNING at a point of intersection of the southerly side of Pacific (60 feet
wide) Avenue with the easterly side of Chelsea (60 feet wide) Avenue; thence

1. Along the southerly side of Pacific Avenue, North 62 degrees 32 minutes 00
seconds East, a distance of 125.00 feet to a point, a corner to Lot 2, Block 29;
thence

2. Along the lands of Lot, Block 29, South 27 degrees 28 minutes 00 seconds
East, a distance of 125.00 feet to a point on the westerly side of Morris (60
feet wide) Avenue; thence

3. Along the lands of Lot 2, Block 29, North 62 degrees 32 minutes 00 seconds
East, a distance of 125.00 feet to a point on the westerly side of Morris (60
feet wide) Avenue; thence

4. Along the westerly side of Morris Avenue, South 27 degrees 28 minutes 00
seconds East, a distance of 50.00 feet to a point, a corner of Lot 4, Block 29;
thence

5. Along the lands of Lot 4 and 6, Block 29, South 62 degrees 32 minutes 00
seconds West, a distance of 195.00 feet to a point, a corner to Lot 5, Block 29;
thence

6. Along the lands of Lot 5, Block 29, South 27 degrees 28 minutes 00 seconds
East, a distance of 1.50 feet to a point, a corner of Lot 5, Block 29; thence

7. Along the lands of Lot 6, Block 29, South 62 degrees 32 minutes 00 seconds
West, a distance of 55.00 feet to a point on the easterly side of Chelsea
Avenue; thence

8. Along the easterly side of Chelsea Avenue, North 27 degrees 28 minutes 00
seconds West, a distance of 176.50 feet to the point of BEGINNING.

106-115 South Morris Avenue, Lots 4 & 6, Block 29

Tract II Lots : 4 & 6 Block: 29:

BEGINNING at a point on the easterly side of Chelsea (60 feet wide) Avenue, a
corner to Lot 1, Block 29, said point being located South 27 degrees 28 minutes
00 seconds East, a distance of 176.50 feet from the point of intersection of the
southerly side of Pacific (60 feet wide) Avenue with the easterly side of
Chelsea Avenue; thence

 

B-1



--------------------------------------------------------------------------------

1. Along the lands of Lot 1, Block 29, North 62 degrees 32 minutes 00 seconds
East, a distance of 55.00 feet to a point, a corner to Lot 1, Block 29; thence

2. Along the lands of Lot 1, Block 29, North 27 degrees 28 minutes 00 seconds
West, a distance of 1.50 feet to a point, a corner to Lot 1, Block 29; thence

3. Along the lands of Lot 1, Block 29, North 62 degrees 32 minutes 00 seconds a
distance of 195.00 feet to a point on the westerly side of Morris (60 feet wide)
Avenue; thence

4. Along the westerly side of Morris Avenue, South 27 degrees 28 minutes 00
seconds East, a distance of 100.00 feet to a point, a corner to Lot 5, Block 29;
thence

5. Along the lands of Lot 5, Block 29, South 62 degrees 32 minutes 00 seconds
West, a distance of 125.00 feet to a point, a corner to Lot 5, Block 29; thence

6. Along the lands of Lot t, Block 29, South 27 degrees 28 minutes 00 seconds
East, a distance of 50.00 feet to a point, a corner to Lot 5, Block 29; thence

7. Along the lands of Lot 5, Block 29, South 62 degrees 32 minutes 00 seconds
West, a distance of 125.00 feet to a point on the easterly side of Chelsea
Avenue; thence

8. Along the easterly side of Chelsea Avenue, North 27 degrees 28 minutes 00
seconds West, a distance of 148.50 feet to the point of BEGINNING.

Air Rights Morris Avenue, Lot 4.01, Block 29

Tract III Lot(s): 4.01 Block: 29: (AIR RIGHTS OVER A PORTION OF MORRIS AVENUE)

Together with the Air Rights over a portion of Morris Avenue as set forth in
Atlantic City Ordinance No. 102 of 1987 ( designated as “Prior Air Rights” in
Atlantic City Ordinance No. 39 of 2017) , as more particularly described as
follows:

ALL that certain lot, tract, or parcel of land and premises situate, lying, and
being in the City of Atlantic City, County of Atlantic, and State of New Jersey,
bounded and described as follows:

BEGINNING at a point in the westerly line of Morris Avenue (60’ wide), said
point being distant 255.00’ south of the southerly line of Pacific Avenue (60’
wide), and extending from said beginning point; thence

1. North 62° 32’ 00” East, parallel with Pacific Avenue and crossing Morris
Avenue, a distance of 60.00’ to the easterly line of Morris Avenue; thence

2. South 27° 28’ 00’ East, in and along the easterly line of Morris Avenue, a
distance of 20.00’; thence

3. South 62° 32’ 00” West, parallel with Pacific Avenue and crossing Morris
Avenue , a distance of 60.00’ to the westerly line of Morris Avenue; thence

 

B-2



--------------------------------------------------------------------------------

4. North 27° 28’ 00” West, in and along the westerly line of Morris Avenue, a
distance of 20.00’ to the point and place of BEGINNING.

It is further understood that the bottom of said easement shall be located at
elevation 45.50, mean sea level datum and the top of said easement shall be at
elevation 60.50.

Tract VI (ADDITIONAL AIR RIGHTS OVER A PORTION OF MORRIS AVENUE)

Together with the Additional Air Rights over a portion of Morris Avenue as set
forth in City of Atlantic City Ordinance No. 39 of 2017 as more particularly
described as follows:

All that certain lot, tract, or parcel of land and premises situate, lying and
being in the City of Atlantic City, County of Atlantic, and State of New Jersey,
bounded and described as follows:

Beginning at a point in the Easterly Right of Way Line of Morris Avenue (60.00
feet right of way width); said point being South 27°34’28” East along the said
line, a distance of 255.00 feet from the Southeasterly Right of Way Line of
Pacific Avenue (60.00 feet right of way width), and continuing thence:

1. South 27°34’28” East along the said line of Morris Avenue, a distance of
20.00 feet to a point; thence

2. South 62°25’32’West, a distance of 60.00 feet to a point in the Westerly
Right of Way Line of Morris Avenue; thence

3. North 27°34’28” West along said line, a distance of 20.00 feet to the point;
thence

4. North 62°25’32” East, a distance of 60.00 feet to the point and place of
BEGINNING.

The Additional Air Rights are contained vertically with a starting elevation of
56.67 feet, extending 19.00 feet to an elevation of 75.67 feet. Elevations
reference the North American Vertical Datum of 1988 (NAVD 88).

2821 Boardwalk, Lot 2 Block 30

Parcel 1:

Casino Parcel:

ALL THAT CERTAIN tract, parcel and lot of land lying and being situate in the
City of Atlantic City, County of Atlantic, State of New Jersey, Being more
particularly described as follows:

BEGINNING at a point in the southerly side line of Pacific Avenue where the same
is intersected by the easterly side line of Brighton Avenue, and from said point
of beginning; running THENCE

1. Along the southerly side line of Pacific Avenue North 62 degrees 32 minutes
East, a distance of 179.00 feet to a point; THENCE

2. Still along said side line South 27 degrees 28 minutes East, 10.00 feet to a
point; THENCE

 

B-3



--------------------------------------------------------------------------------

3. Still along said side line North 62 degrees 32 minutes East, a distance of
170.00 feet to a point in the westerly side line of Iowa Avenue; THENCE

4. Along the westerly side line of Iowa Avenue South 27 degrees 28 minutes East,
497.85 feet to a point in the northerly side line of Boardwalk; THENCE

5. Westwardly, in and along said northerly line of the Boardwalk, along an arc
of a circle curving to the left having a radius of 4184.13, an arc length of
13.94 feet to a point of tangency; THENCE

6. Continuing along the northerly side line of Boardwalk, South 65 degrees 59
minutes 35 seconds West, a distance of 335.70 feet to a point in the easterly
side line of Brighton Avenue; THENCE

7. Along the easterly side line of Brighton Avenue North 27 degrees 28 minutes
West, 486.72 feet to a point in the southerly side line of Pacific Avenue, the
point and place of BEGINNING.

TOGETHER WITH:

ALL that portion of the northeasterly half of Brighton Avenue (60 feet wide).
now, vacated, situate, lying and being in the City of Atlantic City, County of
Atlantic and State of New Jersey, the entire vacated premises being bounded and
described as follows:

BEGINNING at a point in the easterly line of Brighton Avenue (60 feet wide)
being distant 200.00 feet South of the southerly line of Pacific Avenue (60 feet
wide); and extending THENCE

1. South 27 degrees 28 minutes 00 seconds East, in and along the easterly line
of Brighton Avenue, 286.72 feet to the inland or interior line of Public Park;
THENCE

2. South 65 degrees 59 minutes 35 seconds West, in and along the inland or
interior line of Public Park, 60.11 feet to the westerly line of Brighton
Avenue; THENCE

3. North 27 degrees 28 minutes 00 seconds West, in and along the westerly line
of Brighton Avenue, 283.10 feet; THENCE

4. North 62 degrees 32 minutes 00 seconds East, parallel with Pacific Avenue and
crossing Brighton Avenue, 60.00 feet to the point and place of BEGINNING.

TOGETHER WITH that portion of vacated Brighton Avenue South of Pacific Avenue
pursuant to Ordinance No. 58 recorded 3/3/2008 recorded in Instrument
#2008017845.

Air Rights Pacific Avenue, Lot 2.01 Block 30

Parcel 6A.14:

Former Block C-9 Lots 32 and 33 (together Lot 215):

Adamar of New Jersey, Inc., d/b/a Tropicana Casino Resort, a New Jersey
Corporation by deed from 20 South Iowa Avenue, LLC, a New Jersey Limited
Liability Company dated September 16, 1999, recorded September 27, 1999 in the
Office of the Clerk/Register of Atlantic County, in Deed Book 6554, Page 75.

TRACT I (Lot 32):

ALL THAT CERTAIN tract, parcel and lot of land lying and being situate in the
City of Atlantic City, County of Atlantic, State of New Jersey, being more
particularly described as follows:

 

B-4



--------------------------------------------------------------------------------

BEGINNING in the westerly line of Iowa Avenue, 220 feet southwardly of Atlantic
Avenue, and extending THENCE

1. Southwardly along Iowa Avenue, 60 feet; THENCE

2. Westwardly at right angles to Iowa Avenue and parallel with Atlantic Avenue,
60 feet; THENCE

3. Northwardly parallel with Iowa Avenue, 60 feet; THENCE

4. Eastwardly parallel with Atlantic Avenue, 60 feet to the westerly line of
Iowa Avenue to the point and place of BEGINNING.

TRACT II (Lot 33):

ALL THAT CERTAIN tract, parcel and lot of land lying and being situate in the
City of Atlantic City, County of Atlantic, State of New Jersey, being more
particularly described as follows:

BEGINNING in the westerly line of Iowa Avenue, 210 feet northwardly from Pacific
Avenue, and extending THENCE

1. Westwardly parallel with Pacific Avenue, 60 feet; THENCE

2. Northwardly parallel with Iowa Avenue, 60 feet; THENCE

3. Eastwardly parallel with Pacific Avenue, 60 feet to the westerly line of Iowa
Avenue, THENCE

4. Southwardly along same, 60 feet to the BEGINNING.

Air Rights Pacific Avenue, Lot 2 Block 177

Parcel 3A:

(Airspace / Walkway over Pacific Avenue and Brighton Avenue):

ALL THAT CERTAIN Air Space as provided in that certain Ordinance No. 35 of 2001,
dated June 6, 2001, and recorded April 5, 2005 in Book 11988 as Instrument
#2005035755, and as provided in that certain Ordinance No. 4 of 1985 dated
January 23, 1985. Subject to the terms and conditions contained therein, over
the following described property;

ALL THAT CERTAIN tract, parcel and lot of land lying and being situate in the
City of Atlantic City, County of Atlantic, State of New Jersey, being more
particularly described as follows:

BEGINNING at the intersection of the easterly line of Brighton Avenue (60 feet
wide), with the northerly line of Pacific Avenue (60 feet wide), and extending
from said beginning point; THENCE

1. North 62 degrees, 32 minutes, 00 seconds East, in and along the northerly
line of Pacific Avenue 35.30 feet to a point; THENCE

2. South 27 degrees, 28 minutes, 00 seconds East, parallel with Brighton Avenue
60.00 feet to the southerly line of Pacific Avenue; THENCE

3. South 62 degrees, 32 minutes, 00 seconds West, in and along same 35.50 feet
to the easterly line of Brighton Avenue; THENCE

4. South 27 degrees, 28 minutes, 00 seconds East, in and along same 200.00 feet
to a point in the southerly terminus of Brighton Avenue; THENCE

 

B-5



--------------------------------------------------------------------------------

5. South 62 degrees, 32 minutes, 00 seconds West, in and along same parallel
with Pacific Avenue 60.00 feet to the westerly line of Brighton Avenue; THENCE

6. North 27 degrees, 28 minutes, 00 seconds West, in and along same 200.00 feet
to the southerly line of Pacific Avenue; THENCE

7. South 62 degrees, 32 minutes, 00 seconds West, in and along same 28.40 feet
to a point; THENCE

8. North 27 degrees, 28 minutes, 00 seconds West, parallel with Brighton Avenue
60.00 feet to the northerly line of Pacific Avenue; THENCE

9. North 62 degrees, 32 minutes, 00 seconds East in and along same 28.40 feet to
the westerly line of Brighton Avenue; THENCE

10. North 27 degrees, 28 seconds, 00 seconds West, in and along same 250.00 feet
to a point; THENCE

11. North 62 degrees, 32 minutes, 00 seconds East, parallel with Pacific Avenue
60.00 feet to the easterly line of Brighton Avenue; THENCE

12. South 27 degrees 28 minutes, 00 seconds East in and along same 250.00 feet
to the point and place of BEGINNING.

Air Rights Brighton Avenue, Lot 15, Block 175

Parcel 3B:

(Airspace / Walkway over Brighton Avenue):

ALL THAT CERTAIN Air Space as provided in that certain Ordinance No. 35 of 2001,
dated June 6, 2001 recorded April 5, 2005 in Book 11988 as Instrument
#2005035755, Subject to the terms and conditions contained therein, over the
following described property:

ALL THAT CERTAIN tract, parcel and lot of land lying and being situate in the
City of Atlantic City, County of Atlantic, State of New Jersey, being more
particularly described as follows:

BEGINNING at a point in the easterly line of Brighton Avenue (60 feet wide),
South 27 degrees, 28 minutes, 00 seconds East 231.00 feet from the southerly
line of Atlantic Avenue (100 feet wide), and extending from said beginning
point; THENCE

1. South 27 degrees, 28 minutes, 00 seconds East, in and along the easterly line
of Brighton Avenue 17.00 feet to a point; THENCE

2. South 62 degrees, 32 minutes, 00 seconds West, parallel with Atlantic Avenue
60.00 feet to the westerly line of Brighton Avenue; THENCE

3. North 27 degrees, 28 minutes, 00 seconds West, in and along same 17.00 feet
to a point; THENCE

4. North 62 degrees, 32 minutes, 00 seconds East, parallel with Atlantic Avenue
60.00 feet to the point and place of BEGINNING.

A portion of 2901 Pacific Avenue, Lot 1 (portion of) Block 177

Former Lot 8, Block C-8

ALL THAT CERTAIN lot, tract or parcel of land and premises situate, lying and
being in the City of Atlantic City, County of Atlantic, State of New Jersey,
bounded and described as follows:

 

B-6



--------------------------------------------------------------------------------

BEGINNING at a point in the easterly line of Morris Avenue 275 feet northwardly
of Pacific Avenue; and extending THENCE

1. Eastwardly, parallel with Pacific Avenue, 125; THENCE

2. Northwardly, parallel with Morris Avenue, 50 feet; THENCE

3. Westwardly, parallel with Pacific Avenue, 125 feet to the easterly line of
Morris Avenue; THENCE

4. Southwardly, along same, 50 feet to the place of BEGINNING.

Former Lot 9, Block C-8

ALLTHAT CERTAIN lot, tract or parcel of land and premises situate, lying and
being in the City of Atlantic City, County of Atlantic, State of New Jersey,
bounded and described as follows:

BEGINNING at a point in the easterly line of Morris Avenue 225 feet northwardly
from Pacific Avenue; and extending THENCE

1. Eastwardly, parallel with Pacific Avenue, 125 feet; THENCE

2. Northwardly, parallel with Morris Avenue, 50 feet; THENCE

3. Westwardly, parallel with Pacific Avenue, 125 feet to the easterly line of
Morris Avenue; THENCE

4. Southwardly, along the same, 50 feet to the point and place of BEGINNING.

Former Lot 11, Block C-8

ALL THAT CERTAIN lot, tract or parcel of land and premises situate, lying and
being in the City of Atlantic City, County of Atlantic, State of New Jersey,
bounded and described as follows:

BEGINNING in the easterly line of Morris Avenue 125 feet northwardly from the
corner formed by the intersection of the northerly line of Pacific Avenue and
the easterly line of Morris Avenue; and extending THENCE

1. Eastwardly, parallel with Pacific Avenue, 125 feet; THENCE

2. Northwardly, parallel with Morris Avenue, 50 feet; THENCE

3. Westwardly, parallel with Pacific Avenue, 125 feet to the easterly line of
Morris Avenue; THENCE

4. Southwardly, along the same 50 feet to the place of BEGINNING.

Former Lot 13, Block C-8

ALL THAT CERTAIN lot, tract or parcel of land and premises situate, lying and
being in the City of Atlantic City, County of Atlantic, State of New Jersey,
bounded and described as follows:

BEGINNING at a point in the westerly line of Brighton Avenue, 275 feet
northwardly of Pacific Avenue; and extending THENCE

1. Westwardly, parallel with Pacific Avenue, 125 feet; THENCE

2. Northwardly, parallel with Brighton Avenue, 50 feet; THENCE

 

B-7



--------------------------------------------------------------------------------

3. Eastwardly, parallel with Pacific Avenue, 125 feet to the westerly line of
Brighton Avenue; THENCE

4. Southwardly, along the same, 50 feet to the place of BEGINNING.

Former Lot 10, Block C-8

ALL THAT CERTAIN lot, tract or parcel of land and premises situate, lying and
being in the City of Atlantic City, County of Atlantic, State of New Jersey,
bounded and described as follows:

BEGINNING in the easterly line of Morris Avenue 175 feet northwardly of Pacific
Avenue; and extending THENCE

1. Eastwardly, parallel with Pacific Avenue 125; THENCE

2. Northwardly, parallel with Morris Avenue 50 feet; THENCE

3. Westwardly, parallel with Pacific Avenue 125 feet to the easterly line of
Morris Avenue; THENCE

4. Southwardly, along the easterly line of Morris Avenue 50 feet to the place of
BEGINNING.

Former Lot 23, Block C-8

ALL THAT CERTAIN lot, tract or parcel of land and premises situate, lying and
being in the City of Atlantic City, County of Atlantic, State of New Jersey,
bounded and described as follows:

TRACT I:

BEGINNING in the westerly line of Brighton Avenue corner to 12 feet wide alley
125 feet South of the South line of Atlantic Avenue and runs THENCE

1. Westwardly in the southerly line of said 12 feet wide alley, parallel with
Atlantic Avenue, 125 feet; THENCE

2. Southwardly parallel with Brighton Avenue and 100 feet; THENCE

3. Eastwardly, and parallel with Atlantic Avenue, 125 feet to the westerly line
of Brighton Avenue; THENCE

4. Northwardly, along the westerly line of Brighton Avenue, 100 feet to the
place of BEGINNING.

TRACT II:

BEGINNING at a point in the easterly line of Morris Avenue 125 feet southwardly
from Atlantic Avenue; and extending THENCE

1. Eastwardly along the southerly line of a 12 feet wide alley and parallel with
Atlantic Avenue 125 feet; THENCE

2. Southwardly parallel with Morris Avenue 50 feet; THENCE

3. Westwardly parallel with Atlantic Avenue 125 feet to the easterly line of
Morris Avenue; THENCE

4. Northwardly along same 50 feet to the place of BEGINNING.

 

B-8



--------------------------------------------------------------------------------

Former Lot 7, Block C-8

ALL THAT CERTAIN lot, tract or parcel of land and premises situate, lying and
being in the City of Atlantic City, County of Atlantic, State of New Jersey,
bounded and described as follows:

BEGINNING in the easterly line of Morris Avenue 175 feet southwardly from
Atlantic Avenue; and extending THENCE

1. Eastwardly, parallel with Atlantic Avenue 125 feet; THENCE

2. Southwardly, parallel with Morris Avenue 50 feet; THENCE

3. Westwardly, parallel with Atlantic Avenue, 125 feet to the easterly line of
Morris Avenue; THENCE

4. Northwardly, along same, 50 feet to the BEGINNING.

Former Lot 17, Block C-8

ALL THAT CERTAIN lot, tract or parcel of land and premises situate, lying and
being in the City of Atlantic City, County of Atlantic, State of New Jersey,
bounded and described as follows:

BEGINNING at the northeasterly corner of Morris and Pacific Avenue; and
extending THENCE

1. Eastwardly, along the northerly line of Pacific Avenue, 65 feet; THENCE

2. Northwardly, parallel with Morris Avenue, 125 feet; THENCE

3. Westwardly, parallel with Pacific Avenue, 65 feet to the easterly line of
Morris Avenue; THENCE

4. Southwardly, along the easterly line of Morris Avenue, 125 feet to the place
of BEGINNING.

Former Lot 16, Block C8

ALL THAT CERTAIN lot, tract or parcel of land and premises situate, lying and
being in the City of Atlantic City, County of Atlantic, State of New Jersey,
bounded and described as follows:

BEGINNING in the westerly line of Brighton Avenue, 325 feet southwardly of the
southerly line of Atlantic Avenue; and extending THENCE

1. Westwardly, parallel with Atlantic Avenue, 125 feet; THENCE

2. Southwardly, parallel with Brighton Avenue, 50 feet; THENCE

3. Eastwardly, and parallel with Atlantic Avenue, 125 feet to the westerly line
of Brighton Avenue; THENCE

4. Northwardly, along same, 50 feet to BEGINNING.

Former Lot 15, Block C-8

ALL THAT CERTAIN lot, tract or parcel of land and premises situate, lying and
being in the City of Atlantic city, County of Atlantic, State of New Jersey,
bounded and described as follows:

 

B-9



--------------------------------------------------------------------------------

BEGINNING at a point in the westerly line of Brighton Avenue, 125 feet
northwardly from Pacific Avenue; and extending THENCE

1. Westwardly, parallel with Pacific Avenue, 125 feet; THENCE

2. Northwardly, parallel with Brighton Avenue, 50 feet; THENCE

3. Eastwardly, parallel with Pacific Avenue, 125 feet to the westerly line of
Brighton Avenue; THENCE

4. Southwardly, along the same, 50 feet to the point and place of BEGINNING.

Together with the nonexclusive beneficial easement rights as set forth in
Easement Agreement between B and B Limited Partnership and Barbun Corporation,
dated September 18, 1985 and recorded September 20, 1985 and recorded
September 20, 1985 in Deed Book 4126, page 150 in and to the following described
land:

ALL THAT CERTAIN tract, parcel and lot of land lying and being situate in the
City of Atlantic City, County of Atlantic, State of New Jersey, being more
particularly described as follows:

BEGINNING at a point in the easterly line of Morris Avenue (60.00 feet wide)
said point being distant 150.85 feet North of the northerly line of Pacific
Avenue (60.00 feet wide); and extending THENCE

1. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure and parallel with Pacific Avenue, a distance of 118.50
feet; THENCE

2. North 27 degrees 28 minutes 00 seconds West, in and along the existing
parking garage structure, and parallel with Morris Avenue, a distance of 131.70
feet; THENCE

3. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, and parallel with Pacific Avenue, a distance of 28.00
feet; THENCE

4. North 27 degrees 28 minutes 00 seconds West, in and along the existing
parking garage structure, and parallel with Morris Avenue, a distance of 19.75
feet; THENCE

5. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, and parallel with Pacific Avenue, a distance of 103.50
feet to the westerly line of Brighton Avenue; THENCE

6. North 27 degrees 28 minutes 00 seconds West, in and along the westerly line
of Brighton Avenue, a distance of 122.70 feet to the southerly line of a 12.00
foot wide alley; THENCE

7. South 62 degrees 32 minutes 00 seconds West, in and along the southerly line
of said 12.00 foot wide alley, a distance of 250.00 feet to the easterly line of
Morris Avenue; THENCE

8. South 27 degrees 28 minutes 00 seconds East, in and along the easterly line
of Morris Avenue, a distance of 274.15 feet to the point and place of BEGINNING.

EASEMENT interest as more particularly set forth in agreement of easements,
covenants and restrictions for Transportation Center and hotel by and between B
and B Limited Partnership and Adamar of New Jersey, Inc., dated September 18,
1985 and recorded September 20, 1985 in Deed Book 4126, Page 67, in and to the
following described land:

ALL THAT CERTAIN lot, tract or parcel of real property and premises situate,
lying between 119 feet 6 inches above mean sea level datum and 400 feet, above
mean sea Level Datum, and being in the City of Atlantic City, County of
Atlantic, State of New Jersey, being more particularly described as follows:

 

B-10



--------------------------------------------------------------------------------

BEGINNING at the northwesterly corner of Pacific Avenue (60 feet wide) and
Brighton Avenue (60.00 feet wide); and extending THENCE

1. South 62 degrees 32 minutes 00 seconds west, in and along the northerly line
of Pacific Avenue, a distance of 250.00 feet to the easterly line of Morris
Avenue; THENCE

2. North 27 degrees 28 minutes 00 seconds West, in and along the easterly line
of Morris Avenue, a distance of 150.85 feet to the existing parking garage
structure; THENCE

3. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 118.50 feet; THENCE

4. North 27 degrees 28 minutes 00 seconds West, in and along the existing
Parking Garage Structure, a distance of 131.70 feet; THENCE

5. North 62 degrees 32 minutes 00 seconds East, and along the existing parking
structure, a distance of 28.00 feet; THENCE

6. North 27 degrees 28 minutes 00 seconds West, in and along the existing
parking garage structure, a distance of 19.75 feet; THENCE

7. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 103.50 feet to the westerly line of
Brighton Avenue; THENCE

8. South 27 degrees 28 minutes 00 seconds East, in and along the westerly line
of Brighton Avenue, a distance of 302.30 feet to the point and place of
BEGINNING.

A portion of 2801 Pacific Avenue, Lot 3 (portion of) Block 175

Former Block C-9 Lot 7

ALL THAT CERTAIN tract, parcel and lot of land lying and being situate in the
City of Atlantic City, County of Atlantic, State of New Jersey, being more
particularly described as follows:

BEGINNING at a point in the easterly line of Brighton Avenue, 175 feet
northwardly of Pacific Avenue; and extending THENCE

1. Eastwardly parallel with Pacific Avenue, 125 feet; THENCE

2. Northwardly parallel with Brighton Avenue, 50 feet; THENCE

3. Westwardly parallel with Pacific Avenue, 125 feet to the easterly line of
Brighton Avenue; THENCE

4. Southwardly along the easterly line of Brighton Avenue, 50 feet to the place
of BEGINNING.

BEING further described as follows:

ALL THAT CERTAIN tract, parcel and lot of land lying and being situate in the
City of Atlantic City, County of Atlantic, State of New Jersey, being more
particularly described as follows:

BEGINNING at a point in the East line of Brighton Avenue (60 feet wide), said
point being 175.00 feet North of the North line of Pacific Avenue (60 feet wide)
and extending; THENCE

 

B-11



--------------------------------------------------------------------------------

1. North 27 degrees 28 minutes 00 seconds West, in and along the East line of
Brighton Avenue, a distance of 50.00 feet to a point; THENCE

2. North 62 degrees 32 minutes 00 seconds East, parallel with Pacific Avenue, a
distance of 125.00 feet to a point; THENCE

3. South 27 degrees 28 minutes 00 seconds East, parallel with Brighton Avenue, a
distance of 50.00 feet to a point; THENCE

4. South 62 degrees 32 minutes 00 seconds West, parallel with Pacific Avenue, a
distance of 125.00 feet to the point and place of BEGINNING.

Parcel 6C.1

Former Lot 13, Block C—9:

BEGINNING at a point in the westerly line of Stenton Place distant 100 feet
southwardly of the southerly line of Atlantic Avenue; THENCE

1. Westwardly parallel with Atlantic Avenue, 54 feet; THENCE

2. Southwardly parallel with Stenton Place, 60 feet; THENCE

3. Eastwardly parallel with Atlantic Avenue, 54 to the westerly line of Stenton
Place; THENCE

4. Northwardly along said line of Stenton Place 60 feet to the place of
BEGINNING.

Parcel 6C.2

Former Lot 14, Block C—9:

BEGINNING at a point in the westerly line of Stenton Place, distant one hundred
and sixty feet southwardly from the southerly line of Atlantic Avenue, and runs
THENCE

1. Southwardly, along and in the said westerly line of Stenton Place, sixty
feet; THENCE

2. Westwardly, parallel with Atlantic Avenue, fifty-four feet; THENCE

3. Northwardly, parallel with Stenton Place, sixty feet; THENCE

4. Eastwardly, parallel with Atlantic Avenue fifty-four feet to the place of
BEGINNING.

Parcel 6C.3

Former Lot 17, Block C—9:

BEGINNING at a point in the westerly line of Stenton Place (50 feet wide),
distant 150 feet North of the northerly line of Pacific Avenue (60 feet wide),
when measured in and along the aforesaid westerly line of Stenton Place, and
extending from said beginning point; THENCE

1. South 62 degrees 32 minutes 00 seconds West, parallel with Pacific Avenue, a
distance of 54 feet to a point; THENCE

2. North 27 degrees 28 minutes 00 seconds West, parallel with Stenton Place, a
distance of 60 feet to a point; THENCE

 

B-12



--------------------------------------------------------------------------------

3. North 62 degrees 32 minutes 00 seconds East, parallel with Pacific Avenue, a
distance of 54 feet to a point in the aforesaid westerly line of Stenton Place;
THENCE

4. South 27 degrees 28 minutes 00 seconds East, in and along the westerly line
of Stenton Place, a distance of 60 feet to the point and place of BEGINNING.

Parcel 6C.4

Former Lot 18, Block C—9:

BEGINNING at a point in the westerly line of Stenton Place 400 feet southwardly
of the southerly line of Atlantic Avenue; THENCE

1. Southwardly along said westerly line of Stenton Place 60 feet; THENCE

2. Westwardly parallel with Atlantic Avenue, 54 feet; THENCE

3. Northwardly parallel with Stenton Place, 60 feet; THENCE

4. Eastwardly parallel with Atlantic Avenue, 54 feet to point and place of
BEGINNING.

Parcel 6C.5

Former Lot 26, Block C—9:

BEGINNING at a point in the easterly line of Stenton Place, distance 280 feet
South from the southerly line of Atlantic Avenue;

1. Eastwardly parallel with Atlantic Avenue, 60 feet; THENCE

2. Southwardly parallel with Stenton Place, 60 feet; THENCE

3. Westwardly parallel with Atlantic Avenue, 60 feet to the easterly line of
Stenton Place; THENCE

4. Northwardly along said easterly line of Stenton Place, 60 feet to the place
of BEGINNING.

FORMER bed of the vacated portion of Stenton Place being the southerly 450 feet
of Stenton Place vacated by Ordinance No. 14 recorded 08/26/1998 in Vacation
Book 19 Page 179:

BEGINNING at the intersection of the northerly line of Pacific Avenue (60 feet
wide), with the easterly line of Stenton Place (50 feet wide), and extending
from said beginning point; THENCE

1. South 62 degrees, 32 minutes 00 seconds West in and along the northerly line
of Pacific Avenue, 50.00 feet to the westerly line of Stenton Place; THENCE

2. North 27 degrees 28 minutes 00 seconds West in and along the westerly line of
Stenton Place, 450.00 feet to a point being the Southeast corner of Lot 41 in
Block C-9, said point being 100.00 feet South of the South line of Atlantic
Avenue (100 feet wide); THENCE

3. North 62 degrees 32 minutes 00 seconds East, crossing Stenton Place, 50.00
feet to the easterly line of Stenton Place, said point being the southwesterly
corner of Lot 21 in Block C-9; THENCE

4. South 27 degrees 28 minutes 00 seconds East in and along the easterly line of
Stenton Place, 450.00 feet to the point and place of BEGINNING.

 

B-13



--------------------------------------------------------------------------------

2901 Boardwalk, Lot 1 Block 30

Parcel 2:

Expansion Site Parcel:

ALL THAT CERTAIN tract, parcel and lot of land lying and being situate in the
City of Atlantic City, County of Atlantic, State of New Jersey, being more
particularly described as follows:

BEGINNING at the southwesterly corner of Pacific Avenue (60.00 feet wide) and
Brighton Avenue (60.00 feet wide); and extending THENCE

1. South 27 degrees 28 minutes 00 seconds East, in and along the westerly line
of Brighton Avenue, a distance of 483.10 feet to a point in the inland line of
Public Park; THENCE

2. South 65 degrees 59 minutes 35 seconds West, in and along said inland line, a
distance of 250.46 feet to a point in the easterly line of Morris Avenue (60.00
feet wide); THENCE

3. North 27 degrees 28 minutes 00 seconds West, in and along said easterly line,
a distance of 467.98 feet to a point in the southerly line of Pacific Avenue;
THENCE

4. North 62 degrees 32 minutes 00 seconds East, in and along said southerly
line, a distance of 250.00 feet to the point and place of BEGINNING.

TOGETHER WITH:

ALL that portion of the southwesterly half of Brighton Avenue (60.00 feet wide)
now vacated, situate, lying and being the City of Atlantic City, County of
Atlantic and State of New Jersey, the entire vacated portion being bounded and
described as follows:

BEGINNING at a point in the easterly line of Brighton Avenue (60.00 feet wide)
being distant 200.00 feet South of the southerly line of Pacific Avenue (60.00
feet wide); and extending THENCE

1. South 27 degrees 28 minutes 00 seconds East, in and along the easterly line
of Brighton Avenue, 286.72 feet to the inland or interior line of Public Park;
THENCE

2. South 65 degrees 59 minutes 35 seconds West, in and along the inland or
interior line of Public Park, 60.11 feet to the westerly line of Brighton
Avenue; THENCE

3. North 27 degrees 28 minutes 00 seconds West, in and along the westerly line
of Brighton Avenue, 283.10 feet; THENCE

4. North 62 degrees 32 minutes 00 seconds East, parallel with Pacific Avenue and
crossing Brighton Avenue, 60.00 feet to the point and place of BEGINNING.

4800 Wellington Avenue, Lot 1 Block 303

Parcel 7 (Ventnor City Property)

REAL property in the City of Ventnor, County of Atlantic, State of New Jersey,
described as follows:

ALL THAT CERTAIN lot, parcel or tract of land, situate and lying in the City of
Ventnor, County of Atlantic and State of New Jersey being more particularly
described as follows:

BEGINNING at a point in the southerly line of West End Avenue where the same is
intersected by the Municipal boundary line between Ventnor City and Atlantic
City; and extending THENCE

 

B-14



--------------------------------------------------------------------------------

1. Southwardly in and along said Municipal boundary at right angles to West End
Avenue and parallel with Jackson Avenue 570 feet to a point in the northerly
line of a proposed extension of Fulton Avenue; THENCE

2. Westwardly in and along the northerly line of said proposed extension of
Fulton Avenue and parallel with West end Avenue 74.40 feet to an angle point;
THENCE

3. Continuing westwardly in the northerly line of said proposed extension of
Fulton Avenue 226.57 feet; THENCE

4. Northwardly at right angles to West End Avenue and parallel with Jackson
Avenue 549.05 feet to the southerly line of West End Avenue; THENCE

5. Eastwardly in and along the southerly line of West End Avenue 300 feet to
BEGINNING.

A portion of 2901 Pacific Avenue, Lot 1 (portion of) Block 177

Portion of Parcel 5:

(Portion of the Transportation Center)

Tract 1

BEGINNING at a point is the northerly line of Pacific Avenue 65 feet eastwardly
of Morris Avenue; and extending THENCE

1. Northwardly parallel with Morris Avenue 125 feet; THENCE

2. Eastwardly parallel with Pacific Avenue 60 feet; THENCE

3. Southwardly parallel with Morris Avenue 125 feet to the northerly line of
Pacific Avenue; THENCE

4. Westwardly along same 60 feet to the place of BEGINNING.

Tract 2

BEGINNING at a point in the northerly line of Pacific Avenue 65 feet westwardly
of Brighton Avenue; and extending THENCE

1. Northwardly parallel with Brighton Avenue 125 feet, THENCE

2. Westwardly parallel with pacific avenue 60 feet; THENCE

3. Southwardly parallel with Brighton Avenue 125 feet to Pacific Avenue; THENCE

4. Eastwardly by same, 60 feet to BEGINNING.

Tract 3

BEGINNING at the northwesterly corner of Brighton and Pacific Avenues; and
extending THENCE

1. Westwardly along the northerly line of Pacific Avenue 65 feet, THENCE

2. Northwardly parallel with Brighton Avenue 125 feet; THENCE

3. Eastwardly parallel with Pacific Avenue 65 feet to westerly line of Brighton
Avenue; THENCE

 

B-15



--------------------------------------------------------------------------------

4. Southwardly in and along same 125 feet to BEGINNING.

ABOVE three tracts comprise former Lots 18, 21 and 22 in Block C-8

Tract 4

ALL THAT CERTAIN lot, tract or parcel of land and premises situate lying end
being in the City of Atlantic City, County of Atlantic and State of New Jersey,
bounded and described as follows: BEGINNING at a point in the westerly line of
Brighton Avenue at the distance of 225 feet northwardly from the northerly line
of Pacific Avenue and extending THENCE

1. Westwardly parallel with Pacific Avenue 125 feet; THENCE

2. Northwardly parallel with Brighton Avenue 50 feet; THENCE

3. Eastwardly parallel with Pacific Avenue 125 feet to the westerly line of
Brighton Avenue; THENCE

4. Southwardly along the westerly line of Brighton Avenue 50 feet to the place
of BEGINNING.

BEING former Lot 14 in Block C-8

Together with the nonexclusive beneficial easement rights as set forth in
agreement of easements, covenants and restrictions for Transportation Center and
Hotel, by and between B and B Limited Partnership and Adamar of New Jersey, Inc.
dated September 18, 1985 and recorded September 20, 1985 in Deed Book 4126 Page
67, in and to the following described land:

ALL THAT CERTAIN lot, tract or parcel of real property and premises situate,
lying between 119 feet 6 inches above mean sea level datum and 400 feet above
mean sea level datum, and being in the City of Atlantic city, County of
Atlantic, State of New Jersey, being more particularly described as follows:

BEGINNING at the northwesterly corner of Pacific Avenue (60.00 feet wide) and
Brighton Avenue (60.00 feet wide) and extending; THENCE

1. South 62 degrees 32 minutes 00 seconds West, in and along the northerly line
of Pacific Avenue, a distance of 250.00 feet to the easterly line of Morris
Avenue; THENCE

2. North 27 degrees 28 minutes 00 seconds West, in and along the easterly line
of Morris Avenue, a distance of 150.85 feet to the existing parking garage
structure; THENCE

3. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 118.50 feet; THENCE

4. North 27 degrees 28 minutes 00 seconds West, in and along the existing
parking garage structure, a distance of 131.70 feet; THENCE

5. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 28.00 feet; THENCE

6. North 27 degrees 28 minutes 00 seconds West, in and along the existing
parking garage structure, a distance of 19.75 feet; THENCE

7. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 103.50 feet to the westerly line of
Brighton Avenue; THENCE

 

B-16



--------------------------------------------------------------------------------

8. South 27 degrees 28 minutes 00 seconds East, in and along the westerly line
of Brighton Avenue, a distance of 302.30 feet to the point and place of
BEGINNING.

EXCEPTING from the foregoing property the fee and leasehold estate as evidenced
by short form of Hotel Air Space parcel lease sublease and sub-sublease
agreement between Adamar of New Jersey, Inc. and Atlantic-Deauville, Inc., dated
September 18, 1985 and recorded September 20, 1985 in Deed Book 4126 Page 59 in
the Atlantic County Clerk’s Office, bounded and described as follows:

ALL THAT CERTAIN lot, tract or parcel of real property and premises situate,
lying between 119 feet 6 inches above mean sea level datum and 400 feet above
mean sea level datum, and being in the City of Atlantic City, County of
Atlantic, State of New Jersey, being more particularly described as follows:

BEGINNING at the northwesterly corner of Pacific Avenue (60.00 feet wide) and
Brighton Avenue (60.00 feet wide); and extending THENCE

1. South 62 degrees 32 minutes 00 seconds West, in and along the northerly line
of Pacific Avenue, a distance of 250.00 feet to the easterly line of Morris
Avenue; THENCE

2. North 27 degrees 28 minutes 00 seconds West, in and along the easterly line
of Morris Avenue, a distance of 150.85 feet to the existing parking garage
structure; THENCE

3. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 118.50 feet; THENCE

4. North 27 degrees 28 minutes 00 seconds West, in and along the existing
parking garage structure, a distance of 131.70 feet; THENCE

5. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 28.00 feet; THENCE

6. North 27 degrees 28 minutes 00 seconds West, in and along the existing
parking garage structure, a distance of 19.75 feet; THENCE

7. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 103.50 feet to the westerly line of
Brighton Avenue; THENCE

8. South 27 degrees 28 minutes 00 seconds East, in and along the westerly line
of Brighton Avenue, a distance of 302.30 feet to the point and place of
BEGINNING.

ALSO excepting from the foregoing an appurtenant undivided 5/7ths interest in
the, fee and leasehold in all that certain lot, tract of parcel of land and
premises situate, lying and being in the City of Atlantic City, County of
Atlantic, and State of New Jersey; bounded and described as follows:

BEGINNING at the northwesterly corner of Pacific Avenue (60.00 feet wide) and
Brighton Avenue (60.00 feet wide); and extending THENCE

1. South 62 degrees 32 minutes 00 seconds West, in and along the northerly line
of Pacific Avenue, a distance of 250.00 feet to the easterly line of Morris
Avenue; THENCE

2. North 27 degrees 28 minutes 00 seconds West, in and along the easterly line
of Morris Avenue, a distance of 150.85 feet to the existing parking garage
structure; THENCE

 

B-17



--------------------------------------------------------------------------------

3. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 118.50 feet; THENCE

4. North 27 degrees 28 minutes 00 seconds West, in and along the existing
parking garage structure, a distance of 131.70 feet; THENCE

5. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 28.00 feet; THENCE

6. North 27 degrees 28 minutes 00 seconds West, in and along the existing
parking garage structure, a distance of 19.75 feet; THENCE

7. North 62 degrees 32 minutes 00 seconds East, in and along the existing
parking garage structure, a distance of 103.50 feet to the westerly line of
Brighton Avenue; THENCE

8. South 27 degrees 28 minutes 00 seconds East, in and along the westerly line
of Brighton Avenue, a distance of 302.30 feet to the point and place of
BEGINNING.

A portion of 2801 Pacific Avenue, Lot 3 (portion of) Block 175

Parcel 6B.1

Former Lots 27 & 34, Block C—9:

Tract 1 (Lot 27):

BEGINNING at a point in the easterly line of Stenton Place, distant 340 feet
Southwardly from the southerly line of Atlantic Avenue and extending THENCE,

1. Eastwardly, parallel with Atlantic Avenue, 60 feet; THENCE

2. Southwardly, parallel with Stenton Place, 60 feet; THENCE

3. Westwardly, parallel with Atlantic Avenue, 60 feet to the said easterly line
of Stenton Place; THENCE

4. Northwardly, along said easterly line of Stenton Place, 60 feet to the point
and place of BEGINNING.

Tract 2 (Lot 34):

BEGINNING in the westerly line of Iowa Avenue, 150 feet northwardly of Pacific
Avenue; and extending THENCE

1. Westwardly parallel with Pacific Avenue 60 feet; THENCE

2. Northwardly parallel with Iowa Avenue 60 feet; THENCE

3. Eastwardly parallel with Pacific Avenue, 60 feet to the westerly line of Iowa
Avenue; THENCE

4. Southwardly along the same, 60 feet to the place of BEGINNING.

Parcel 6B.2

Former Lots 28, 29, 35 & 36 (now combined as lot 42) in Block C—9:

Tract 1:

 

B-18



--------------------------------------------------------------------------------

BEGINNING at a point in the easterly line of Stenton Place, 90 feet northwardly
from the northerly line of Pacific Avenue; and extending THENCE

1. Eastwardly, parallel with Pacific Avenue, 60 feet; THENCE

2. Northwardly, parallel with Stenton Place, 60 feet; THENCE

3. Westwardly, parallel with Pacific Avenue, 60 feet to the easterly line of
Stenton Place, THENCE

4. Southwardly along the same, 60 feet to the point and place of BEGINNING.

Tract 2:

BEGINNING at the northeasterly corner of Pacific Avenue and Stenton Place, and
extending THENCE

1. Northwardly along the easterly line of Stenton Place, 90 feet; THENCE

2. Eastwardly, parallel with Pacific Avenue, 60 feet; THENCE

3. Southwardly, parallel with Stenton Place, 90 feet to the northerly line of
Pacific Avenue; THENCE

4. Westwardly, along the same, 60 feet to the point and place of BEGINNING.

Tract 3:

BEGINNING at the northwesterly corner of Iowa Avenue and Pacific Avenue; and
extending THENCE;

1. Westwardly, along the northerly line of Pacific Avenue, 60 feet;

2. Northwardly, parallel with Iowa Avenue, 90 feet; THENCE

3. Eastwardly, parallel with Pacific Avenue, 60 feet to the westerly line of
Iowa Avenue; THENCE

4. Southwardly, along the same, 90 feet to the point and place of BEGINNING.

Tract 4:

BEGINNING in the westerly line of Iowa Avenue, 400 feet southwardly from the
southerly line of Atlantic Avenue; and extending THENCE

1. Westwardly parallel with Atlantic Avenue, 60 feet; THENCE

2. Southwardly, parallel with Iowa Avenue, 60 feet; THENCE

3. Eastwardly parallel with Atlantic Avenue 60 feet to the westerly line of Iowa
Avenue; THENCE

4. Northwardly along the said westerly line of Iowa Avenue, 60 feet to the place
of BEGINNING.

 

B-19



--------------------------------------------------------------------------------

Tropicana Evansville

PARCEL I:

A part of Fractional Section 30, Township 6 South, Range 10 West, lying in the
City of Evansville, Vanderburgh County, Indiana, and being:

Lots Three (3), Four (4), Five (5), Six (6), Seven (7), and all that part of Lot
Eight (8) which remains after production (extension) of the Northeast line of
the Northwest First Street to its intersection with the North line of said Lot
Eight (8), and a part of Lots Ten (10), Eleven (11), Twelve (12), and Thirteen
(13), all in Block One Hundred Thirty Three (133) in the Corrected Plat of a
part of the City of Lamasco, now a part of the City of Evansville, as per plat
thereof, recorded in Deed Record E, pages 372, 373 and 374 and transcribed of
record in Plat Book B, pages 6 and 7 and retranscribed of record in Plat Book E,
pages 60 and 61 and as per corrected plat recorded in Deed Record G, pages 286
and 287 and transcribed of record in Plat Book A, pages 156 and 157 and
retranscribed of record in Plat Book E, pages 34 and 35 in the Office of the
Recorder of Vanderburgh County, Indiana.

ALSO, that portion of vacated Northwest First Street in the City of Evansville,
Indiana, lying South of Lot Seven (7) and fractional Lot Eight (8) in Block One
Hundred Thirty Three (133) of Lamasco, West of the centerline of vacated Twelve
(12) foot alley, North of Lots Thirteen (13), Twelve (12), Eleven (11) and Ten
(10) in Block 133 of Lamasco, and East of the Northerly extension of the Western
line of said Lot Ten (10) in Block One Hundred Thirty Three (133) of Lamasco, as
per Declaratory Resolution No. 3-1967.

ALSO, Lot Two (2) in Block Nine (9) in Midtown Industrial Park, a subdivision of
part of the City of Evansville as per plat thereof, recorded in Plat Book J,
page 164 (the same having been previously platted as Lots One (1) through Twelve
(12), inclusive in Block 15 in the Fourth Enlargement of the City of Evansville,
as per plat thereof, recorded in Plat Book E, pages 394 and 395 and transcribed
of record in Plat Book A, page 137 and 138 and retranscribed of record in Plat
Book E, page 25, together with Lots Eleven (11) through Twenty One (21) in
Laughlin’s Addition to the City of Evansville, as per plat thereof,

ALSO, Lot One (1) in Block Nine (9) of Midtown Industrial Park, a subdivision of
part of the City of Evansville, as per plat thereof recorded in Plat Book J,
page 164.

ALSO, the Westerly Six (6) feet of a vacated Twelve (12) foot alley extending
from Water Street to Northwest First Street lying between Laughlin’s Addition
and Block One Hundred Thirty Three (133) in Lamasco, now a part of the City of
Evansville, Vanderburgh County, Indiana, as per Declaratory Resolution
No. 2358-1906 (Vacations and Openings Record 1, pages 357 and 358).

ALSO, the vacated Twelve (12) foot alley located between Northwest First Street
and High Street lying between Lots One (1) through Seven (7), inclusive, in
Block One Hundred Thirty Three (133) of Lamasco, now a part of the City of
Evansville, Vanderburgh County, Indiana, and Lot Twelve (12) in Block Fifteen
(15) of the Fourth Enlargement to the City of Evansville, Vanderburgh County,
Indiana, and Lot Eleven (11) in Laughlin’s Addition, as per Declaratory
Resolution No. 11-1959 (Vacations and Openings Record 3, page 27).

 

B-20



--------------------------------------------------------------------------------

ALL OF THE ABOVE BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

Beginning at the Northwest corner of Lot One (1) in Block Nine (9) of Midtown
Industrial Park, as per plat thereof, recorded in Plat Book J, page 164; thence
South 88 degrees 03 minutes 57 seconds East along the North line of said Lot One
(1), 95.22 feet; thence South 05 degrees 48 minutes 16 seconds West along the
East line of Lot One (1), 26.09 feet thence South 58 degrees 00 minutes 44
seconds East along the North line of Block Nine (9) of the Plat of Midtown
Industrial Park, also being the South right of way line of vacated High Street,
358.85 feet; thence South 13 degrees 03 minutes 03 seconds East along the
Southwesterly line of a triangular piece of ground 18.88 feet (formerly a part
of the High Street right of way); thence South 31 degrees 54 minutes 38 seconds
West along the Southeasterly line of Block Nine (9) and the Westerly right of
way of vacated Goodsell Street, 143.72 feet; thence North 58 degrees 09 minutes
57 seconds West along the Southwesterly line of Block Nine (9) and the North
right of way of Northwest First Street, 259.72 feet to a point where the North
line of the right of way of Northwest First intersects the extension of the
centerline of the vacated alley to the South (said alley lying between Lot
Thirteen (13) of Block One Hundred Thirty Three (133) in Lamasco and Lots Four
(4) and Ten (10) of Laughlin’s Addition); thence South 05 degrees 42 minutes 03
seconds West along the centerline of said alley and its extension across
Northwest First Street, 328.75 feet; thence North 36 degrees 34 minutes 58
seconds West, 145.15 feet; thence North 01 degree 56 minutes 03 seconds East
166.50 feet to the Northwest corner of Lot Ten (10) in Block One Hundred Thirty
Three (133) in Lamasco; thence continuing along the extension of the Western
line of said Lot Ten (10) in Block One Hundred Thirty Three (133) of Lamasco,
North 01 degrees 56 minutes 03 seconds East 267.00 feet to the point of
beginning.

EXCEPTING THEREFROM that part conveyed to the Estate of Walter Pelz by Warranty
Deed dated May 14, 1996, and recorded May 16, 1996 in Deed Drawer 10, card 1711,
and by Correction Warranty Deed conveying to Dorothy Rose English as Successor
Trustee dated January 17, 1997, and recorded January 31, 1997 in Deed Drawer 10,
card 7056, in the Office of the Recorder of Vanderburgh County, Indiana.

ALSO EXCEPTING that part conveyed to The Evansville-Vanderburgh County Levee
Authority by Quitclaim Deed recorded October 17, 2016 as Instrument No.
2016R00026590, in the Office of the Recorder of Vanderburgh County, Indiana.

PARCEL II:

A part of Fractional Section 30, Township 6 South, Range 10 West, lying in the
City of Evansville, Vanderburgh County, Indiana, and being more particularly
described as follows:

A part of Lots Four (4) and Five (5) in Block Ten (10) of Midtown Industrial
Park, a subdivision of part of the City of Evansville, as per plat thereof,
recorded in Plat Book J, page 164, and more particularly described as follows:

 

B-21



--------------------------------------------------------------------------------

Beginning at a point on the Northwesterly line of Lot Four (4) in Block Ten
(10) of the plat of Midtown Industrial Park North 31 degrees 54 minutes 38
seconds East 15.00 feet from the Southwest corner thereof; thence South 58
degrees 09 minutes 57 seconds East, parallel with and 15 feet North of the South
line of Lot Four (4) in Block Ten (10) in Midtown Industrial Park, 135.00 feet;
thence South 31 degrees 54 minutes 38 seconds West 169.70 feet to a point on the
North right of way line of Northwest First Street (said line being 35 feet West
of and parallel with the East line of Lot Four (4) and Five (5) of Block Ten
(10) of Midtown Industrial Park); thence North 58 degrees 09 minutes 57 seconds
West along the Southwesterly line of Lot Five (5) and the North right of way of
Northwest First Street, 135.00 feet; thence North 31 degrees 54 minutes 38
seconds East along the Northwesterly line of Lots Four (4) and Five (5) in Block
Ten (10) and the right of way of vacated Goodsell Street, 169.70 feet to the
point of beginning.

[EXCEPTING THEREFROM THAT PORTION CONVEYED TO AMERICAN GENERAL FINANCE
MANAGEMENT CORPORATION, PURSUANT TO QUITCLAIM DEED DATED DECEMBER 18, 2007 AND
RECORDED DECEMBER 20, 2007 AS INSTRUMENT NO. 2007R00039107, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

A part of Lot 4 in Block 10 in Mid-Town Industrial Park, an Addition to the City
of Evansville, as per plat thereof recorded in Plat Book J, page 164, in the
Office of the Recorder of Vanderburgh County, Indiana, described as follows:

Commencing at a point on the West line of said Lot 4, which point is 93.2 feet
South of the Northwest corner of said Lot; thence continuing South 31 degrees 01
minutes 30 seconds West along said West line 15 feet; thence South 59 degrees 4
minutes East 170.0 feet to the East line of said Lot 4; thence North 31 degrees
01 minute 30 seconds East along said East line of said Lot 15 feet; thence North
59 degrees 4 minutes West 170.0 feet to the Place of Beginning.]

PARCEL III:

Lots Thirty Four (34) to Thirty Seven (37) inclusive and part of Lots Thirty One
(31), Thirty Two (32) and Thirty Three (33) in Laughlin’s Addition to the City
of Evansville, as per plat recorded in Plat Book B, pages 44 and 45 in the
Office of the Recorder of Vanderburgh County, Indiana; also all of a Twelve
(12) foot ally Southwesterly of and adjacent to said Lots Thirty One (31) and
Thirty Seven (37) as vacated by Resolution No. 4-1913 and recorded in Vacation
Record 1, page 452; also part of Lots Eighteen (18) and Nineteen (19) in
Hornby’s Enlargement of the City of Evansville as per plat recorded in Plat Book
A, page 33 and retranscribed of record in Plat Book E, page 66 in the Office of
the Recorder of Vanderburgh County, Indiana, also all of that part of the Morris
Ranger Tract lying Southwesterly of the above described Lots, as shown on the
plat of Laughlin’s Addition; also all of Lots Five (5) to Ten (10) inclusive and
part of Lots One (1) to Four (4) inclusive in Laughlin’s Addition to the City of
Evansville as per the recorded plat thereof, and all of the vacated Thirty Six
(36) foot wide street adjoining said Lots One (1) to Four (4) and Five (5) and
Ten (10); also 1/2 of the vacated alley, Twelve (12) feet in width, adjoining
said Lots Four (4) and Ten (10); also that portion of Goodsell Street vacated by
deed recorded in Drawer 3, card 8302.

 

B-22



--------------------------------------------------------------------------------

ALL OF THE ABOVE DESCRIBED REAL ESTATE BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

Beginning at a 5/8” rebar (LS0006) at the Northerly most corner of Lot Thirty
Seven (37) in said Laughlin’s Addition; thence along the Northeast line of Lots
Thirty Three (33) to Thirty Seven (37) in said Laughlin’s Addition, also being
the Southwest right of way of First Street, 1) South 59 degrees 11 minutes 26
seconds East 114.95 feet to a PK Nail in the Westerly right of way line of the
Evansville-Vanderburgh Levee Authority right of way, Fifty (50) feet in width;
thence along said right of way for the following Four (4) courses; 2) South 28
degrees 50 minutes 03 seconds West 23.95 feet to a flush 5/8” rebar (LS0006); 3)
South 59 degrees 11 minutes 26 seconds East 62.07 feet to a flush 5/8” rebar
(LS0006); 4) South 28 degrees 50 minutes 03 seconds West 149.33 feet to a flush
5/8” rebar (LS0006); 5) South 59 degrees 10 minutes 26 seconds East 73.98 feet
to a flush 5/8” rebar (LS0006) in the Southeast line of Lot Eighteen (18) in
Hornby’s Enlargement; thence along said Southeast line; 6) South 28 degrees 50
minutes 03 seconds West 126.95 feet to a flush 5/8” rebar (LS0006) at the
Southerlymost corner of Lot Eighteen (18) in said Hornby’s Enlargement; thence
along the Southwest line of Lots Eighteen (18) and Nineteen (19) in said
Hornby’s Enlargement and the Morris Ranger Tract, said line also being the
Northeast right of way line of Riverside Drive; 7) North 59 degrees 10 minutes
26 seconds West 261 feet to a PK Nail at the intersection of the Northeast right
of way of Riverside Drive and the Southeast right of way of vacated Goodsell
Street; thence along the Northeast right of way of Riverside Drive for the
following two (2) courses; 8) North 60 degrees 05 minutes 56 seconds West 53.71
feet to a 5/8” iron rod (LS0006); 9) Northwesterly 105.54 feet through a central
angle of 17 degrees 19 minutes 39 seconds along a tangent curve to the right
having a radius of 348.97 feet to a 5/8” inch iron rod (LS0006) in the
centerline of a vacated alley; thence along said centerline; 10) North 05
degrees 04 minutes 41 seconds East 257.64 feet to a PK Nail at the Northernmost
corner of Lot Ten (10) in said Laughlin’s Addition; thence along the Northeast
line of Lots Nine (9) and Ten (10) in Laughlin’s Addition, also being the
Southwest right of way of First Street; 11) South 59 degrees 16 minutes 55
seconds East 234.65 feet to a 3/4” iron rod at the Easterly most corner of said
Lot Nine (9); 12) South 59 degrees 14 minutes 11 seconds East 60 feet to the
point of beginning.

PARCEL IV:

Part of Lots Seven (7) and Eight (8) in Lower (or McGary’s) Enlargement of the
City of Evansville, as per plat thereof, recorded in Deed Record A, page 136,
and transcribed of record in Plat Book A, page 120 and restranscribed of record
in Plat Book E, page 24 in the Office of the Recorder of Vanderburgh County,
Indiana, also including that part of a Twelve (12) foot wide and a Fourteen
(14) foot wide alley as vacated by the Board of Public Works of the City of
Evansville by Declaratory Resolution No. 10-1957, all being more particularly
described as follows: Commencing at the Southwest corner of said Lot Eight (8);
thence along the Northwest line of said Lot Eight (8) and the Southeast Thirty
(30) foot right of way line of Third Avenue North 37 degrees 42 minutes 33
seconds East 80.05 feet to the North corner of a tract of land conveyed to
Busler Enterprises, Inc., in Deed Drawer 1, card 659, in the Office of the
Recorder of Vanderburgh County, Indiana, said point being the true point of
beginning; thence continue along the Northwest line of said Lot Eight (8) and
the Southeast Thirty (30) foot right of way line of Third Avenue, North 37
degrees 42 minutes 33 seconds East 67.64 feet to a corner of a tract of land
conveyed to the Levee Authority District in Deed Record 450, page 483, in the
Office of said Recorder; thence along the Southwest line of said Levee Authority
tract South 52 degrees 17 minutes 28 seconds East 98.73 feet; thence continue
along said Levee Authority tract

 

B-23



--------------------------------------------------------------------------------

South 12 degrees 36 minutes 38 seconds East 16.26 feet to a point on the East
line of the West Half of Lot Seven (7) in said Lower Enlargement; thence along
said East line South 37 degrees 39 minutes 02 seconds West 57.26 feet to the
East corner of said tract of land conveyed to Busler Enterprises, Inc.; thence
along the Northeast line of said Busler Enterprises, Inc., tract North 52
degrees 17 minutes 28 seconds West 111.30 feet to the true point of beginning.

PARCEL V:

The following described six (6) tracts of real estate, all of which are located
in the Lower Enlargement of the City of Evansville, also known as McGary’s
Enlargement of the City of Evansville, as per plat thereof, recorded in Deed
Record A, page 138, and transcribed of record in Plat Book A, page 120 and
retranscribed of record in Plat Book E, page 24, in the Office of the Recorder
of Vanderburgh County, Indiana:

TRACT 1:

Lots One (1), Two (2), Three (3) and Four (4) (including with the Northwesterly
One-half (1/2) of said Lot Four (4), Lots One (1), Two (2), Three (3) and Four
(4) in the subdivision of said Northwesterly One-half (1/2) of said Lot Four
(4), as per plat thereof, recorded in Deed Record 15, page 312, in the Office of
the Recorder of Vanderburgh County, Indiana), and Lots Eleven (11), Twelve (12),
Thirteen (13),

Fourteen (14), Fifteen (15) and Sixteen (16).

TRACT 2:

All of vacated Clark Street which lies between the Southwesterly line of
Northwest First Street and the Northeasterly line of Northwest Riverside Drive,
as vacated by the Board of Public Works of the City of

Evansville, pursuant to Declaratory Resolution No. 12-1967.

TRACT 3:

All of the vacated Twelve (12) foot alley lying between said Lots Fourteen
(14) and Fifteen (15) as vacated by the Board of Public Works of the City of
Evansville, pursuant to Declaratory Resolution No.

51-1901.

TRACT 4:

All of the vacated Twelve (12) foot alley lying between said Lots One (1), Two
(2), Three (3) and Four (4) and said Lots Thirteen (13), Fourteen (14), Fifteen
(15) and Sixteen (16) as vacated by the Board of

Public Works of the City of Evansville, pursuant to Declaratory Resolution
No. 2-1952.

TRACT 5:

 

B-24



--------------------------------------------------------------------------------

Lot Five (5), EXCEPTING THEREFROM the following:

Beginning at a point on the Southwesterly line of said Lot Five (5) 52.125 feet
Northwesterly of the most Southerly corner of said Lot; thence at right angles
Northeasterly and along a line parallel with

Clark Street (now vacated), 99.5 feet; thence at right angles in a Northwesterly
direction, 22.1215 feet to the Northwesterly boundary line of said Lot; thence
Southwesterly along said boundary line to the

most Westerly corner of said Lot; thence Southeasterly to the point of
beginning.

ALSO EXCEPT THE FOLLOWING DESCRIBED REAL ESTATE:

That part conveyed to the State of Indiana by Warranty Deed recorded
December 15, 1965 in Deed Record 484, page 222 in the Office of the Recorder of
Vanderburgh County.

TRACT 6:

All of the vacated Twelve (12) foot alley extending in a
Northwesterly-Southeasterly direction along and immediately adjacent to the
Northeast line of all of said Lot Five (5) (said alley also adjoining said Lot
Twelve (12) and a part of said Lot Eleven (11) as vacated by the Board of Public
Works of the City of Evansville, pursuant to Declaratory Resolution No. 12-1967.

PARCEL VI:

That portion of the First Block of Ingle Street running Easterly and Westerly
and extending to the Northerly right of way line of Court Street and being
adjacent to Lots One (1) and Sixteen (16) of Lower Enlargement of the City of
Evansville also known as McGary’s Enlargement of the City of Evansville, as per
plat thereof, recorded in Deed Record A, page 138, and transcribed of record in
Plat Book E, page 24, in the Office of the Recorder of Vanderburgh County,
Indiana, said portion being more particularly described as that part of Ingle
Street vacated by an Ordinance No. G-84-40, for the Common Council of the City
of Evansville, Indiana, and recorded in the Office of the Recorder of
Vanderburgh County, Indiana, in Deed Drawer 1, card 21496.

Being more particularly described by metes and bounds as follows:

Commencing at a 5/8 inch rod marking the intersection of Court Street and First
Street thence along the centerline of Court Street South 57 degrees 32 minutes
53 seconds West 33.32 feet; thence North 32 degrees 27 minutes 06 seconds East
30.00 feet to the point of intersection of the Southwest right of way line of
First Street and the Northwest right of way line of Court Street, said point
being the point of beginning; thence along said Court Street right of way line
South 57 degrees 32 minutes 53 seconds West 307.36 feet to a point on the
Northwest right of way line of vacated Ingle Street; thence along said right of
way South 37 degrees 43 minutes 21 seconds West.71 feet to a point on the
Northeast right of way line of Riverside Drive; thence along said right of way
line North 52 degrees 16 minutes 39 seconds West 408.64 feet to a point on the
right of way conveyed to the State of Indiana per deed recorded in Deed Record
484, page 222;

 

B-25



--------------------------------------------------------------------------------

thence along said right of way South 88 degrees 16 minutes 44 seconds East 1.50
feet; thence continue along said right of way North 51 degrees 38 minutes 54
seconds West 1.70 feet; thence North 37 degrees 43 minutes 21 seconds East 98.60
feet; thence North 52 degrees 16 minutes 39 seconds West 22.13 feet; thence
North 37 degrees 43 minutes 21 seconds East 61.00 feet to the North line of a
vacated alley per Declaratory Resolution 12-1967; thence along said alley North
52 degrees 16 minutes 39 seconds West 68.25 feet; thence North 37 degrees 43
minutes 21 seconds East 148.50 feet to the Southeast right of way line of First
Street; thence along said right of way line South 52 degrees 16 minutes 39
seconds East 499.50 feet to the Northwest right of way line of vacated Ingle
Street per Ordinance G-84-40; thence along said vacated Ingle Street South 44
degrees 25 minutes 42 seconds East 60.57 feet to the Northwest corner of
Fractional Lot No. 1; thence along said North line South 38 degrees 27 minutes
41 seconds East 45.56 feet to the point of beginning.

PARCEL VII:

Leasehold Estate created by and between the City of Evansville, Indiana, acting
by and through the Redevelopment Commission of City of Evansville as Lessor and
Aztar Indiana Gaming Corporation, an Indiana corporation as lessee as evidenced
by Lease entered into as of May 2, 1995 and recorded May 5, 1995, in Lease
Drawer 2, card 2189, for a demised term as defined in said Lease, as assigned by
Assignment and Assumption Agreement dated as of December 27, 1999 and recorded
December 29, 1999, in Lease Drawer 2, card 2687 by and between Aztar Gaming
Company, LLC, an Indiana limited liability company and Aztar Indiana Gaming
Corporation, an Indiana corporation, in and to the

following described real estate:

Part of Fractional Lot No. 3 in the Lower Enlargement of the City of Evansville,
as per plat thereof, recorded in Deed Record A, page 138 and transcribed of
record in Plat Book A, page 120, and re-transcribed of record in Plat Book E,
page 24, as recorded in the Office of the Recorder of Vanderburgh County,
Indiana; also part of Henry Hornby’s Wharf in the Plat of Hornby’s Enlargement
of the City of Evansville, as per plat thereof recorded in Plat Book A, page 33
and transcribed of record in Plat Book E, page 66 in the Office of the said
Recorder; also part of the Laughlin Wharf in the Plat of Laughlin’s Addition to
the City of Lamasco, as per plat thereof, recorded in Plat Book B, pages 44 and
45 in the Office of said Recorder; also, part of Lamasco as shown on the plat of
the City of Lamasco, as per plat thereof, recorded in Plat book B, pages 10 and
11 in the Office of said Recorder and being more particularly described by metes
and bounds as follows:

Commencing at a 5/8 inch diameter iron rod marking the centerline intersection
of First Street and Court Street (formerly known as Division Street), said point
being South 38 degrees 27 minutes 41 seconds East (assumed bearing) from a 5/8
inch diameter iron rod marking the centerline intersection of First Street and
Ingle Street (formerly known as Elm Street); thence along the centerline of
Court Street South 57 degrees 32 minutes 53 seconds West 515.44 feet to a point
on the Westerly right of way of Service Road No. 3, U.S. 41 Business Route,
Project No. U-887 (4) commonly referred to as Southlane Drive, said point being
the true point of beginning; thence continue South 57 degrees 32 minutes 53
seconds West 380.62 feet to the state boundary line between Indiana and Kentucky
as established by the Supreme Court of the United States,

 

B-26



--------------------------------------------------------------------------------

No. 81, Original, October 1985 session; thence along said boundary line North 47
degrees 50 minutes 24 seconds West 221.79 feet; thence continue along said
boundary line North 51 degrees 46 minutes 58 seconds West 188.49 feet; thence
continue along said boundary line North 50 degrees 26 minutes 20 seconds West
464.82 feet to the point of intersection with the East line of a tract of land
conveyed to the State of Indiana per deed recorded in Deed Drawer 1, card 9135
in the Office of said Recorder; thence along the East line thereof North 01
degrees 08 minutes 42 seconds East 477.54 feet to the Southwesterly right of way
line of said Southlane Drive; thence along said right of way described by the
following courses:

South 25 degrees 17 minutes 22 seconds East 64.85 feet; thence South 56 degrees
33 minutes 35 seconds East 169.23 feet; thence South 59 degrees 04 minutes 30
seconds East 399.98 feet to the point of curvature of a curve right, concave to
the Southwest having a central angle of 08 degrees 22 minutes 48 seconds and a
radius of 903.93 feet from which the chord bears South 54 degrees 53 minutes 05
seconds East 132.09 feet; thence along the arc of said curve 132.21 feet to the
point of tangency; thence South 50 degrees 41 minutes 41 seconds East 163.36
feet; thence South 39 degrees 19 minutes 03 seconds West 17.31 feet; thence
South 52 degrees 16 minutes 39 seconds East 253.28 feet; thence South 39 degrees
27 minutes 27 seconds East 109.03 feet to a Westerly right of way of said
Service Road No. 3, and point being on a curve to the left, concave to the East
having a central angle of 22 degrees 27 minutes 27 seconds and a radius of
130.00 feet from which the chord bears South 26 degrees 35 minutes 42 seconds
West 50.63 feet; thence along the arc of said curve 50.95 feet to the true point
of beginning.

PARCEL VIII:

Lots Nine (9), Ten (10), Eleven (11), Twelve (12), Thirteen (13), and Fourteen
(14) in Hornby’s Enlargement of the City of Evansville, as per plat thereof,
recorded in Plat Book A, page 33 and transcribed of record in Plat Book E, page
66 in the Office of the Recorder of Vanderburgh County, Indiana.

PARCEL IX:

Lot Ten (10) EXCEPT Twenty One and Five Tenths (21.5) feet off the Northwesterly
side thereof adjoining Lot Nine (9) in the Lower (McGary’s) Enlargement of the
City of Evansville, as per plat thereof, recorded in Deed Record A, page 138 and
transcribed of record in Plat Book E, page 24 in the Office of the Recorder of
Vanderburgh County, Indiana.

ALSO, part of a Twelve (12) foot wide alley lying Southeast of Lot Ten (10) and
Northwest of Lot Eleven (11) in the Lower Enlargement of the City of Evansville,
also known as McGary’s Enlargement, as per plat thereof, recorded in Plat Book
A, page 120 and retranscribed of record in Plat Book E, page 24 in the Office of
the Recorder of Vanderburgh County, Indiana described as follows:

Beginning at the East corner of said Lot Ten (10), said point being located on
the Southwest right of way line of Northwest First Street; thence along the
Southwest line of said First Street South 52 degrees 14 minutes 2 seconds East
12 feet to the North corner of said Lot Eleven (11); thence along the Northwest
line of said Lot Eleven (11) South 37 degrees 27 minutes 48 seconds West

 

B-27



--------------------------------------------------------------------------------

132.16 feet to a point on the extended Northeast line of Parcel 2 of a tract of
land conveyed to Evansville-Vanderburgh Levee Authority District (EVLAD)
recorded in Deed Record 450, page 360 in the Office of said Recorder; thence
along the extended Northeast line of said EVLAD tract North 52 degrees 14
minutes 42 seconds West 12 feet to a point on the Southeast line of said Lot Ten
(10) and being the East corner of said EVLAD tract; thence along the Southeast
line of said Lot Ten (10) North 37 degrees 27 minutes 48 seconds Eat 132.16 feet
to the point of beginning.

EXCEPT all that part of the above described real estate conveyed to
Evansville-Vanderburgh Levee Authority District by Warranty Deed recorded
February 19, 1963 in Deed Record 450, page 360 in the office of the Recorder of
Vanderburgh County, Indiana.

PARCEL X:

All that part of Lots 18 and 19 in Hornby’s Enlargement to the City of
Evansville, Vanderburgh County, Indiana, and that part of Lots 30, 31 32 and 33
of Laughlin’s Addition to the City of Evansville, Vanderburgh County, Indiana
and that part of the Morris Ranger’s purchase as shown on the plat of Laughlin’s
Addition as recorded April 4, 1865 and the part of the vacated alley lying
between Goodsell Street and the East line of Laughlin’s Addition, described and
bounded as follows, to-wit:

Commencing at the Northeast corner of said Lot 18 in Hornby’s Enlargement;
thence Southwesterly along the easterly line of said Lot 18 a distance of 17.05
feet; thence North 59 degrees 12 minutes West a distance of 73.98 feet to a
point which is 29.98 feet Northwesterly of the most easterly line of said
Laughlin’s Addition; thence North 29 degrees 36 minutes East a distance of
146.39 feet; thence North 60 degrees 28 minutes 30 seconds West a distance of
62.07 feet; thence North 29 degrees 36 minutes East a distance of 23.95 feet to
the line of First Street; thence Southeasterly along First Street to the
Northeast corner of said Lot 30; thence Southwesterly along the Easterly line of
Laughlin’s Addition a distance of 155.93 feet to the southerly line of the alley
and extension thereof, as platted in said Hornby’s Enlargement; thence
Southwesterly along the south line of said alley a distance of 56.0 feet to the
place of beginning.

PARCEL XI:

That part of the said Mid-Town Industrial Park and designated as Evansville
Levee Right of Way lying South of and adjacent to Lots 4 and 5 in Block 8, in
said Mid-Town Industrial Park, more particularly described as follows:

Beginning at the Southwest corner of said Lot 4, Block 8 and running
Southeasterly along the South Boundary line of said Lots 4 and 5 a distance of
250.88 feet to the Southeast corner of said Lot 5; thence along a line
perpendicular to the said South boundary line 17.13 feet to a point; thence
Northwesterly along a line parallel to the South boundary line of said Lots 4
and 5 a distance of 250.94 feet; thence Northeasterly 18.84 feet to the place of
beginning.

 

B-28



--------------------------------------------------------------------------------

PARCEL XII:

Part of Lots 4 and 5 in Block 10 in Midtown Industrial Park, recorded in Plat
Record J. Page 164, in the Office of the Recorder of Vanderburgh County,
Indiana, described as follows:

Beginning on the west line of Lot 4 Block 10 in Midtown Industrial Park a
distance of 15.0 feet North 31 degrees 01 minute 30 seconds East of the
Southwest corner thereof; thence South 59 degrees 04 minutes East and parallel
to the South line of Lot 4 a distance of 135.0 feet; thence South 31 degrees 01
minutes 30 seconds West and parallel to the East line of Lots 4 and 5 a distance
of 169.7 feet to the North line of First Street; thence South 59 degrees 04
minutes East along First Street a distance of 35.0 feet to the Southeast corner
of Lot 5; thence North 31 degrees 01 minute 30 seconds East along the East line
of Lots 4 and 5 a distance of 204.7 feet; thence North 59 degrees 04 minutes
West and parallel to the South line of Lot 4 a distance of 170.0 feet to the
east line of Goodsell Street; thence South 31 degrees 01 minute 30 seconds West
along the East line of Goodsell Street 35.0 feet to the place of beginning.

Except all that part conveyed to American General Finance Management Corporation
by Quitclaim Deed recorded January 28, 2006 as Instrument No. 2006R00003796, in
the Office of the Recorder of Vanderburgh County, Indiana.

Further except all that part conveyed to American General Finance Management
Corporation by Quitclaim Deed recorded December 20, 2007 as Instrument No.
2007R00038107, in the Office of the Recorder of Vanderburgh County, Indiana.

PARCEL XIII:

A strip of land thirty (30) feet in uniform width off the South side of High
Street and extending from the West line of Good sell Street West to the East
line of Lot two (2) Block 133 in Lamas co, an addition to the City of
Evansville, Vanderburgh Country, Indiana and more particularly described as
lying immediately north of and abutting Lots 1 to 12 inclusive in Block 15 in
the Fourth enlargement of the City of Evansville, Vanderburgh County, Indiana,
together with twelve (12) feet of a vacated alley between the west line of said
Lot 12 in Block 15 in the Fourth Enlargement of the City of Evansville,
Vanderburgh County, Indiana and the east line of said Lot 2 in Block 133 in
Lamasco, an addition to the City of Evansville, Vanderburgh County, Indiana and
more particularly described as lying immediately South of and abutting the
remaining North part of said High Street and lots 11 to 20 inclusive in Block 16
Fourth Enlargement of the City of Evansville, Vanderburgh County, Indiana,
Fourth Avenue and Lot 13 in Block 20 Fourth Enlargement of the City of
Evansville, Vanderburgh County, Indiana.

Parcel XIV:

Part of Fractional Section 30, Township 6 South, Range 10 West in the City of
Evansville, Vanderburgh County, Indiana and being:

That portion of vacated High Street in the City of Evansville, being 30 feet in
uniform width off the South side of High Street extending from the West line of
Goodsell Street West to the East line of Lot 2 in Block 133 in Lamasco, an
Addition to the City of Evansville as per Declaratory Resolution No. 14-1959
[Vacation and Openings Record 3, page 29].

 

B-29



--------------------------------------------------------------------------------

Also vacated Goodsell Street located between the North line of Northwest First
Street and the South line of vacated High Street in the City of Evansville,
Vanderburgh County, Indiana together with a small triangular shaped piece of
land lying near the Southwest corner of the intersection of Goodsell Street and
High Street designated as Evansville Flood Protection Levee right of way as
shown on the Midtown Industrial Park plat recorded in Plat Book J, page 164 in
the Office of the Recorder of Vanderburgh County, Indiana; Also an additional
segment of Goodsell Street lying North of the South line of High Street
approximately 77.7 feet in length as per Declaratory Resolution No. 16-1964.

All of the above described as follows: Beginning at the Northeast corner of the
intersection of Northwest First Street and vacated Goodsell Street; thence North
58 degrees 09 minutes 57 seconds West 60 feet to the Northwest corner of the
intersection of Northwest First Street and vacated Goodsell Street; thence North
31 degrees 54 minutes 38 seconds East along the Westerly line of Goodsell
Street; thence North 31 degrees 54 minutes 38 seconds East along the Westerly
line of Goodsell Street 143.72 feet; thence North 13 degrees 03 minutes 03
seconds West 18.88 feet; thence North 38 degrees 00 minutes 44 seconds West
along the Southerly line of vacated High Street 358.85 feet; thence North 05
degrees 48 minutes 16 seconds East along a portion of the East line of Lot 1 in
Block 9 in the Plat of Midtown Industrial Park 26.09 feet; thence South 88
degrees 03 minutes 57 seconds East 13.15 feet; thence South 58 degrees 00
minutes 44 seconds East 372.29 feet along a line which is 30 feet North of and
parallel to the South line of vacated High Street to the intersection of said
North line of the Northwesterly line of a portion of Goodsell Street; thence
North 31 degrees 54 minutes 38 seconds East along the West right of way line of
vacated Goodsell Street 47.71 feet; thence South 55 degrees 42 minutes 48
seconds East 60.05 feet; thence South 31 degrees 54 minutes 38 seconds West
along the East right of way of vacated Goodsell Street 232.21 feet to the Point
of Beginning.

Except all that part conveyed to City of Evansville by and through its
Redevelopment Commission by Corrective Quitclaim Deed recorded February 9, 2007
as Instrument No. 2007R00004075 in the Office of the Recorder of Vanderburgh
County, Indiana.

Further except that part conveyed to the Estate of Walter Pelz by Quit Claim
deed dated May 14, 1996 and recorded May 16, 1996 in Deed Drawer 10, Card 1710
as Instrument No. 96-11900; Grantee corrected to Dorothy Rose English as
Successor Trustee under the testamentary trust created under the Last Will and
Testament of Walter Pelz by Correction Quit Claim Deed dated January 17, 1997
and recorded January 31, 1997 in Deed Drawer 10, Card 7055 as Instrument
No. 97-02363, all in the Office of the Recorder of Vanderburgh County, Indiana.

 

B-30



--------------------------------------------------------------------------------

PARCEL XV:

That portion of vacated First Street in the City of Evansville as per Ordinance
No. G-95-10 recorded October 26, 1995 in Deed Drawer 9, Card 7932 in the Office
of the Recorder of Vanderburgh County, Indiana described as follows:

All that part of the First Street right of way lying Southwest of Lot 2 in Block
9 and a portion of Lot 5 in Block 10 of Midtown Industrial Park, an Addition to
the City of Evansville, as per plat thereof recorded in Plat Book J, page 164 in
the Office of the Recorder of Vanderburgh County, Indiana and lying Northeast of
Lots 9 and 10 in Laughlin’s Addition to the City of Evansville, as per plat
thereof recorded in Plat Book B, pages 44 and 45 in the Office of said Recorder;
and Lots 31 through 37 inclusive in Laughlin’s Addition to the City of
Evansville, being 60 feet in width and running Easterly from a point on the
Easterly line of Block 133 in the plat of the City of Lamasco, as recorded in
Plat Book A, page 156 in the Office of said Recorder contiguous to that portion
of First Street previously vacated as recorded in Deed Record 500, page 405 in
the Office of said Recorder to the Southeasterly line of a parcel conveyed to
the Evansville-Vanderburgh Levee Authority District as recorded in Deed Record
464, page 473 in the Office of said Recorder across said First Street right of
way, said parcel being more particularly described as follows:

Commencing at an iron pin on the North line of Fractional Section 30 originally
situated in the center of the intersection of Pennsylvania Street and Goodsell
Street, as described in Deed transferred in Deed Record 662, page 314 in the
Office of said Recorder; thence along the following calls as stated in said
Warranty Deed; thence from said iron pin extending Southwesterly along a line
marking an interior angle of 89 degrees 07 minutes with the North line of said
Fractional Section 30, 822.9 feet; thence Southwesterly along the centerline of
Goodsell Street, which line makes an interior angle of 150 degrees 43 minutes
with the preceding line 509.9 feet; thence Southeasterly along a line making an
interior angle of 90 degrees 04 minutes with the preceding line, 30 feet to the
Northwest corner of Lot 37 in Laughlin’s Addition, being the Southeast corner of
the intersection of First and Goodsell Street and also being the Point of
Beginning of this description; thence North 58 degrees 09 minutes 57 seconds
West along that portion of vacated Goodsell Street as recorded in Deed Drawer 3,
Card 8302 in the Office of said Recorder and the Northeasterly line of Lots 9
and 10 in Laughlin’s Addition, 296.91 feet to a point on the Easterly line of
Block 133 of Lamasco and that part of First Street previously vacated, across
which Southern Indiana Gas and Electric was granted an easement as described in
Deed Record 500, page 405 in the Office of said Recorder; thence North 05
degrees 42 minutes 03 seconds East along the Easterly end of the previously
vacated First Street, 66.83 feet; thence South 58 degrees 09 minutes 57 seconds
East along the Southwesterly line of Lot 2 in Block 9 in Midtown Industrial
Park, the Southerly end of that portion of Goodsell Street quitclaimed to
Boetticher & Kellogg Inc. in Deed Record 464, page 423, in the Office of said
Recorder and continuing along the Southwesterly line of Lot 5 in Block 10 in
Midtown Industrial Park, 496.43 feet; thence South 31 degrees 54 minutes 38
seconds West 60.01 feet to a point on the North line of Lot 31 in Laughlin’s
Addition; thence North 58 degrees 09 minutes 57 seconds West along the North
line of Lots 31 through 37 in Laughlin’s Addition, 170 feet to the Point of
Beginning.

 

B-31



--------------------------------------------------------------------------------

ALSO that portion of vacated First Street in the City of Evansville as per
Ordinance No. G-2006-1 Amended recorded January 25, 2006 as Instrument No.
2006R00004986 in the Office of the Recorder of Vanderburgh County, Indiana,
described as follows:

All that part of the First Street right of way lying Southwest of Lot 8 in Block
10 in Midtown Industrial Park, an Addition to the City of Evansville, as per
plat thereof recorded in Plat Book J, page 164, and lying Northeast of Lots 9,
10, 11, 12, 13 and 14 in Hornby’s Enlargement to the City of Evansville, as per
plat thereof recorded in Plat Book A, page 33, and transcribed of record in Plat
Book E, page 66, in the Office of said Recorder; the vacated alley that lies
between Lot 9 in Hornby’s Enlargement and Lot 30 in the adjoining Laughlin’s
Addition to the City of Evansville, as per plat thereof recorded in Plat Book B,
pages 44 and 45 in the office of said Recorder; and also Lot 30 and a portion of
Lot 31 in Laughlin’s Addition, being 60 feet in width and running Easterly from
the Westerly line of Lot 8 in Block 10 in Midtown Industrial Park extended
across the First Street right of way, also being the easterly line of that
portion of First Street previously vacated as recorded in Deed Record 9, Card
7932 in the Office of said Recorder and the southeasterly line of a parcel
conveyed to the Evansville-Vanderburgh Levee Authority District as recorded in
Volume 464, page 473 in the Office of said Recorder, across said First Street
right of way to the Southwesterly right of way of Third Avenue, said parcel
being more particularly described as follows:

Commencing at an iron pin on the North line of Fractional Section 30 originally
situated in the center of the intersection of Pennsylvania Street and Goodsell
Street, as described in Deed transferred in Deed Record 662, page 314, in the
Office of said Recorder; thence along the following calls as stated in said
Warranty Deed; thence from said iron pin extending Southwesterly along a line
marking an interior angle of 89 degrees 70 minutes with the North line of said
Fractional Section 30, 822.9 feet; thence Southwesterly along the centerline of
Goodsell Street, which line makes an interior angle of 150 degrees 43 minutes
with the preceding line 509.9 feet; thence Southeasterly along a line making an
interior angle of 90 degrees 04 minutes with the preceding line 30 feet to the
Northwest corner of Lot 37 in Laughlin’s Addition, being the Southeast corner of
the intersection of First and Goodsell Street; thence continue South 58 degrees
09 minutes 57 seconds East 170 feet along the North lines of Lots 37, 36, 35, 34
33, 32 and a portion of Lot 31 in Laughlin’s Addition to the Point of Beginning;
thence North 31 degrees 54 minutes 38 seconds East 60 feet to a point where the
North right of way of First Street intersects the Southwest corner of Lot 8 in
Block 10 in Midtown Industrial Park, said line also being contiguous to that
portion of First Street previously vacated as recorded in Deed Drawer 9, Card
7932 in the Office of the Recorder of Vanderburgh County, Indiana; thence South
58 degrees 09 minutes 57 seconds East 193.01 feet; thence 29.19 feet along a
curve to the left, concave to the Northwest, said curve having a radius of 20
feet and a chord of 26.66 feet bearing North 80 degrees 02 minutes 38 seconds
East to a point on the Northwesterly right of way line of Third Avenue; thence
South 38 degrees 13 minutes 04 seconds West 78.25 feet along said right of way
to the Northeast corner of Lot 14 in Hornby’s Enlargement; thence North 58
degrees 09 minutes 57 seconds West 204.28 feet along the North line of Lot 14,
13, 12, 11, 10 and 9 in Hornby’s Enlargement, the adjoining alley, and Lot 30
and a portion of Lot 31 in Laughlin’s Addition to the Point of Beginning.

COMBINED PARCELS I, II, III, VIII, X, XII, XIII, XIV AND XV:

A part of Fractional Section 30, Township 6 South, Range 10 West of the Second
Principal Meridian, Vanderburgh County, Indiana, being also a part of Blocks 9
and 10 of Mid-Town Industrial Park, a part of Block 133 of Lamasco, a part of
Laughlin’s Addition, a part of Hornby’s Enlargement, and portions of vacated
streets and alleys within or adjoining said platted tracts, being more
particularly described as follows:

 

B-32



--------------------------------------------------------------------------------

Commencing at the northwest corner of Lot 1 in block 9 of Mid-town Industrial
Park, the plat of which is recorded in Plat Book J, page 164, in the Office of
the Recorder of said county; thence South 88 degrees 03 minutes 57 seconds East
95.22 feet along the north line of said Lot 1 to the northeast corner of said
Lot 1; thence South 5 degrees 48 minutes 16 seconds West 10.72 feet along the
east line of said Lot 1 to the southwest corner of the 389 square foot parcel of
land described in Deed Drawer 10, Card 7055 in the office of said Recorder and
the point of beginning of this description; thence South 74 degrees 11 minutes
08 seconds East 35.33 feet along the southern line of said 389 square foot
parcel to the western face of an existing wall; thence North 5 degrees 36
minutes 07 seconds East 7.10 feet along said western face to the northeastern
line of the parcel of land described as Parcel 4 in Deed Drawer 13, Card 2229 in
the office of said Recorder; thence South 58 degrees 00 minutes 44 seconds East
1.19 feet said northeast line the eastern face of said existing wall; thence
south 5 degrees 34 minutes 37 seconds West 5.85 feet along said eastern face to
a corner of said wall; thence the following six courses along the northeastern
face of said wall; South 57 degrees 53 minutes 59 seconds East 60.02 feet;
thence North 32 degrees 06 minutes 01 seconds East 4.00 feet; thence south 57
degrees 53 minutes 59 seconds East 6.20 feet; thence South 32 degrees 06 minutes
01 second West 4.00 feet; thence South 57 degrees 53 minutes 59 seconds East
338.16 feet; thence South 57 degrees 54 minutes 52 seconds East 145.81 feet
(145.75 feet by Document 2006R00003796) to a corner of said wall; thence south
31 degrees 54 minutes 02 seconds West 180.23 feet (180.45 feet by Document
2006R00003796) along the southeastern face of said wall to the southwestern line
of Block 10 of said Mid-Town Industrial Park; thence south 58 degrees 09 minutes
58 seconds East 217.18 feet along said southwestern line; thence along the
southern boundary of said block 10 Northeasterly 29.06 feet along an arc to the
left and having a radius of 20.00 feet and subtended by a long chord having a
bearing of North 80 degrees 12 minutes 18 seconds East and a length of 26.57
feet to the northwestern boundary of Third Avenue; thence South 38 degrees 34
minutes 09 seconds West 78.19 feet along said northwestern boundary and along
the southeastern boundary to First Street as vacated by Instrument 2006R0004986
to the eastern corner of Lot 14 of Hornby’s enlargement, the plat of which is
retranscribed of record in Plat Book E, page 66 in the Office of said Recorder;
thence South 38 degrees 34 minutes 09 seconds West 145.00 feet along the
southeastern line of said Lot 14 to the southern corner of said Lot 14; thence
North 58 degrees 09 minutes 57 seconds West 145.17 feet along the southwestern
line of said Lots 9 thru 14 inclusive of Hornby’s Enlargement to the
southeastern line of said Laughlin’s Addition; thence South 30 degrees 00
minutes 03 seconds West 12.01 feet along said southeastern line of Laughlin’s
Addition to the Northern corner of Lot 19 in said Hornby’s Enlargement; thence
South 58 degrees 09 minutes 57 seconds East 44.00 feet (southwesterly 56.0 feet
(sic) by Document 2005R00027607) along the Northeastern line of Lots 18 and 19
of said Hornby’s Enlargement to the eastern corner of said Lot 18; thence South
30 degrees 00 minutes 03 seconds West 144.07 feet, along the southeastern line
of said Lot 18 to the southern corner of said Lot 18; thence North 58 degrees 09
minutes 58 seconds West 261.00 feet along the southwestern line of said Lots 18
and 19 and the southwestern line of the Morris Ranger Tract as shown on the plat
of said Laughlin’s Addition to the western corner of said Morris Ranger Tract;
thence North 40 degrees 12 minutes 52 seconds West 60.88 feet along the
northeastern boundary of Riverside Drive (formerly Southlane Drive) and Fulton
Avenue, being

 

B-33



--------------------------------------------------------------------------------

the northeastern right-of-way of Indiana State Highway Project U-887(4); thence
North 36 degrees 34 minutes 52 seconds West 270.46 feet along said northeastern
boundary to the prolongation of the west line of Lot 10 in Block 133 of the
Correct Plat of a part of the City of Lamasco, the plat of which is
retranscribed of record in Plat Book E, pages 60 and 61 in the office of said
Recorder; thence North 1 degree 56 minutes 04 seconds East 403.48 feet along the
west line of Lots 3 thru 10 inclusive and the prolongation thereof and along the
west line of the aforesaid Lot 1 in Block 9 of Mid-Towns Industrial Park to the
southwest corner of the 2796 square foot parcel of land described in Deed Drawer
10, Card 7056; thence South 88 degrees 03 minutes 57 seconds East 87.69 feet
along the south line of said 2796 square foot parcel to a corner of said parcel;
thence North 31 degrees 52 minutes 55 seconds East 12.50 feet along the
southeastern line of said parcel to the aforesaid east line of Lot 1 in Block 9
of Mid-town Industrial Park; thence North 5 degrees 48 minutes 21 seconds East
8.50 feet along said east line to the point of beginning, containing 7.75 acres,
more or less.

Parcel IV:

A part of Fractional Section 30, Township 6 South, Range 10 West of the Second
Principal Meridian, Vanderburgh County, Indiana, being also a part of Lots 7 and
8 in the Lower (or McGary’s) Enlargement to the City of Evansville, the plat of
which is retranscribed of record in Plat Book E, page 24 in the office of the
Recorder of said county, being more particularly described as follows:

Commencing at the western corner of said Lot 8; thence North 38 degrees 34
minutes 09 seconds East 80.05 feet (80 feet by the plat of Goodsell’s
Subdivision, Plat Book E, page 151) along the northwestern line of said Lot 8 to
the northern corner of the tract of land described in Deed Drawer 1, card 659 in
the office of said Recorder (being also the northern corner of Lot 5 in
Goodsell’s Subdivision) and the POINT OF BEGINNING of this description; thence
North 38 degrees 34 minutes 09 seconds East 67.64 feet along the northwestern
line of said Lot 8 to the western corner of the tract of land described in Deed
Record 450, page 483 in the office of said Recorder, which corner is 0.81 feet
southwesterly of the northern corner of said Lot 8; thence South 51 degrees 25
minutes 52 seconds East 98.73 feet along the southwestern line of said tract to
a corner of said tract; thence South 11 degrees 45 minutes 02 seconds East 16.26
feet (17.4 feet by Deed Record 450, page 483) along a western line of said tract
to the southern corner of said tract, which corner is on the southeastern line
of the northwestern half of said Lot 7; thence South 38 degrees 30 minutes 38
seconds West 57.26 feet along said southeastern line to the eastern corner of
the aforesaid tract described in Deed Drawer 1, card 659 (being the eastern
corner of Lot 1 in Goodsell’s Subdivision); thence North 51 degrees 25 minutes
52 seconds West 111.30 feet along the northeastern line of said tract
(northeastern line of Lots 1 thru 5 inclusive of Goodsell’s Subdivision) to the
point of beginning and containing 0.17 acres, more or less.

Combined Parcels V, VI, and IX:

A part of Fractional Section 30, Township 6 South, Range 10 West of the Second
Principal Meridian, Vanderburgh County, Indiana, being also a part of the Lower
(or McGary’s) Enlargement to the City of Evansville, the plat of which is
retranscribed of record in Plat Book E, page 24 in the office of the Recorder of
said county, and portions of vacated streets and alleys within or adjoining said
Lower Enlargement, being more particularly described as follows:

 

B-34



--------------------------------------------------------------------------------

Commencing at a 5/8” iron rod marking the centerline intersection of Court
Street and First Street; thence South 58 degrees 22 minutes 18 seconds West
33.32 feet along the platted centerline of said Court Street; thence North 31
degrees 37 minutes 42 seconds West 30.00 feet to the eastern corner of
Fractional Lot 2 of said Lower Enlargement, which corner is the intersection of
the southwestern boundary of First Street and the northwestern boundary of Court
Street, and being the POINT OF BEGINNING of this description; thence South 58
degrees 22 minutes 18 seconds West 307.36 feet along the southeastern line of
said Fractional Lot 2 and the prolongation thereof to the southeastern line of
Lot 1 of said Lower Enlargement; thence South 38 degrees 33 minutes 13 seconds
West 0.71 feet along said southeastern line of Lot 1 to the southern corner of
said Lot 1; thence North 51 degrees 28 minutes 30 seconds West 408.32 feet along
the southwestern line of Lots 1 thru 5 inclusive of said Lower Enlargement and
the prolongation thereof to the southwestern corner of the parcel of land
described in Deed Record 484, page 222; thence North 86 degrees 55 minutes 55
seconds East 1.20 feet along the southern line of said parcel the southeast
corner of said parcel; thence North 47 degrees 59 minutes 17 seconds West 1.70
feet along the northeastern line of said parcel to the northern corner of said
parcel; thence North 38 degrees 33 minutes 48 seconds East 98.60 feet; thence
North 51 degrees 28 minutes 30 seconds West 22.13 feet to the northwestern line
of said Lot 5; thence North 38 degrees 33 minutes 48 seconds East 61.00 feet
along said northwestern line of Lot 5 and the prolongation thereof to a point on
the southwestern line of Lot 11 of said Lower Enlargement; thence North 51
degrees 28 minutes 24 seconds West 68.25 feet along the southwestern line of
said Lot 11 to the western corner of said Lot 11; thence North 38 degrees 33
minutes 55 seconds East 16.34 feet along the northwestern line of said Lot 11 to
the extended northeastern line of the tract of land described as Parcel 2 in
Deed Record 450, page 360 in the office of said Recorder; thence North 51
degrees 28 minutes 24 seconds West 14.87 feet along said extended northeast line
and along the northeast line of said Parcel 2 to the northern corner of said
Parcel 2; thence South 38 degrees 33 minutes 55 seconds West 16.34 feet along
the northwestern line of said Parcel 2 to the southwestern line of Lot 10 of
said Lower Enlargement; thence North 51 degrees 28 minutes 24 seconds West 24.55
feet along said southwestern line of Lot 10 to the southern corner of the tract
of land described as Parcel 1 in said Deed Record 450, page 360; thence North 38
degrees 34 minutes 02 seconds East 9.14 feet along the southeastern line of said
Parcel 1 to the eastern corner of said Parcel 1; thence North 51 degrees 28
minutes 24 seconds West 22.33 feet along the northeastern line of said Parcel 1
to the southeastern line of the northwestern 21.5 feet of said Lot 10; thence
North 38 degrees 34 minutes 02 seconds East 139.36 feet along said southeastern
line to a point on the northeastern line of said Lot 10; thence South 51 degrees
28 minutes 18 seconds East 561.18 feet along the northeastern line of Lots 10
thru 16 inclusive of said Lower Enlargement and the prolongation thereof to the
eastern corner of said Lot 16; thence South 43 degrees 37 minutes 13 seconds
East 60.57 feet along the northeastern line of that portion of Ingle Street
vacated by Ordinance G-84-40 to the northern corner of the aforesaid Fractional
Lot 2 of the Lower Enlargement; thence South 37 degrees 38 minutes 28 seconds
East 45.52 feet along the northeastern line of said Fractional Lot 2 to the
point of beginning and containing 3.81 acres, more or less.

 

B-35



--------------------------------------------------------------------------------

Leasehold Parcel VII:

Leasehold Estate created by the Lease recorded in Lease Drawer 2, card 2189 in
the office of the Recorder of Vanderburgh County, Indiana in and to a part of
Fractional Section 30, Township 6 South, Range 10 West of the Second Principal
Meridian, Vanderburgh County, Indiana, being also a part of Fractional Lot 3 in
the Lower (or McGary’s) Enlargement to the City of Evansville, a part of Henry
Hornby’s Wharf as shown on the plat of Hornby’s Enlargement, a part of the
Laughlin Wharf as shown on the plat of Laughlin’s Addition, and a part of
vacated Front Street as shown on the plat of the City of Lamasco, being more
particularly described as follows:

Commencing at a 5/8” iron rod marking the centerline intersection of Court
Street and First Street; thence South 58 degrees 22 minutes 18 seconds West
515.44 feet along the platted centerline of said Court Street to a point on the
western boundary of Service Road No. 3 of Indiana State Highway Project U-887(4)
and the POINT OF BEGINNING of this description; thence continuing South 58
degrees 22 minutes 18 seconds West 380.62 feet to the state boundary line
between Indiana and Kentucky as established by the Supreme Court of the United
States, October 1985 session; thence North 47 degrees 00 minutes 59 seconds West
221.79 feet along said state boundary; thence North 50 degrees 57 minutes 33
seconds West 188.49 feet along said state boundary; thence North 49 degrees 36
minutes 55 seconds West 464.82 feet along said state boundary to its
intersection with the east line of the tract of land described in Deed Drawer 1,
card 9134 in the office of the Recorder of said county; thence North 1 degree 58
minutes 07 seconds East 477.54 feet along the east line of said tract to the
southwestern boundary of Riverside Drive (formerly Southlane Drive) and Fulton
Avenue, being the southwestern right-of-way of said Project U-887(4); thence
South 24 degrees 27 minutes 57 seconds East 64.85 feet along said southwestern
boundary; thence South 55 degrees 44 minutes 10 seconds East 169.23 feet along
the southwestern boundary of Riverside Drive and the southwestern right-of-way
of said Project U-887(4); thence South 58 degrees 15 minutes 05 seconds East
399.98 feet along said boundary; thence along said boundary Southeasterly 132.21
feet along an arc to the right and having a radius of 903.87 feet and subtended
by a long chord having a bearing of South 54 degrees 03 minutes 40 seconds East
and a length of 132.09 feet; thence South 49 degrees 52 minutes 16 seconds East
163.36 feet along said boundary; thence South 40 degrees 08 minutes 28 seconds
West 17.31 feet along said boundary; thence South 51 degrees 27 minutes 14
seconds East 253.28 feet along said boundary; thence South 38 degrees 38 minutes
02 seconds East 109.03 feet along said boundary to the aforesaid western
boundary of Service Road No. 3; thence along said western boundary Southwesterly
50.96 feet along an arc to the left and having a radius of 129.94 feet and
subtended by a long chord having a bearing of South 27 degrees 24 minutes 55
seconds West and a length of 50.63 feet to the point of beginning and containing
10.20 acres, more or less.

Parcel XVI:

Part of Lots 5 and 6 in Lower (or McGary’s) enlargement of the City of
Evansville, as per plat thereof recorded in Deed Record Book A, page 136 and
transcribed of record in Plat Book A page 120 and retranscribed of record in
Plat Book E, page 24 in the office of the Recorder of Vanderburgh County,
Indiana, more particularly described as 22 feet off of Lot 5 fronting Riverside
Avenue (formerly Water Street) adjoining Lot 6 and running back from Riverside
Avenue a distance of 99 feet, also a distance of 58.3 feet off of the Southeast
side of Lot 6 adjoining Lot 5 excepting thereof that part taken by the State of
Indiana as recorded August 3, 1967 in Deed Record 506 page 158 thereof.

 

B-36



--------------------------------------------------------------------------------

Parcel XVII:

Lots 1, 2, 3, 4 and 5 of Goodsell’s Subdivision of the Western one-half of Lot 7
and all of Lot 8 of McGary’s Enlargement to the City of Evansville, Vanderburgh
County, Indiana, according to the recorded plat thereof in Plat Record A, page
136 (and now recorded at Plat Record E, page 151), in the Office of the Recorder
of Vanderburgh County, Indiana.

EXCEPTING THEREFROM that part conveyed by Warranty Deed to the State of Indiana
dated August 1, 1966 and recorded October 18, 1966 in Deed Record 495 page 148,
in the Office of the Recorder of Vanderburgh County, Indiana.

Parcel XVIII:

Lots One (1), Two (2), Three (3) and Four (4) in Iselin’s Subdivision of Lots
Fifteen (15), Sixteen (16) and Seventeen (17) of Hornby’s Enlargement of the
City of Evansville, as per plat thereof, recorded in Plat Book C, Page 219 in
the Office of the Recorder of Vanderburgh County, Indiana.

EXCEPTING THEREFROM: That part of Lot Four (4) conveyed by the F. Holtz Company,
Incorporated to Evansville—Vanderburgh Levee Authority District by Warranty Deed
dated May 2, 1963 and recorded May 8, 1963 in Deed Book 453, Page 30 in the
Office of the Recorder of Vanderburgh County, Indiana.

ALSO: The Northwesterly one-half of vacated Third Avenue lying immediately
adjacent to, and Southeasterly of, said Lot 1 and part of Lot 4 in Iselin’s
Subdivision described above, pursuant to Ordinance No. G-2016-11, recorded
April 1, 2016 as Instrument No. 2016R00008967 in the Office of the Recorder of
Vanderburgh County, Indiana.

Parcel XIX

Eighteen and Fifty-six Hundredths (18.56) feet of Lot Six (6) adjoining Lot
Seven (7) and Thirty-seven and One Hundred Twenty-five Thousandths (37.125) feet
of Lot Seven (7) adjoining Lot Six (6) in the Lower Enlargement of the City of
Evansville, also known as McGary’s Enlargement of the City of Evansville, as per
plat thereof, recorded in Deed Record A, Page 138 and transcribed of record in
Plat Book A, Page 120, and re-transcribed of record in Plat Book E, Page 24 in
the Office of the Recorder of Vanderburgh County, Indiana.

EXCEPTING THEREFROM that part conveyed to the State of Indiana by Warranty Deed
dated June 13, 1966 and recorded September 1, 1966 in Deed Volume 493, Page 429
in the Office of the Recorder of Vanderburgh County, Indiana.

 

B-37



--------------------------------------------------------------------------------

ALSO, all that part of Lot Ten (10) in the Lower Enlargement to the City of
Evansville, Vanderburgh County, Indiana, described and bounded as follows,
to-wit:

Commencing at a point on the Southerly line of Lot Ten (10), said point being
located by measuring Twenty-one and Five Tenths (21.5) feet Southeast of a line
dividing Lots Nine (9) and Ten (10), thence Northeasterly and parallel to a line
dividing Lots Nine (9) and Ten (10) a distance of Nine and Fourteen Hundredths
(9.14) feet, thence Southeasterly and parallel to the Southerly line of Lot Ten
(10) a distance of Twenty-two and Thirty-three Hundredths (22.33) feet, thence
Southwesterly and parallel to a line dividing Lots Nine (9) and Ten (10) a
distance of Nine and Fourteen Hundredths (9.14) feet to the Southerly line of
Lot Ten (10), said point also being on the Northerly right-of-way of the alley,
thence Northwesterly along the Southerly line of Lot Ten (10) a distance of
Twenty-two and Thirty-three Hundredths (22.33) feet to the point of beginning.

ALSO, all that part of Lot Ten (10) in the Lower Enlargement to the City of
Evansville, Vanderburgh County, Indiana, described and bounded as follows,
to-wit:

Commencing at a point on the Southerly line of Lot Ten (10), said point being
located by measuring Southeasterly Sixty-eight and Thirty-eight Hundredths
(68.38) feet from a line dividing Lots Nine (9) and Ten (10), thence
Northeasterly and parallel to a line dividing Lots Nine (9) and Ten (10) a
distance of Sixteen and Thirty-four Hundredths (16.34) feet, thence South 52
Degrees 21 Minutes East a distance of Two and Eighty-seven Hundredths (2.87)
feet to the Easterly line of Lot Ten (10), thence Southwesterly along the
Easterly line of Lot Ten (10) a distance of Sixteen and Thirty-four Hundredths
(16.34) feet to the most Southerly corner of Lot Ten (10), said point also being
on the Northerly right-of-way of the alley, thence Northwesterly along the
Southerly line of Lot Ten (10) a distance of Two and Eighty-seven Hundredths
(2.87) feet to the point of beginning.

ALSO, a sub-surface easement for the public purpose of constructing,
maintaining, improving, repairing and reconditioning of flood control walls and
devices is hereby granted over, along, across, within and upon the following
described real estate in Vanderburgh County, State of Indiana, to-wit:

All that part of Lot Ten (10) in the Lower Enlargement to the City of
Evansville, Vanderburgh County, Indiana, described and bounded as follows,
to-wit: Commencing at a point, said point being Twenty-one and Five Tenths
(21.5) feet Southeast of a line dividing Lots Nine (9) and Ten (10), and Nine
and Fourteen Hundredths (9.14) feet North of the Southerly line of Lot Ten (10),
thence Northeasterly and parallel to a line dividing Lots Nine (9) and Ten
(10) a distance of Seven and Twenty Hundredths (7.20) feet, thence South 52
Degrees 21 Minutes East a distance of Forty-six and Eighty-three Hundredths
(46.83) feet, thence Southwesterly and parallel to a line dividing Lots Nine
(9) and Ten (10) a distance of Sixteen and Thirty-four Hundredths (16.34) feet
to a point on the Southerly line of Lot Ten (10), said point also being on the
Northerly line of the alley, thence Northwesterly along the Southerly line of
Lot Ten (10) a distance of Twenty-four and Fifty-five Hundredths (24.55) feet,
thence Northeasterly and parallel to a line dividing Lots Nine (9) and Ten
(10) a distance of Nine and Fourteen Hundredths (9.14) feet, thence
Northwesterly and parallel to the Southerly line of Lot Ten (10) a distance of
Twenty-two and Thirty-three Hundredths (22.33) feet to the point of beginning.

 

B-38



--------------------------------------------------------------------------------

ALSO, all that part of Lots Seven (7) and Eight (8) in Lower Enlargement to the
City of Evansville, Vanderburgh County, Indiana, described and bounded as
follows, to-wit:

Commencing at the most Northerly corner of Lot Eight (8), Lower Enlargement to
the City of Evansville, thence Southeasterly along the Northerly line of Lots
Eight (8) and Seven (7) a distance of One Hundred Eleven and Thirty-seven
Hundredths (111.37) feet to a point on the Northerly line of Lot Seven (7), said
point being Thirty-seven and Twelve Hundredths (37.12) feet Northwest of a line
dividing Lots Seven (7) and Six (6), said point being on the line dividing the
property of the Grantor herein and that formerly owned by Ada May Ragon and
conveyed to the Evansville-Vanderburgh Levee Authority District by Warranty Deed
by Marian Nisbet, Attorney in Fact for Ada May Ragon, said Deed being dated
July 10, 1961, and recorded November 22, 1961 in Deed Record 438, Page 533,
thence Southwesterly and parallel with the line dividing Lots Seven (7) and Six
(6) a distance of Eleven and Nineteen Hundredths (11.19) feet, thence North 08
Degrees 32 Minutes West a distance of Seventeen and Four Tenths (17.4) feet,
thence North 52 Degrees 16 Minutes West a distance of Ninety-eight and
Seventy-three Hundredths (98.73) feet to a point on the Westerly line of Lot
Eight (8), said point also being on the Easterly right-of-way of Third Avenue,
thence Northeasterly along the Westerly line of Lot Eight (8) a distance of .81
feet to the place of beginning.

ALSO, all that part of Lots Nine (9) and Ten (10) in Lower Enlargement to the
City of Evansville, Vanderburgh County, Indiana, described and bounded as
follows, to-wit:

Commencing at the Southwest corner of Lot Nine (9), said point also being on the
Easterly right-of-way of Third Avenue, thence Northeasterly along the Easterly
right-of-way of Third Avenue a distance of Three and Eleven Hundredths (3.11)
feet, thence Southeasterly and parallel to the Southerly line of Lots Nine
(9) and Ten (10) a distance of Ninety-two and Seventy-five Hundredths (92.75)
feet to a point, said point being Twenty-one and Five Tenths (21.5) feet
Southeast of the line dividing Lots Nine (9) and Ten (10); thence Southwesterly
and parallel to the line dividing Lots Nine (9) and Ten (10) a distance of Three
and Eleven Hundredths (3.11) feet to a point on the Southerly line of Lot Ten
(10), thence Northwesterly along the Southerly line of Lots Ten (10) and Nine
(9) a distance of Ninety-two and Seventy-five Hundredths (92.75) feet to the
point of beginning.

Also, a sub-surface easement for the public purpose of constructing,
maintaining, improving, repairing and reconditioning of flood control walls and
devices is hereby granted over, along, across, within and upon the following
described real estate in Vanderburgh County, State of Indiana, to-wit:

All that part of Lots Nine (9) and Ten (10) in the Lower Enlargement to the City
of Evansville, Vanderburgh County, Indiana, described and bounded as follows,
to-wit:

 

B-39



--------------------------------------------------------------------------------

Commencing at a point on the Westerly line of Lot Nine (9), said point being a
distance of Three and Eleven Hundredths (3.11) feet Northeast of the Southwest
corner of Lot Nine (9), thence Northeasterly along the Westerly line of Lot Nine
(9) a distance of Thirteen and One Hundredth (13.01) feet, thence South 52
Degrees 21 Minutes East a distance of Ninety-two and Seventy-five Hundredths
(92.75) feet to a point, said point being a distance of Twenty-one and Five
Tenths (21.5) feet Southeast of a line dividing Lots Nine (9) and Ten (10),
thence Southwest and parallel to the line dividing Lots Nine (9) and Ten (10) a
distance of Thirteen and Fourteen Hundredths (13.14) feet, thence Northwesterly
and parallel to the Southerly line of Lot Nine (9) a distance of Ninety-two and
Seventy-five Hundredths (92.75) feet to the point of beginning.

Also, the vacated alley pursuant to Final Adoption of Declaratory Resolution
No. 2-1963 on March 15, 1963 more particularly described as follows;

Parcel A: The alley running generally in a Northwest-Southeast direction lying
between Lots 9 and 10 and Lots 7 and 8 in the Lower (or McGary’s) Enlargement to
the City of Evansville, Indiana,

Parcel B: Part of the South 16.34 feet of an alley running generally in a
Northeast-Southwest direction lying between Lot 10 and Lot 11 of the Lower (or
McGary’s) Enlargement to the City of Evansville, Indiana; said alley having a
southern termini at the northern boundaries of Lots 6 and 7 of the Lower
(McGary’s) Enlargement to the City of Evansville, Indiana.

Which land is also described as follows:

Part of Lots 6, 7, 8, 9, and 10 in the Lower Enlargement of the City of
Evansville, also known as McGary’s Enlargement, as per plat thereof, recorded in
Plat Book A, Page 120 and re-transcribed of record in Plat Book E, Page 24 in
the Office of the Recorder of Vanderburgh County, Indiana; Also all of Parcel A
and Parcel B, being alleys vacated by Declaratory Resolution No. 2-1963 all
being more particularly described as follows:

Beginning at the Northeast most corner of said Lot 8; thence along the right of
way of Third Avenue, North 37 degrees 45 minutes 57 seconds East 15.11 feet to a
corner of a tract of land conveyed to Evansville-Vanderburgh Levee Authority
District (EVLAD) recorded in Deed Book 450, Page 557 in said Office of the
Recorder, thence along the Northeast line of said EVLAD tract, South 52 degrees
14 minutes 03 seconds East 92.75 feet to a corner of said EVLAD tract; thence
along the Northwest line of a tract of land conveyed to EVLAD, recorded in Deed
Book 450, Page 360 in said Office of the Recorder, North 37 degrees 45 minutes
57 seconds East 6.03 feet to a corner of said EVLAD tract; thence along the
Northeast line of said EVLAD tract, South 52 degrees 14 minutes 03 seconds East
22.33 feet to a corner of said EVLAD tract; thence along the Southeast line of
said EVLAD tract, South 37 degrees 45 minutes 57 seconds West 9.14 feet to a
point on the Northeast line of said Parcel A, being a vacated alley; thence
along said Northeast line, South 52 degrees 14 minutes 03 seconds East 24.55
feet to a corner of Parcel 2 of a tract of land conveyed to EVLAD, recorded in
said Deed Book 450, Page 360; thence along the Northwest line of said Parcel 2,
North 37 degrees 45 minutes 57 seconds East 16.34 feet to a corner of said EVLAD
tract; thence along the Northeast line and the extended Northeast line of said
EVLAD tract, South 52 degrees 14 minutes 03 seconds East 14.87 feet to a corner
of said Parcel B, being a vacated alley; thence along the Southeast line of said
Parcel B, South 37 degrees 45 minutes 57 seconds West 16.34 feet to a corner of
said Parcel B; thence along the

 

B-40



--------------------------------------------------------------------------------

Southwest line of said Parcel B, North 52 degrees 14 minutes 03 seconds West
6.00 feet; thence South 37 degrees 45 minutes 57 seconds West 12.00 feet to a
common corner of said Lots 6 and 7; thence along the Northeast line of said Lot
6, South 52 degrees 14 minutes 03 seconds East 18.56 feet; thence South 37
degrees 45 minutes 57 seconds West 147.00 feet to a corner of a tract of land
conveyed to the State of Indiana recorded in Deed Book 493, Page 429 in said
Office of the Recorder, thence along said State tract, North 50 degrees 23
minutes 02 seconds West 14.94 feet; thence continuing along said State tract,
North 39 degrees 36 minutes 58 seconds East 2.00 feet; thence continuing along
said State tract, North 50 degrees 23 minutes 02 seconds West 40.84 feet to a
point on the Northwest line of said Lot 7; thence along said Northwest line,
North 37 degrees 45 minutes 57 seconds East 132.01 feet to a corner of a tract
of land conveyed to EVLAD recorded in Deed Book 450 Page 483 in said Office of
the Recorder, thence the remaining calls along the boundary of said EVLAD tract,
North 12 degrees 51 minutes 09 seconds West 16.36 feet; thence North 52 degrees
14 minutes 03 seconds West 98.73 feet to a point on the Northwesterly line of
said Lot 8 and being on the right of way of Third Avenue; thence North 37
degrees 45 minutes 57 seconds East 0.81 feet to the point of beginning.

ALSO: The Southerly one-half of a vacated alley lying immediately adjacent to,
and Northerly of, that part of Lot 6 in Lower (or McGary’s) Enlargement of the
City of Evansville described above, pursuant to Ordinance No. G-2015-4, recorded
March 3, 2015 as Instrument No. 2015R00004562, in the Office of the Recorder of
Vanderburgh County, Indiana.

ALSO: The Southeasterly one-half of vacated Third Avenue lying immediately
adjacent to, and Northwesterly of that part of a vacated alley and Lots 8 and 9
in Lower (or McGary’s) Enlargement of the City of Evansville described above,
pursuant to Ordinance G-2016-11, recorded April 1, 2016 as Instrument No.
2016R00008967, in the Office of the Recorder of Vanderburgh County, Indiana.

Parcel XX:

Part of Lots Five (5) and Six (6) in Lower (or McGary’s) Enlargement of the City
of Evansville, as per plat thereof, recorded in Deed Record Book A, Page 136 and
transcribed of record in Plat Book A, Page 120 and retranscribed of record in
Plat Book E, Page 24 in the Office of the Recorder of Vanderburgh County,
Indiana, more particularly described as Twenty-two (22) feet off of Lot Five
(5) fronting Riverside Avenue (formerly Water Street) adjoining Lot Six (6) and
running back from Riverside Avenue a distance of Ninety-nine (99) feet, also a
distance of Fifty-eight and Three Tenths (58.3) feet off of the Southeast side
of Lot Six (6) adjoining Lot Five (5), EXCEPTING THEREFROM that part taken by
the State of Indiana as recorded August 3, 1967 in Deed Record 506, Page 158
thereof,

ALSO: The Southerly one-half of a vacated alley lying immediately adjacent to,
and Northerly of, that part of Lot 6 in Lower (or McGary’s) Enlargement of the
City of Evansville described above, pursuant to Ordinance No. G-2015-4, recorded
March 3, 2015 as Instrument No. 2015R00004502.

 

B-41



--------------------------------------------------------------------------------

Parcel XXI

Lots One (1), Two (2), Three (3), Four (4) and Five (5) of Goodsell’s
Subdivision of the Western one-half of Lot Seven (7) and all of Lot Eight (8) of
McGary’s enlargement to the City of Evansville, Vanderburgh County Indiana,
according to the plat thereof, in Plat Record A, Page 136 (and now recorded at
Plat Record E, Page 151), in the Office of the Recorder of Vanderburgh County,
Indiana.

EXCEPTING THEREFROM: That part of the above-described real estate conveyed by
Warranty Deed to the State of Indiana, dated August 1, 1966 for street widening
purposes, recorded October 18, 1966 in Deed Record 495, Page 148, in the Office
of the Recorder of Vanderburgh County, Indiana.

ALSO: The Southeasterly one-half of vacated Third Avenue lying immediately
adjacent to, and Northwesterly of, that part of Lot 5 in Goodsell’s Subdivision
described above, pursuant to Ordinance No. G-2016-11, recorded April 1, 2016 as
Instrument No. 2016R00008967.

Parcel XXII:

Lot Nine (9) and the adjoining 21 1/2 feet of Lot 10 in the Lower or McGary’s
Enlargement of the City of Evansville, Vanderburgh County, Indiana, according to
the recorded plat thereof, as recorded in Plat Record “E”, Page 24, in the
office of the Recorder of Vanderburgh County, Indiana.

EXCEPT, that part conveyed to Evansville-Vanderburgh Levee Authority District
recorded February 28, 1963 a5 3:19 pm in Warranty Deed Record 450, Page 557.

Parcel XXIII:

All that part of Lots 15, 16 and 17 in Hornby’s Enlargement to the City of
Evansville, Vanderburgh County, Indiana, described and bounded as follows,
to-wit: Commencing at the northeast corner of said Lot 15; thence southwesterly
along the east line of said Lot 15 a distance of 16.86 feet; thence north 59
degrees 12 minutes west a distance of 96.82 feet to the westerly line of Lot 17;
thence northeasterly along the line dividing Lots 17 and 18 a distance of 17.05
feet to the most northerly corner of said Lot 17; thence eastwardly along the
north lines of Lots 17, 16 and 15 a distance of 99.51 feet to the place of
beginning.

Parcel XXIV:

The alley running generally in a northwest-southeast direction, commencing at
the western edge of Third Avenue lying between Lots 15, 16, 17, 18 and 19 and
Lots 14, 13, 12, 11, 10 and 9, Hornby’s Enlargement to the City of Evansville.

 

B-42



--------------------------------------------------------------------------------

Tropicana Greenville

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF WASHINGTON, STATE
OF MISSISSIPPI, AND IS DESCRIBED AS FOLLOWS:

PARCEL 1

(Leasehold – Lighthouse)

Commencing at Station 213 + 65.16 of the Bank Protection Work Base Line; thence
South 42 degrees 06 minutes 10 seconds East 15.26 feet to an iron pipe and the
Point of Beginning of the tract herein described; thence South 33 degrees 06
minutes 34 seconds West 434.39 feet; thence South 44 degrees 27 minutes 49
seconds West 143.39 feet to an iron pipe; thence South 58 degrees 28 minutes 46
seconds West 26.29 feet to an iron pipe; thence North 42 degrees 06 minutes 10
seconds West 126.60 feet to an iron pipe on the high bank of Lake Ferguson;
thence continuing North 42 degrees 06 minutes 10 seconds West 147 feet to the
mean low water mark of Lake Ferguson; thence meandering said low water mark the
following three calls: North 26 degrees 57 minutes 24 seconds East 630.66 feet;
North 33 degrees 06 minutes 34 seconds East 60.00 feet; North 37 degrees 34
minutes East 187.63 feet; thence South 42 degrees 06 minutes 10 seconds East 147
feet to an iron pipe on the high bank of Lake Ferguson; thence continuing South
42 degrees 06 minutes 10 seconds East 222.30 feet; thence South 33 degrees 06
minutes 34 seconds West 250.90 feet to the Point of Beginning, and being located
in Section 4, Township 18 North Range 8 West, Washington County, Mississippi.

PARCEL 2

(Leasehold – Former Alpha Greenville Hotel, Inc.)

All of Lot 14 and the North 70 feet of Lot 15 of the Reserved Addition to the
City of Greenville, Washington County, Mississippi, more particularly described
as follows:

Beginning at an iron pin at the intersection of West right-of-way of Walnut
Street and the South right-of-way of Main Street; thence following the West
right-of-way of Walnut Street South 34º30’ West 235.00 feet; thence North 55º30’
West 132.00 feet to a point; thence North 34º30’ East 235.00 feet to a point on
the South right-of-way of Main Street; thence following said South right-of-way
of Main Street South 55º30’ east 132.00 feet to the point of beginning
containing 0.71 acres, more or less, and being situated in Lots 14 and 15 of the
Reserved Addition to the City of Greenville in Section 4, Township 18 North,
Range 8 West, Washington County, Mississippi.

PARCEL 3

(Fee Simple—Former Alpha Gulf Coast, Inc. Property)

Parcel 3.1 (Cunningham Property)

The West 57.25 feet of the East 231 feet of the North 100 feet of Lot 2 and the
East 1/2 of Lots 3 and 4 of the Second Addition to the City of Greenville,
Washington County, Mississippi.

 

B-43



--------------------------------------------------------------------------------

Parcel 3.2 (Cunningham Property)

Beginning at the southwest corner of Lot 1 of the Second Addition to the City of
Greenville, Washington County, Mississippi; thence along the West line of Lots 1
through 9 of said addition, N 33°40’29” E 1188.76 feet to the South line of
Nelson Street; thence S 56°19’31” E 129.60 feet along the South Right-of-Way of
Nelson Street to the East Right-of-Way of the Mississippi River Levee; thence S
33°40’29” W 119.5 feet along said levee right-of-way; thence leaving said levee
right-of-way line, S 33°40’29” W 80.5 feet; thence S 56°19’31” E 101.4 feet to
the East Right-of-Way of said levee; thence S 33°40’ 29” W 824.76 feet along
said levee right-of-way and the East line of the West half of a portion of Lots
2 and 9 and the East line of the West half of Lots 3 through 8; thence N
56°19’31” W 60.0 feet along said levee right-of-way; thence S 33°40’29” W 64.0
feet along said levee right-of -way; thence N 56°19’31” W 46.5 feet along said
right-of-way; thence S 33°40’29” W 100.0 feet along said levee right-of-way to
the North right-of-Way line of Alexander Street; thence N 56°19’31” W 124.5 feet
to the point of beginning, containing 5.51 acres, more or less, in the Second
Addition to the City of Greenville.

PARCEL 4

(Fee Simple – Former Casino Gaming International, Limited and Former Greenville
Casino Partners, L.P. Property)

Parcel 4.1 (City Park Tract - Quitclaim Deed in Book 1814 at Page 514)

Commencing at a point on the West boundary of Poplar Street, Greenville,
Washington County, Mississippi, said point being marked by an iron pipe located
two feet Southerly on said boundary from the Northeast corner of Lot Two, Block
One, Huntington Addition to said city; thence Westerly 75 feet at a right angle
to Poplar Street along a fence marking the Northerly boundary line of that
property conveyed by Deed recorded in Deed Book 180 at Page 326 of said county
land records to the point of beginning; thence along the projection of the last
said boundary line 25 feet to a point; thence Northerly parallel with Poplar
Street to a point located 100 feet Southerly from the South boundary of Central
Avenue; thence Westerly parallel with Central Avenue 40 feet; thence Northerly
parallel with Poplar Street to a point on the South boundary of Central Avenue;
thence Westerly along the South boundary of Central Avenue to a concrete marker
and iron pipe in the roadbed of Short Poplar Street, a way dedicated by more
than forty years’ public use at the date of this instrument, said markers
designating the Northwest corner of Lot 3, Block 11, Bachelor Bend Addition to
said City; thence Southerly parallel with Poplar Street along the roadbed of
said Short Poplar Street to a concrete marker designating the Southwest corner
of said Lot 3, Block 11, Bachelor Bend Addition; thence along the North boundary
of Lot 1, Block 1, Huntington Addition to a point marking the Northeast corner
of that property conveyed at Deed Book 180, Page 423, said County land records;
thence Southerly along the Easterly boundary of the last said property 58 feet
to the South boundary of Lot 1, Block 1, Huntington Addition; thence along the
last said lot boundary to a point located in a chain link fence lying Westerly
152.5 feet from the Southeast corner of Lot 1, Block 1, Huntington Addition,
said last described point being more fully described as the Northeast corner of
that property described at Deed Book 912, Page 576, said County land records;
thence Southwesterly along said chain link fence to a point on the South
boundary of the North 31 feet of Lot 2, Block 1, Huntington Addition; thence
along the last said boundary Easterly to a point at the Southwest corner of that
property described at Deed Book 180, Page 326; thence Northerly 29 feet along a
line parallel with Poplar Street, said line being the West boundary of the
property in the last deed book references, to the point of beginning.

Parcel 4.2 (McCourt Tract - Warranty Deed in Book 1814 at Page 556 and Quitclaim
Deed in Book 1814 at Page 554)

All of Lots 1 and 2 in Block 10 of the Bachelor Bend Addition to the City of
Greenville, Mississippi, according to a plat thereof in Deed Book T, Page 169,
land records of Washington County, Mississippi and the South 15 feet of Lot 16,
Reserve Addition to the City of Greenville.

Parcel 4.3. (Former Carol Brent Tract- Warranty Deed recorded in Book 1814 at
Page 99)

Commencing at the southeast corner of Lot 20 of the Reserve Addition to the City
of Greenville, Washington County, Mississippi, being also the point of
intersection of the southerly boundary line of said Lot 20, with the westerly
boundary line of Poplar Street; thence Northerly, along the western boundary of
Poplar Street, 113.25 feet to the POINT OF BEGINNING of the parcel herein
conveyed; continuing thence Northerly, along the said westerly boundary line of
Poplar Street, 43.25 feet; thence westerly, along the line perpendicular to the
westerly boundary line of Poplar Street, 214.50 feet to the centerline of Lot 18
of the said Reserve Addition; thence southerly, parallel with the westerly
boundary of Poplar Street, along the centerline of Lot 18, 43.25 feet; thence
easterly, along a line perpendicular to the westerly boundary of Poplar Street,
214.50 feet to the POINT OF BEGINNING; BEING PARTS OF Lots 18, 19 and 20 of the
Reserve Addition,

 

B-44



--------------------------------------------------------------------------------

LESS AND EXCEPT the following described parcels:

TRACT I. - Commencing at the southeast corner of Lot 20 of the Reserve Addition
to the City of Greenville, being also the point of intersection of the southerly
boundary line of said Lot 20 with the westerly boundary line of Poplar Street;
thence Northerly, along the westerly boundary of Poplar Street, 156.50 feet;
thence westerly, along the line perpendicular to the westerly boundary of Poplar
Street, 189.50 feet to the POINT OF BEGINNING of the parcel hereby conveyed,
thence continuing westerly, along said perpendicular line, 20.00 feet; thence
southerly, along a line parallel with the North-South centerline of Lot 18,
43.25 feet; thence easterly, along a line perpendicular to the westerly edge of
Poplar Street, 20.00 feet; thence Northerly, on a line parallel with the
North-South centerline of Lot 18, 43.25 feet to the POINT OF BEGINNING, being a
strip of land 20.00 feet wide and 43.25 feet long in the East half of the South
half of Lot 18, Reserve Addition to the City of Greenville, Washington County,
Mississippi, and

Tract II -The west 5.00 feet of the East half of the North 43.25 feet of the
South 156.50 feet of Lot 18, Reserve Addition to the City of Greenville,
Washington County, Mississippi, which land is currently held and owned by the
Mississippi National Guard Armory in Greenville, in accordance with and by
virtue of three affidavits of adverse possession on file in Book 676 at Page
357, Book 676 at Page 363, Book 676 at Page 366, of the Chancery Clerk’s records
in Washington County, Mississippi.

Parcel 4.4 (Former 241 Main Company Tracts- 4.4.1 through 4.4.5 below, LESS AND
EXCEPT “Green Building” tract described below)

Parcel 4.4.1

The South 70 feet of Lots 19 and 20 and the East 49 1/2 feet of the South 70
feet of Lot 18 of the Reserve Addition to the City of Greenville, Washington
County, Mississippi.

Parcel 4.4.2

Commencing at the southeast corner of Lot 20 of the Reserve Addition to the said
City of Greenville, being also the point of intersection of the southerly
boundary of said Lot 20 with the westerly boundary of Poplar Street; thence
Northerly, along the westerly boundary of Poplar Street, 70 feet to the point of
beginning of the parcel hereby conveyed; continuing thence Northerly along the
said westerly boundary of Poplar Street, 43.25 feet; thence westerly, along a
line perpendicular to the westerly boundary of Poplar Street, 214.50 feet to the
center line of Lot 18 of said Reserve Addition; thence Southerly, parallel with
the westerly boundary of Poplar Street and along the center line of said Lot 18,
43.25 feet; thence easterly, along a line perpendicular to the westerly boundary
of Poplar Street, 214.50 feet to the point of beginning of the parcel hereby
conveyed, being parts of Lots 18, 19 and 20 of the Reserve Addition to the City
of Greenville.

Parcel 4.4.3

Commencing at the Southeast corner of Lot 20 of the Reserve Addition to the City
of Greenville, being also the point of intersection of the southerly boundary
line of said Lot 20 with the westerly boundary of Poplar Street; thence
Northerly along the westerly boundary of Poplar Street 156.50 feet; thence
westerly along the line perpendicular to the westerly boundary of Poplar Street,
189.50 feet, to the point of beginning of the parcel hereby conveyed; thence
continuing westerly along said perpendicular line 20 feet; thence southerly
along a line parallel to the North-South centerline of Lot 18, 43.25 feet;
thence easterly along a line perpendicular to the westerly edge of Poplar Street
20 feet; thence Northerly on a line parallel to the North-South centerline of
Lot 18, 43.25 feet to the point of beginning, being a strip of land 20 feet wide
and 43.25 feet long in the East half of the South half of Lot 18, Reserve
Addition to the City of Greenville, Mississippi.

Parcel 4.4.4

The West five feet of the East half of the North 43.25 feet of the South 156.50
feet of Lot 18, Reserve Addition to the City of Greenville, Washington County,
Mississippi, which land is currently held and owned by the Mississippi National
Guard Armory in Greenville, in accordance with and by virtue of three affidavits
of adverse possession on file in Book 676, Page 357, Book 676, Page 363, and
Book 676, Page 366 of the Chancery Clerk’s records in Washington County,
Mississippi

 

B-45



--------------------------------------------------------------------------------

Parcel 4.4.5

The West 13.5 feet of the East half of the North 11.50 feet of the South 165
feet of Lot 18, Reserve Addition to the City of Greenville, the current legal
owner of which tract is currently unknown and which property is not assessed for
taxes to anyone either by the City of Greenville or by Washington County,
Mississippi.

LESS AND EXCEPT, HOWEVER, FROM SAID PARCELS 4.4.1 THROUGH 4.4.5 INCLUSIVE, that
certain property and structure located on the above described tract known as the
“Green Building”, and being a parcel of approximately 43 feet by 54 feet which
is located on the western side of the property herein conveyed, whether herein
described accurately or not, title to which is expressly reserved to grantors,
together with reasonable access thereto via the parking lot construction on the
tract herein described.

Parcel 4.5 (Former Lane Henderson Tract- Deeds recorded in Book 1814 at Page 152
and Book 1814 at Page 517)

The North 76 feet of Lot 3, Block 10, Bachelor Bend Addition to the City of
Greenville, Mississippi, according to a plat thereof in Deed Book T, Page 169 of
the land records of Washington County, Mississippi.

Parcel 4.6 (Former C & G Property, Warranty Deed in Book 1855, Page 275)

Parcel 4.6.1

The North 210.50 feet of the West 77 feet of Lot 2, Block 11, Bachelor Bend
Addition to the City of Greenville, Washington County, Mississippi.

Parcel 4.6.2

Parts of Lots 1 and 2 of Block 1 of the HUNTINGTON ADDITION to the City of
Greenville, Washington County, Mississippi; 335 Rear South Poplar Street, Lot
Size 89 X 78 X 1R

Parcel 4.6.3

The West 34 feet of Lot 1 and the West 34 feet of the North 31 feet of Lot 2,
Block 1 of the Huntington Addition to the City of Greenville, Washington County,
Mississippi; Lot Size 34 X 89.

Parcel 4.6.4

The East 46 feet of the West 87 feet of the North 140 feet of Lot 2, Block 9,
Bachelor Bend Addition, City of Greenville, Washington County, Mississippi.

Parcel 4.6.5

South 70 feet of the West 1/2 of Lot 2, Block 11, Bachelor Bend Addition, City
of Greenville, Washington County, Mississippi.

Parcel 4.6.6

East 19 feet of the West 41 feet of the North 140 feet of Lot 2, Block 9,
Bachelor Bend Addition, City of Greenville, Washington County, Mississippi.

 

B-46



--------------------------------------------------------------------------------

Parcel 4.7 (Quitclaim Deed in Book 201501 at Page 2194)

A strip of land located in Lots 1, 2 and 3 of Block 20 of the Huntington and
Lavally

Addition and Lot 2 of Block 11 of the Bachelor Bend Addition all to the City of
Greenville, Mississippi more particularly described as: commencing at the
Southwest corner of Lot 3 of Block 20 of the Huntington and Lavally Addition
which is on the east right of way of Walnut Street where exists a capped rebar;
thence south 55 degrees 30 minutes East 154.00 feet to a capped #5 rebar and the
Point of Beginning of the property herein described; thence from the Point of
Beginning North 34 degrees 30 minutes East 278.81 feet to a capped #5 rebar;
thence South 55 degrees 26 minutes 30 seconds East 3.00 feet to a point; thence
South 34 degrees 30 minutes West 278.81 feet to a point; thence North 55 degrees
30 minutes West 3.00 feet to the Point of Beginning containing 0.019 acres, more
or less.

PARCEL 5

(Leasehold – Lighthouse from City of Greenville)

Parcel 5.1

A portion of Lots 1, 2, 3, and 7 of Block 5 and the right-of-way of Locust
Street and Washington Avenue of the Original Town Addition to the City of
Greenville, Washington County, Mississippi more particularly described below:

Commencing at Station 213 + 65.16 of the Bank Protection Work Base Line; thence
South 42 degrees 06 minutes 10 seconds East 15.26 feet to an iron pipe; thence
South 33 degrees 06 minutes 34 seconds West 434.39 feet; thence South 44 degrees
27 minutes 49 seconds West 143.39 feet to an iron pipe; thence South 58 degrees
28 minutes 46 seconds West 6.28 feet; thence South 45 degrees 39 minutes 52
seconds East 19.06 feet; thence South 47 degrees 25 minutes 52 seconds East
42.58 feet; thence South 20 degrees 57 minutes 40 seconds East 4.73 feet; thence
South 54 degrees 06 minutes 59 seconds West 84.25 feet to the east right-of-way
of Washington Avenue and the Point of Beginning of the tract herein described;
thence continue South 54 degrees 06 minutes 59 seconds West 106.72 feet to the
west right-of-way of Washington Avenue; thence North 56 degrees 19 minutes 50
seconds West 28.18 feet along the west right-of-way of Washington Avenue to the
south right-of-way of Locust Street; thence South 33 degrees 40 minutes 10
seconds West a distance of 75.58 feet along the south right-of-way of Locust
Street; thence South 54 degrees 06 minutes 59 seconds West 126.45 feet; thence
North 35 degrees 53 minutes 01 seconds West 196.00 feet; thence North 54 degrees
06 minutes 59 seconds East 240.76 feet to the east right-of-way of Washington
Avenue; thence South 56 degrees 19 minutes 50 seconds East 209.18 feet along the
east right-of-way of Washington Avenue to the Point of Beginning of the tract
herein described containing 53,285.5 square feet, more or less, and being
located in Section 4, Township 18 North, Range 8 West, Washington County,
Mississippi.

Parcel 5.2

A portion of the right-of-way of Washington Avenue of the Original Town Addition
to the City of Greenville, Washington County, Mississippi more particularly
described below:

Commencing at Station 213 + 65.16 of the Bank Protection Work Base Line; thence
South 42 degrees 06 minutes 10 seconds East 15.26 feet to an iron pipe; thence
South 33 degrees 06 minutes 34 seconds West 434.39 feet; thence South 44 degrees
27 minutes 49 seconds West 143.39 feet to an iron pipe; thence South 58 degrees
28 minutes 46 seconds West 6.28 feet; thence South 45 degrees 39 minutes 52
seconds East 19.06 feet; thence South 47 degrees 25 minutes 52 seconds East
42.58 feet; thence North 76 degrees 48 minutes 46 seconds East 26.51 feet;
thence South 00 degrees 38 minutes 18 seconds West 12.39 feet to the point of
curvature of a curve to the right; thence along said curve having a radius of
87.00 feet, an arch length of 62.08 feet, a chord bearing of South 21 degrees 04
minutes 48 seconds West, and a chord length of 60.77 feet to the point of
tangency; thence South 41 degrees 31 minutes 19 seconds West 31.62 feet to east
right-of-way of Washington Avenue and the Point of Beginning of the tract herein
described; thence continue South 41 degrees 31 minutes 19 seconds West 100.95
feet to the west right-of-way of Washington Avenue; thence North 56 degrees 19
minutes 50 seconds West 24.23 feet along the west right-of-way of Washington
Avenue; thence North 41 degrees 31 minutes 19 seconds East 100.95 feet to the
east right-of-way of Washington Avenue; thence South 56 degrees 19 minutes 50
seconds East 24.23 feet along the east right-of-way of Washington Avenue to the
Point of Beginning of the tract herein described containing 2,422.7 square feet,
more or less, and being located in Section 4, Township 18 North, Range 8 West,
Washington County, Mississippi.

 

B-47



--------------------------------------------------------------------------------

Parcel 5.3

A portion of Lot 1 of Block 6, Lots 4 and 5 of Block 10 and the right-of-way of
Locust Street of the Original Town Addition to the City of Greenville,
Washington County, Mississippi more particularly described below:

Commencing at Station 213 + 65.16 of the Bank Protection Work Base Line; thence
South 42 degrees 06 minutes 10 seconds East 15.26 feet to an iron pipe; thence
South 33 degrees 06 minutes 34 seconds West 434.39 feet; thence South 44 degrees
27 minutes 49 seconds West 143.39 feet to an iron pipe; thence South 58 degrees
28 minutes 46 seconds West 6.28 feet to the Point of Beginning of the tract
herein described; thence South 45 degrees 39 minutes 52 seconds East 19.06 feet;
thence South 47 degrees 25 minutes 52 seconds East 42.58 feet; thence North 76
degrees 48 minutes 46 seconds East 26.51 feet; thence South 00 degrees 38
minutes 18 seconds West 12.39 feet to the point of curvature of a curve to the
right; thence along said curve having a radius of 87.00 feet, an arch length of
62.08 feet, a chord bearing of South 21 degrees 04 minutes 48 seconds West, and
a chord length of 60.77 feet to the point of tangency; thence South 41 degrees
31 minutes 19 seconds West 31.62 feet to east right-of-way of Washington Avenue;
thence North 56 degrees 19 minutes 50 seconds West 24.23 feet along the east
right-of-way of Washington Avenue; thence North 41 degrees 31 minutes 19 seconds
East 34.93 feet to the point of curvature of a curve to the left; thence along
said curve having a radius of 63.00 feet, an arch length of 44.95 feet, a chord
bearing of North 21 degrees 04 minutes 48 seconds East, and a chord distance of
44.01 feet to the point of tangency; thence North 00 degrees 38 minutes 18
seconds East 1.66 feet; thence South 54 degrees 06 minutes 59 seconds West 84.25
feet to the east right-of-way of Washington Avenue; thence along the east
right-of-way of Washington Avenue North 56 degrees 19 minutes 50 seconds West
209.18 feet; thence North 54 degrees 06 minutes 59 seconds East 112.73 feet;
thence South 42 degrees 06 minutes 10 seconds East 3.33 feet to an iron rod;
thence South 42 degrees 06 minutes 10 seconds East 126.84 feet to an iron rod;
thence North 58 degrees 28 minutes 46 seconds East 20.01 to the Point of
Beginning of the tract herein described containing 20,806.0 square feet, more or
less, and being located in Section 4, Township 18 North, Range 8 West,
Washington County, Mississippi.

TOGETHER WITH:

(Sign Easement)

A portion of the Main Street right-of-way of the Original Town Addition to the
City of Greenville, Washington County, Mississippi more particularly described
below:

Commencing at the southwest corner of Lot 1 of B1ock 8 of the Original Town
Addition to the City of Greenville; thence North 55 degrees 30 minutes 00
seconds West 13.03 feet along the east right-of-way of Main Street to a point;
thence south 34 degrees 14 minutes 27 seconds West 28.43 feet to the Point of
Beginning of the tract herein described; thence continue South 34 degrees 14
minutes 27 Seconds West 52.00 feet to a point; thence North 55 degrees 45
minutes 33 seconds West 10.0 feet to a point; thence North 34 degrees 14 minutes
27 seconds East 52.00 to a point; thence South 55 degrees 45 minutes 33 seconds
East 10.00 feet to the Point of Beginning of the tract herein described
containing 520.0 square feet, more or less and being located in Section 4,
Township 18 North, Range 8 West, Washington County, Mississippi,

TOGETHER WITH:

The rights and benefits of a permanent non-exclusive right of way and easement
for ingress and egress as set forth in that certain Easement recorded
September 19, 2014 in Book 201401 at Page 5897.

Belle of Baton Rouge

The following property being in East Baton Rouge Parish, Louisiana:

Record Legal Description

 

B-48



--------------------------------------------------------------------------------

PARCEL I

Nine (9) certain lots or parcels of ground, together with all the buildings and
improvements thereon, situated in that part of the City of Baton Rouge,
Louisiana, known as Beauregard Town, which are designated on the supplemental
plan thereof compiled by Swart & Waller in 1885 as LOTS 2, 3, 4, 5, 6, 7, 8, 9
and 10, SQUARE “B” or “6”, said lots each measuring 64 feet by a depth between
parallel lines of 128 feet, said square being bounded now or formerly by the
Mississippi River, France Street, Natchez Street (formerly Front Street) and
Europe Street; and the alluvion and batture adjacent to lots 6, 7, 8, 9 and 10
Square “B” or “6” Beauregard Town in a westerly direction down to the ordinary
low water stage of the water of the Mississippi River; but excluding all or any
portion of the former right of way of Europe Street abutting Lots 5 and 6,
Square “B” or “6” on the south and any alluvion and batture formed and attached
to said right of way.

PARCEL II

A. A certain parcel of ground, together with the buildings and improvements
thereon, being Lots 1 and 2 and portions of Lots 3, 4 and 5, Square 9,
Beauregard Town, East Baton Rouge Parish, Louisiana, as shown on a survey map
made by M. Gregory Breaux, P.L.S., dated 2/24/93, which is more fully described
according to said map as follows:

Beginning at the intersection of the East line of St. James Street; thence
easterly South line of Europe Street; thence easterly along said South line,
being along the North line of Lot 1 of Square 9, 128 feet to the northeast
corner thereof; thence southerly along the East line of Lots 1, 2 and 3 in said
Square 9, 170 feet; thence westerly at a right angle to the last described
course, 44 feet; thence southwesterly in a straight line, 160.58 feet, to a
point on the North line of Mayflower Street (formerly known as Asia Street),
said point being 28 feet easterly from said East line of St. James Street;
thence westerly along said North line of Mayflower Street, being along the South
line of Lot 5 in said Square 9, 28 feet to said East line of St. James Street;
thence northerly along said East line of St. James Street, being along the West
line of said Square 9, 320.85 feet to the point of beginning.

B. A certain parcel of ground, together with the buildings and improvements
thereon, being a portion of Lots 1 and 2, Square 8, Beauregard Town, East Baton
Rouge Parish, Louisiana, as shown on a survey map made by M. Gregory Breaux,
P.L.S., dated 2/24/93, which is more fully described according to said map as
follows:

Beginning at the intersection of the East line of St. James Street with the
South line of Mayflower Street (formerly known as Asia Street); thence easterly
along said South line of Mayflower Street, being the North line of Lot 1 or
Square 8, 25 feet; thence southwesterly in a straight line, 93.41 feet, to a
point on said East line of St. James Street, said point being 90 feet southerly
from said South line of Mayflower Street; thence northerly along said East line
of St. James Street, being along the West line of Lots 2 and 1 of Square 8, 90
feet to the point of beginning.

 

B-49



--------------------------------------------------------------------------------

C. A certain parcel of ground, together with the buildings and improvements
thereon, being all of Squares 5 and 6, Beauregard Town, East Baton Rouge Parish,
Louisiana, and of that portion of Europe Street between the aforesaid squares,
as shown on a survey map made by M. Gregory Breaux, P.L.S., dated 2/24/93, which
is more fully described according to said map as follows:

Beginning at the intersection of the West line of St. James Street with the
North line of Mayflower Street (formerly known as Asia Street); thence westerly
along said North line of Mayflower Street, being along the South line of Square
6, 128 feet to the East line of Front Street (formerly known as Natchez Street);
thence northerly along said East line of Front Street, being in part along the
West line of Squares 6 and 5, 694.93 feet, to the South line of France Street;
thence easterly along said South line of France Street, being along the North
line of Square 3, 128 feet to said West line of St. James Street; thence
southerly along said West line of St. James Street, being in part along the East
line of Square 5 and 6, 694.50 feet to the point of beginning.

D. A certain parcel of land, together with the buildings and improvements
thereon, being all of Square 7, including Lots 1, 2, 3, 4 and 5, Beauregard
Town, East Baton Rouge Parish, Louisiana, as shown on a survey map made by M.
Gregory Breaux, P.L.S., dated 2/24/93, which is more fully described according
to said map as follows:

Beginning at the intersection of the West line of St. James Street with the
South line of Mayflower Street (formerly known as Asia Street); thence southerly
along said West line of St. James Street, being along the East line of Square
7,319.76 feet to the North line of South Boulevard; thence westerly along said
North line of South Boulevard; thence westerly along said North line of South
Boulevard, being along the South line of Square 7,128 feet to the East line of
Front Street (formerly known as Natchez Street); thence northerly along said
East line of Front Street, being along the West line of Square 7, 319.54 feet to
said south line of Mayflower Street; thence easterly along said South line of
Mayflower Street, being along the North line of Square 7,128 feet to the point
of beginning.

E. Two (2) certain lots or parcels of ground, together with all the buildings
and improvements thereon, being Lots 1 and 2, Square 10, Beauregard Town, East
Baton Rouge Parish, Louisiana, as shown on a survey map made by M. Gregory
Breaux, P.L.S., dated 2/24/93. (NOTE: CCCH acquired from Jazz Enterprises)

F. Three (3) certain lots or parcels of ground, together with all the buildings
and improvements thereon, situated in that subdivision of the City of Baton
Rouge, Parish of East Baton Rouge, State of Louisiana, known as BEAUREGARD TOWN,
and designated on the official map of said subdivision on file in the office of
the Clerk and Recorder of said Parish, as well as on the map of the City of
Baton Rouge made by R. Swart, C.E., in 1910 and the official map of the City of
Baton Rouge and Suburbs compiled by F.F. Pillet, C.E., and adopted by the
Commission Council of said City on 10/21/30, as LOT NO.s 6, 7 and 8, SQUARE NO.
10, said Beauregard Town, said Lot No. 6 being a corner lot, measuring 64 feet
front on the west side of St. Philip Street by a depth of 128 feet between
parallel lines, and along the north side of Europe Street, said Lot No.’s 7 and
8 each measuring 64 feet front on the west side of St. Philip Street by a depth
of 128 feet between parallel lines. (NOTE: CCCH acquired from Jazz Enterprises)

 

B-50



--------------------------------------------------------------------------------

G. Intentionally Deleted.

H. Leasehold interest of Catfish Queen Partnership in Commendam as sublessee of
a Contract of Lease from Conn Realty Co., Inc. to Paul H. Due’, et al, affecting
the following described property for a primary term of 17 years beginning
8/01/83, with an option to renew for an initial extension of 3 years and then 8
additional periods of 10 years each, recorded 10/12/83 as Original 32, Bundle
9612; which was assigned to Jazz Enterprises, Inc. by act recorded as Original
889, Bundle 10426; which was amended by act recorded as Original 388, Bundle
10507; which was subleased to Catfish Queen Partnership in Commendam by act
recorded as Original 43, Bundle 10544; and which was assigned to New Jazz
Enterprises, L.L.C. by act recorded as Original 155, Bundle 12222.

One (1) certain lot or parcel of ground, together with all the buildings and
improvements thereon, being Lot 1, Square “6” or “B”, Beauregard Town, East
Baton Rouge Parish, Louisiana, as shown on a survey map made by M. Gregory
Breaux, P.L.S., dated 2/24/93.

PARCEL III

TRACT A

Six certain lots or parcels of ground, together with all buildings and
improvements thereon, situated in that part of the City of Baton Rouge known as
BEAUREGARD TOWN and designated on the plan thereof as LOTS 9 and 10 of SQUARE
10, and LOTS 1,2, 3 and 4 of SQUARE 11 SOUTH. LESS AND EXCEPT: that portion of
Lot 4, Square 11 South, sold to the State of Louisiana by Act of Sale dated
2/27/91, and recorded as Original 17, Bundle 4839 of the official records of
East Baton Rouge Parish, Louisiana. (NOTE: CCCH acquired Lots 9 & 10, Square 10,
Beauregard Town)

TRACT B-1 Intentionally deleted.

TRACT B-2

A certain parcel of ground together with all buildings and improvements thereon,
being Lots 9 and 10, Square 9, Beauregard Town, East Baton Rouge Parish,
Louisiana, acquired by Argosy of Louisiana, Inc. from Cohn Realty by act
recorded as Original 783, Bundle 10946 of the official records of East Baton
Rouge Parish, Louisiana, and then acquired by CCCH by act recorded as Original
118, Bundle 11196 of the official records of East Baton Rouge Parish, Louisiana.

TRACT C

Right of use and predial servitude established by Servitude Agreement dated
12/22/87 between the City of Baton Rouge and the Parish of East Baton Rouge as
Grantor, and Allied Bank of Texas as Grantee, recorded as Original 821, Bundle
9971 of the official records of East Baton Rouge Parish, Louisiana, in and to 12
tracts or parcels of land in the City of Baton Rouge, Parish of East Baton
Rouge, more fully described as follows:

1. Begin at the northwest corner of Lot 1, Square 4-S, Beauregard Town, and
proceed 15 feet in a northerly direction along the east right-of-way of Front
Street to a point and corner; thence proceed in an easterly direction a distance
of 128 feet parallel to the north property lines of Lots 1 and 2, Square 4-S,
Beauregard Town, to the right-of-way of St. James Street projected, for point
and corner; thence proceed in a southerly direction 15 feet to the northeast
corner of Lot 2, Square 4-S, Beauregard Town for point and corner; thence
proceed in a westerly direction along the north property lines of Lots 2 and 1,
Square 4-S, a distance of 128 feet to the point of beginning.

 

B-51



--------------------------------------------------------------------------------

2. Begin at the northwest corner of Lot 1, Square 11-S, Beauregard Town, and
proceed in a northerly direction along the East right-of-way line of St. James
Street, projected, a distance of 6 feet to a point and corner; thence proceeding
an easterly direction a distance of 238 feet along a line parallel to the north
property lines of Lots 1, 2, 3 and 4, Square 11-S, Beauregard Town, to a point
which is 6 feet north of the north property line of Lot 4, Square 11-S,
Beauregard Town; thence proceed 6 feet in a southeasterly direction to a point
which is 6.68 feet west of the northeast corner of Lot 4; thence proceed in a
westerly direction along the north property lines of Lot 4, a distance of 249.32
feet to the point of beginning.

3. Begin at the southwest corner of Lot 1, Square 11-S, Beauregard Town, and
proceed 15 feet in a southerly direction along the right-of-way of St. James
Street to a point and corner; thence proceed 256 feet in an easterly direction
along a line parallel to the south property lines of Lots 1, 2, 3 and 4, Square
11-S, Beauregard Town, to the right of-way line of St. Philip Street for a point
and corner; thence proceed in a northerly direction along the west right-of-way
line of St. Philip Street a distance of 15 feet to the southeast corner of Lot
4, Square 11-S, Beauregard Town, for point and corner; thence proceed in a
westerly direction along the south property lines of Lots 1, 2, 3 and 4, Square
11-S, a distance of 256 feet to the point of beginning.

4. Begin at the southwest corner of Lot 1, Square 4-S, Beauregard Town, and
proceed 15 feet in a southerly direction along the right-of-way line of Front
Street to a point and corner; thence proceed 128 feet in an easterly direction
along a line parallel to the south property lines of Lots 1 and 2, Square 4-S,
Beauregard Town, to the right-of-way line of St. James Street for point and
corner; thence proceed in a northerly direction a distance of 15 feet to the
southeast corner of Lot 2, Square 4-S, Beauregard Town, for point and corner;
thence proceed in a westerly direction along the south property lines of Lots 1
and 2, Square 4-S, Beauregard Town to the point of beginning.

5. Begin at the northwest corner of Lot 1, Square 10, Beauregard Town, and
proceed 8/10 of one foot in a westerly direction along the right-of-way of
France Street to a point and corner; thence proceed in a southerly direction a
distance of 128 feet along a line parallel to the west property lines of Lots 1
and 2, Square 10, Beauregard Town, to a point and corner; thence proceed in an
easterly direction 8/10 of one foot to the southwest corner of Lot 2, Square 10,
Beauregard Town; thence proceed in a northerly direction 128 feet along the west
property lines of Lots 1 and 2, Square 10, Beauregard Town to the point of
beginning.

6. Begin at the southeast corner of Lot 2, Square 4-S, Beauregard Town, and
proceed in a southerly direction along the extension of the right-of-way of St.
James Street a distance of 15 feet to a point and corner; thence proceed in an
easterly direction a distance of 53 1/3 feet to a point and corner; thence
proceed in a northerly direction a distance of 15 feet to the southwest corner
of Lot 1, Square 11-S, Beauregard Town, for 112.67 feet along the east
right-of-way of St. James Street, projected, to a point and corner; thence
proceed in a westerly direction a distance of 53 1/3 feet parallel to the south
right-of-way of Old Government Street to a point and corner; thence proceed in a
southerly direction along the west right-of-way of St. James Street, projected,
a distance of 112.67 feet, to the point of beginning.

 

B-52



--------------------------------------------------------------------------------

7. All of St. James Street bounded on the North by South right-of-way of France
Street, on the south by the North right-of-way of South Boulevard, on the East
by Square 8, Square 9 and Square 10 of Beauregard Town and Mayflower and Europe
Streets, and on the West by Square 5, Square 6 and Square 7 of Beauregard Town
and Mayflower, and the western (revoked) portion of Europe Street.

8. All of Europe Street from the East right of way line of St. James Street to
the West right-of-way line of St. Phillip Street. (NOTE: Portion of Europe
Street servitude between Lot 6, Square 10 and Lot 10, Square 9 was acquired by
CCCH)

9. Mayflower (formerly Asia) Street from the East right-of-way line of Front
Street to the West right-of-way line of St. James Street.

10. Mayflower (formerly Asia) Street, from the intersection of the East
right-of-way line of St. James Street and the South line of Mayflower Street,
for the point of beginning; thence easterly along the South right-of-way line of
Mayflower Street for a distance of 25 feet; thence in a northerly direction a
distance of 53.41 feet to the North right-of-way line of Mayflower Street, for
point and corner; thence in a westerly direction along the North right-of-way
line of Mayflower Street 28 feet to point and corner, being the intersection of
the East right-of-way line of St. James Street and Mayflower Street; thence in a
southerly direction a distance of 53.33 feet to the point of beginning.

11. The eastern 33.3 feet of Front or Natchez Street, bounded on the South by
the North right-of-way line of South Boulevard and on the North by a line
beginning 38.33 feet North of the intersection of the South right-of-way line of
France Street and East right-of-way of Front or Natchez Street and extending in
a westerly direction into the right-of-way of Front or Natchez Street a distance
of 33.3 feet, and bounded on the East by Squares 5, 6, and 7 and Mayflower and
France Streets, and on the West by the western 20 feet of Front or Natchez
Street.

12. The south 38.33 feet of France Street, from the East right-of-way line of
Front or Natchez Street to the West right-of-way line of St. Philip Street, and
being bounded on the South by Lot 1 of Square 5 and Lots 1 and 10 of Square 10
of Beauregard Town, and on the North by the northern 15 feet of France Street;
it being understood that this servitude as to France Street and Front or Natchez
Street shall be subject to the condition that the said affected area of France
Street and of Front or Natchez Street shall remain open to the public for
pedestrian and vehicular traffic.

The above rights of use and predial servitudes run in favor of the remaining
lands described in Parcel III and the lands described in Parcel II above.

 

B-53



--------------------------------------------------------------------------------

PARCEL IV

A. A certain lot or parcel of ground, together with all buildings and
improvements thereon, situated in the City of Baton Rouge and designated on the
official plan thereof as LOT 6, SQUARE 20, BEAUREGARD TOWN, measuring 64 feet
front on St. Louis Street by a depth between parallel lines and along Mayflower
Street (formerly Asia) of 128 feet.

B. A certain lot or portion of ground, together with all the buildings and
improvements thereon, situated in the Parish of East Baton Rouge, State of
Louisiana, in that part known as BEAUREGARD TOWN, designated as LOT 7, SQUARE
20, measuring 64 feet front on the West side of St. Louis Street by a depth of
128 feet between equal and parallel lines.

PARCEL V

A certain lot or parcel of ground, together with all the buildings and
improvements thereon, situated and being all that part of the City of Baton
Rouge, Parish of East Baton Rouge, State of Louisiana, known as SUBURB GALEY,
and designated on the official map of the City of Baton Rouge made by R. Swart,
Civil Engineer, in 1910, as LOT 18 OF SQUARE 288, of said Suburb Galey, a/k/a
Gayley or Gailey, said lot measuring 51 feet on the east side of Natchez Street,
now or formerly, by 51 feet on the south side of South Boulevard, less and
except any portion of said Lot 18 that is subject to a servitude for Interstate
Route No. I-10, as previously granted by the former Illinois Central Railroad
Company in favor of the Louisiana Department of Highways by document dated
1/31/64.

PARCEL VI

A. LOTS A, B, C, D, E AND F, situated in SQUARE 3, SUBURB WYKOFF, East Baton
Rouge Parish, Louisiana, as shown on a map showing the resubdivision of Lots 3,
4 and 5 and the east 20 feet of Lot 2, said Square 3, Suburb Wykoff, into Lots
A, B, C, D, E and F, made by Carey Hodges, C.E., dated 7/27/61, a copy of which
was recorded as Original 28, Bundle 4941 of the official records of East Baton
Rouge Parish, Louisiana. LESS AND EXCEPT: 2 parcels expropriated by the State
Department of Highways by virtue of an order of expropriation rendered on
8/27/63, recorded in Book 1723, Folio 238 of the conveyance records of East
Baton Rouge Parish, Louisiana.

B. LOT 9 AND THE SOUTH 40 FEET OF LOT 8, SQUARE 3, SUBURB WYKOFF, East Baton
Rouge Parish, Louisiana. LESS AND EXCEPT: the property sold to the State of
Louisiana and the Louisiana Department of Highways by A. Leon Hebert by Act of
Sale recorded 7/16/63 in Book 1715, Folio 34 of the conveyance records of East
Baton Rouge Parish, Louisiana.

PARCEL VII

INTENTIONALLY DELETED PROPERTY SOLD BY ACT RECORDED AS ORIGINAL 202, BUNDLE
12518.

PARCEL VIII

LOTS 3, 4, 5, 6, 7, 9, 10, 11, 12, 13 AND 14, COMMERCIAL PLACE, East Baton Rouge
Parish, Louisiana, as shown on a map dated 11/14/25, made by A. G. Mundinger,
C.E. and Surveyor, a copy of which is attached to the act recorded as Original
57, Bundle 544 of the official records of East Baton Rouge Parish, Louisiana,
said lots showing such measurements and dimensions as shown on the aforesaid
map, together with all the buildings and improvements thereon; and

 

B-54



--------------------------------------------------------------------------------

A certain lot or parcel of ground, together with buildings and improvements
thereon, situated in that subdivision of East Baton Rouge Parish, Louisiana,
known as COMMERCIAL PLACE, and being designated as LOT 8 according to a plan of
said subdivision, dated 11/14/25, laid out for B. B. Perkins by A. G. Mundinger,
C.E. and Surveyor, on file in the office of the Clerk and Recorder of East Baton
Rouge Parish, said lot measuring according to said plan 61.49 feet front along
the east side of River Road and having a depth between parallel lines of 210.4
feet along its northern boundary and of 192.8 feet along its southern boundary,
extending through to a railroad spur in the rear.

PARCEL IX

INTENTIONALLY DELETED PROPERTY SOLD BY ACT RECORDED AS ORIGINAL 202, BUNDLE
12518.

PARCEL X

Leasehold interest of Catfish Queen Partnership in Commendam in Lease of Air
Space dated 6/29/94 between the City of Baton Rouge and the Parish of East Baton
Rouge as Lessor, and Catfish Queen Partnership in Commendam as Lessee, affecting
the following described property for a primary term of 25 years commencing on
the date as provided therein with an option to renew for another 25 years as
provided therein, which was recorded on 7/01/94 as Original 248, Bundle 10522 of
the official records of East Baton Rouge Parish, Louisiana, affecting the
following:

A certain portion of air space, hereinafter described and being immediately
contiguous and adjacent to Lots 1 and 2, Square 6 or , and Lots 1 and 2, Square
5 of Beauregard Town Subdivision, extending between said squares, and more
particularly described as follows: Commencing in a horizontal plane above Front
Street, at an elevation of 55.25 feet above N.G.V.D. (determined by reference to
City Paris Benchmark, located at the south concrete pier supporting the steel
truss under the east bound lane of the Interstate Highway 10 Bridge over the
Mississippi River, having an elevation of 35.20 feet above N.G.V.D.) and
extending upward for a distance of 26.75 feet to an elevation of 82.00 feet
above N.G.V.D., and being bounded on the north by a line 60.75 feet south of the
south right of way line of France Street and on the south by a line 99.75 feet
south of the right-of-way line of France Street.

PARCEL XI

Leasehold interest of Catfish Queen Partnership in Commendam under a Lease
Agreement dated 8/15/12 between Front Street, L.L.C. as Lessor and Catfish Queen
Partnership in Commendam as Lessee, as evidenced by that certain Notice of Lease
recorded as Original 102, Bundle 12437 of the official records of East Baton
Rouge Parish, affecting the following described property:

Lots 1 through 10, Square 3, and Lots 1 through 12, Square 4, Beauregard Town,
East Baton Rouge Parish, Louisiana, according to the R. Swart official map of
Baton Rouge, dated 1910, together with all of Lessor’s ownership and rights in
and to the portions of those areas designated as Europe Street and Asia Street
located between Square 6, 3 and/or 4, Beauregard Town, East Baton Rouge Parish,
Louisiana.

 

B-55



--------------------------------------------------------------------------------

PARCEL XII

INTENTIONALLY DELETED

Said property is also described as follows (Surveyed Legal Description)

The following property being in East Baton Rouge Parish, Louisiana:

PARCEL I

Commencing at the intersection of the southernmost right-of-way for France
Street and the westernmost right-of-way for Front Street; thence, in a southerly
direction along said westernmost right-of-way for Front Street, South 1 degree
52 minutes 02 seconds East, a distance of 64.00 feet to the southeast corner of
Lot 1, Square 6 or B, Beauregard Town Subdivision and the Point-of-Beginning;
thence, continuing in a southerly direction along said westernmost right-of-way
for Front Street, South 1 degree 52 minutes 02 seconds East, a distance of
256.03 feet to the former northernmost right-of-way for Europe Street; thence,
in a westerly direction along said former northernmost right-of-way for Europe
Street, South 88 degrees 19 minutes 15 seconds West, a distance of 256.00 feet
to the westernmost boundary of Square 6 or B, Beauregard Town Subdivision;
thence, in a northerly direction along said westernmost boundary of said Square
6 or B, North 1 degree 52 minutes 02 seconds West, a distance of 319.97 feet to
the southernmost right-of-way for France Street; thence, in an easterly
direction along said southernmost right-of-way for France Street, North 88
degrees 18 minutes 34 seconds East, a distance of 128.00 feet to the westernmost
boundary of said Lot 1; thence, in a southerly direction along said westernmost
boundary of Lot 1, South 1 degree 52 minutes 02 seconds East, a distance of
64.00 feet to the southernmost boundary of said Lot 1; thence, in an easterly
direction along said southernmost boundary of Lot 1, North 88 degrees 18 minutes
34 seconds East, a distance of 128.00 feet to the Point-of-Beginning;
encompassing an area of 1.692 acres (73,727 square feet); additionally including
the Alluvion and Batture adjacent to Lots 6, 7, 8, 9 and 10 of Square 6 or B,
Beauregard Town Subdivision and extending to the ordinary low water line of the
Mississippi River; and all as more fully described on the Plat of Survey by
Stephen Estopinal, P.E., P.L.S. dated XX June 2018.

PARCEL II (2A)

Commencing and Point-of-Beginning at the intersection of the southernmost
right-of-way for Europe Street and the easternmost right-of-way for Saint James
Street; thence, in an easterly direction along said southernmost right-of- way
for Europe Street, North 88 degrees 17 minutes 23 seconds East, a distance of
128.00 feet to the westernmost boundary of Lot 10, Square 9, Beauregard Town
Subdivision; thence, in a southerly direction along said westernmost boundary of
Lot 10 and continuing as the westernmost boundary of Lot 9 and a portion of Lot
8, South 1 degree 52 minutes 02 seconds East, a distance of 170.00 feet to a
half-inch diameter iron rod; thence, in a westerly direction, South 88 degrees
17 minutes 23 seconds West, a distance of 44.00 feet; thence, in a southerly
direction, South 18 degrees 31 minutes 41 seconds West, a distance of

 

B-56



--------------------------------------------------------------------------------

160.69 feet to the northernmost right-of-way for Mayflower Street; thence, in a
westerly direction along said northernmost right-of-way for Mayflower Street,
South 88 degrees 07 minutes 30 seconds West, a distance of 28.00 feet to the
easternmost right-of-way for Saint James Street; thence, in a northerly
direction along said easternmost right-of-way for Saint James Street, North 1
degree 52 minutes 02 seconds West, a distance of 320.85 feet to the
Point-of-Beginning; encompassing an area of 0.693 acres (30,204 square feet);
and all as more fully described on the Plat of Survey by Stephen Estopinal,
P.E., P.L.S. dated XX June 2018.

PARCEL II (2B)

Commencing and Point-of-Beginning at the intersection of the southernmost
right-of-way for Mayflower Street and the easternmost right-of-way for Saint
James Street; thence, in an easterly direction along said southernmost
right-of-way for Mayflower Street, North 88 degrees 17 minutes 30 seconds East,
a distance of 25.00 feet to a half-inch diameter iron rod; thence, in a
southerly direction, South 13 degrees 39 minutes 32 seconds West, a distance of
93.41 feet to the easternmost right-of-way for Saint James Street; thence, in a
northerly direction along said easternmost right-of-way for Saint James Street,
North 1 degree 52 minutes 02 seconds West, a distance of 90.00 feet to the
Point-of-Beginning; encompassing an area of 0.026 acres (1,125 square feet); and
all as more fully described on the Plat of Survey by Stephen Estopinal, P.E.,
P.L.S. dated XX June 2018.

PARCEL II (2C)

Commencing and Point-of-Beginning at the intersection of the southernmost
right-of-way for France Street and the easternmost right-of-way for Front
Street; thence, in an easterly direction along said southernmost right-of- way
for France Street, North 88 degrees 20 minutes 10 seconds East, a distance of
128.00 feet to the westernmost right-of-way for Saint James Street; thence, in a
southerly direction along said westernmost right-of-way for Saint James Street,
South 1 degree 52 minutes 02 seconds East, a distance of 694.46 feet to the
northernmost right-of-way for Mayflower Street; thence, in a westerly direction
along said northernmost right-of-way for Mayflower Street, South 88 degrees 07
minutes 30 seconds West, a distance of 128.00 feet to the easternmost
right-of-way for Front Street; thence, in a northerly direction along said
easternmost right-of-way for Front Street, North 1 degrees 52 minutes 02 seconds
West, a distance of 694.93 feet to the Point-of-Beginning; encompassing an area
of 2.041 acres (88,921 square feet); and all as more fully described on the Plat
of Survey by Stephen Estopinal, P.E., P.L.S. dated XX June 2018.

PARCEL II (2D)

Commencing and Point-of-Beginning at the intersection of the southernmost
right-of-way for Mayflower Street and the easternmost right-of-way for Front
Street; thence, in an easterly direction along said southernmost right-of- way
for Mayflower Street, North 88 degrees 07 minutes 30 seconds East, a distance of
128.00 feet to the westernmost right-of-way for Saint James Street; thence, in a
southerly direction along said westernmost right-of-way for Saint James Street,
South 1 degree 52 minutes 02 seconds East, a distance of 319.76 feet to the
northernmost right-of-way for South Boulevard; thence, in a westerly direction
along said northernmost right-of-way for South Boulevard, South 88 degrees 13
minutes 26 seconds West, a distance of 128.00 feet to the easternmost
right-of-way for Front Street; thence, in a northerly direction along said
easternmost right-of-way for Front Street, North 1 degrees 52 minutes 02 seconds
West, a distance of 319.54 feet to the Point-of-Beginning; encompassing an area
of 0.939 acres (40,915 square feet); and all as more fully described on the Plat
of Survey by Stephen Estopinal, P.E., P.L.S. dated XX June 2018.

 

B-57



--------------------------------------------------------------------------------

PARCEL II (2E)

Commencing and Point-of-Beginning at the intersection of the southernmost
right-of-way for France Street and the easternmost right-of-way for Saint James
Street; thence, in an easterly direction along said southernmost right-of-way
for France Street, North 88 degrees 20 minutes 10 seconds East, a distance of
128.00 feet to the westernmost boundary of Lot 10, Square 10, Beauregard Town
Subdivision; thence, in a southerly direction along said westernmost boundary of
Lot 10 and continuing as the westernmost boundary of Lot 9, Square 10,
Beauregard Town Subdivision, South 1 degrees 52 minutes 02 seconds West, a
distance of 128.02 feet to the northernmost boundary of Lot 3, Square 10,
Beauregard Town subdivision; thence, in a westerly direction along said
northernmost boundary of Lot 3, South 88 degrees 20 minutes 10 seconds West, a
distance of 128.00 feet to the easternmost right-of-way for Saint James Street;
thence, in a northerly direction along said easternmost right-of-way for Saint
James Street, North 1 degrees 52 minutes 02 seconds West, a distance of 128.02
feet to the Point-of-Beginning; encompassing an area of 0.376 acres (16,386
square feet); and all as more fully described on the Plat of Survey by Stephen
Estopinal, P.E., P.L.S. dated XX June 2018.

PARCEL II (2F)

Commencing and Point-of-Beginning at the intersection of the northernmost
right-of-way for Europe Street and the westernmost right-of-way for Saint
Phillip Street; thence, in a westerly direction along said northernmost
right-of-way for Europe Street, South 88 degrees 17 minutes 23 seconds West, a
distance of 128.00 feet to the easternmost boundary of Lot 5, Square 10,
Beauregard Town Subdivision; thence, in a northerly direction along said
easternmost boundary of said Lot 5 and continuing as the easternmost boundary of
Lots 4 and 3, Square 10, Beauregard Town Subdivision, North 1 degree 52 minutes
02 seconds West, a distance of 192.13 feet to the southernmost boundary of Lot
9, Square 10, Beauregard Town Subdivision; thence, in an easterly direction
along said southernmost boundary of Lot 9, North 88 degrees 19 minutes 37
seconds East, a distance of 128.00 feet to the westernmost right-of-way for
Saint Phillip Street; thence, in a southerly direction along said westernmost
boundary of Saint Phillip Street, South 1 degree 52 minutes 02 seconds East, a
distance of 192.05 feet to the Point-of-Beginning; encompassing an area of 0.564
acres (24,587 square feet); and all as more fully described on the Plat of
Survey by Stephen Estopinal, P.E., P.L.S. dated XX June 2018.

PARCEL II (2H)

Commencing and Point-of-Beginning at the intersection of the southernmost
right-of-way for France Street and the westernmost right-of-way for Front
Street; thence, in a southerly direction along said westernmost right-of-way for
Front Street, South 1 degrees 52 minutes 02 seconds East, a distance of 64.00
feet to the northernmost boundary of Lot 2, Square 6 or B. Beauregard Town
Subdivision; thence, in a westerly direction along said northernmost boundary of
Lot 2, South 88 degrees 18 minutes 34 seconds West, a distance of 128.00 feet to
the easternmost boundary of Lot 10, Square 6 or B, Beauregard Town subdivision;
thence, in a northerly direction along said easternmost boundary of Lot 10,
North 1 degree 52 minutes 02 seconds West, a distance of 64.00 feet to the
southernmost right-of-way for France Street; thence, in an easterly direction
along said southernmost right-of-way for France Street, North 88 degrees 18
minutes 34 seconds East, a distance of 128.00 feet to the Point-of-Beginning;
encompassing an area of 0.188 acres (8,192 square feet); and all as more fully
described on the Plat of Survey by Stephen Estopinal, P.E., P.L.S. dated XX June
2018.

 

B-58



--------------------------------------------------------------------------------

PARCEL III, TRACT A

SQUARE 11:

Commencing and Point-of-Beginning at the intersection of the northernmost
right-of-way for France Street and the westernmost right-of-way for Saint
Phillip Street; thence in a westerly direction along said northernmost
right-of-way for France Street, South 88 degrees 20 minutes 10 seconds West, a
distance of 256.03 feet to the easternmost right-of-way for Saint James Street;
thence, in a northerly direction along said easternmost right-of-way for Saint
James Street, North 1 degrees 52 minutes 02 seconds West, a distance of 106.66
feet to the southernmost right-of-way for Government Street; thence, in an
easterly direction along said southernmost right-of-way for Government Street,
North 88 degrees 20 minutes 10 seconds East, a distance of 249.31 feet to the
westernmost right-of-way for Saint Phillip Street; thence in a southerly
direction along said westernmost right-of-way for Saint Phillip Street following
a curved line having a radius of 70.00 feet and the radius center to the west, a
distance of 13.03 feet, that same line having the chord bearing of South 32
degrees 57 minutes 01 seconds East and a chord length of 13.01 feet; thence,
continuing in a southerly direction along said westernmost right-of-way for
Saint Phillip Street, South 1 degree 52 minutes 02 seconds East, a distance of
95.54 feet to the Point-of-Beginning; encompassing an area of 0.626 acres
(27,273 square feet); and all as more fully described on the Plat of Survey by
Stephen Estopinal, P.E., P.L.S. dated XX June 2018.

SQUARE 10:

Commencing and Point-of-Beginning at the intersection of the southernmost
right-of-way for France Street and the westernmost right-of-way for Saint
Phillip Street; thence, in a southerly direction along said westernmost
right-of-way for Saint Phillip Street, South 1 degree 52 minutes 02 seconds
East, a distance of 128.00 feet to the northernmost boundary of Lot 8, Square
10, Beauregard Town Subdivision; thence, in a westerly direction along said
northernmost boundary of Lot 8, South 88 degrees 19 minutes 37 seconds West, a
distance of 128.00 feet to the easternmost boundary of Lot 2, Square 10,
Beauregard Town Subdivision; thence, in a northerly direction along said
easternmost boundary of Lot 2 and continuing as the easternmost boundary of Lot
1, Square 10, Beauregard Town Subdivision, North 1 degree 52 minutes 02 seconds
West, a distance of 128.02 feet to the southernmost right-of-way for France
Street; thence, in an easterly direction along said southernmost right-of-way
for France Street, North 88 degrees 20 minutes 10 seconds East, a distance of
128.00 feet to the Point-of-Beginning; encompassing an area of 0.376 acres
(16,385 square feet); and all as more fully described on the Plat of Survey by
Stephen Estopinal, P.E., P.L.S. dated XX June 2018.

PARCEL III, TRACT B-2

Commencing and Point-of-Beginning at the intersection of the southernmost
right-of-way for Europe Street and the westernmost right-of-way for Saint
Phillip Street; thence, in a southerly direction along said westernmost
right-of-way for Saint Phillip Street, South 1 degree 52 minutes 02 seconds
East, a distance of 128.00 feet to the northernmost boundary of Lot 8, Square 9,
Beauregard Town subdivision; thence, in a westerly direction along

 

B-59



--------------------------------------------------------------------------------

said northernmost boundary of Lot 8, South 88 degrees 17 minutes 23 seconds
West, a distance of 128.00 feet to the easternmost boundary of Lot 2, Square 9,
Beauregard Town Subdivision; thence, in a northerly direction along said
easternmost boundary of Lot 2 and continuing as the easternmost boundary of Lot
1, Square 9, Beauregard Town Subdivision, North 1 degree 52 minutes 02 seconds
West, a distance of 128.00 feet to the southernmost right-of-way for Europe
Street; thence, in an easterly direction along said southernmost right-of-way
for Europe Street, North 88 degrees 17 minutes 23 seconds East, a distance of
128.00 feet to the Point-of-Beginning; encompassing an area of 0.376 acres
(16,383 square feet); and all as more fully described on the Plat of Survey by
Stephen Estopinal, P.E., P.L.S. dated XX June 2018.

PARCEL III, TRACT C

Right of use and predial servitude and all rights set forth therein established
by Servitude Agreement dated 12/22/87 between the City of Baton Rouge and the
Parish of East Baton Rouge as Grantor, and Allied Bank of Texas as Grantee,
recorded as Original 821, Bundle 9971 of the official records of East Baton
Rouge Parish, Louisiana, in and to 12 tracts or parcels of land in the City of
Baton Rouge, Parish of East Baton Rouge, more fully described as follows:

1. Begin at the northwest corner of Lot 1, Square 4-S, Beauregard Town, and
proceed 15 feet in a northerly direction along the east right-of-way of Front
Street to a point and corner; thence proceed in an easterly direction a distance
of 128 feet parallel to the north property lines of Lots 1 and 2, Square 4-S,
Beauregard Town, to the right-of-way of St. James Street projected, for point
and corner; thence proceed in a southerly direction 15 feet to the northeast
corner of Lot 2, Square 4-S, Beauregard Town for point and corner; thence
proceed in a westerly direction along the north property lines of Lots 2 and 1,
Square 4-S, a distance of 128 feet to the point of beginning.

2. Begin at the northwest corner of Lot 1, Square 11-S, Beauregard Town, and
proceed in a northerly direction along the East right-of-way line of St. James
Street, projected, a distance of 6 feet to a point and corner; thence proceeding
an easterly direction a distance of 238 feet along a line parallel to the north
property lines of Lots 1, 2, 3 and 4, Square 11-S, Beauregard Town, to a point
which is 6 feet north of the north property line of Lot 4, Square 11-S,
Beauregard Town; thence proceed 6 feet in a southeasterly direction to a point
which is 6.68 feet west of the northeast corner of Lot 4; thence proceed in a
westerly direction along the north property lines of Lot 4, a distance of 249.32
feet to the point of beginning.

3. Begin at the southwest corner of Lot 1, Square 11-S, Beauregard Town, and
proceed 15 feet in a southerly direction along the right-of-way of St. James
Street to a point and corner; thence proceed 256 feet in an easterly direction
along a line parallel to the south property lines of Lots 1, 2, 3 and 4, Square
11-S, Beauregard Town, to the right of-way line of St. Philip Street for a point
and corner; thence proceed in a northerly direction along the west right-of-way
line of St. Philip Street a distance of 15 feet to the southeast corner of Lot
4, Square 11-S, Beauregard Town, for point and corner; thence proceed in a
westerly direction along the south property lines of Lots 1, 2, 3 and 4, Square
11-S, a distance of 256 feet to the point of beginning.

4. Begin at the southwest corner of Lot 1, Square 4-S, Beauregard Town, and
proceed 15 feet in a southerly direction along the right-of-way line of Front
Street to a point and corner; thence proceed 128 feet in an easterly direction
along a line parallel to the south property lines of Lots 1 and 2, Square 4-S,
Beauregard Town, to the right-of-way line of St. James Street for point and
corner; thence proceed in a northerly direction a distance of 15 feet to the
southeast corner of Lot 2, Square 4-S, Beauregard Town, for point and corner;
thence proceed in a westerly direction along the south property lines of Lots 1
and 2, Square 4-S, Beauregard Town to the point of beginning.

 

B-60



--------------------------------------------------------------------------------

5. Begin at the northwest corner of Lot 1, Square 10, Beauregard Town, and
proceed 8/10 of one foot in a westerly direction along the right-of-way of
France Street to a point and corner; thence proceed in a southerly direction a
distance of 128 feet along a line parallel to the west property lines of Lots 1
and 2, Square 10, Beauregard Town, to a point and corner; thence proceed in an
easterly direction 8/10 of one foot to the southwest corner of Lot 2, Square 10,
Beauregard Town; thence proceed in a northerly direction 128 feet along the west
property lines of Lots 1 and 2, Square 10, Beauregard Town to the point of
beginning.

6. Begin at the southeast corner of Lot 2, Square 4-S, Beauregard Town, and
proceed in a southerly direction along the extension of the right-of-way of St.
James Street a distance of 15 feet to a point and corner; thence proceed in an
easterly direction a distance of 53 1/3 feet to a point and corner; thence
proceed in a northerly direction a distance of 15 feet to the southwest corner
of Lot 1, Square 11-S, Beauregard Town, for 112.67 feet along the east
right-of-way of St. James Street, projected, to a point and corner; thence
proceed in a westerly direction a distance of 53 1/3 feet parallel to the south
right-of-way of Old Government Street to a point and corner; thence proceed in a
southerly direction along the west right-of-way of St. James Street, projected,
a distance of 112.67 feet, to the point of beginning.

7. All of St. James Street bounded on the North by South right-of-way of France
Street, on the south by the North right-of-way of South Boulevard, on the East
by Square 8, Square 9 and Square 10 of Beauregard Town and Mayflower and Europe
Streets, and on the West by Square 5, Square 6 and Square 7 of Beauregard Town
and Mayflower, and the western (revoked) portion of Europe Street.

8. All of Europe Street from the East right of way line of St. James Street to
the West right-of-way line of St. Phillip Street. (NOTE: Portion of Europe
Street servitude between Lot 6, Square 10 and Lot 10, Square 9 was acquired by
CCCH)

9. Mayflower (formerly Asia) Street from the East right-of-way line of Front
Street to the West right-of-way line of St. James Street.

10. Mayflower (formerly Asia) Street, from the intersection of the East
right-of-way line of St. James Street and the South line of Mayflower Street,
for the point of beginning; thence easterly along the South right-of-way line of
Mayflower Street for a distance of 25 feet; thence in a northerly direction a
distance of 53.41 feet to the North right-of-way line of Mayflower Street, for
point and corner; thence in a westerly direction along the North right-of-way
line of Mayflower Street 28 feet to point and corner, being the intersection of
the East right-of-way line of St. James Street and Mayflower Street; thence in a
southerly direction a distance of 53.33 feet to the point of beginning.

 

B-61



--------------------------------------------------------------------------------

11. The eastern 33.3 feet of Front or Natchez Street, bounded on the South by
the North right-of-way line of South Boulevard and on the North by a line
beginning 38.33 feet North of the intersection of the South right-of-way line of
France Street and East right-of-way of Front or Natchez Street and extending in
a westerly direction into the right-of-way of Front or Natchez Street a distance
of 33.3 feet, and bounded on the East by Squares 5, 6, and 7 and Mayflower and
France Streets, and on the West by the western 20 feet of Front or Natchez
Street.

12. The south 38.33 feet of France Street, from the East right-of-way line of
Front or Natchez Street to the West right-of-way line of St. Philip Street, and
being bounded on the South by Lot 1 of Square 5 and Lots 1 and 10 of Square 10
of Beauregard Town, and on the North by the northern 15 feet of France Street;
it being understood that this servitude as to France Street and Front or Natchez
Street shall be subject to the condition that the said affected area of France
Street and of Front or Natchez Street shall remain open to the public for
pedestrian and vehicular traffic.

The above rights of use and predial servitudes run in favor of the remaining
lands described in Parcel III and the lands described in Parcel II above.

PARCEL IV (4A)

Commencing and Point-of-Beginning at the intersection of the northernmost
right-of-way for Mayflower Street and the westernmost right-of-way for Saint
Louis Street; thence, in a westerly direction along said northernmost
right-of-way for Mayflower Street, South 88 degrees 07 minutes 30 seconds West,
a distance of 128.00 feet to the easternmost boundary of Lot 5, Square 20,
Beauregard Town Subdivision; thence, in a northerly direction along said
easternmost boundary of Lot 5, North 1 degree 52 minutes 30 seconds West, a
distance of 64.00 feet to the southernmost boundary of Lot 7, Square 20,
Beauregard Town Subdivision; thence, in an easterly direction along said
southernmost boundary of Lot 7, North 88 degrees 07 minutes 30 seconds East, a
distance of 128.00 feet to the westernmost right-of-way for Saint Louis Street;
thence, in a southerly direction along said westernmost right-of-way for Saint
Louis Street, South 1 degree 52 minutes 30 seconds East, a distance of 64.00
feet to the Point-of-Beginning; encompassing an area of 0.188 acres (8,192
square feet); and all as more fully described on the Plat of Survey by Stephen
Estopinal, P.E., P.L.S. dated XX June 2018.

PARCEL IV (4B)

Commencing at the intersection of the northernmost right-of-way for Mayflower
Street and the westernmost right-of-way for Saint Louis Street; thence, in a
northerly direction along said westernmost right-of-way for Saint Louis Street,
North 1 degree 52 minutes 30 seconds West, a distance of 64.00 feet to the
northernmost boundary of Lot 6, Square 20, Beauregard Town Subdivision and the
Point-of-Beginning; thence, in a westerly direction along said northernmost
boundary of Lot 6, South 88 degrees 07 minutes 30 seconds West, a distance of
128.00 feet to the easternmost boundary of Lot 4, Square 20, Beauregard Town
Subdivision; thence, in a northerly direction along said easternmost boundary of
Lot 4, North 1 degree 52 minutes 30 seconds West, a distance of 64.00 feet to
the southernmost boundary of Lot 8, Square 20, Beauregard Town Subdivision;
thence, in an easterly direction along said southernmost boundary of Lot 8,
North 88 degrees 7 minutes 30 seconds East, a distance of 128.00 feet to the
westernmost right-of-way for Saint Louis Street; thence, in a southerly
direction along said westernmost right-of-way for Saint Louis Street, South 1
degree 52 minutes 30 seconds East, a distance of 64.00 feet to the
Point-of-Beginning; encompassing an area of 0.188 acres (8,192 square feet); and
all as more fully described on the Plat of Survey by Stephen Estopinal, P.E.,
P.L.S. dated XX June 2018.

 

B-62



--------------------------------------------------------------------------------

PARCEL V

Commencing and Point-of-Beginning at the intersection of the southernmost
right-of-way for South Boulevard and the easternmost right-of-way for Front
Street; thence, in an easterly direction along said southernmost right-of-way
for South boulevard, North 88 degrees 13 minutes 26 seconds East, a distance of
51.00 feet; thence, in a southerly direction, South 1 degree 46 minutes 34
seconds East, a distance of 51.00 feet; thence, in a westerly direction, South
88 degrees 13 minutes 26 seconds West, a distance of 51.00 feet to the
easternmost right-of-way for Front Street; thence, in a northerly direction
along said easternmost right-of-way for Front Street, North 1 degree 46 minutes
34 seconds West, a distance of 51.00 feet to the Point-of-Beginning;
encompassing an area of 0.060 acres (2,601 square feet); less than and except
that portion of the described property subject to a servitude for Interstate
Route No. I-10, as previously granted by the former Illinois Central Railroad
company in favor of the Louisiana Department of Highways by document dated
1/31/64; and all as more fully described on the Plat of Survey by Stephen
Estopinal, P.E., P.L.S. dated XX June 2018.

PARCEL VI (6A)

Commencing and Point-of-Beginning at the intersection of the southernmost
right-of-way for South Boulevard and the westernmost right-of-way for Highland
Road; thence, in a southerly direction along said westernmost right-of-way for
Highland Road, South 2 degrees 06 minutes 25 seconds East, a distance of 103.17
feet to the northernmost right-of-way for Interstate Highway Number 10 (I-10);
thence, in a westerly direction along said northernmost right-of-way for I-10,
South 89 degrees 24 minutes 52 seconds West, a distance of 170.02 feet; thence,
in a northerly direction, North 2 degrees 06 minutes 25 seconds West, a distance
of 14.10 feet to the southernmost right-of-way for the I-10 approach ramp;
thence, in a northerly direction along said right-of-way for I-10 following a
curved line having a radius of 497.75 feet and the radius center to the north, a
distance of 57.83 feet, that same line having a chord bearing of North 54
degrees 43 minutes 29 seconds East and a chord length of 57.80 feet; thence,
continuing along a curved line having a radius of 357.75 feet and a radius
center to the north, a distance of 78.14 feet, that same line having a chord
bearing of North 45 degrees 08 minutes 29 seconds East and a chord length of
77.98 feet to the southernmost right-of-way for South Boulevard; thence, in an
easterly direction along said southernmost right-of-way for the South Boulevard,
North 87 degrees 53 minutes 35 seconds East, a distance of 64.36 feet to the
Point-of-Beginning; encompassing an area of 0.279 acres (12,170 square feet);
and all as more fully described on the Plat of Survey by Stephen Estopinal,
P.E., P.L.S. dated XX June 2018.

PARCEL VI (6B)

Commencing and Point-of-Beginning at the intersection of the southernmost
right-of-way for Interstate Highway Number 10 (I-10); and the westernmost
right-of-way for Highland Road; thence, in a southerly direction along said
westernmost right-of-way for Highland Road, South 2 degrees 04 minutes 04
seconds East, a distance of 69.00 feet; thence, in a westerly direction, South
88 degrees 06 minutes 56 seconds West, a distance of 125.00 feet; thence, in a
northerly direction, North 2 degrees 04 minutes 04 seconds West, a distance of
68.60 feet to southernmost right-of-way for Interstate Highway Number 10 (I-10);
thence, in an easterly direction along said southernmost right-of-way for I-10,
North 87 degrees 55 minutes 56 seconds East, a distance of 125.00 feet to the
Point-of-Beginning; encompassing an area of 0.197 acres (8,600 square feet); and
all as more fully described on the Plat of Survey by Stephen Estopinal, P.E.,
P.L.S. dated XX June 2018.

 

B-63



--------------------------------------------------------------------------------

PARCEL VIII (8-A EAST)

Commencing and Point-of-Beginning at the intersection of the southernmost
boundary of Lot 14, Commercial Place Subdivision and the westernmost
right-of-way for Emma Street; thence, in a westerly direction along said
southernmost boundary of Lot 14, South 87 degrees 31 minutes 00 seconds West, a
distance of 139.06 feet to the easternmost boundary of an abandoned railroad
right-of-way; thence, in a northerly direction along said easternmost boundary
of an abandoned railroad right-of-way, North 4 degrees 42 minutes 00 seconds
East, a distance of 51.68 feet; thence, continuing in a northerly direction
along said easternmost boundary of an abandoned railroad right-of-way, North 12
degrees 07 minutes 28 seconds East, a distance of 51.54 feet; thence, continuing
in a northerly direction along said easternmost boundary of an abandoned
railroad right-of-way, North17 degrees 28 minutes 45 seconds East, a distance of
53.01 feet; thence, continuing in a northerly direction along said easternmost
boundary of an abandoned railroad right-of-way, North 21 degrees 50 minutes 06
seconds East, a distance of 54.63 feet; thence, continuing in a northerly
direction along said easternmost boundary of an abandoned railroad right-of-way,
North 28 degrees 57 minutes 45 seconds East, a distance of 58.27 feet; thence,
continuing in a northerly direction along said easternmost boundary of an
abandoned railroad right-of-way, North 25 degrees 53 minutes 55 seconds East, a
distance of 56.54 feet; thence, continuing in a northerly direction along said
easternmost boundary of an abandoned railroad right-of-way, North 25 degrees 02
minutes 06 seconds East, a distance of 56.10 feet to the westernmost
right-of-way for Emma Street; thence, in a southerly direction along said
westernmost right-of-way for Emma Street, South 1 degree 47 minutes 44 seconds
East, a distance of 350.00 feet to the Point-of-Beginning; encompassing an area
of 0.673 acres (29,345 square feet); and all as more fully described on the Plat
of Survey by Stephen Estopinal, P.E., P.L.S. dated XX June 2018.

PARCEL VIII (8-A WEST)

Commencing at the intersection of the northernmost boundary of Lot 8, Commercial
Place Subdivision and the westernmost right-of-way for Emma Street; thence, in a
southerly direction along the westernmost boundary of an abandoned railroad
right-of-way, South 23 degrees 44 minutes 48 seconds West, a distance of 66.59
feet to the southernmost boundary of said Lot 8 and the Point-of-Beginning;
thence, continuing along said westernmost boundary of an abandoned railroad
right-of-way, South 28 degrees 00 minutes 15 seconds West, a distance of 57.70
feet; thence, continuing along said westernmost boundary of an abandoned
railroad right-of-way, South 28 degrees 49 minutes 37 seconds West, a distance
of 58.19 feet; thence, continuing along said westernmost boundary of an
abandoned railroad right-of-way, South 27 degrees 12 minutes 29 seconds West, a
distance of 57.25 feet; thence, continuing along said westernmost boundary of an
abandoned railroad right-of-way, South 21 degrees 41 minutes 53 seconds West, a
distance of 54.58 feet; thence, continuing along said westernmost boundary of an
abandoned railroad right-of-way, South 16 degrees 12 minutes 10 seconds West, a
distance of 53.99 feet to the northernmost boundary of Lot 2, Commerce Place
Subdivision; thence, in a westerly direction along said northernmost boundary of
Lot 2, South 87 degrees 53 minutes 55 seconds West, a distance of 114.76 feet to
the easternmost right-of-way for River Road; thence, in a northerly direction
along said easternmost right-of-way for River Road, North 8 degrees 39 minutes
06 seconds East, a distance of 256.00 feet to the southernmost boundary of said
Lot 8; thence, in an easterly direction along said southernmost boundary of Lot
8, North 88 degrees 03 minutes 52 seconds East, a distance of 192.85 feet to the
Point-of-Beginning; encompassing an area of 0.849 acres (37,000 square feet);
and all as more fully described on the Plat of Survey by Stephen Estopinal,
P.E., P.L.S. dated XX June 2018.

 

B-64



--------------------------------------------------------------------------------

PARCEL VIII (8B)

Commencing and Point-of-Beginning at the intersection of the northernmost
boundary of Lot 7, Commercial Place Subdivision and the easternmost right-of-way
for River Road; thence, in a northerly direction along said easternmost
right-of-way for River Road, North 8 degrees 39 minutes 06 seconds East, a
distance of 61.22 feet; thence, in an easterly direction, North 88 degrees 06
minutes 40 seconds East, a distance of 210.46 feet to the westernmost
right-of-way for Emma Street at the westernmost boundary of an abandoned
railroad right-of-way; thence, in a southerly direction along said westernmost
boundary of an abandoned railroad right-of-way, South 23 degrees 44 minutes 48
seconds West, a distance of 66.59 feet to the said northernmost boundary of Lot
7; thence, in a westerly direction along said northernmost boundary of Lot 7,
South 88 degrees 03 minutes 52 seconds West, a distance of 192.85 feet to the
Point-of-Beginning; encompassing an area of 0.278 acres (12,120 square feet);
and all as more fully described on the Plat of Survey by Stephen Estopinal,
P.E., P.L.S. dated XX June 2018.

PARCEL X

Leasehold interest of Catfish Queen Partnership in Commendam in Lease of Air
Space dated 6/29/94 between the City of Baton Rouge and the Parish of East Baton
Rouge as Lessor, and Catfish Queen Partnership in Commendam as Lessee, affecting
the following described property for a primary term of 25 years commencing on
the date as provided therein with an option to renew for another 25 years as
provided therein, which was recorded on 7/01/94 as Original 248, Bundle 10522 of
the official records of East Baton Rouge Parish, Louisiana, affecting the
following:

A certain portion of air space, hereinafter described and being immediately
contiguous and adjacent to Lots 1 and 2, Square 6 or , and Lots 1 and 2, Square
5 of Beauregard Town Subdivision, extending between said squares, and more
particularly described as follows: Commencing in a horizontal plane above Front
Street, at an elevation of 55.25 feet above N.G.V.D. (determined by reference to
City Paris Benchmark, located at the south concrete pier supporting the steel
truss under the east bound lane of the Interstate Highway 10 Bridge over the
Mississippi River, having an elevation of 35.20 feet above N.G.V.D.) and
extending upward for a distance of 26.75 feet to an elevation of 82.00 feet
above N.G.V.D., and being bounded on the north by a line 60.75 feet south of the
south right of way line of France Street and on the south by a line 99.75 feet
south of the right-of-way line of France Street.

PARCEL XI

Commencing and Point-of-Beginning at the intersection of the northernmost
right-of-way for South boulevard and the westernmost right-of-way for Front
Street; thence, in a westerly direction along said northernmost right-of-way for
South Boulevard, South 88 degrees 19 minutes 15 seconds West, a distance of
320.00 feet to the westernmost boundary of Square 4, Beauregard Town
Subdivision; thence, in a northerly direction along said westernmost boundary of
said Square 4, North 1 degree 52 minutes 02 seconds West, a distance of 321.33
feet to the northernmost boundary of Square 4; thence, in an easterly direction
along said northernmost boundary of Square

 

B-65



--------------------------------------------------------------------------------

4, North 88 degrees 19 minutes 15 seconds East, a distance of 64.00 feet to the
westernmost boundary of the former Mayflower Street right-of-way; thence, in a
northerly direction along said westernmost boundary of the former Mayflower
Street right-of-way, continuing as the westernmost boundary of Square 3,
Beauregard Town Subdivision and the westernmost boundary of the former Europe
Street right-of-way, North 1 degrees 52 minutes 02 seconds West, a distance of
424.90 feet to the southernmost boundary of Square 6 or B, Beauregard Town
Subdivision; thence, in an easterly direction along said southernmost boundary
of Square 6 or B, North 88 degrees 19 minutes 15 seconds East, a distance of
256.00 feet to the westernmost right-of-way for Front Street; thence, in a
southerly direction along said westernmost boundary of Front Street, South 1
degree 52 minutes 02 seconds East, a distance of 746.23 feet to the
Point-of-Beginning; encompassing an area of 4.858 acres (211,600 square feet);
and all as more fully described on the Plat of Survey by Stephen Estopinal,
P.E., P.L.S. dated XX June 2018.

Tropicana Laughlin

Parcel 1A: (APN: 264-13-301-003)

That portion of the South Half (S 1⁄2) of Section 13,Township 32 South, Range 66
East M.D.M., described as follows:

Lot Two (2) as shown by map thereof on file in File 53 of Parcel Maps, Page 53
in the Office of the County Recorder, Clark County, Nevada.

Excepting therefrom that portion lying within the boundaries of that certain
parcel described in Quitclaim Deed to Clark County for roadway and public
improvements recorded August 20, 1992 in Book 920820 as Document No. 00522,
Official Records.

Said parcel being also described as follows:

Commencing at the Northwest corner (NW) of the Southwest Quarter (SW 1⁄4) of
said Section 13;

Thence South 89°59’42” East, along the North line of the South Half (S 1⁄2) of
said Section 13, a distance of 297.82 feet;

Thence South 01°35’03” West, a distance of 800.08 feet to the Point of
Beginning;

Thence South 01°35’01” West, a distance of 799.78 feet;

Thence South 89°59’51” East, a distance of 1561.32 feet to a point on the
Westerly right-of-way line of Casino Drive, said point being a point on a curve
concave Westerly, having a radius of 490.00 feet, a radial line to said point
bears North 87°52’39” East;

Thence Northerly along said curve through a central angle of 03°05’07”, for an
arc distance of 26.39 feet;

Thence North 05°12’28” West, a distance of 349.20 feet;

Thence North 06°38’24” West, a distance of 120.04 feet;

Thence North 05°12’28” West, a distance of 166.84 feet to the point of curvature
concave Southwesterly, having a radius of 33.00 feet;

Thence Northwesterly along said curve through a central angle of 64°17’09”, for
an arc distance of 37.03 feet to a point on a non-tangent line;

Thence North 05°12’28” West, a distance of 87.95 feet to a point on a curve
concave Northerly and having a radius of 25.00 feet, a radial line of said point
bears South 06°35’43” West;

Thence Northeasterly along said curve through a central angle of 53°18’40”, for
an arc distance of 23.26 feet to a point of tangency;

Thence North 05°12’28” West, a distance of 16.88 feet;

 

B-66



--------------------------------------------------------------------------------

Thence departing said Westerly right-of-way line, North 89°59’51” West, a
distance of 1467.06 feet to the Point of Beginning.

Legal description provided by:

Lyle E. Yenglin, Nevada PLS No. 17019

Martin & Martin

Civil Engineers

2101 South Jones Boulevard

Suite 120

Las Vegas, NV 89146

Parcel 1B:

An undivided 31.667% interest in and to that certain non-exclusive 30.00 foot
access easement as described in that certain License Agreement recorded
February 15, 1985 in Book 1689 as Document No. 1648776, Official Records,
affecting the following described property:

That portion of Government Lot Four (4) in Section 13, Township 32 South, Range
66 East, M.D.M., situate within the County of Clark, State of Nevada described
as follows:

A strip of land thirty (30) feet in width lying Northerly of and contiguous to
Line One (1) and Line Two (2) hereinafter described:

Commencing at the Northwest corner (NW) of said Government Lot Four (4);

Thence South 88°59’51” East, a distance of 377.85 feet to a point;

Thence South 10°49’28” West, a distance of 132.17 feet to the Southeast corner
(SE) of Parcel Two (2) as shown on file in File 30 of Parcel Maps, Page 48,
Clark County, Nevada records, the True Point of Beginning; said True Point of
Beginning hereinafter referred to as Point “A”.

Line One (1):

Commencing at Point “A”;

Thence North 89°59’51” West along the Southerly line of said Parcel Two (2) and
the Westerly prolongation thereof to a point on the Easterly line of Rio Alta
Vista Drive, as shown on File 39 of Surveys, Page 73, Clark County, Nevada
records, the point of terminus of Line One (1).

Line Two (2):

Commencing at Point “A”;

Thence South 89°59’51” East, a distance of 645.36 feet, more or less, to a point
in the Westerly line of Colorado River, the point of terminus of Line Two (2).

Such easement being subject to the provisions contained in the above License
Agreement.

Parcel 1C:

Non-exclusive easements and other rights as set forth and established in that
certain “Memorandum of Understanding” by and between the Ramada Express Hotel
and Casino and Tres Hombres, a Delaware limited liability company, recorded
May 25, 2005 in Book 20050525 as Document No. 02601, Official Records.

 

B-67



--------------------------------------------------------------------------------

Parcel 2A: (APN: 264-13-301-007)

That portion of the South Half (S 1⁄2) of Section 13, Township 32 South, Range
66 East, M.D.M., described as follows:

Lot Three (3) as shown by map thereof on file in File 98 of Parcel Maps, Page 17
in the Office of the County Recorder, Clark County, Nevada.

Said parcel being also described as follows:

Commencing at the Northwest corner (NW) of the Southwest Quarter (SW 1⁄4) of
said Section 13;

Thence South 89°59’42” East, a distance of 297.82 feet;

Thence South 01°35’03” West, a distance of 800.08 feet;

Thence South 89°59’51” East, a distance of 654.14 feet to the Point of
Beginning;

Thence from said True Point of Beginning and continuing Southeasterly along said
line South 89°59’51” East, a distance of 650.04 feet;

Thence North 00°38’33” West, a distance of 269.65 feet;

Thence North 88°05’32” West, a distance of 30.03 feet;

Thence South 00°38’33” East, a distance of 70.64 feet;

Thence North 89°59’51” West, a distance of 620.04 feet;

Thence South 00°38’33” East, a distance of 200.01 feet to the Point of
Beginning.

Legal description provided by:

Lyle E. Yenglin, Nevada PLS No. 17019

Martin & Martin

Civil Engineers

2101 South Jones Boulevard

Suite 120

Las Vegas, NV 89146

Parcel 2B:

Non-exclusive easements for pedestrian and vehicular ingress and egress,
utilities and drainage as set forth and established in that certain “Declaration
of Reserved Easements for Access and Utilities” recorded May 26, 2000 in Book
20000526 as Document No. 00932, Official Records.

Parcel 2C:

Non-exclusive easements for pedestrian and vehicular ingress and egress,
utilities and drainage as set forth and established in that certain “Easement
Agreement” recorded May 26, 2000 in Book 20000526 as Document No. 00936,
Official Records.

Parcel 3A: (APN: 264-13-401-003)

That portion of the Southwest Quarter (SW 1⁄4) of Section 13, Township 32 South,
Range 66 East, M.D.M., Clark County, Nevada, more particularly described as
follows:

Parcel Four (4) as shown by map thereof on file in File 98 of Parcel Maps, Page
17, in the Office of the County Recorder, Clark County, Nevada.

 

B-68



--------------------------------------------------------------------------------

Parcel 3B:

Non-exclusive easements for driveways, utilities and drainage, as disclosed by
that certain Declaration of Easements recorded May 26, 2000 in Book 20000526 as
Document No. 00932, of Official Records, Clark County, Nevada, subject to the
terms, provisions and conditions set forth in said instrument.

Parcel 3C:

Non-exclusive easements for driveways, utilities and drainage, as disclosed by
that certain Easement Agreement recorded May 26, 2000 in Book 20000526 as
Document No. 00935, of Official Records, Clark County, Nevada, subject to the
terms, provisions and conditions set forth in said instrument.

Parcel 3D:

Revocable license for egress and ingress for the sole purpose of launching
private small boat craft, retrieving the same and incidental parking, as
disclosed by that certain License Agreement recorded February 15, 1983 in Book
1689 as Document No. 1648776, of Official Records, Clark County, Nevada, subject
to the terms, provision and conditions set forth in said instrument.

 

 

B-69



--------------------------------------------------------------------------------

EXHIBIT C

GAMING LICENSES

 

Licensed Entity

  

Facility

  

State

  

Regulatory

Authority

  

Type of License

  

Dates of

Issuance and Expiration

Aztar Indiana Gaming Company, LLC d/b/a Tropicana Evansville (1)    Tropicana
Evansville    IN    Indiana Gaming Commission    Gaming License    12/3/17 -
12/3/18 Catfish Queen Partnership In Commendams d/b/a Belle of Baton Rouge   
Belle of Baton Rouge    LA    Louisiana Gaming Control Board    Gaming License
R011700009    5/18/15 - 7/18/20 Lighthouse Point, LLC d/b/a Trop Casino
Greenville    Tropicana Greenville    MS    Mississippi Gaming Commission   
Gaming License No. 0896    10/28/16 - 10/27/19 Tropicana Atlantic City Corp.
d/b/a Tropicana Atlantic City Casino & Hotel    Tropicana Atlantic City    NJ   
New Jersey Casino Control Commission    Gaming License Pursuant to CCC
Resolution 10-11-10-21    11/10/20 Tropicana Atlantic City Corp. d/b/a Tropicana
Atlantic City Casino & Hotel (3)    Tropicana Atlantic City    NJ    New Jersey
Division of Gaming Enforcement    Internet Gaming Permit No. NJIGP 14-005   
10/21/17 - 10/21/18 Tropicana Laughlin, LLC d/b/a Tropicana Laughlin Hotel &
Casino (2)    Tropicana Laughlin    NV    Nevada Gaming Control Board    Gaming
License 09430-01    1/1/18 - 12/31/18

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTY

This GUARANTY OF MASTER LEASE (this “Guaranty”), is made and entered into as of
the _____ day of ___________, 201_ by and between [_________], a __________,
____________, a ________________ and ____________, a ________________ (each,
“Guarantor”, and collectively, the “Guarantors”), and____________________.
(“Landlord”).

RECITALS

A. Landlord and [ (“Tenant”) have entered into that certain Master Lease dated
of even date herewith (as may be amended, restated, supplemented, waived or
otherwise modified from time to time, the “Master Lease”). All capitalized terms
used and not otherwise defined herein shall have the same meanings given such
terms in the Master Lease.

B. Each Guarantor is an affiliate of the Tenant, will derive substantial
benefits from the Master Lease and acknowledges and agrees that this Guaranty is
given in accordance with the requirements of the Master Lease and that Landlord
would not have been willing to enter into the Master Lease unless such Guarantor
was willing to execute and deliver this Guaranty.

AGREEMENTS

NOW, THEREFORE, in consideration of Landlord entering into the Master Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Guarantor agrees as follows:

1. Guaranty. In consideration of the benefit derived or to be derived by it
therefrom, as to the Master Lease, from and after the Commencement Date thereof,
each Guarantor hereby unconditionally and irrevocably guarantees, as a primary
obligor and not merely as a surety, (i) the payment when due of all Rent and all
other sums payable by Tenant under the Master Lease, and (ii) the faithful and
prompt performance when due of each and every one of the terms, conditions and
covenants to be kept and performed by Tenant and its Affiliates under the Master
Lease, including without limitation all indemnification obligations, insurance
obligations, and all obligations to operate, rebuild, restore or replace any
facilities or improvements now or hereafter located on the Leased Property
covered by the Master Lease (collectively, the “Obligations”). In the event of
the failure of Tenant to pay any such Rent or other sums, or to render any other
performance required of Tenant and its Affiliates under the Master Lease, when
due or within any applicable cure period, each Guarantor shall forthwith perform
or cause to be performed all provisions of the Master Lease to be performed by
Tenant and its Affiliates thereunder, and pay all reasonable costs of collection
or enforcement and other damages that may result from the non-performance
thereof to the full extent provided under the Master Lease. As to the
Obligations, each Guarantor’s liability under this Guaranty is without limit
except as provided in Section 12 hereof. Each Guarantor agrees that its
guarantee provided herein constitutes a guarantee of payment when due and not of
collection.

 

D-1



--------------------------------------------------------------------------------

2. Survival of Obligations. The obligations of each Guarantor under this
Guaranty shall survive and continue in full force and effect notwithstanding:

(a) any amendment, modification, or extension of the Master Lease pursuant to
its terms;

(b) any compromise, release, consent, extension, indulgence or other action or
inaction in respect of any terms of the Master Lease or any other guarantor;

(c) any substitution or release, in whole or in part, of any security for this
Guaranty which Landlord may hold at any time;

(d) any exercise or non-exercise by Landlord of any right, power or remedy under
or in respect of the Master Lease or any security held by Landlord with respect
thereto, or any waiver of any such right, power or remedy;

(e) any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation, or the like of Tenant or any other guarantor;

(f) any limitation of Tenant’s liability under the Master Lease or any
limitation of Tenant’s liability thereunder which may now or hereafter be
imposed by any statute, regulation or rule of law, or any illegality,
irregularity, invalidity or unenforceability, in whole or in part, of the Master
Lease or any term thereof;

(g) subject to Section 13 hereof, any sale, lease, or transfer of all or any
part of any interest in any Facility or any or all of the assets of Tenant to
any other person, firm or entity other than to Landlord;

(h) any act or omission by Landlord with respect to any of the security
instruments or any failure to file, record or otherwise perfect any of the same;

(i) any extensions of time for performance under the Master Lease;

(j) the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Master Lease by
operation of law or otherwise;

(k) the fact that Tenant may or may not be personally liable, in whole or in
part, under the terms of the Master Lease to pay any money judgment;

(l) the failure to give Guarantor any notice of acceptance, default or
otherwise;

(m) any other guaranty now or hereafter executed by Guarantor or anyone else in
connection with the Master Lease;

(n) any rights, powers or privileges Landlord may now or hereafter have against
any other person, entity or collateral; or

(o) any other circumstances, whether or not Guarantor had notice or knowledge
thereof.

 

D-2



--------------------------------------------------------------------------------

3. Primary Liability. The liability of Guarantor with respect to the Master
Lease shall be primary, direct and immediate, and Landlord may proceed against
Guarantor: (a) prior to or in lieu of proceeding against Tenant, its assets, any
security deposit, or any other guarantor; and (b) prior to or in lieu of
pursuing any other rights or remedies available to Landlord. All rights and
remedies afforded to Landlord by reason of this Guaranty or by law are separate,
independent and cumulative, and the exercise of any rights or remedies shall not
in any way limit, restrict or prejudice the exercise of any other rights or
remedies.

In the event of any default under the Master Lease, a separate action or actions
may be brought and prosecuted against Guarantor whether or not Tenant is joined
therein or a separate action or actions are brought against Tenant. Landlord may
maintain successive actions for other defaults. Landlord’s rights hereunder
shall not be exhausted by its exercise of any of its rights or remedies or by
any such action or by any number of successive actions until and unless all
indebtedness and Obligations the payment and performance of which are hereby
guaranteed have been paid and fully performed.

4. Obligations Not Affected. In such manner, upon such terms and at such times
as Landlord in its sole discretion deems necessary or expedient, and without
notice to any Guarantor, Landlord may: (a) amend, alter, compromise, accelerate,
extend or change the time or manner for the payment or the performance of any
Obligation hereby guaranteed; (b) extend, amend or terminate the Master Lease;
or (c) release Tenant by consent to any assignment (or otherwise) as to all or
any portion of the Obligations hereby guaranteed, in each case pursuant to the
terms of the Master Lease. Any exercise or non-exercise by Landlord of any right
hereby given Landlord, dealing by Landlord with any Guarantor or any other
guarantor, Tenant or any other person, or change, impairment, release or
suspension of any right or remedy of Landlord against any person including
Tenant and any other guarantor will not affect any of the Obligations of any
Guarantor hereunder or give any Guarantor any recourse or offset against
Landlord.

5. Waiver. With respect to the Master Lease, each Guarantor hereby waives and
relinquishes all rights and remedies accorded by applicable law to sureties
and/or guarantors or any other accommodation parties, under any statutory
provisions, common law or any other provision of law, custom or practice, and
agrees not to assert or take advantage of any such rights or remedies including,
but not limited to:

(a) any right to require Landlord to proceed against Tenant or any other person
or to proceed against or exhaust any security held by Landlord at any time or to
pursue any other remedy in Landlord’s power before proceeding against such
Guarantor or to require that Landlord cause a marshaling of Tenant’s assets or
the assets, if any, given as collateral for this Guaranty or to proceed against
Tenant and/or any collateral, including collateral, if any, given to secure such
Guarantor’s obligation under this Guaranty, held by Landlord at any time or in
any particular order;

(b) any defense that may arise by reason of the incapacity or lack of authority
of any other person or persons;

 

D-3



--------------------------------------------------------------------------------

(c) notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant,
Landlord, any creditor of Tenant or such Guarantor or on the part of any other
person whomsoever under this or any other instrument in connection with any
obligation or evidence of indebtedness held by Landlord or in connection with
any obligation hereby guaranteed;

(d) any defense based upon an election of remedies by Landlord which destroys or
otherwise impairs the subrogation rights of such Guarantor or the right of such
Guarantor to proceed against Tenant for reimbursement, or both;

(e) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(f) any duty on the part of Landlord to disclose to such Guarantor any facts
Landlord may now or hereafter know about Tenant, regardless of whether Landlord
has reason to believe that any such facts materially increase the risk beyond
that which such Guarantor intends to assume or has reason to believe that such
facts are unknown to such Guarantor or has a reasonable opportunity to
communicate such facts to Guarantor, it being understood and agreed that such
Guarantor is fully responsible for being and keeping informed of the financial
condition of Tenant and of all circumstances bearing on the risk of non-payment
or non-performance of any Obligations or indebtedness hereby guaranteed;

(g) any defense arising because of Landlord’s election, in any proceeding
instituted under the federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the federal Bankruptcy Code;

(h) any defense based on any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; and

(i) all rights and remedies accorded by applicable law to guarantors, including
without limitation, any extension of time conferred by any law now or hereafter
in effect and any requirement or notice of acceptance of this Guaranty or any
other notice to which the undersigned may now or hereafter be entitled to the
extent such waiver of notice is permitted by applicable law.

6. Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of the Tenant and each
other Guarantor, and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder and agrees that the Landlord will
not have any duty to advise such Guarantor of information regarding such
circumstances or risks.

7. No Subrogation. Until all Obligations of Tenant under the Master Lease have
been satisfied and discharged in full, Guarantor shall have no right of
subrogation and waives any right to enforce any remedy which Landlord now has or
may hereafter have against Tenant and any benefit of, and any right to
participate in, any security now or hereafter held by Landlord with respect to
the Master Lease.

 

D-4



--------------------------------------------------------------------------------

8. Agreement to Comply with terms of Master Lease. Each Guarantor hereby agrees
(a) to comply with all terms of the Master Lease applicable to it, (b) that it
shall take no action, and that it shall not omit to take any action, which
action or omission, as applicable, would cause a breach of the terms of the
Master Lease applicable to it and (c) that it shall not commence an involuntary
proceeding or file an involuntary petition in any court of competent
jurisdiction seeking (i) relief in respect of the Tenant or any of its
Subsidiaries, or of a substantial part of the property or assets of the Tenant
or any of its Subsidiaries, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Tenant or any of its Subsidiaries or for a substantial part of the property
or assets of the Tenant or any of its Subsidiaries.

9. Agreement to Pay; Contribution; Subordination. Without limitation of any
other right of the Landlord at law or in equity, upon the failure of Tenant to
pay any Obligation when and as the same shall become due, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Landlord in cash
the amount of such unpaid Obligation. Each Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
the Landlord under this Guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid to the Landlord in respect of this Guaranty and in
respect of the Master Lease. Upon payment by any Guarantor of any sums to the
Landlord as provided above, all rights of such Guarantor against the Tenant or
any other Guarantor arising as a result thereof by way of subrogation,
contribution, reimbursement, indemnity or otherwise shall be subject to the
limitations set forth in this Section 9. If for any reason whatsoever Tenant or
any Guarantor now or hereafter becomes indebted to any Guarantor or any
Affiliate of any Guarantor, such indebtedness and all interest thereon shall at
all times be subordinate to Tenant’s obligation to Landlord to pay as and when
due in accordance with the terms of the Master Lease the guaranteed Obligations,
it being understood that each Guarantor and each Affiliate of any Guarantor
shall be permitted to receive payments from the Tenant or any Guarantor on
account of such obligations except during the continuance of an Event of Default
under the Master Lease relating to failure to pay amounts due under the Master
Lease. During any time in which an Event of Default relating to failure to pay
amounts due under the Master Lease has occurred and is continuing under the
Master Lease (and provided that Guarantor has received written notice thereof),
Guarantor agrees to make no claim for such indebtedness that does not recite
that such claim is expressly subordinate to Landlord’s rights and remedies under
the Master Lease.

10. Application of Payments. With respect to the Master Lease, and with or
without notice to Guarantor, Landlord, in Landlord’s sole discretion and at any
time and from time to time and in such manner and upon such terms as Landlord
deems appropriate, may (a) apply any or all payments or recoveries following the
occurrence and during the continuance of an Event of Default from Tenant or from
any other guarantor under any other instrument or realized from any security, in
such manner and order of priority as Landlord may determine, to any indebtedness
or other obligation of Tenant with respect to the Master Lease and whether or
not such indebtedness or other obligation is guaranteed hereby or is otherwise
secured, and (b) refund to Tenant any payment received by Landlord under the
Master Lease.

 

D-5



--------------------------------------------------------------------------------

11. Guaranty Default. Upon the failure of any Guarantor to pay the amounts
required to be paid hereunder when due following the occurrence and during the
continuance of an Event of Default under the Master Lease, Landlord shall have
the right to bring such actions at law or inequity, including appropriate
injunctive relief, as it deems appropriate to compel compliance, payment or
deposit, and among other remedies to recover its reasonable attorneys’ fees in
any proceeding, including any appeal therefrom and any post judgment
proceedings.

12. Maximum Liability. Each Guarantor and, by its acceptance of the guarantees
provided herein, Landlord, hereby confirms that it is the intention of all such
persons that the guarantees provided herein and the obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the United States Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to the guarantees
provided herein and the obligations of each Guarantor hereunder. To effectuate
the foregoing intention, Landlord hereby irrevocably agrees that the obligations
of each Guarantor under this Guaranty shall be limited to the maximum amount as
will result in such obligations not constituting a fraudulent transfer or
conveyance.

13. Release. A Guarantor (other than Tenant’s Parent) shall automatically be
released from its obligations hereunder (other than with respect to amounts then
due and payable by such Guarantor) upon the consummation of any transaction
permitted by the Master Lease, the result of which is that such Guarantor ceases
to be a Subsidiary of the Tenant; provided that the Landlord shall have
consented to such transaction to the extent such consent is required by the
terms of the Master Lease; and provided further that a Change in Control (and
any transaction related thereto) shall not be deemed to be permitted by the
Master Lease without Landlord consent except to the extent any actual or deemed
assignment under the Master Lease relating to such Change in Control is
permitted under the Master Lease; and provided further that no release of such
Guarantor shall be permitted or occur in a Foreclosure COC or a Foreclosure
Assignment.

Tenant’s Parent shall automatically be released from its obligations hereunder
(other than with respect to amounts then due and payable by Tenant’s Parent)
upon the consummation of any transaction permitted by the Master Lease, the
result of which is that the Tenant ceases to be a Subsidiary of Tenant’s Parent
and ceases to be owned by Tenant’s Parent; provided that the Landlord shall have
consented to such transaction to the extent such consent is required by the
terms of the Master Lease; and provided further that a Change in Control (and
any transaction related thereto) shall not be deemed to be permitted by the
Master Lease without Landlord consent except to the extent any actual or deemed
assignment under the Master Lease relating to such Change in Control is
permitted under the Master Lease; and provided further that no release of
Tenant’s Parent shall be permitted to occur in a Foreclosure COC or Foreclosure
Assignment.

14. Additional Guarantors. Upon the execution and delivery by the Landlord and
any subsidiary of the Tenant that is required to become a party hereto pursuant
to the Master Lease of an instrument in the form of Appendix A hereto, such
subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of any
such instrument shall not require the consent of any other party to this
Guaranty. The rights and obligations of each party to this Guaranty shall remain
in full force and effect notwithstanding the addition of any new party to this
Guaranty.

 

D-6



--------------------------------------------------------------------------------

15. Notices. Any notice, request or other communication to be given by any party
hereunder shall be in writing and shall be sent by registered or certified mail,
postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address:

 

  To Guarantor:   

[______________________]

c/o Eldorado Resorts, Inc.

100 West Liberty Street

Suite 1150

Reno, Nevada 89501

Attention: Thomas R. Reeg

Facsimile No.: 281-683-7511

    

With a copy to:

(that shall not

constitute notice)

  

Milbank, Tweed, Hadley & McCloy LLP

2029 Century Park East

Floor 33

Los Angeles, California 90067

Attention: Deborah R. Conrad

Facsimile No.:213-892-4721

     To Landlord:   

[_________________________]

c/o Gaming and Leisure Properties, Inc.

845 Berkshire Blvd., Suite 200

Wyomissing, Pennsylvania 19610

Attention: Chief Executive Officer

Facsimile: (610) 401-2901

    

And with copy to

(which shall not

constitute notice):

  

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Yoel Kranz, Esq.

Facsimile: (617) 649-1471

  

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.

 

D-7



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) No term, condition or provision of this Guaranty may be waived except by an
express written instrument to that effect signed by Landlord. No waiver of any
term, condition or provision of this Guaranty will be deemed a waiver of any
other term, condition or provision, irrespective of similarity, or constitute a
continuing waiver of the same term, condition or provision, unless otherwise
expressly provided. No term, condition or provision of this Guaranty may be
amended or modified with respect to any Guarantor except by an express written
instrument to that effect signed by Landlord and the applicable Guarantor to
which such amendment or modification is to be effective.

(b) If any one or more of the terms, conditions or provisions contained in this
Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.

(c) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, EXCEPT THAT THE LAWS OF THE STATE WHERE THE LEASED
PROPERTY IS LOCATED SHALL GOVERN THIS AGREEMENT TO THE EXTENT NECESSARY (I) TO
OBTAIN THE BENEFIT OF THE RIGHTS AND REMEDIES SET FORTH HEREIN WITH RESPECT TO
ANY OF THE LEASED PROPERTY AND (II) FOR PROCEDURAL REQUIREMENTS WHICH MUST BE
GOVERNED BY THE LAWS OF THE STATE. EACH GUARANTOR CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF NEW YORK AND AGREES THAT ALL
DISPUTES CONCERNING THIS GUARANTY SHALL BE HEARD IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK. EACH GUARANTOR FURTHER CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF EACH STATE WITH RESPECT TO
ANY ACTION COMMENCED BY LANDLORD SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF
THE LEASED PROPERTY IN WHICH GUARANTOR IS REQUIRED TO BE NAMED AS A NECESSARY
PARTY. EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT
UNDER ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF NEW YORK AND
IRREVOCABLY WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK OR, TO THE EXTENT APPLICABLE IN ACCORDANCE WITH
THE TERMS HEREOF, LOCATED IN THE STATE.

(d) EACH OF THE GUARANTORS, BY ITS EXECUTION OF THIS GUARANTY, AND LANDLORD, BY
ITS ACCEPTANCE OF THIS GUARANTY, HEREBY WAIVE TRIAL BY JURY AND THE RIGHT
THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON, UNDER, OUT OF, BY
REASON OF OR RELATING IN ANY WAY TO THIS GUARANTY OR THE INTERPRETATION, BREACH
OR ENFORCEMENT THEREOF.

 

D-8



--------------------------------------------------------------------------------

(e) In the event of any suit, action, arbitration or other proceeding to
interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party’s
reasonable out-of-pocket costs and expenses incurred in connection therewith,
including, but not limited to, reasonable out-of-pocket attorneys’ fees and
costs of appeal, post judgment enforcement proceedings (if any) and bankruptcy
proceedings (if any). Any court, arbitrator or panel of arbitrators shall, in
entering any judgment or making any award in any such suit, action, arbitration
or other proceeding, in addition to any and all other relief awarded to such
prevailing party, include in such judgment or award such party’s reasonable
costs and expenses as provided in this Section 16(e).

(f) Each Guarantor (i) represents that it has been represented and advised by
counsel in connection with the execution of this Guaranty; (ii) acknowledges
receipt of a copy of the Master Lease; and (iii) further represents that such
Guarantor has been advised by counsel with respect thereto. This Guaranty shall
be construed and interpreted in accordance with the plain meaning of its
language, and not for or against such Guarantor or Landlord, and as a whole,
giving effect to all of the terms, conditions and provisions hereof.

(g) Except as provided in any other written agreement now or at any time
hereafter in force between Landlord and any Guarantor, this Guaranty shall
constitute the entire agreement of each Guarantor with Landlord with respect to
the subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Landlord or
any Guarantor unless expressed herein.

(h) All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon each Guarantor and its respective successors and
assigns and shall inure to the benefit of Landlord and to the benefit of
Landlord’s successors and assigns.

(i) Whenever the singular shall be used hereunder, it shall be deemed to include
the plural (and vice-versa) and reference to one gender shall be construed to
include all other genders, including neuter, whenever the context of this
Guaranty so requires. Section captions or headings used in the Guaranty are for
convenience and reference only, and shall not affect the construction thereof.

(j) This Guaranty may be executed in any number of counterparts, each of which
shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.

[Signature Page to Follow]

 

D-9



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

GUARANTOR: By: Name: Title: LANDLORD: By: Name: Title:

 

S-1



--------------------------------------------------------------------------------

Appendix A

SUPPLEMENT NO. ______ dated as of _____________ (this “Supplement”), to the
GUARANTY OF MASTER LEASE (as amended, restated, supplemented or replaced, the
“Guaranty”), dated as of _____ day of __________, 20__ by and between
____________, a ________________, ____________, a ________________ and
____________, a ________________ (each, “Guarantor”, and collectively, the
“Guarantors”) and ____________________ (“Landlord”).

A. Reference is made to that certain Master Lease, dated as of [______________],
(the “Master Lease”), between Landlord and [_______________] (“Tenant”).

B. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Guaranty.

C. The Guarantors have entered into the Guaranty in order to induce the Landlord
to enter into the Master Lease. Section 14 of the Guaranty provides that
additional Subsidiaries of the Tenant may become Guarantors under the Guaranty
by execution and delivery of an instrument in the form of this Supplement. The
undersigned subsidiary of Tenant (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Master Lease to become a
Guarantor under the Guaranty.

Accordingly, Landlord and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 14 of the Guaranty, the New Subsidiary by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor, and the New Subsidiary
hereby (a) agrees to all the terms and provisions of the Guaranty applicable to
it as a Guarantor thereunder, and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct, in all material respects, on and as of the date hereof. Each reference
to a “Guarantor” in the Guaranty shall be deemed to include the New Subsidiary.
The Guaranty is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Landlord that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Landlord shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary, and (b) the Landlord has executed a counterpart
hereof.

 

Appendix A-1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Guaranty.

SECTION 8. The New Subsidiary agrees to reimburse Landlord for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for Landlord.

IN WITNESS WHEREOF, the New Subsidiary and the Landlord have duly executed this
Supplement to the Guaranty as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY] By:  

                 

  Name:   Title: [______________], as Landlord By:  

 

  Name:   Title:

 

Appendix A-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NONDISTURBANCE AND ATTORNMENT AGREEMENT

This NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”) is dated as of
_____________, and is by and among [LENDER], a [ ] [ ], having an address at [ ]
(together with its successors and assigns, “Lender”1), and [_________________],
a ___________________, having an office at _________________________ (“Tenant”).

WHEREAS, by a Master Lease (as amended, modified or otherwise supplemented, the
“Lease”) dated as of ______________, between ____________________ (“Landlord”)
(or Landlord’s predecessor in title) and Tenant, Landlord leased to Tenant a
portion of the Property, as said portion is more particularly described in the
Lease (such portion of the Property hereinafter referred to as the “Premises”);

WHEREAS, Lender has made or intends to make a loan to Landlord (the “Loan”),
which Loan shall be evidenced by one or more promissory notes (as the same may
be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, the “Promissory Note”) and secured by, among
other things, that certain Mortgage or Deed of Trust, Assignment of Leases and
Rents and Security Agreement (as the same may be amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering the real property located in ______________________ more
particularly described on Exhibit A annexed hereto and made a part hereof (the
“Property”);2

WHEREAS, Tenant acknowledges that Lender will rely on this Agreement in making
the Loan to Landlord;

WHEREAS, Lender and Tenant desire to evidence their understanding with respect
to the Mortgage and the Lease as hereinafter provided; and

WHEREAS, pursuant to Section 31.1 of the Lease, Tenant has agreed to deliver
this Agreement and Lender has agreed not to disturb Tenant’s possessory rights
in the Premises under the Lease on the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:

1. Lender agrees that if Lender exercises any of its rights under the Mortgage,
including entry or foreclosure of the Mortgage or exercise of a power of sale
under the Mortgage, Lender, or any person who acquires any portion of the
Property in a foreclosure or similar proceeding or in a transfer in lieu of any
such foreclosure, (a) will not terminate or disturb Tenant’s right to use,
occupy and possess the Premises, nor any of Tenant’s rights, privileges and
options under the terms of the Lease, , so long as Tenant is not in default
beyond any applicable grace

 

 

1 

References to “Lender” may be modified to reflect an agent, trustee or other
representative acting for a group of lenders or debt holders.

2 

Subject to modification to reflect terms and type of financing secured by the
applicable mortgage.

 

E-1



--------------------------------------------------------------------------------

period under any term, covenant or condition of the Lease and (b) will be bound
by the provisions of Article XVII of the Lease for the benefit of each Permitted
Leasehold Mortgagee. In addition, Lender or any person prosecuting such rights
and remedies agrees that so long as the Lease has not been terminated on account
of Tenant’s default that has continued beyond applicable notice and cure
periods, Lender or such other person, as the case may be, shall not name or join
Tenant as a defendant in any exercise of Lender’s or such person’s rights and
remedies arising upon a default under the Mortgage unless applicable law
requires Tenant to be made a party thereto as a condition to proceeding against
Landlord. In the latter case, Lender or any person prosecuting such rights and
remedies may join Tenant as a defendant in such action only for such purpose and
not to terminate the Lease or otherwise adversely affect Tenant’s rights under
the Lease or this Agreement in such action.

2. If, at any time Lender (or any person, or such person’s successors or
assigns, who acquires the interest of Landlord under the Lease through
foreclosure of the Mortgage or otherwise) shall succeed to the rights of
Landlord under the Lease as a result of a default or event of default under the
Mortgage, Tenant shall attorn to and recognize such person so succeeding to the
rights of Landlord under the Lease (herein sometimes called “Successor
Landlord”) as Tenant’s landlord under the Lease, said attornment to be effective
and self-operative without the execution of any further instruments.

3. Landlord authorizes and directs Tenant to honor any written demand or notice
from Lender instructing Tenant to pay rent or other sums to Lender rather than
Landlord (a “Payment Demand”), regardless of any other or contrary notice or
instruction which Tenant may receive from Landlord before or after Tenant’s
receipt of such Payment Demand. Tenant may rely upon any notice, instruction,
Payment Demand, certificate, consent or other document from, and signed by,
Lender and shall have no duty to Landlord to investigate the same or the
circumstances under which the same was given. Any payment made by Tenant to
Lender or in response to a Payment Demand shall be deemed proper payment by
Tenant of such sum pursuant to the Lease.

4. If Lender shall become the owner of the Property or the Property shall be
sold by reason of foreclosure or other proceedings brought to enforce the
Mortgage or if the Property shall be transferred by deed in lieu of foreclosure,
Lender or any Successor Landlord shall not be:

(a) liable for any act or omission of any prior landlord (including Landlord) or
bound by any obligation to make any payment to Tenant which was required to be
made prior to the time Lender succeeded to any prior landlord (including
Landlord); or

(b) obligated to cure any defaults of any prior landlord (including Landlord)
which occurred, or to make any payment to Tenant which was required to be paid
by any prior landlord (including Landlord), prior to the time that Lender or any
Successor Landlord succeeded to the interest of such landlord under the Lease;
or

(c) obligated to perform any construction obligations of any prior landlord
(including Landlord) under the Lease or liable for any defects (latent, patent
or otherwise) in the design, workmanship, materials, construction or otherwise
with respect to improvements and buildings constructed on the Property; or

 

E-2



--------------------------------------------------------------------------------

(d) subject to any offsets, defenses or counterclaims which Tenant may be
entitled to assert against any prior landlord (including Landlord); or

(e) bound by any payment of rent or additional rent by Tenant to any prior
landlord (including Landlord) for more than one month in advance; or

(f) bound by any amendment, modification, termination or surrender of the Lease
made without the written consent of Lender.

Notwithstanding the foregoing, Tenant reserves its right to any and all claims
or causes of action (i) against Landlord for prior losses or damages and
(ii) against the Successor Landlord for all losses or damages arising from and
after the date that such Successor Landlord takes title to the Property.

5. Tenant hereby represents, warrants, covenants and agrees to and with Lender:

(a) to deliver to Lender, by certified mail, return receipt requested, a
duplicate of each notice of default delivered by Tenant to Landlord at the same
time as such notice is given to Landlord and no such notice of default shall be
deemed given by Tenant under the Lease unless and until a copy of such notice
shall have been so delivered to Lender. Lender shall have the right (but shall
not be obligated) to cure such default. Tenant shall accept performance by
Lender of any term, covenant, condition or agreement to be performed by Landlord
or its designee under the Lease with the same force and effect as though
performed by Landlord. Tenant further agrees to afford Lender or its designee a
period of thirty (30) days beyond any period afforded to Landlord for the curing
of such default during which period Lender or its designee may elect (but shall
not be obligated) to seek to cure such default, or, if such default cannot be
cured within that time, then such additional time as may be necessary to cure
such default (including but not limited to commencement of foreclosure
proceedings) during which period Lender or its designee may elect (but shall not
be obligated) to seek to cure such default, prior to taking any action to
terminate the Lease. If the Lease shall terminate for any reason, upon Lender’s
written request given within thirty (30) days after such termination, Tenant,
within fifteen (15) days after such request, shall execute and deliver to Lender
(or its designee to the extent constituting a permitted successor landlord under
the Lease) a new lease of the Premises for the remainder of the term of the
Lease and upon all of the same terms, covenants and conditions of the Lease;

(b) that Tenant is the sole owner of the leasehold estate created by the Lease;
and

(c) to promptly certify in writing to Lender, in connection with any proposed
assignment of the Mortgage, whether or not any default on the part of Landlord
then exists under the Lease and to deliver to Lender any tenant estoppel
certificates required under the Lease.

 

E-3



--------------------------------------------------------------------------------

6. Tenant acknowledges that the interest of Landlord under the Lease is assigned
to Lender solely as security for the Promissory Note3, and Lender shall have no
duty, liability or obligation under the Lease or any extension or renewal
thereof, unless Lender shall specifically undertake such liability in writing or
Lender becomes and then only with respect to periods in which Lender becomes,
the fee owner of the Property.

7. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York4.

8. This Agreement and each and every covenant, agreement and other provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns (including, without
limitation, any successor holder of the Promissory Note5) and may be amended,
supplemented, waived or modified only by an instrument in writing executed by
the party against which enforcement of the termination, amendment, supplement,
waiver or modification is sought. Each Permitted Leasehold Mortgagee (as defined
in the Lease) (for so long as such Permitted Leasehold Mortgagee (as defined in
the Lease) holds a Permitted Leasehold Mortgage (as defined in the Lease)) is an
intended third party beneficiary of Section 1(b) entitled to enforce the same as
if a party to this Agreement.

9. All notices to be given under this Agreement shall be in writing and shall be
deemed served upon receipt by the addressee if served personally or, if mailed,
upon the first to occur of receipt or the refusal of delivery as shown on a
return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord, Tenant or Lender
appearing below. Such addresses may be changed by notice given in the same
manner. If any party consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.

 

To Lender:   

[___________________]

[___________________]

[___________________]

[___________________]

With a copy to:

(that shall not

constitute notice)

  

[___________________]

[___________________]

[___________________]

[___________________]

 

3 

Subject to modification to reflect terms of debt.

4 

Subject to modification solely and to the extent the law of any jurisdiction in
which the Premises are located is required to govern the subordination of
Tenant’s interests in such jurisdiction.

5 

Subject to modification to reflect terms of debt.

 

E-4



--------------------------------------------------------------------------------

To Tenant:   

                                         


                                         

                                         

Attention:

Facsimile:

With a copy to:

(that shall not

constitute notice)

  

Milbank, Tweed, Hadley & McCloy LLP

2029 Century Park East

Floor 33

Los Angeles, California 90067

Attention: Deborah R. Conrad

Facsimile No.:213-892-4721

To Landlord:   

[_________________________]

c/o Gaming and Leisure Properties, Inc.

845 Berkshire Blvd., Suite 200

Wyomissing, Pennsylvania 19610

Attention: Chief Executive Officer

Facsimile: (610) 401-2901

And with copy to

(which shall not

constitute notice):

  

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Yoel Kranz, Esq.

Facsimile: (617) 649-1471

10. If this Agreement conflicts with the Lease, then this Agreement shall govern
as between the parties and any Successor Landlord, including upon any attornment
pursuant to this Agreement. This Agreement supersedes, and constitutes full
compliance with, any provisions in the Lease that provide for subordination of
the Lease to, or for delivery of nondisturbance agreements by the holder of, the
Mortgage.

11. In the event Lender shall acquire Landlord’s interest in the Premises,
Tenant shall look only to the estate and interest, if any, of Lender in the
Property for the satisfaction of Tenant’s remedies for the collection of a
judgment (or other judicial process) requiring the payment of money in the event
of any default by Lender as a Successor Landlord under the Lease or under this
Agreement, and no other property or assets of Lender shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to the Lease, the relationship of the landlord
and tenant under the Lease or Tenant’s use or occupancy of the Premises or any
claim arising under this Agreement.

12. If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Lender.

 

E-5



--------------------------------------------------------------------------------

13. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBORDINATION, NONDISTURBANCE

AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (the “Agreement”)
is dated as of _____________, and is by and among [LENDER], a [ ] [ ], having an
address at [ ] (together with its successors and assigns, “Lender”6), [ ], a
Delaware corporation, having an office at [ ] (“Landlord”), and [ ], a
_________________, having an office at ________________ (“Tenant”).

WHEREAS, by a Master Lease (as amended, modified or supplemented, the “Lease”)
dated as of ___________________, between Landlord (or Landlord’s predecessor in
title) and Tenant, Landlord leased to Tenant a portion of the Property, as said
portion is more particularly described in the Lease (such portion of the
Property hereinafter referred to as the “Premises”);

WHEREAS, Lender has made or intends to make a loan to Landlord (the “Loan”),
which Loan shall be evidenced by one or more promissory notes (as the same may
be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, the “Promissory Note”) and secured by, among
other things, that certain Mortgage or Deed of Trust, Assignment of Leases and
Rents and Security Agreement (as the same may be amended, restated, replaced,
severed, split, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering the real property located in ______________________ more
particularly described on Exhibit A annexed hereto and made a part hereof (the
“Property”);7

WHEREAS, Tenant acknowledges that Lender will rely on this Agreement in making
the Loan to Landlord;

WHEREAS, Lender and Tenant desire to evidence their understanding with respect
to the Mortgage and the Lease as hereinafter provided; and

WHEREAS, pursuant to Section 31.1 of the Lease, Tenant has agreed to deliver
this Agreement and will subordinate the Lease to the Security Instruments and to
the lien thereof and, in consideration of Tenant’s delivery of this Agreement,
Lender has agreed not to disturb Tenant’s possessory rights in the Premises
under the Lease on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:

 

6 

References to “Lender” may be modified to reflect an agent, trustee or other
representative acting for a group of debt holders.

7 

Subject to modification to reflect terms and type of financing secured by the
applicable mortgage.

 

F-1



--------------------------------------------------------------------------------

1. Tenant covenants, stipulates and agrees that the Lease and all of Tenant’s
right, title and interest in and to the Property thereunder (including but not
limited to any option to purchase, right of first refusal to purchase or right
of first offer to purchase the Property or any portion thereof) is hereby, and
shall at all times continue to be, subordinated and made secondary and inferior
in each and every respect to the Mortgage and the lien thereof, to all of the
terms, conditions and provisions thereof and to any and all advances made or to
be made thereunder, so that at all times the Mortgage shall be and remain a lien
on the Property prior to and superior to the Lease for all purposes, subject to
the provisions set forth herein. Subordination is to have the same force and
effect as if the Mortgage and such renewals, modifications, consolidations,
replacements and extensions had been executed, acknowledged, delivered and
recorded prior to the Lease, any amendments or modifications thereof and any
notice thereof.

2. Lender agrees that if Lender exercises any of its rights under the Mortgage,
including entry or foreclosure of the Mortgage or exercise of a power of sale
under the Mortgage, Lender, or any person who acquires any portion of the
Property in a foreclosure or similar proceeding or in a transfer in lieu of any
such foreclosure, (a) will not terminate or disturb Tenant’s right to use,
occupy and possess the Premises, nor any of Tenant’s rights, privileges and
options under the terms of the Lease, so long as Tenant is not in default beyond
any applicable grace period under any term, covenant or condition of the Lease
and (b) will be bound by the provisions of Article XVII of the Lease for the
benefit of each Permitted Leasehold Mortgagee. In addition, Lender or any person
prosecuting such rights and remedies agrees that so long as the Lease has not
been terminated on account of Tenant’s default that has continued beyond
applicable notice and cure periods, Lender or such other person, as the case may
be, shall not name or join Tenant as a defendant in any exercise of Lender’s or
such person’s rights and remedies arising upon a default under the Mortgage
unless applicable law requires Tenant to be made a party thereto as a condition
to proceeding against Landlord. In the latter case, Lender or any person
prosecuting such rights and remedies may join Tenant as a defendant in such
action only for such purpose and not to terminate the Lease or otherwise
adversely affect Tenant’s rights under the Lease or this Agreement in such
action.

3. If, at any time Lender (or any person, or such person’s successors or
assigns, who acquires the interest of Landlord under the Lease through
foreclosure of the Mortgage or otherwise) shall succeed to the rights of
Landlord under the Lease as a result of a default or event of default under the
Mortgage, Tenant shall attorn to and recognize such person so succeeding to the
rights of Landlord under the Lease (herein sometimes called “Successor
Landlord”) as Tenant’s landlord under the Lease, said attornment to be effective
and self-operative without the execution of any further instruments.

4. Landlord authorizes and directs Tenant to honor any written demand or notice
from Lender instructing Tenant to pay rent or other sums to Lender rather than
Landlord (a “Payment Demand”), regardless of any other or contrary notice or
instruction which Tenant may receive from Landlord before or after Tenant’s
receipt of such Payment Demand. Tenant may rely upon any notice, instruction,
Payment Demand, certificate, consent or other document from, and signed by,
Lender and shall have no duty to Landlord to investigate the same or the
circumstances under which the same was given. Any payment made by Tenant to
Lender or in response to a Payment Demand shall be deemed proper payment by
Tenant of such sum pursuant to the Lease.

 

F-2



--------------------------------------------------------------------------------

5. If Lender shall become the owner of the Property or the Property shall be
sold by reason of foreclosure or other proceedings brought to enforce the
Mortgage or if the Property shall be transferred by deed in lieu of foreclosure,
Lender or any Successor Landlord shall not be:

(a) liable for any act or omission of any prior landlord (including Landlord) or
bound by any obligation to make any payment to Tenant which was required to be
made prior to the time Lender succeeded to any prior landlord (including
Landlord); or

(b) obligated to cure any defaults of any prior landlord (including Landlord)
which occurred, or to make any payment to Tenant which was required to be paid
by any prior landlord (including Landlord), prior to the time that Lender or any
Successor Landlord succeeded to the interest of such landlord under the Lease;
or

(c) obligated to perform any construction obligations of any prior landlord
(including Landlord) under the Lease or liable for any defects (latent, patent
or otherwise) in the design, workmanship, materials, construction or otherwise
with respect to improvements and buildings constructed on the Property; or

(d) subject to any offsets, defenses or counterclaims which Tenant may be
entitled to assert against any prior landlord (including Landlord); or

(e) bound by any payment of rent or additional rent by Tenant to any prior
landlord (including Landlord) for more than one month in advance; or

(f) bound by any amendment, modification, termination or surrender of the Lease
made without the written consent of Lender.

Notwithstanding the foregoing, Tenant reserves its right to any and all claims
or causes of action (i) against Landlord for prior losses or damages and
(ii) against the Successor Landlord for all losses or damages arising from and
after the date that such Successor Landlord takes title to the Property.

6. Tenant hereby represents, warrants, covenants and agrees to and with Lender:

(a) to deliver to Lender, by certified mail, return receipt requested, a
duplicate of each notice of default delivered by Tenant to Landlord at the same
time as such notice is given to Landlord and no such notice of default shall be
deemed given by Tenant under the Lease unless and until a copy of such notice
shall have been so delivered to Lender. Lender shall have the right (but shall
not be obligated) to cure such default. Tenant shall accept performance by
Lender or its designee of any term, covenant, condition or agreement to be
performed by Landlord under the Lease with the same force and effect as though
performed by Landlord. Tenant further agrees to afford Lender or the designee a
period of thirty (30) days beyond any period afforded to Landlord or its
designee for the curing of such default during which period Lender or its
designee may elect (but shall not be obligated) to seek to cure such default,
or, if such default cannot be cured within that time, then such additional time
as may be necessary to cure such default (including but not limited to
commencement of foreclosure proceedings) during which period Lender or its
designee may elect (but shall not be obligated) to seek to cure such default,
prior to taking

 

F-3



--------------------------------------------------------------------------------

any action to terminate the Lease. If the Lease shall terminate for any reason,
upon Lender’s written request given within thirty (30) days after such
termination, Tenant, within fifteen (15) days after such request, shall execute
and deliver to Lender (or its designee to the extent constituting a permitted
successor landlord under the Lease) a new lease of the Premises for the
remainder of the term of the Lease and upon all of the same terms, covenants and
conditions of the Lease;

(b) that Tenant is the sole owner of the leasehold estate created by the Lease;
and

(c) to promptly certify in writing to Lender, in connection with any proposed
assignment of the Mortgage, whether or not any default on the part of Landlord
then exists under the Lease and to deliver to Lender any tenant estoppel
certificates required under the Lease.

7. Tenant acknowledges that the interest of Landlord under the Lease is assigned
to Lender solely as security for the Promissory Note8, and Lender shall have no
duty, liability or obligation under the Lease or any extension or renewal
thereof, unless Lender shall specifically undertake such liability in writing or
Lender becomes and then only with respect to periods in which Lender becomes,
the fee owner of the Property.

8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York.9

9. This Agreement and each and every covenant, agreement and other provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns (including, without
limitation, any successor holder of the Promissory Note10) and may be amended,
supplemented, waived or modified only by an instrument in writing executed by
the party against which enforcement of the termination, amendment, supplement,
waiver or modification is sought. Each Permitted Leasehold Mortgagee (as defined
in the Lease) (for so long as such Permitted Leasehold Mortgagee (as defined in
the Lease) holds a Permitted Leasehold Mortgage (as defined in the Lease)) is an
intended third party beneficiary of Section 2(b) entitled to enforce the same as
if a party to this Agreement.

10. All notices to be given under this Agreement shall be in writing and shall
be deemed served upon receipt by the addressee if served personally or, if
mailed, upon the first to occur of receipt or the refusal of delivery as shown
on a return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord, Tenant or Lender
appearing below. Such addresses may be changed by notice given in the same
manner. If any party consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.

 

8 

Subject to modification to reflect terms of debt.

9 

Subject to modification solely and to the extent the law of any jurisdiction in
which the Premises are located is required to govern the subordination of
Tenant’s interests in such jurisdiction.

10 

Subject to modification to reflect terms of debt.

 

F-4



--------------------------------------------------------------------------------

To Lender:   

[___________________]

[___________________]

[___________________]

[___________________]

With a copy to:

(that shall not

constitute notice)

  

[___________________]

[___________________]

[___________________]

[___________________]

To Tenant:   

                                                 

                                                 

                                                 

Attention:

Facsimile:

With a copy to:

(that shall not

constitute notice)

  

                                                 

                                                 

                                                 

Attention:

Facsimile:

To Landlord:   

[_________________________]

c/o Gaming and Leisure Properties, Inc.

845 Berkshire Blvd., Suite 200

Wyomissing, Pennsylvania 19610

Attention: Chief Executive Officer

Facsimile: (610) 401-2901

And with copy to

(which shall not

constitute notice):

  

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Yoel Kranz, Esq.

Facsimile: (617) 649-1471

11. If this Agreement conflicts with the Lease, then this Agreement shall govern
as between the parties and any Successor Landlord, including upon any attornment
pursuant to this Agreement. This Agreement supersedes, and constitutes full
compliance with, any provisions in the Lease that provide for subordination of
the Lease to, or for delivery of nondisturbance agreements by the holder of, the
Mortgage.

12. In the event Lender shall acquire Landlord’s interest in the Premises,
Tenant shall look only to the estate and interest, if any, of Lender in the
Property for the satisfaction of Tenant’s remedies for the collection of a
judgment (or other judicial process) requiring the payment

 

F-5



--------------------------------------------------------------------------------

of money in the event of any default by Lender as a Successor Landlord under the
Lease or under this Agreement, and no other property or assets of Lender shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to the Lease, the
relationship of the landlord and tenant under the Lease or Tenant’s use or
occupancy of the Premises or any claim arising under this Agreement.

13. If any provision of this Agreement is held to be invalid or unenforceable by
a court of competent jurisdiction, such provision shall be deemed modified to
the extent necessary to be enforceable, or if such modification is not
practicable, such provision shall be deemed deleted from this Agreement, and the
other provisions of this Agreement shall remain in full force and effect, and
shall be liberally construed in favor of Lender.

14. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

F-6



--------------------------------------------------------------------------------

SCHEDULE A

DISCLOSURE ITEMS

Ground Leases

Tropicana Laughlin

None

Tropicana Evansville

Evansville Riverboat Landing Lease dated May 2, 1995, by and between City of
Evansville, Redevelopment Commission, as landlord, and Landlord (as successor in
interest to Aztar Gaming Company, LLC), as tenant, as amended by that certain
Amendment to Evansville Riverboat Landing Lease dated December 1, 2001, as
further amended by that certain Second Amendment to Evansville Riverboat Landing
Lease dated August 27, 2003, as further amended by that certain Third Amendment
to Evansville Riverboat Landing Lease dated July 19, 2005, as further amended by
that certain Fourth Amendment to Lease Agreement dated May 3, 2006, as further
amended by that certain Fourth Amendment No. 2 to Lease Agreement dated March 2,
2010, as further amended by that certain Fifth Amendment to Lease Agreement
dated September 15, 2011, as further amended by that certain Sixth Amendment to
Lease Agreement dated January 6, 2016, and as further amended by that certain
Seventh Amendment to Lease Agreement dated as of the Commencement Date.

Tropicana Atlantic City

None

Belle of Baton Rouge

Lease Agreement dated August 1, 2013 by and between Cohn Realty Co., Inc., as
landlord, and Landlord (as successor in interests to Catfish Queen Partnership
in Commendam), as tenant

Contract of Lease dated August 29, 1982 by and between Cohn Realty Co., Inc., as
landlord, and Landlord (as successor in interest to Catfish Queen Partnership in
Commendam, as successor in interest to New Jazz Enterprises, L.L.C., as
successor in interest to Paul B. Due, Richard J. Dodson, John W. DeGravilles,
David W. Robinson and Chester J. Caskey), as tenant, as amended by that certain
Assignment and Assumption of Leases dated March 8, 2010

Lease of Air Space dated June 29, 1994 by and between the City of Baton Rouge,
as landlord, and Landlord (as successor in interest to the Parish of East Baton
Rouge and Catfish Queen Partnership in Commendam), as tenant

 

Schedule A-1



--------------------------------------------------------------------------------

Tropicana Greenville

Lease Agreement dated October 1, 2013 by and between City of Greenville,
Mississippi, as landlord, and Landlord (as successor in interest to Lighthouse
Point, LLC d/b/a Trop Casino Greenville), as tenant

Lease Agreement dated February 19, 1997 by and between the Board of Mississippi
Levee Commissioners, as landlord, and Landlord (as successor in interest to
Lighthouse Point, LLC d/b/a Trop Casino Greenville, as successor in interest to
Alpha Greenville Hotel, Inc.), as tenant, as amended and restated by that
certain Restated and Amended Lease Agreement dated April 18, 1997, as further
amended by that certain Amendment to Lease dated October 5, 2010

Amended and Restated Lease Agreement dated January 20, 1995 by and between
Greenville Marine Corporation , as landlord, and Landlord (as successor in
interest to Lighthouse Point, LLC d/b/a Trop Casino Greenville, as successor in
interest Rainbow Entertainment, LLC), as tenant, as amended by that certain
Assignment and Assumption, dated October 24, 1995, as further amended by that
certain First Amendment to Amended and Restated Lease Agreement, dated
October 26, 1995, as further amended by that certain Second Amendment to Amended
and Restated Lease Agreement, dated July 1, 2003, as further amended by that
certain Third Amendment to Amended and Restated Lease Agreement, dated March 4,
2010, and as further amended by that certain Second Amended and Restated Lease
Agreement, dated October 27, 2010

 

Schedule A-2



--------------------------------------------------------------------------------

SCHEDULE A

DISCLOSURE ITEMS

Specified Subleases

Those subleases, together with any amendments relating thereto, in effect as of
the Commencement Date with the following subtenants:

Tropicana Atlantic City

 

1.

ADAM GOOD CRAB HOUSE, LLC, a New Jersey limited liability company, trading as
ADAM GOOD CRAB SHACK AND SPORTS BAR

 

2.

MARSHALL RETAIL GROUP, LLC, a Delaware Limited Liability Company d/b/a AKA

 

3.

ATC INDOOR DAS LLC, a Delaware limited liability company

 

4.

ATLANTICARE HEALTH SERVICES , INC., a New Jersey Corporation d/b/a AtlantiCare
LifeCenter at Tropicana

 

5.

A TIME FOR WINE, LLC., a New Jersey Limited Liability Company, trading as A TIME
FOR WINE

 

6.

BLUEMERCURY, INC., a Delaware corporation authorized to do business in the State
of New Jersey, trading as bluemercury APOTHECARY AND RESORT SPA

 

7.

ARK AC BURGER BAR LLC, a Delaware Limited Liability Company authorized to
transact business in New Jersey, t/a Broadway Burger

 

8.

CARMINE’S ATLANTIC CITY, LLC, a New Jersey limited liability company, trading as
CARMINE’S

 

9.

FRIDAY ENTERPRISES, LLC, a Pennsylvania limited liability company authorized to
do business in the State of New Jersey, trading as CUBA LIBRE RESTAURANT and RUM
BAR. Tenant name amended to FRIDAY ENTERPRISES, LLC, a New Jersey limited
liability company

 

10.

DYNAMIC DUO 8, LLC., a New Jersey Limited Liability Company, trading as Anthem

 

11.

ERWIN PEARL RETAIL, INC., a New York corporation authorized to do business in
the State of New Jersey, trading as ERWIN PEARL

 

12.

GLOBE VENDING, INC., a New Jersey corporation, trading as FAMILY FUN STATION

 

13.

FRANCESCA’S COLLECTIONS, INC., a Texas Corporation authorized to transact
business in New Jersey, t/a FRANCESCA’S COLLECTIONS

 

14.

Intentionally Omitted

 

Schedule A-3



--------------------------------------------------------------------------------

15.

Intentionally Omitted

 

16.

DEE M. S. ENTERPRISES, INC., a New Jersey Corporation, d/b/a Hats Emporium

 

17.

JAVA PLUS II, LLC, a Delaware limited liability company, t/a Starbucks

 

18.

KISS KISS ATLANTIC CITY, LLC., a New Jersey limited company d/b/a IVAN KANE’S
KISS KISS A GO GO

 

19.

BOARDWALK FAVORITES, LLC., t/a LA PETITE CREPERIE, a New Jersey Limited
Liability Company

 

20.

MARSHALL RETAIL GROUP, LLC, a Delaware limited liability company d/b/a Lick

 

21.

MARSHALL RETAIL GROUP, LLC, a Delaware limited liability company d/b/a Havana
Sundries, Tropicana Casino Market, Boardwalk Corner Store and Tropicana Lobby
Market

 

22.

MARSHALL RETAIL GROUP, LLC, a Delaware Limited Liability Company d/b/a MARSHALL
ROUSSO

 

23.

MARSHALL RETAIL GROUP, LLC, a Delaware Limited Liability Company d/b/a M.C.
SWEET’S Bath Delights

 

24.

R & R FOODS LLC, a New Jersey limited liability company, t/a Mrs. Fields Cookies

 

25.

NEWZOOM, INC, a California corporation authorized to transact business in New
Jersey, d/b/a ZoomSystems

 

26.

THE GENERAL STORE OFA, LLC, a New Jersey limited liability company, trading as
OLD FARMER’S ALMANAC

 

27.

ATLANTIC CITY PALM, LLC, a New Jersey limited liability company, trading as THE
PALM

 

28.

P.F. CHANG’S CHINA BISTRO, INC., a Delaware corporation authorized to do
business in the State of New Jersey, trading as P.F. CHANG’S CHINA BISTRO

 

29.

PLANET ROSE, LLC, a New Jersey limited liability company, trading as PLANET ROSE

 

30.

PROVIDENCE AC, INC., a New Jersey corporation, t/a Providence Atlantic City

 

31.

RI RA ATLANTIC CITY, LLC, a limited liability company authorized to do business
in the State of New Jersey, trading as RI RA IRISH PUB

 

32.

Intentionally Omitted

 

33.

DEE M. S. ENTERPRISES, INC., a New Jersey Corporation, d/b/a Step Up

 

Schedule A-4



--------------------------------------------------------------------------------

34.

SMNJ, LLC, d/b/a Sunglass Menagerie

 

35.

SWAROVSKI RETAIL VENTURES, LTD., a Rhode Island corporation authorized to do
business in the State of New Jersey, trading as SWAROVSKI

 

36.

TALK OF THE WALK, INC., a New Jersey corporation, trading as TALK OF THE WALK

 

37.

TIME AFTER TIME AC, LLC, a New Jersey limited liability company, d/b/a Time
After Time

 

38.

MARSHALL RETAIL GROUP, LLC, a Delaware Limited Liability Company d/b/a TRAVELAB

 

39.

MARSHALL RETAIL GROUP, LLC, a Delaware Limited Liability Company d/b/a TUMI

 

40.

WWVB, LLC, a New Jersey Limited Liability Company d/b/a Wet Willie’s

 

41.

THE WHITE HOUSE, INC., a Florida corporation authorized to do business in the
State of New Jersey, trading as WHITE HOUSE/BLACK MARKET. Lease assigned to
WHITE HOUSE/BLACK MARKET, INC., a Florida corporation

 

42.

ZEPHYR GALLERY I, LLC, a New Jersey limited liability company, trading as ZEPHYR
GALLERY

 

43.

ZEYTINIA, L.L.C., a New Jersey limited liability company, trading as ZEYTINIA

 

44.

GILCHRIST AT TROPICANA, LLC, a New Jersey Limited Liability Company

 

45.

ADAM GOOD, LLC, a New Jersey Limited Liability Company, authorized to do
business in the name of FIREWATERS BEER GARDEN and ADAM GOODDELI

 

46.

BOARDWALK FAVORITES, LLC, a New Jersey limited liability company t/a BOARDWALK
FAVORITES

 

47.

BOARDWALK FAVORITES, LLC, a New Jersey limited liability company t/a BOARDWALK
FAVORITES- ICE CREAM

 

48.

B&K BICYCLE RENTAL, INC.

 

49.

AC-CPC, LLC, a New Jersey limited liability company, d/b/a Chickie’s and Pete’s

 

50.

ESCAPE AC, LLC, a New Jersey limited liability company d/b/a ESCAPE AC

 

51.

GLOBE VENDING, INC., a New Jersey corporation, trading as FAMILY SPORTS STATION

 

Schedule A-5



--------------------------------------------------------------------------------

52.

A.C WINGS, L.L.C. D/B/A HOOTERS RESTAURANT, a limited liability corporation in
the State of New Jersey

 

53.

JAMES CANDY COMPANY, a New Jersey corporation, d/b/a JAMES CANDY COMPANY

 

54.

LUXE SALON, LLC, a New Jersey limited liability company d/b/a LUXE SALON

 

55.

PREFERRED COFFEE II, L.L.C., a Delaware limited liability company, authorized to
do business in the name of STARBUCKS

 

56.

BOARDWALK FAVORITES, LLC, a New Jersey limited liability company d/b/a THE
CORNER MARKET

Tropicana Evansville

None

Tropicana Greenville

None

Tropicana Laughlin

 

1.

The MARSHALL RETAIL GROUP, LLC (Gift Shop)

 

2.

The MARSHALL RETAIL GROUP, LLC (Boutique)

 

3.

WILLIAM HILL

Belle of Baton Rouge

None

 

Schedule A-6



--------------------------------------------------------------------------------

SCHEDULE A

DISCLOSURE ITEMS

Environmental Reports

All matters disclosed in the following reports:

Tropicana Evansville

 

  •  

ESA Draft (511 NW Riverside Dr.) – November 24, 2014

 

  •  

ESA Report (517 NW Riverside Drive) – October 30, 2013

 

  •  

LSI Report (517 NW Riverside Drive) – October 30, 2013

 

  •  

Phase I ESA (601 NW Riverside Drive) – September 10, 2012

 

  •  

Phase I Final Report (507 NW Riverside) – January 31, 2013

 

  •  

Phase II Final Report (507 NW Riverside) – January 31, 2013

 

  •  

Phase II LSI Report (601 NW Riverside) – January 23, 2014

 

  •  

ESA Report (517 NW Riverside) – October 30, 2013

 

  •  

LSI Report (517 NW Riverside) – October 30, 2013

 

  •  

Pre-Demolition Asbestos Survey (15 Third Avenue, Aztar Executive Conference
Center) – June 30, 2016

 

  •  

Pre-Demolition Asbestos Survey (15 Third Avenue, Aztar Executive Conference
Center) – June 30, 2016

 

  •  

Pre-Demolition Asbestos Survey (507 NW Riverside, Former Fast Eddy’s Restaurant)
– July 1, 2016

 

  •  

Pre-Demolition Asbestos Survey (511 NW Riverside Dr., Warehouse Storage
Building) – June 30, 2016

 

  •  

Pre-Demolition Asbestos Survey (601 NW Riverside Dr., Vacant Office Building) –
July 29, 2016

 

  •  

Pre-Demolition Asbestos Survey (601 NW Riverside Dr., Vacant Office Building –
July 29, 2016

 

  •  

Geotechnical Engineering Investigation HTE Report – February 25, 2016

 

  •  

Limited Phase II ESA Letter Report – August 23, 2016

Tropicana Atlantic City

 

  •  

Legionella Water Sampling Report – September 20-21, 2016

 

  •  

Room 1151 Legionella Sampling Report – July 9, 2014

Chelsea (Tropicana AC)

 

  •  

Phase I ESA (Holiday Inn Boardwalk) – May 2, 2006

 

  •  

Phase I ESA (Howard Johnson Boardwalk) – May 4, 2006

Wellington Ave

 

  •  

Soil and Groundwater Remedial Investigation – Phase I Report (TropWorld
Maintenance Yard) – July 16, 1996

 

  •  

Site Assessment Report (TropWorld Maintenance Yard) – December 4, 2006

 

Schedule A-7



--------------------------------------------------------------------------------

  •  

Site Assessment Report Addendum – December 28, 2006

 

  •  

Sub-Slab Soil Gas & Indoor Air Sampling ARH Report – December 28, 2012

 

  •  

Soil and Groundwater Remedial Investigation – Phase I Report (TropWorld
Maintenance Yard) – July 16, 1996

Tropicana Laughlin

 

  •  

E26272 Legionella Potable Water Report – December 10, 2015

 

  •  

E26319 Legionella Cooling Tower Report – December 17, 2015

 

  •  

E26319 Legionella Potable Water Report – December 17, 2015

 

  •  

Swan Hall Final Report – May 21, 2014

Belle of Baton Rouge

None

Tropicana Greenville

None

 

Schedule A-8



--------------------------------------------------------------------------------

SCHEDULE A

DISCLOSURE ITEMS

Encumbrances

The encumbrances, liens, attachments, title retention agreements or claims
identified in the following title policies delivered to the Landlord for the
Leased Property, prior to or within the date one (1) month following the date
the Master Lease commenced, issued in the form of the following Pro Forma Title
Policies:

 

  •  

Tropicana Laughlin (Laughlin, NV): Fidelity National Title Insurance Company,
Pro Forma Policy No. NV-FNCP-IMP-2730628-1-18-42041739

 

  •  

Tropicana Atlantic City (Atlantic City, NJ): Fidelity National Title Insurance
Company, Pro Forma Policy Nos. 18-000383NCS-OP, 18-000382NCS-OP,
18-000380NCS-OP,

 

  •  

Tropicana Evansville (Evansville, IN): Chicago Title Insurance Company, Pro
Forma Policy No. (CTIN1806917)

 

  •  

Belle of Baton Rouge (Baton Rouge, LA): Fidelity National Title Insurance
Company, Pro Forma Policy No. LA251803027S

 

  •  

Tropicana Greenville (Greenville, MS): Fidelity National Title Insurance
Company, Policy No. MS 1-6685,

 

Schedule A-9



--------------------------------------------------------------------------------

SCHEDULE B

PROPERTY AGREEMENTS

None.

 

Schedule B



--------------------------------------------------------------------------------

SCHEDULE C

PROPERTY VALUES

 

Eligble Replacement Properties

   Property
Value  

Scioto Downs

   $ 448.481  

The Row

   $ 396.220  

Pompano

   $ 219.344  

Black Hawk

   $ 214.100  

Waterloo

   $ 199.545  

Bettendorf

   $ 130.134  

Boonville

   $ 184.260  

Replaced Properties

 

Evansville

   $ 323.957  

Greenville

   $ 46.916     

 

 

 

 

Schedule C



--------------------------------------------------------------------------------

SCHEDULE D

2019 FACILITY ADJUSTED REVENUES

 

1.

Belle of Baton Rouge: $(0.014) million

 

2.

Tropicana Atlantic City: $82.077 million

 

3.

Tropicana Evansville: $57.692 million

 

4.

Tropicana Greenville: $8.355 million

 

5.

Tropicana Laughlin: $24.165 million

 

6.

Eldorado - Scioto Downs in Columbus, Ohio: $79.868 million

 

7.

The Row in Reno, Nevada: $70.561 million

 

8.

Isle Casino Racing at Pompano Park in Pompano Beach, Florida: $39.062 million

 

9.

Isle and Lady Luck Casino Hotels in Black Hawk, Colorado: $38.128 million

 

10.

Isle Casino Hotel in Waterloo, Iowa: $35.536 million

 

11.

Isle Casino Hotel in Bettendorf, Iowa: $23.175 million

 

12.

Isle of Capri Casino and Hotel in Boonville, Missouri: $32.814 million

 

Schedule D



--------------------------------------------------------------------------------

SCHEDULE 1.1

EXCLUSIONS FROM LEASED PROPERTY

1. Any immaterial assets or property not necessary to the operation of the
Leased Property to the extent and for so long as the same are not permitted or
capable of being mortgaged or pledged to a Permitted Leasehold Mortgagee,
whether as a result of a contractual restriction, legal restrictions or
otherwise; provided that this paragraph shall not apply to exclude from Leased
Property any assets or property to the extent that (x) Tenant’s leasehold
interest therein is then subject to a valid, enforceable and perfected mortgage
or other lien in favor of a Permitted Leasehold Mortgagee or (y) no Debt
Agreement then in effect requires Tenant’s leasehold interest therein to be
mortgaged or pledged.

 

Schedule 1.1



--------------------------------------------------------------------------------

SCHEDULE 6.3

GUARANTORS UNDER THE MASTER LEASE

Eldorado Resorts, Inc., a Nevada corporation

Catfish Queen Partnership in Commendam, a Louisiana partnership in commendam

Aztar Indiana Gaming Company, LLC, an Arizona limited liability company

Lighthouse LLC, a Mississippi limited liability company

Tropicana Laughlin, LLC, a Nevada limited liability company

 

Schedule 6.3